Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of September 11, 2012

among

POWERWAVE TECHNOLOGIES, INC.,

as Borrower,

THE LENDERS THAT ARE SIGNATORIES HERETO,

as Lenders,

and

P-WAVE HOLDINGS, LLC,

as Agent

 

 

 

Certain confidential information in this document marked with an [***] has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     1   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Terms Generally

     24   

SECTION 1.03.

 

Accounting Terms; GAAP

     25   

ARTICLE II The Credit

     25   

SECTION 2.01.

 

Commitments

     25   

SECTION 2.02.

 

Repayment of Loans at Maturity

     26   

SECTION 2.03.

 

Fees and Additional Consideration

     26   

SECTION 2.04.

 

Optional Prepayment of Loan

     26   

SECTION 2.05.

 

Mandatory Prepayments

     26   

SECTION 2.06.

 

Prepayment Premium

     28   

SECTION 2.07.

 

Interest

     28   

SECTION 2.08.

 

Increased Costs

     29   

SECTION 2.09.

 

Taxes

     31   

SECTION 2.10.

 

Payments Generally

     31   

SECTION 2.11.

 

Incremental Commitments

     32   

ARTICLE III Representations and Warranties

     33   

SECTION 3.01.

 

Organization; Qualification; Subsidiaries

     33   

SECTION 3.02.

 

Due Authorization; No Conflicts

     33   

SECTION 3.03.

 

Governmental Consents

     34   

SECTION 3.04.

 

Binding Obligations; Perfected Liens

     34   

SECTION 3.05.

 

Title to Assets; No Encumbrances

     35   

SECTION 3.06.

 

Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims

     35   

SECTION 3.07.

 

Litigation

     35   

SECTION 3.08.

 

Compliance with Laws

     35   

SECTION 3.09.

 

Historical Financial Statements; No Material Adverse Effect

     36   

SECTION 3.10.

 

Fraudulent Transfer

     36   

SECTION 3.11.

 

Employee Benefits

     36   

SECTION 3.12.

 

Environmental Condition

     36   

SECTION 3.13.

 

Intellectual Property

     37   

SECTION 3.14.

 

Leases

     37   

SECTION 3.15.

 

Deposit Accounts, Commodity Accounts and Securities Accounts

     37   

SECTION 3.16.

 

Complete Disclosure

     37   

SECTION 3.17.

 

Material Contracts

     38   

SECTION 3.18.

 

Patriot Act

     38   

SECTION 3.19.

 

Indebtedness

     38   

SECTION 3.20.

 

Payment of Taxes

     38   

SECTION 3.21.

 

Government Regulation

     39   

 

i



--------------------------------------------------------------------------------

SECTION 3.22.

 

OFAC

     39   

SECTION 3.23.

 

Location of Inventory and Equipment

     39   

SECTION 3.24.

 

Inventory Records

     39   

SECTION 3.25.

 

Inactive Subsidiaries

     39   

SECTION 3.26.

 

Margin Stock

     39   

SECTION 3.27.

 

Accounts

     40   

SECTION 3.28.

 

Convertible Notes Documents

     40   

SECTION 3.29.

 

No Restricted Payments

     40   

SECTION 3.30.

 

No Defaults

     41   

SECTION 3.31.

 

Cash Management

     41   

ARTICLE IV Conditions

     41   

SECTION 4.01.

 

Closing Date

     41   

SECTION 4.02.

 

Delayed Draw Term Loans

     44   

ARTICLE V Affirmative Covenants

     45   

SECTION 5.01.

 

Financial Statements and Other Information

     45   

SECTION 5.02.

 

Collateral Reports

     45   

SECTION 5.03.

 

Existence

     45   

SECTION 5.04.

 

Maintenance of Properties

     45   

SECTION 5.05.

 

Taxes

     46   

SECTION 5.06.

 

Insurance

     46   

SECTION 5.07.

 

Inspection

     47   

SECTION 5.08.

 

Compliance with Laws

     47   

SECTION 5.09.

 

Notices

     47   

SECTION 5.10.

 

Use of Proceeds

     48   

SECTION 5.11.

 

Material Contracts

     48   

SECTION 5.12.

 

Location of Inventory and Equipment

     48   

SECTION 5.13.

 

Anti-Assignment Provisions; Purchase Orders

     48   

SECTION 5.14.

 

Further Assurances

     48   

SECTION 5.15.

 

Cash Management and Accounts

     49   

SECTION 5.16.

 

Advisory Firm

     49   

SECTION 5.17.

 

Lender Meetings

     50   

SECTION 5.18.

 

Business Plan

     50   

SECTION 5.19.

 

Notification Letters

     50   

SECTION 5.20.

 

Overseas Cash

     50   

SECTION 5.21.

 

Post-Closing Covenants

     50   

ARTICLE VI Negative Covenants

     51   

SECTION 6.01.

 

Indebtedness

     51   

SECTION 6.02.

 

Liens

     51   

SECTION 6.03.

 

Fundamental Changes; Permitted Dispositions; Acquisitions

     51   

SECTION 6.04.

 

Investments

     52   

SECTION 6.05.

 

Restricted Payments

     52   

 

ii



--------------------------------------------------------------------------------

SECTION 6.06.

 

Transactions with Affiliates

     52   

SECTION 6.07.

 

Restrictive Agreements

     53   

SECTION 6.08.

 

Issuances of Equity Interests

     54   

SECTION 6.09.

 

Sale and Leaseback Transactions

     54   

SECTION 6.10.

 

Accounting Methods and Fiscal Year

     54   

SECTION 6.11.

 

Prepayments and Amendments

     54   

SECTION 6.12.

 

Subsidiaries

     56   

ARTICLE VII Financial Covenants

     56   

SECTION 7.01.

 

Minimum Revenue

     56   

SECTION 7.02.

 

Minimum EBITDA

     57   

SECTION 7.03.

 

Minimum Liquidity

     57   

SECTION 7.04.

 

Capital Expenditures

     57   

ARTICLE VIII Events of Default

     58   

ARTICLE IX Miscellaneous

     61   

SECTION 9.01.

 

Amendments and Waivers

     61   

SECTION 9.02.

 

Notices

     61   

SECTION 9.03.

 

No Waiver; Cumulative Remedies

     62   

SECTION 9.04.

 

Survival of Representations and Warranties and Agreements

     62   

SECTION 9.05.

 

Payment of Expenses; Indemnification

     62   

SECTION 9.06.

 

Successors and Assigns; Participation; Purchasing Lenders

     63   

SECTION 9.07.

 

Adjustments; Setoffs

     67   

SECTION 9.08.

 

Counterparts

     68   

SECTION 9.09.

 

Severability

     68   

SECTION 9.10.

 

Integration

     68   

SECTION 9.11.

 

Governing Law

     68   

SECTION 9.12.

 

Waiver of Jury Trial; Consent to Jurisdiction

     68   

SECTION 9.13.

 

Public Announcements

     69   

SECTION 9.14.

 

Usury Savings Clause

     69   

SECTION 9.15.

 

DESIGNATED SENIOR INDEBTEDNESS

     70   

SECTION 9.16.

 

No Fiduciary Duty

     70   

SECTION 9.17.

 

Right of First Refusal

     70   

ARTICLE X The Agent

     71   

SECTION 10.01.

 

Appointment of the Agent

     71   

SECTION 10.02.

 

Delegation of Duties

     71   

SECTION 10.03.

 

Exclupatory Provisions

     71   

SECTION 10.04.

 

Reliance

     72   

SECTION 10.05.

 

Notice of Default

     72   

SECTION 10.06.

 

Non-Reliance

     72   

SECTION 10.07.

 

Indemnities

     73   

 

iii



--------------------------------------------------------------------------------

SECTION 10.08.

 

Resignation of the Agent

     73   

SECTION 10.09.

 

Agent Entitled to Act as Lender

     73   

SCHEDULES:

Schedule P-1   –    Permitted Investments Schedule P-2   –    Permitted Liens
Schedule 3.01(b)   –    Authorized Equity Interests Schedule 3.01(c)   –   
Subsidiaries Schedule 3.06(a)   –    Names Schedule 3.06(b)   –    Chief
Executive Offices Schedule 3.06(c)   –    Tax Identification Numbers Schedule
3.06(d)   –    Material Commercial Tort Claims Schedule 3.07(a)   –    Possible
Material Adverse Effect Litigation Schedule 3.07(b)   –    Litigation Schedule
3.12   –    Environmental Condition Schedule 3.13   –    Intellectual Property
Schedule 3.15   –    Deposit Accounts, Commodity Accounts and Securities
Accounts Schedule 3.17   –    Material Contracts Schedule 3.19   –    Existing
Indebtedness Schedule 3.20   –    Payment of Taxes Schedule 3.23   –    Location
of Inventory and Equipment Schedule 5.01   –    Financial Statements and Other
Information Schedule 5.02   –    Collateral Reports Schedule 5.12   –   
Location of Inventory and Equipment Schedule 6.07(b)   –    Existing Restrictive
Agreements Schedule S-1   –    Sales Support Services Agreements

 

EXHIBITS:

Exhibit A   –    Form of Assignment and Assumption Agreement Exhibit B   –   
Intercompany Note Exhibit C   –    Solvency Certificate Exhibit D   –    Form of
Warrant Exhibit E   –    Form of Compliance Certificate

 

ANNEXES:

Annex A   –    Closing Date Term Loan Commitments Annex B   –    Delayed Draw
Term Loan Commitments

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of September 11, 2012, by and
among the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
POWERWAVE TECHNOLOGIES, INC., a Delaware corporation, as Borrower, and P-WAVE
HOLDINGS, LLC, as Agent.

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“1.875% Notes” means the Borrower’s 1.875% Convertible Subordinated Notes due
2024.

“1.875% Notes Indenture” means that certain Indenture dated as of November 10,
2004 between the Borrower and Deutsche Bank Trust Company Americas, as trustee,
as such indenture is in effect on the Closing Date and as the same may be
amended, modified, restated or supplemented and in effect from time to time in
accordance with the terms hereof and thereof.

“1.875% Notes Documents” means the 1.875% Notes Indenture and all other
documents executed and delivered in respect of such indenture, in each case as
in effect on the Closing Date and as the same may be amended, modified, restated
or supplemented and in effect from time to time in accordance with the terms
hereof and thereof.

“2.750% Notes” means the Borrower’s 2.750% Convertible Senior Subordinated Notes
due 2041.

“2.750% Notes Indenture” means that certain Indenture dated as of July 26, 2011
between the Borrower and Deutsche Bank Trust Company Americas, as trustee, as
such indenture is in effect on the Closing Date and as the same may be amended,
modified, restated or supplemented and in effect from time to time in accordance
with the terms hereof and thereof.

“2.750% Notes Documents” means the 2.750% Notes Indenture and all other
documents executed and delivered in respect of such indenture, in each case as
in effect on the Closing Date and as the same may be amended, modified, restated
or supplemented and in effect from time to time in accordance with the terms
hereof and thereof.

“3.875% Notes” means the Borrower’s 3.875% Convertible Subordinated Notes due
2027.

“3.875% Notes Indenture” means that certain Indenture dated as of September 24,
2007 between the Borrower and Deutsche Bank Trust Company Americas, as trustee,
as such indenture is in effect on the Closing Date and as the same may be
amended, modified, restated or supplemented and in effect from time to time in
accordance with the terms hereof and thereof.



--------------------------------------------------------------------------------

“3.875% Notes Documents” means the 3.875% Notes Indenture and all other
documents executed and delivered in respect of such indenture, in each case as
in effect on the Closing Date and as the same may be amended, modified, restated
or supplemented and in effect from time to time in accordance with the terms
hereof and thereof.

“Account” is any account receivable as determined in accordance with GAAP in the
Borrower’s consolidated financial statements or accounting records.

“Account Debtor” is as defined in the UCC and shall include, without limitation,
any person liable on any Account, such as, a guarantor of the Account and any
issuer of a letter of credit or banker’s acceptance.

“Additional Documents” has the meaning set forth in Section 5.14.

“Additional Unsecured Subordinated Indebtedness” means Indebtedness:

(a) that is subordinated to the Loans on terms and conditions acceptable to the
Agent in its discretion,

(b) for which the Borrower is the primary obligor, and that is not recourse to
any Person other than those Persons who may be guarantors of the Loans,

(c) that is not secured by any Lien,

(d) that is not “Designated Senior Indebtedness” (for purposes of any of the
1.875% Notes Indenture, the 3.875% Notes Indenture or the 2.750% Notes Indenture
or any Refinancing Indebtedness with respect to the foregoing), and

(e) that does not mature, amortize, or contain any provision either
(i) permitting the holders thereof to require the redemption, repurchase or
prepayment thereof, or (ii) permitting any repayment of principal in part or in
full by the Borrower, in each case, prior to the date that is 180 days after the
Maturity Date.

“Advisory Firm” has the meaning set forth in Section 4.01(s).

“Agent” means P-WAVE HOLDINGS, LLC or any successor entity appointed in
accordance with the terms hereof.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by
the one or more Lenders and one or more assignees (with the consent of any party
whose

 

2



--------------------------------------------------------------------------------

consent is required by Section 9.06), in the form of Exhibit A hereto or any
other form approved by the Agent.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA), including any Plan, any foreign pension plan and any Multiemployer Plan,
for which Borrower or any of its Subsidiaries or ERISA Affiliates is or has been
an “employer” (as defined in Section 3(5) of ERISA).

“Borrower” means Powerwave Technologies, Inc., a Delaware corporation.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in San Francisco are authorized or required by law to
remain closed.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

“Capital Lease Obligations” of any Person means the obligations of such Person
arising in connection with any arrangement that is required to be classified and
accounted for as a capital lease on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the amount maintained with any such other bank
is less than or equal to $100,000 and is insured by the Federal Deposit
Insurance Corporation, and (f) Investments in money market funds substantially
all of whose assets are invested in the types of assets described in clauses
(a) through (e) above.

“CFC” means a controlled foreign corporation (as that term is defined in the
Code).

 

3



--------------------------------------------------------------------------------

“Change in Law” means (i) the adoption of any law, rule or regulation after the
date of this Agreement, (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (iii) compliance by any Lender (or, for purposes of
Section 2.08(b), by any lending office of such Lender) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
however that, for purposes of this Agreement (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to have gone into effect and
been adopted after the Closing Date.

“Change of Control” means that:

(a) any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the Exchange Act), becomes the beneficial owner (as defined in Rule 13(d)-3
under the Exchange Act), directly or indirectly, of 40%, or more, of the stock
of Borrower having the right to vote for the election of members of the Board of
Directors,

(b) a majority of the members of the Board of Directors do not constitute
Continuing Directors,

(c) a “Change in Control” (as defined in the 1.875% Notes Indenture) occurs

(d) a “Change in Control” (as defined in the 3.875% Notes Indenture) occurs; or

(e) a “Fundamental Change” (as defined in the 2.750% Notes Indenture) occurs.

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.01) and the Closing Date
Term Loan is made to the Borrower pursuant to Section 2.01.

“Closing Date Term Loan” shall mean the Loans advanced to the Borrower on the
Closing Date pursuant to Section 2.01(a).

“Closing Date Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Closing Date Term Loan and “Closing Date Term Loan Commitments”
means such commitments of all Lenders in the aggregate. The amount of each
Lender’s Closing Date Term Loan Commitment, if any, is set forth on Annex A or
in the applicable Assignment and Assumption Agreement, subject to any adjustment
or reduction pursuant to the terms and conditions hereof. The aggregate amount
of the Closing Date Term Loan Commitments as of the Closing Date is $35,000,000.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

4



--------------------------------------------------------------------------------

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Subsidiaries’ books and records, Equipment, or Inventory,
in each case, in form and substance reasonably satisfactory to Agent.

“Commitments” means the Closing Date Term Loan Commitment, the Delayed Draw Term
Loan Commitment or any Incremental Term Loan Commitments of a Lender, and
“Commitments” means such commitments of all Lenders.

“Commodity Account” shall have the meaning ascribed thereto in Section 9102 of
the UCC.

“Compliance Certificate” shall mean a certificate substantially in the form of
Exhibit E or such other form as the Agent may agree in its discretion.

“Continuing Director” means, as of any date of determination, any member of the
Board of Directors of the Borrower who (a) was a member of such Board of
Directors on the Closing Date or (b) was nominated for election or elected to
the Board of Directors with the approval of a majority of the continuing
directors who were members of such Board of Directors at the time of such
nomination or election.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account) or commodity
intermediary with respect to a Commodity Account.

“Controlled Group” means the Borrower and all Persons (whether or not
incorporated) under common control or treated as a single employer with the
Borrower pursuant to Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Rate” has the meaning set forth in Section 2.07(c).

 

5



--------------------------------------------------------------------------------

“Delayed Draw Term Loans” shall mean the Loans, if any, advanced to the Borrower
pursuant to Section 2.01(b).

“Delayed Draw Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Delayed Draw Term Loan and “Delayed Draw Term Loan Commitments”
means such commitments of all Lenders in the aggregate. The amount of each
Lender’s Delayed Draw Term Loan Commitment, if any, is set forth on Annex B or
in the applicable Assignment and Assumption Agreement, subject to any adjustment
or reduction pursuant to the terms and conditions hereof. The aggregate amount
of the Delayed Draw Term Loan Commitments as of the Closing Date is $15,000,000.

“Deposit Account” means any deposit account (as that term is defined in the
UCC).

“DIP Financing” has the meaning set forth in Section 9.17.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the scheduled payments or dividends in cash, or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Maturity Date.

“Dollars,” “dollars,” or “$” refers to lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary of Borrower that is incorporated or
organized under the laws of the United States of America, any state thereof or
in the District of Columbia.

“EBITDA” means, with respect to any fiscal period, determined on a consolidated
basis in accordance with GAAP, Borrower’s consolidated net income (or loss) for
such period, minus extraordinary gains, foreign currency translation gains,
non-cash inventory gains, and interest income for such period, plus, without
duplication, (a) extraordinary losses, restructuring charges not to exceed
$2,500,000, non-cash inventory charges, non-cash accounts receivable charges,
and non-cash impairment charges for such period, (b) interest expense for such
period, (c) income taxes for such period, (d) depreciation and amortization for
such period, (e) non-cash stock compensation charges for such period,
(f) foreign currency translation losses for such period and (g) the amount of
cost savings projected by the Borrower in good faith to be realized during a
particular fiscal period (as though such cost savings had been realized on the
first day of such period) as a result of specific actions actually taken or
initiated during such fiscal period so long as (i) such cost savings are
reasonably identifiable and factually supportable, (ii) the Agent shall have
received a certificate of a Responsible Officer certifying that such actions
have

 

6



--------------------------------------------------------------------------------

actually been taken or initiated during such fiscal period and a reasonable,
good faith explanation of such projected cost savings and (iii) the aggregate
amount of such cost savings may not exceed $3,000,000 in any fiscal quarter;
provided, however that notwithstanding the foregoing, if any accrued
restructuring charges prove to be excess of the charges required for
restructuring, in no event shall any amount that is reversed in the current
period be added to consolidated net income (or loss) in the current or any other
period for the purpose of calculating EBITDA. For purposes of this definition,
“extraordinary” gains and losses shall be those gains and losses that GAAP
requires be described as “extraordinary” in the Borrower’s consolidated
financial statements or the footnotes thereto as well as any gains or losses
from the exchange, conversion, retirement, redemption or defeasance of debt.

“Eligible Assignee” means any of the following: (i) commercial banks, finance
companies, insurance companies and other financial institutions and funds
(whether a corporation, partnership or other entity) engaged generally in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business, (ii) each of the Lenders, (iii) any Affiliate of a
Lender, (iv) any Approved Fund or (v) any other Person (other than a natural
Person) approved by the Agent; provided that “Eligible Assignee” shall not
include the Borrower or any Affiliate of the Borrower or any natural Person.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, injury, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower or any of its
Subsidiaries directly or indirectly resulting from or based upon (i) violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) exposure to any
Hazardous Materials, (iv) the release or threatened release of any Hazardous
Materials into the environment or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equipment” means equipment (as that term is defined in the UCC).

“Equity Interests” means shares of capital stock (including without limitation
preferred stock), partnership interests, membership interests in a limited
liability company, beneficial interests in a trust or other equity ownership
interests in a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any such equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA.

 

7



--------------------------------------------------------------------------------

“ERISA Event” means (i) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(vi) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower, ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Event of Default” has the meaning assigned to such term in Article VIII.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; (b) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such Property or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such Property or the
requisition of the use of such Property.

“Excess Cash Flow” means, as of any determination date, cash flows from
operating activities, as calculated in accordance with GAAP, minus Capital
Expenditures, to the extent paid with cash generated from operating activities,
and plus the amount of any interest paid in kind that was deducted in
determining cash flows from operating activities.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Taxes” means, with respect to any Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(i) income, franchise taxes, excise, stamp and similar taxes, fees, duties or
other charges imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or in which such
Lender otherwise conducts business, (ii) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which the Borrower is located and (iii) in the case of a Foreign Lender, any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement, anytime thereafter,
or designates a new lending office, that is attributable to such Foreign
Lender’s failure to comply with, and only to the extent of any such failure, (A)
Section 2.09(e) or (B) Section 1471 of the Code.

 

8



--------------------------------------------------------------------------------

“Fee Letter” means that certain fee letter, dated as of the Closing Date between
the Borrower and certain affiliates of the Agent.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary of Borrower that is not a Domestic
Subsidiary.

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Agreement” means any and all agreements or documents, now existing or
hereafter entered into by Borrower or any of its Subsidiaries that provide for
an interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction,

 

9



--------------------------------------------------------------------------------

currency swap, cross currency rate swap, currency option, or any combination of,
or option with respect to, these or similar transactions, for the purpose of
hedging Borrower’s or any of its Subsidiaries’ exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security, or currency
valuations or commodity prices.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Inactive Subsidiaries” means any Subsidiary of Borrower not conducting business
and that holds assets having a net book value of less than $10,000, separately,
less than $20,000 in the aggregate for all Domestic Subsidiaries and less than
$20,000 in the aggregate for all Subsidiaries that are not Domestic
Subsidiaries.

“Incremental Term Loan Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Amount” shall mean up to $100,000,000.

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Agent and one or more Incremental Term Loan Lenders.

“Incremental Term Loan Commitment” shall mean the commitment, if any, of the
Agent or any Lenders to provide Incremental Term Loans in an Incremental Term
Loan Assumption Agreement.

“Incremental Term Loans” shall mean loans made pursuant to Incremental Term Loan
Commitments, if any, pursuant to Section 2.11.

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (iii) all obligations of such
Person upon which interest charges are customarily paid, (iv) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (v) all obligations of such Person in
respect of the contractually deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (vi) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (vii) all Guarantees by
such Person of Indebtedness of others, (viii) all Capital Lease Obligations of
such Person, (ix) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (x) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, including any Hedge Agreement (whether entered into for
hedging or speculative purposes), (xi) Disqualified Equity Interests and
(xii) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of

 

10



--------------------------------------------------------------------------------

any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is contractually or legally liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials), expenses and disbursements of any kind or nature
whatsoever (including the reasonable fees and disbursements of counsel for
Indemnitees in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party or a potential party thereto, and
any reasonable fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect, special, incidental or consequential and
whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby (including the Lenders’ agreement to advance Loans hereunder, the use or
intended use of the proceeds thereof, any amendments, waivers or consents with
respect to any provision of this Agreement or any of the other Loan Documents,
or any acceleration of the Obligations or the enforcement of any of the Loan
Documents (including any sale of, collection from, or other realization upon any
of the Collateral (or the enforcement of any guarantees); or any Environmental
Liability or any liabilities relating to Hazardous Materials relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of Borrower or any of its Subsidiaries.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 9.05.

“Initial Interest Period” has the meaning set forth in Section 2.07(a).

“Initial Interest Period Rate” has the meaning set forth in Section 2.07(a).

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the United States Bankruptcy Code or under any other
state, federal or foreign bankruptcy or insolvency law, assignments for the
benefit of creditors, formal or informal moratoria, compositions, extensions
generally with creditors, or proceedings seeking reorganization, arrangement, or
other similar relief.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
B evidencing all outstanding Permitted Intercompany Advances and other
outstanding Indebtedness among Borrower and its Subsidiaries and among
Borrower’s Subsidiaries, whether now existing or arising hereafter from time to
time.

 

11



--------------------------------------------------------------------------------

“Interest Payment Date” shall mean the last Business Day of March, June,
September and December of each year, commencing on the first such date to occur
after the Closing Date, and the Maturity Date.

“Inventory” means inventory (as that term is defined in the UCC).

“Investments” means, with respect to any Person, (i) any investment by such
Person in any other Person in the form of loans, guarantees, advances, or
capital contributions (excluding (a) commission, travel, and similar advances to
officers and employees of such Person made in the ordinary course of business
consistent with past practice, and (b) bona fide Accounts arising in the
ordinary course of business consistent with past practice), (ii) purchases,
redemptions or other acquisitions of Indebtedness, stock, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), (iii) any investments consisting of any
exchange traded or over-the-counter derivative transaction, including any
interest, currency or commodity hedge, swap, collar or similar arrangement, and
(iv) and any other items that are or would be classified as investments on a
balance sheet prepared in accordance with GAAP.

“Lenders” means (a) as of the Closing Date, those lenders identified on the
signature pages hereto and (b) any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption or an Incremental Term Loan
Assumption Agreement; provided that any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption by transferring the entirety of
its Loans and, if any, Commitments, shall no longer be considered a Lender.

“Leverage Ratio” means, as of the end of any fiscal year, the ratio of
(a) principal on any Loans outstanding as of such date to (b) EBITDA for the
fiscal year ending on such date.

“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
activity and use restriction, pledge, hypothecation, charge or security interest
in, on or of such asset or encumbrance of any kind (including any agreement to
give any of the foregoing, any conditional sale, capital lease or title
retention agreement (or any lease or license in the nature thereof)) relating to
such asset and (ii) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity” means, as of any date of determination, the aggregate balance of
cash and Cash Equivalents held by the Borrower in Deposit Accounts or Securities
Accounts subject to a fully executed Control Agreement in favor of the Agent
(and excluding cash and Cash Equivalents held by any Person that is not the
Borrower), including without limitation the cash in the Reserve Account, but
excluding Restricted Cash held by the Borrower and its Subsidiaries on such
date.

“Loans” means Closing Date Term Loans, Delayed Draw Term Loans, if any, and
Incremental Term Loans, if any.

“Loan Documents” means this Agreement, the Note, the Security Agreement, any
Control Agreement, the Intercompany Note, the Warrant, the Registration Rights
Agreement, the Perfection Certificate, the Fee Letter, any intellectual property
security agreements, and any and

 

12



--------------------------------------------------------------------------------

all other instruments and documents executed and delivered in connection with
any of the foregoing.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations, performance, condition (financial or otherwise) or prospects
of the Borrower and the Subsidiaries, taken as a whole, (ii) the ability of the
Borrower or any of its Subsidiaries to perform any of their material obligations
under this Agreement or any of the other Loan Documents, or (iii) the validity,
enforceability or priority of this Agreement or any of the other Loan Documents
or the rights of or benefits available to the Lenders under this Agreement and
the other Loan Documents.

“Material Contract” means, with respect to any Person, any contract or agreement
of the type described in Item 601(b)(10) of Regulation S-K of the Securities Act
of 1933, as amended (regardless of whether or not such Item is applicable to
such Person).

“Maturity Date” means the earliest to occur of (i) the Scheduled Maturity Date,
(ii) the occurrence of a “Fundamental Change” (as defined in the 2.750% Notes
Indenture), and (iii) acceleration of the Loans by the Lenders or the Agent
during the continuance of an Event of Default in accordance with this Agreement.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property comprising a portion of the Collateral.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means insurance proceeds received by the Borrower and its
Subsidiaries on account of an Event of Loss, net of the costs and expenses
reasonably incurred in connection with the collection of such proceeds, award or
other payments.

“Notes” means, collectively, all promissory notes executed by the Borrower and
payable to a Lender in the original principal amount (as such amount may be
increased for any interest paid in kind or decreased for any payments or
prepayments of principal hereunder) of such Lender’s Loans advanced to the
Borrower hereunder.

“Notification Letters” has the meaning set forth in Section 4.01(i).

“Obligations” means all obligations in respect of the Loans, liabilities,
obligations, covenants and duties owing by the Borrower (and any other Person,
if any, providing a Guarantee of the Borrower’s obligations hereunder or under
any of the other Loan Documents)

 

13



--------------------------------------------------------------------------------

to any of the Lenders, the Agent, any Affiliate of any of the Lenders or any
Indemnitee hereunder, of any kind or nature, present or future, arising under
this Agreement, or any other Loan Document, whether or not evidenced by any
note, guaranty or other instrument, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest (including without limitation interest which, but for
the filing of a petition in bankruptcy with respect to Borrower or any of its
Subsidiaries, would have accrued on any Obligation, whether or not a claim is
allowed against such Person for such interest in the related bankruptcy
proceeding), charges, expenses, fees, reasonable attorneys’ fees and
disbursements, reasonable paralegals’ fees, and any other sum chargeable to the
Borrower under this Agreement, or any other Loan Document.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Organizational Documents” means, as applicable, the articles of organization,
operating agreement, limited liability company agreement, charter or any
certificates of designation, members agreement, investor rights agreement, and
stockholders or members (including voting) agreement of any of the Borrower, any
of its Subsidiaries as in effect as of the Closing Date.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in Section 9.06(b).

“Patriot Act” has the meaning set forth in Section 3.18.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means that certain Perfection Certificate dated as of
the Closing Date executed and delivered by the Borrower to the Agent.

“Permitted Dispositions” means:

(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete in the ordinary course of business, not to exceed
$250,000 in the aggregate for all such sales, abandonments or other dispositions
from and after the Closing Date,

(b) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights (i) in connection with the sale of
products or services to customers (and in such case, any such rights to be
limited solely to the product or service being bought by such customer), (ii) in
connection with design or manufacturing licenses to original

 

14



--------------------------------------------------------------------------------

equipment manufacturer customers in exchange for royalties (and in such case,
each such license shall be limited solely to the product being manufactured by
such original equipment manufacturer customer) or (iii) to contract
manufacturers solely to permit such contract manufacturers to manufacture the
applicable product in accordance with the Borrower’s instructions, in each case
in the ordinary course of business and consistent with past practice,

(c) sales of Inventory to buyers in the ordinary course of business,

(d) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(e) the granting of Permitted Liens,

(f) any involuntary loss, damage or destruction of property,

(g) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(h) the sale or issuance of Equity Interests of Borrower that do not constitute
Disqualified Equity Interests,

(i) the lapse of registered patents, trademarks and other intellectual property
of Borrower and its Subsidiaries to the extent not economically desirable in the
conduct of their business and so long as such lapse is not adverse to the
interests of the Lenders in any material respect, and

(j) dispositions of assets (other than Accounts, intellectual property,
exclusive licenses, Equity Interests of Subsidiaries of Borrower, or Material
Contracts) not otherwise permitted in clauses (a) through (i) above so long as
made at fair market value and the aggregate fair market value of all assets
disposed of in all such dispositions since the Closing Date (including the
proposed disposition) would not exceed $100,000 in the aggregate.

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by this Agreement and the other Loan Documents,

(b) Indebtedness set forth on Schedule 3.19, but not any increase in the
principal amount of any item of such Indebtedness or any amendment thereto that
is adverse to the interests of the Lenders hereunder,

(c) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations not to
exceed $100,000; and (ii) reasonable and customary indemnification obligations
in the ordinary course of business consistent with past practice to purchasers
in connection with Permitted Dispositions,

(d) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Borrower or any of its Subsidiaries in the ordinary course of
business, so long

 

15



--------------------------------------------------------------------------------

as the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
year in which such Indebtedness is incurred and such Indebtedness is outstanding
only during such year,

(e) Second Lien Indebtedness,

(f) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

(g) Indebtedness in respect of the 1.875% Notes in an aggregate principal amount
not in excess of the amount of such Indebtedness as of the Closing Date, and any
Refinancing Indebtedness in respect thereof,

(h) Indebtedness in respect of the 2.750% Notes in an aggregate principal amount
not in excess of the amount of such Indebtedness as of the Closing Date (other
than accreted principal pursuant to the schedule for same set forth in the
2.750% Notes Indenture as in effect as of the Closing Date), and any Refinancing
Indebtedness in respect thereof,

(i) Indebtedness in respect of the 3.875% Notes in an aggregate principal amount
not in excess of the amount of such Indebtedness as of the Closing Date, and any
Refinancing Indebtedness in respect thereof,

(j) Indebtedness in respect of letters of credit (in addition to the letters of
credit described in (b) above) in an aggregate face amount not to exceed
$1,000,000,

(k) Permitted Purchase Money Indebtedness,

(l) if after giving pro forma effect to the incurrence of Additional Unsecured
Subordinated Indebtedness, the ratio of the aggregate principal amount of funded
Indebtedness of the Borrower and its Subsidiaries (including the Loans, any
1.875% Notes, 2.750% Notes, 3.875% Notes, Refinancing Indebtedness in respect
thereof, Second Lien Indebtedness and Additional Unsecured Subordinated
Indebtedness) outstanding on the date of such incurrence to EBITDA for the four
fiscal quarter period most recently ended for which financial statements are
available is less than 2.5:1.0, Additional Unsecured Subordinated Indebtedness,
and

(m) Permitted Intercompany Advances constituting Indebtedness.

Notwithstanding anything to the contrary contained herein, in no event shall any
Indebtedness be Permitted Indebtedness if such Indebtedness constitutes
“Designated Senior Indebtedness” (for purposes of any of the 1.875% Notes
Indenture, the 3.875% Notes Indentures or the 2.750% Notes Indenture or any
Refinancing Indebtedness with respect to the foregoing), other than Indebtedness
evidenced by this Agreement and the Second Lien Indebtedness (if any).

“Permitted Intercompany Advances” means loans or payments after the Closing Date
made by Borrower to any of its Subsidiaries, or by any of Borrower’s
Subsidiaries to Borrower or another Subsidiary in the ordinary course of
business for purposes of funding such Subsidiaries’ or Borrower’s necessary
operating expenses in amounts consistent with past practices or for the purchase
of products or services on terms consistent with a transaction

 

16



--------------------------------------------------------------------------------

negotiated at arms-length, so long as (other than with respect to any advances
made to the Borrower to Deposit Accounts, Securities Accounts or Commodity
Accounts over which the Agent has “Control” (as defined in the Security
Agreement) pursuant to an effective Control Agreement): (i) no Default or Event
of Default has occurred and is continuing or would result therefrom, (ii) both
before and immediately after giving effect to such loan or payment, Borrower has
Liquidity of greater than or equal to $8,000,000 and (iii) both before and
immediately after giving effect to such loan or payment, the amount of cash and
Cash Equivalents in Deposit Accounts, Securities Accounts or Commodity Accounts
of the Borrower and its Subsidiaries outside of the United States is less than
$7,000,000.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

(b) advances made in connection with purchases of goods or services in the
ordinary course of business consistent with past practice,

(c) Investments owned by Borrower or any of its Subsidiaries on the Closing Date
and set forth on Schedule P-1, but not any increase in such Investments after
the Closing Date,

(d) Permitted Intercompany Advances, it being understood and agreed that (i) any
such advances shall be evidenced by the Intercompany Note, (ii) any such advance
owed to Borrower shall be subject to a first priority Lien pursuant to the
Security Agreement (iii) such advance or indebtedness shall be unsecured and
subordinated in right of payment in full of the Obligations, and (iv) no such
advances shall be made to Cognition Networks, LLC at any time, to any other
Inactive Subsidiaries or, after the Closing Date, to Powerwave Cognition, Inc.,

(e) Equity Interests or other securities acquired involuntarily in connection
with the satisfaction or enforcement of Indebtedness or claims due or owing to
Borrower or its Subsidiaries (in bankruptcy of customers or suppliers or
otherwise outside the ordinary course of business) or as security for any such
Indebtedness or claims,

(f) deposits of cash made in the ordinary course of business to secure
performance of operating leases and real property leases not to exceed
$1,200,000 at any time outstanding, and

(g) non-cash loans to employees, officers, and directors of Borrower or any of
its Subsidiaries for the purpose of purchasing stock in Borrower pursuant to a
net cashless exercise under the terms of an equity award agreement so long as
the proceeds of such loans are used in their entirety to purchase such stock in
Borrower.

“Permitted Liens” means:

(a) Liens held by Agent to secure the Obligations,

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) could not reasonably be expected
to, or do not,

 

17



--------------------------------------------------------------------------------

have priority over Agent’s Liens and the underlying taxes, assessments, or
charges or levies are the subject of Permitted Protests,

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default,

(d) Liens set forth on Schedule P-2, provided that any such Lien only secures
the Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,

(e) the interests of lessors under operating leases,

(f) (i) the interests of non-exclusive licensors under license agreements
entered into prior to the Closing Date and (ii) from and after the Closing Date,
non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business if such
licensing constitutes a Permitted Disposition under clause (b) of such
definition,

(g) Liens arising by operation of law (but in no event Liens imposed pursuant to
Section 430(k) of the Internal Revenue Code or ERISA or a violation of
Section 436 of the Internal Revenue Code) in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) for sums
that are overdue are the subject of Permitted Protests,

(h) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,

(i) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(j) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business,

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(l) purchase money Liens or the interests of lessors under capital leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof,

(m) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $100,000,

 

18



--------------------------------------------------------------------------------

(r) Liens on Restricted Cash securing those letters of credit outstanding on the
Closing Date set forth on Schedule 3.19 under the heading “Letters of Credit,”
and Liens on Restricted Cash securing letters of credit permitted under clause
(j) of the definition of Permitted Indebtedness, in each case, so long as the
amount of Restricted Cash collateralizing or securing such letters of credit
does not exceed (i) 105% of the face amount of such letters of credit for
letters of credit issued in the United States and (ii) 115% of the face amount
of such letters of credit for letters of credit issued outside of the United
States,

(s) Liens held by the holders of Second Lien Indebtedness, and

(t) Liens on cash and Cash Equivalents held in Borrower’s Deposit Account with
Wells Fargo in account XXXXX6393 for so long as (i) the amounts on deposit
therein are required by Wells Fargo to cash collateralize the Borrower’s credit
card with Wells Fargo and (ii) no more than $75,000 of cash and Cash Equivalents
are on deposit in such Deposit Account at any time.

“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied in its discretion that,
while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of the Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $250,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pre-Existing Borrower Intercompany Payables” has the meaning set forth in
Section 6.01.

“Projections” means Borrower’s consolidated forecasted (a) balance sheets,
(b) profit and loss statements, and (c) cash flow forecasts, all prepared on a
pro forma basis consistent with Borrower’s historical consolidated financial
statements, together with appropriate supporting details.

“Property” means any interest of any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

19



--------------------------------------------------------------------------------

“Purchase Money Indebtedness” means Indebtedness incurred at the time of, or
within 20 days after, the acquisition of any fixed assets for the purpose of
financing all or any part of the acquisition cost thereof.

“Qualified Plan” means a pension plan (as defined in Section 3(2) of ERISA)
intended to be tax-qualified under Section 401(a) of the Code and which any
member of the Controlled Group sponsors, maintains, or to which it makes, is
making or is obligated to make contributions, or in the case of a multiple
employer plan (as described in Section 4064(a) of ERISA) has made contributions
at any time during the immediately preceding period covering at least five
(5) plan years, but excluding any Multiemployer Plan.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) the terms and conditions of such refinancings, renewals, or extensions do
not impair in any material respect the prospects of repayment of the Obligations
by Borrower or impair Borrower’s creditworthiness in any material respect,

(b) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,

(c) such refinancings, renewals, or extensions do not result in an increase in
the interest rate with respect to the Indebtedness so refinanced, renewed, or
extended,

(d) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity of the Indebtedness so refinanced, renewed, or
extended, nor are they on terms or conditions that, taken as a whole, are
materially more burdensome or restrictive to Borrower,

(e) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lenders as those that
were applicable to the refinanced, renewed, or extended Indebtedness,

(f) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were previously obligated with respect to the Indebtedness that was
refinanced, renewed, or extended,

(g) at the time of such refinancing, renewal or extension, no Event of Default
shall have occurred and be continuing or result therefrom,

(h) if the Indebtedness that is refinanced, renewed or extended is not secured
by any Lien, such refinancing, renewal or extension shall not be secured by any
Lien,

 

20



--------------------------------------------------------------------------------

(i) the Indebtedness that is refinanced, renewed or extended may not be
“Designated Senior Indebtedness” (for purposes of any of the 1.875% Notes
Indenture, the 3.875% Notes Indentures or the 2.750% Notes Indenture), and

(j) the Indebtedness in place after such refinancing, renewal or extension does
not mature, amortize, or contain any provision either (i) permitting the holders
thereof to require the redemption, repurchase or prepayment thereof, or
(ii) permitting any repayment of principal in part or in full by the Borrower,
in each case, prior to the date that is 180 days after the Maturity Date.

For Indebtedness to constitute “Refinancing Indebtedness,” Borrower must deliver
to the Agent a certificate executed by its chief financial officer certifying as
to the accuracy of each of the conditions set forth in this definition not less
than five Business Days prior to the issuance or incurrence of any Refinancing
Indebtedness.

“Register” has the meaning set forth in Section 9.06(d).

“Registration Rights Agreement” means that certain Registration Rights Agreement
dated as of the Closing Date, among the Borrower and Affiliates of the Agent.

“Related Party” means, with respect to any specified Person, such Person’s
Affiliate and any respective shareholder, member, director, officer, trustee,
employee, agent or advisor of such Person and such Person’s Affiliates.

“Required Lenders” means at any time the Lenders then holding at least a
majority of the sum of (a) the aggregate unpaid principal balance of the Loans
and (b) unfunded Delayed Draw Term Loan Commitments.

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

“Reserve Account” has the meaning set forth in Section 4.01(k).

“Responsible Officer” means the chief executive officer or the president of the
Borrower or any other officer having substantially the same authority and
responsibility as the chief executive officer or the president; or, with respect
to compliance with financial covenants or delivery of financial information, the
chief financial officer or the treasurer of the Borrower, or any other officer
having substantially the same authority and responsibility.

“Restricted Cash” means cash and Cash Equivalents deposited with a third party
or otherwise as security for performance of obligations and recorded as
restricted cash in the Borrower’s consolidated financial statements in
accordance with GAAP.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property), direct or indirect, with respect to any Equity
Interests (including without limitation any preferred equities or warrants) in
the Borrower or any of its Subsidiaries,

 

21



--------------------------------------------------------------------------------

or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in the Borrower or any of its Subsidiaries or any option, warrant or
other right to acquire any such Equity Interests in the Borrower or any of its
Subsidiaries.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“Sales Support Services Agreements” means the agreements identified on Schedule
S-1.

“Sale and Leaseback Transaction” means any sale or other transfer of assets or
property by any Person with the intent to lease any such asset or property as
lessee.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“Scheduled Maturity Date” means September 11, 2015; provided, however, that the
Scheduled Maturity Date shall be automatically changed to be July 1, 2014 if,
prior to July 1, 2014, (i) all principal and interest on the Borrower’s 3.875%
Notes have not been paid in full, (ii) 100% of the holders of the 3.875% Notes
have not fully converted all of the 3.875% Notes into equity pursuant to the
terms of the 3.875% Notes Indenture, or (iii) the 3.875% Notes have not been
refinanced in full with Refinancing Indebtedness that constitutes Permitted
Indebtedness or refinanced in full with Second Lien Indebtedness.

“SEC” means the United States Securities and Exchange Commission.

“Second Interest Period” has the meaning set forth in Section 2.07(a).

“Second Interest Period Rate” has the meaning set forth in Section 2.07(a).

“Second Lien Indebtedness” means Indebtedness which:

(a) does not exceed $150,000,000 in the aggregate during the term of this
Agreement,

(b) is subject to the execution by the Borrower, the Agent and the
representative for such Second Lien Indebtedness of a “silent second”
intercreditor agreement acceptable to the Agent in its discretion,

(c) the Borrower is the obligor, and there are no guarantors of such Second Lien
Indebtedness other than guarantors of the Obligations hereunder,

 

22



--------------------------------------------------------------------------------

(d) does not contain security provisions that are in any way more onerous than
the provisions of the Security Agreement and is not secured by any assets that
do not secure the Obligations hereunder,

(e) does not contain terms that are more onerous than the terms of this
Agreement in any material respect as certified by the Borrower to the Agent,

(f) does not provide for a cash interest rate that is 2.5% higher than the cash
interest rate set forth in Section 2.07(b)(i)(1) or Section 2.07(b)(ii)(1)
applicable at the time of the issuance of any Second Lien Indebtedness,

(g) does not provide for a cash interest rate that will result in a higher cash
interest expense for the Borrower in respect of such Second Lien Indebtedness
prior to the Maturity Date of the Loans than the cash interest expense that is
currently applicable to the 1.875% Notes, the 2.750% Notes or the 3.875% Notes
being exchanged therefor,

(h) does not mature, amortize, or contain any provision either (i) permitting
the holders thereof to require the redemption, repurchase or prepayment thereof,
or (ii) permitting any repayment of principal in part or in full by the
Borrower, in each case, prior to the date that is 180 days after the Maturity
Date, and

(i) is either (x) issued in a non-cash exchange for all or a portion of the
1.875% Notes, the 2.750% Notes and/or the 3.875% Notes or (y) issued for cash,
in which case any such cash must be used to prepay the Loans as set forth in
Section 2.05.

“Securities Account” means a securities account (as that term is defined in the
UCC).

“Security Agreement” means the Security Agreement dated as of the date hereof
executed by the Borrower securing payment of the Obligations.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Borrower substantially in the form of Exhibit C.

“Solvent” means, with respect to Borrower, that as of the date of determination,
(i) the sum of the Borrower’s current liabilities does not exceed the present
fair saleable value of Borrower’s assets; and (ii) Borrower’s capital, including
proceeds from the Closing Date Term Loan, is not unreasonably small in relation
to its business as contemplated on the Closing Date and reflected in the
projections delivered prior to the Closing Date or otherwise pursuant to this
Agreement or with respect to any transaction contemplated to be undertaken after
the Closing Date. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standards No. 5).

“Specified Deposit Accounts” has the meaning set forth in Section 3.31.

 

23



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity and more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held; provided, that for purposes of Section 5.03,
Subsidiary shall exclude Inactive Subsidiaries.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents (including performance of the
covenants and agreements set forth herein), the borrowing of the Loan, and the
use of the proceeds thereof.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of California; provided, that if, with respect to any financing statement
or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the Agent for
the benefit of the Lenders pursuant to the applicable Loan Document is governed
by the Uniform Commercial Code as in effect in a jurisdiction of the United
States other than California, then “UCC” means the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions of each Loan Document and any financing statement relating to such
perfection or effect of perfection or non-perfection.

“Warrants” means warrants issued by the Borrower to purchase shares of common
stock of the Borrower on the terms and conditions substantially as set forth in
Exhibit D.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Yield Differential” has the meaning set forth in Section 2.11(b).

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements, restatements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “herein”, “hereof” and

 

24



--------------------------------------------------------------------------------

“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (v) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP. Financial statements and other information to be provided
in connection therewith shall be prepared in accordance with GAAP as in effect
at the time of such preparation, except where otherwise noted by Borrower.
Calculations in connection with the financial definitions and financial or
negative covenants shall be made without giving effect to any election under
FASB Accounting Standards Codification 810, 820 or 825 (or any other part of
FASB Accounting Standards Codification having a similar result or effect) for
all purposes hereunder, including to value any Indebtedness or other liabilities
at “fair value” or to include any gain or loss attributable thereto in the
calculation of net income (or loss). Notwithstanding anything in this Agreement
to the contrary, if at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and
Borrower or Agent shall so request, Borrower, Lenders and Agent shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP; provided that until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and Borrower shall provide to Agent reconciliation
statements in connection therewith.

ARTICLE II

The Credit

SECTION 2.01. Commitments.

(a) On the terms and subject to the conditions contained in this Agreement, each
Lender severally, but not jointly, agrees to make, on the Closing Date, Closing
Date Term Loans to Borrower in an amount equal to such Lender’s Closing Date
Term Loan Commitment.

(b) On the terms and subject to the conditions contained in this Agreement, each
Lender severally, but not jointly, agrees to make, from time to time after the
Closing Date, Delayed Draw Term Loans to Borrower in an amount equal to such
Lender’s Delayed Draw Term Loan Commitment. Each Delayed Draw Term Loan shall be
made by an irrevocable written request by the Chief Financial Officer of
Borrower delivered to Agent (the “Borrowing Notice”). The Borrowing Notice must
be received by Agent no later than 10:00 a.m. (California time) on the Business
Day that is three Business Days prior to the requested date of funding the
Delayed Draw Term Loan. Every Borrowing Notice must specify: (i) the amount of
the Delayed Draw Term Loan, (ii) the requested funding date for the Delayed Draw
Term Loan, which shall be a Business Day, (iii) that the conditions to funding
the requested Delayed Draw Term Loan have been satisfied, and (iv) wire
instructions.

 

25



--------------------------------------------------------------------------------

The Loans made by each Lender and interest accruing thereon shall be evidenced
by the records of Agent and such Lender, provided that the records of the Agent
shall be conclusive absent manifest error. At the request of any Lender,
Borrower shall reasonably promptly deliver a Note to such Lender. Amounts of
Loans repaid may not be reborrowed.

SECTION 2.02. Repayment of Loans at Maturity. The Borrower hereby
unconditionally promises to pay to the Lenders on the Maturity Date, the entire
outstanding balance of the stated original principal amount of the Loans and all
other outstanding amounts that remain due and payable under this Agreement and
any Note (including accrued interest not previously paid in cash or interest
that has been added to the principal amount of the Loans).

SECTION 2.03. Fees and Additional Consideration. The Borrower agrees to pay
and/or deliver to the Agent those fees and other items of compensation set forth
in the Fee Letter on the dates set forth for payment or delivery set forth
therein.

SECTION 2.04. Optional Prepayment of Loan. The Borrower shall have the right at
any time and from time to time to prepay the Loan in whole or in part, subject
to Section 2.06 below. No later than 11:00 a.m. San Francisco time, at least
three Business Days prior to the date of such prepayment, the Borrower shall
notify each of the Lenders by telephone (with prompt written confirmation
thereafter via facsimile or other electronic means) of such prepayment. Each
notice shall be irrevocable and shall specify the prepayment date and the
principal amount to be prepaid, although such notice may be conditioned on the
closing of a refinancing in full of all Obligations under this Agreement.
Prepayments shall be accompanied by accrued interest and premium on the amount
being repaid.

SECTION 2.05. Mandatory Prepayments.

(a) In the event the Borrower receives cash consideration from the issuance or
sale of any Disqualified Equity Interests or any of the Borrower’s Subsidiaries
receives cash consideration from the issuance or sale of any of their respective
Equity Interests (in each case, other than the issuance of Equity Interests that
do not constitute Disqualified Equity Interests in exchange for cancellation of
Indebtedness), or the Borrower or any of its Subsidiaries receives cash
consideration from the incurrence by any of them of any Indebtedness for
borrowed money (other than Indebtedness under this Agreement, Permitted
Indebtedness (other than as noted in the proviso in this paragraph), and
Permitted Intercompany Advances), then, in each case, within three Business Days
after receipt of such consideration by any such Person, the Borrower shall make
a mandatory prepayment of the Loan in an aggregate amount equal to 100% of such
consideration received by such Person (net of reasonable related expenses);
provided, however, notwithstanding anything to the contrary contained in this
Section 2.05(a) but subject to Section 2.05(e), Section 2.05(f) and
Section 2.06), (1) if the Borrower issues any Additional Unsecured Subordinated
Indebtedness, the Borrower shall within three Business Days after receipt of any
cash consideration for such issuance make a mandatory prepayment of the Loans in
an aggregate amount to (i) 75% of such consideration received by the Borrower
(net of reasonable related expenses), (ii) 50% of such consideration received by
the Borrower (net of reasonable related expenses) if after giving pro forma
effect to the incurrence of Additional Unsecured Subordinated Indebtedness, the
ratio of the aggregate principal amount of funded Indebtedness of the Borrower
and its Subsidiaries (including the Loans, any 1.875% Notes, 2.750% Notes,

 

26



--------------------------------------------------------------------------------

3.875% Notes, Refinancing Indebtedness in respect thereof, Second Lien
Indebtedness and Additional Unsecured Subordinated Indebtedness) outstanding on
the date of such incurrence to EBITDA for the four fiscal quarter period most
recently ended for which financial statements are available is greater than
1.0:1.0 but less than 2.0:1.0 or (iii) 25% of such consideration received by the
Borrower (net of reasonable related expenses) if after giving pro forma effect
to the incurrence of Additional Unsecured Subordinated Indebtedness, the ratio
of the aggregate principal amount of funded Indebtedness of the Borrower and its
Subsidiaries (including the Loans, any 1.875% Notes, 2.750% Notes, 3.875% Notes,
Refinancing Indebtedness in respect thereof, Second Lien Indebtedness and
Additional Unsecured Subordinated Indebtedness) outstanding on the date of such
incurrence to EBITDA for the four fiscal quarter period most recently ended for
which financial statements are available is less than 1.0:1.0 and (2) if there
are any cash proceeds from the issuance of Second Lien Indebtedness, any such
cash proceeds shall immediately be used to make a mandatory prepayment of the
Loans in an aggregate amount equal to 100% of such proceeds.

(b) In the event the Borrower or any of its Subsidiaries receives any cash
consideration in excess of $500,000 in the aggregate during the term of this
Agreement (i) from the sale, transfer or other disposition of any asset or
property (other than the sale, transfer or other disposition of Equity Interests
subject to Section 2.05(a) above) outside the ordinary course of business or
(ii) in connection with non-exclusive licensing set forth in clause (b)(ii) of
the definition of “Permitted Disposition” (x) that is a one-time lump sum
payment or (y) if the cash consideration received by the Borrower or its
Subsidiaries during the first six months of such non-exclusive licensing
arrangement exceeds, on a pro rata basis, the amount of cash consideration
payable after the six month anniversary of entering into such non-exclusive
licensing arrangement, then, in each case, within three Business Days after
receipt of such consideration, the Borrower shall make a mandatory prepayment of
the Loan in an aggregate amount equal to 100% of the amount of such
consideration actually received by the Borrower or such Subsidiary, as the case
may be, after the deduction (without duplication) of any reasonable and
documented fees, costs or expenses payable by the Borrower or such Subsidiary,
as the case may be, in respect of such sale, transfer or other disposition by
the Borrower or such Subsidiary.

(c) In the event the Borrower or any of its Subsidiaries receives any tax
refunds in excess of $100,000 individually, but excluding tax refunds for value
added or similar taxes, or suffers an Event of Loss, then (i) the Borrower shall
promptly notify the Agent of such tax refund or Event of Loss (including the
amount of the estimated Net Proceeds to be received by the Borrower in respect
thereof) and (ii) promptly upon receipt by the Borrower and/or any of its
Subsidiaries of the Net Proceeds of such Event of Loss, the Borrower shall
deliver, or cause to be delivered, such Net Proceeds to the Agent for
distribution to the Lenders as a prepayment of the Loans. Notwithstanding the
foregoing and provided no Default or Event of Default has occurred and is
continuing, such prepayment shall not be required to the extent the Borrower
reinvests the amount of the Net Proceeds of such Event of Loss, or a portion
thereof, in productive assets of a kind then used or usable in the business of
the Borrower, including the repair or reconstruction of property damaged in
connection with the Event of Loss, within 90 days after the date of such Event
of Loss or enter into a binding commitment thereof within said 90 day period and
subsequently makes such reinvestment within 90 days thereafter.

 

27



--------------------------------------------------------------------------------

(d) In the event that the Leverage Ratio as of the end of any fiscal year
(commencing with the fiscal year ending on or about January 1, 2015) is greater
than 3.0 to 1.0, then, in each case, within five Business Days after the earlier
of the date that the Borrower’s annual financial statements are required to be
delivered pursuant to Section 5.01 hereof for such fiscal year and the date such
annual financial statements are delivered, the Borrower shall deliver to the
Agent, for distribution to the Lenders, an amount equal to seventy-five percent
(75%) of Excess Cash Flow (if any) (it being understood and agreed, that for the
avoidance of doubt, the first possible payment date under this clause would be
in connection with the delivery of the Borrower’s financial statements for the
year ended on or about January 1, 2015).

(e) Notwithstanding any of the foregoing, any Lender may, in its sole
discretion, decline in writing any prepayment owed to it required to be made
pursuant to this Section 2.05 (but not with respect to any other Lender).

(f) Prepayments made hereunder shall be accompanied by accrued interest and
premium, if any, on the amount being repaid.

SECTION 2.06. Prepayment Premium. Each prepayment pursuant to Sections 2.04 and
2.05 (other than a prepayment required by Section 2.05(c) or (d)) and any other
principal prepayment or principal repayment of the Loans prior to September 11,
2014 (including without limitation, in connection with (i) the termination of
this Agreement, (ii) the acceleration of the Obligations after the occurrence of
an Event of Default, (iii) the sale of the Collateral in any Insolvency
Proceeding, (iv) the foreclosure and sale of the Collateral or (v) the
restructure, reorganization, or compromise of the Obligations by the
confirmation of a plan of reorganization or any other plan of compromise,
restructure, or arrangement in any Insolvency Proceeding (each of the foregoing
(i) through (v), as mutually agreed by the parties hereto, as a reasonable
estimation and calculation of the lost profits or damages of the Agent and the
Lenders, resulting in the requisite payment of the following premium in view of
the impracticability and extreme difficulty of ascertaining the actual amount of
damages to the Agent and the Lenders or profits lost by the Agent and the
Lenders as a result of such repayment or prepayment, but without in any way
limiting Agent’s other remedies hereunder or under the other Loan Documents or
the Obligations hereunder or under the Loan Documents)), shall be accompanied by
a premium payable by Borrower equal to (i) if such prepayment or payment is made
prior to September 11, 2013, 5.0% of the principal amount of the Loans so
prepaid or paid and (ii) if such prepayment or payment is made on or after
September 11, 2013 but prior to September 11, 2014, 3.0% of the principal amount
of the Loans so prepaid or paid.

SECTION 2.07. Interest

(a) Subject to Section 2.07(c) and Section 2.11(b), all Loans shall bear
interest on the unpaid principal amount thereof from the date such Loans are
made until, in all cases, paid in full, except as otherwise provided in clause
(c) below, as follows: (i) from the Closing Date until September 11, 2013 (the
“Initial Interest Period”), at a rate of 14.00% per annum (the “Initial Interest
Period Rate”) and (ii) commencing on September 11, 2013 and at all times
thereafter (the “Second Interest Period”), at a rate of 17.00% per annum (the
“Second Interest Period Rate”).

 

28



--------------------------------------------------------------------------------

(b) Accrued interest on the outstanding principal balance of each Loan shall be
paid partially in cash and partially in kind, as follows:

(i) During the Initial Interest Period, on each Interest Payment Date, the
Initial Interest Period Rate shall be paid as follows: (1) Borrower shall pay to
the Agent in immediately available funds to an account designated by the Agent,
for distribution to the Lenders, cash pay interest of 4.00% per annum on the
outstanding principal of the Loans and (2) interest of 10.00% per annum on the
outstanding principal of the Loans shall be payable, at the Borrower’s option,
in cash or in kind, with any amounts paid in kind being automatically added to
the outstanding principal amount of the Loans; and

(ii) During the Second Interest Period, on each Interest Payment Date, the
Second Interest Period Rate shall be paid as follows: (1) Borrower shall pay to
the Agent in immediately available funds to an account designated by the Agent,
for distribution to the Lenders, cash pay interest of 7.00% per annum on the
outstanding principal of the Loans and (2) interest of 10.00% per annum on the
outstanding principal of the Loans shall be payable, at the Borrower’s option,
in cash or in kind, with any amounts paid in kind being automatically added to
the outstanding principal amount of the Loans.

(c) After the occurrence and during the continuance of any Event of Default, the
unpaid principal amount of the Loans shall bear interest at a per annum rate
equal to the sum of the Initial Interest Period Rate (if during the Initial
Interest Period) or the Second Interest Period Rate (if during the Second
Interest Period) plus 2.00% (the “Default Rate”), beginning on the date of the
occurrence of such Event of Default and ending on the date on which such Event
of Default shall be cured or waived pursuant to the terms of this Agreement. All
such interest shall be paid on demand by the Agent to the Borrower until the
payment in full of the Loans hereunder or such Event of Default is no longer
continuing.

(d) Interest shall be calculated on the basis of a 360-day year and shall be
computed for each payment period on the outstanding aggregate principal amount
for the actual number of days elapsed.

SECTION 2.08. Increased Costs.

(a) If Agent or any Lender determines (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto)
that any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, Agent or any Lender (or its applicable lending office or any
company controlling Agent or such Lender);

(ii) subject Agent or such Lender (or its applicable lending office or any
company controlling Agent or such Lender) to any additional Tax (other than any
Tax on the overall net income of Agent or such Lender) with respect to this

 

29



--------------------------------------------------------------------------------

Agreement or any other Loan Document or any of its obligations hereunder or
thereunder or any payments to Agent or such Lender of principal, interest, fees
or any other amount payment hereunder; or

(iii) impose on Agent or any Lender (or its applicable lending office or any
company controlling Agent or such Lender) any other condition affecting this
Agreement or the Loan;

and the result of any of the foregoing shall be to increase the cost to Agent or
such Lender of making or maintaining the Loans or Commitments or to reduce the
amount of any sum received or receivable by Agent or such Lender hereunder (or
its applicable lending office or any company controlling Agent or such Lender)
(whether of principal, interest or otherwise), then the Borrower will pay to
Agent or such Lender, as the case may be, such additional amount or amounts as
will compensate Agent or such Lender, as the case may be, for such additional
costs incurred or reduction suffered.

(b) If Agent or any Lender determines (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto)
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on Agent’s or such Lender’s capital or on
the capital of Agent’s or such Lender’s controlling company, if any, as a
consequence of this Agreement or the Loans or Commitments of Agent or such
Lender, to a level below that which Agent or such Lender or Agent’s or such
Lender’s controlling company could have achieved but for such Change in Law
(taking into account Agent’s or such Lender’s policies and the policies of
Agent’s or such Lender’s controlling company with respect to capital adequacy),
then from time to time the Borrower will pay to Agent or such Lender such
additional amount or amounts as will compensate Agent or such Lender and/or
Agent’s or such Lender’s controlling company for any such reduction suffered.

(c) A certificate of the Agent or the Lender setting forth the amount or amounts
necessary to compensate the Agent, such Lender or any of their respective
controlling companies, as the case may be, as specified in paragraph (a) or
(b) of this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay to Agent or such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of Agent or any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of Agent’s or such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate Agent or a Lender pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
Agent or such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of Agent’s or such Lender’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

30



--------------------------------------------------------------------------------

SECTION 2.09. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes; provided that if the Borrower shall be required to deduct any
Indemnified Taxes from such payments, then:

(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Lenders (as the case may be) receive an amount equal to
the sum they would have received had no such deductions been made;

(ii) the Borrower shall make such deductions; and

(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify any Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
such Lender on or with respect to any payment by or on account of any obligation
of the Borrower hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by such Lender shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
applicable Lender the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to such
Lender.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the United States or the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower, at
the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Borrower as will permit such payments to be made without withholding or at a
reduced rate.

SECTION 2.10. Payments Generally. The Borrower shall make each payment required
to be made by it hereunder or under any other Loan Document (whether of
principal, interest, fees, or of amounts payable under Section 2.04, 2.05, or
otherwise) prior to the time

 

31



--------------------------------------------------------------------------------

expressly required hereunder or under such other Loan Document for such payment
(or, if no time is expressly required, prior to 12:00 noon, San Francisco time)
on the date when due, in immediately available funds, without set-off or
counterclaim or withholding. Any amounts received after such time on any date
shall be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Agent at an account or to a location designated by the Agent or as otherwise
specified in writing by the Agent to the Borrower. If any payment hereunder or
under any other Loan Document shall be due on a day that is not a Business Day,
the date for payment shall be extended to the next succeeding Business Day, and,
in the case of any payment accruing interest, interest thereon shall be payable
for the period of such extension. All payments hereunder or under any other Loan
Document shall be made in United States dollars.

SECTION 2.11. Incremental Commitments.

(a) Provided that no Event of Default shall have occurred and be continuing, the
Borrower may, by written notice to the Agent from time to time, request
Incremental Term Loan Commitments in an amount not to exceed the Incremental
Term Loan Amount from the Agent. Such notice shall set forth (i) the amount of
the Incremental Term Loan Commitments being requested (which shall be in minimum
increments of $1,000,000 and a minimum amount of $5,000,000 or such lesser
amount equal to the remaining Incremental Term Loan Amount), (ii) the date on
which such Incremental Term Loan Commitments are requested to become effective
(which shall not be less than ten Business Days nor more than 60 days after the
date of such notice), and (iii) whether such Incremental Term Loan Commitments
are commitments to make additional Loans or commitments to make a new series of
term loans with terms different from the Loans.

(b) The Agent shall be entitled to agree or decline to participate in any
Incremental Term Loans in its sole discretion. The Borrower and the Agent, if
the Agent agrees to provide any Incremental Term Loans, shall execute and
deliver an Incremental Term Loan Assumption Agreement and such other
documentation as the Agent shall reasonably specify to evidence the Incremental
Term Loan Commitment. The terms and provisions of the Incremental Term Loans
shall be identical to those of the Loans except as otherwise set forth herein or
in the Incremental Term Loan Assumption Agreement unless otherwise agreed
between the Agent and the Borrower. If the terms of the Incremental Term Loans
are not identical to the Closing Date Term Loans, in any event, (i) the final
maturity date of the Incremental Term Loans shall be no earlier than the
Maturity Date, (ii) the average life to maturity of the Incremental Term Loans
shall be no shorter than the average life to maturity of the Closing Date Term
Loans and (iii) if the initial yield on such Incremental Term Loans (as
determined by the Agent in its reasonable discretion) exceeds the yield then in
effect for Closing Date Term Loans and Delayed Draw Term Loans, if any (the
amount of such excess being referred to herein as the “Yield Differential”),
then the yield then in effect for Closing Date Term Loans and Delayed Draw Term
Loans, if any, shall automatically be increased by the Yield Differential,
effective upon the making of the Incremental Term Loans. The Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Term
Loan Assumption Agreement. Each of the parties hereto hereby agrees that, upon
the effectiveness of any Incremental Term Loan Assumption Agreement, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Incremental Term Loan
Commitment and the

 

32



--------------------------------------------------------------------------------

Incremental Term Loans evidenced thereby, and the Agent and the Borrower may
revise this Agreement to evidence such amendments.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.11 unless (i) on the date of such
effectiveness, the conditions set forth in Section 4.02(a) shall be satisfied
and the Agent shall have received a certificate to that effect dated such date
and executed by a Responsible Officer of the Borrower and (ii) except as
otherwise specified in the applicable Incremental Term Loan Assumption
Agreement, the Agent shall have received legal opinions, board resolutions and
other closing certificates reasonably requested by the Agent.

ARTICLE III

Representations and Warranties

In order to induce the Lenders to enter into this Agreement, Borrower makes the
following representations and warranties to the Lenders which shall be true,
correct, and complete, in all material respects, as of the Closing Date, and as
of the date of the making of each Loan made thereafter (except to the extent
that such representations and warranties expressly relate solely to an earlier
date), and such representations and warranties shall survive the execution and
delivery of this Agreement:

SECTION 3.01. Organization; Qualification; Subsidiaries.

(a) Borrower (i) is duly organized and validly existing and in good standing
under the laws of the jurisdiction of its organization, (ii) qualified to do
business in any jurisdiction where the failure to be so qualified reasonably
could be expected to result in a Material Adverse Effect, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.

(b) Set forth on Schedule 3.01(b) is a complete and accurate description of the
authorized Equity Interests of Borrower and its Subsidiaries, by class, and, as
of the Closing Date, a description of the number of shares and percentage of
each such class that are issued and outstanding. Other than as described on
Schedule 3.01(b), there are no subscriptions, options, warrants, or calls
relating to any shares of Borrower’s or any of its Subsidiaries’ capital stock,
including any right of conversion or exchange under any outstanding security or
other instrument. Borrower is not subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its
capital stock or any security convertible into or exchangeable for any of its
capital stock. Set forth on Schedule 3.01(c) is a complete and accurate list of
the Borrower’s direct and indirect Subsidiaries, showing the percentage of the
outstanding shares of each class of capital stock of each such Subsidiary owned
directly or indirectly by Borrower. All of the outstanding capital stock of each
such Subsidiary has been validly issued and is fully paid and non-assessable.

SECTION 3.02. Due Authorization; No Conflicts.

 

33



--------------------------------------------------------------------------------

(a) The execution, delivery, and performance by Borrower of the Loan Documents
to which it is a party have been duly authorized by all necessary action on the
part of Borrower.

(b) The execution, delivery, and performance by Borrower of the Loan Documents
to which it is a party and the consummation of the transactions contemplated by
the Loan Documents do not and will not (i) violate any material provision of
federal, state, or local law or regulation applicable to Borrower or its
Subsidiaries, the Organizational Documents of Borrower or its Subsidiaries, or
any order, judgment, or decree of any court or other Governmental Authority
binding on Borrower or its Subsidiaries, (ii) conflict with, result in a breach
of, or constitute (with due notice or lapse of time or both) a default under any
Material Contract of Borrower or its Subsidiaries except to the extent that any
such conflict, breach or default could not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect, (iii) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
assets of Borrower or its Subsidiaries, other than Permitted Liens, and
(iv) require any approval of Borrower’s interestholders or any approval or
consent of any Person under any Material Contract of Borrower or its
Subsidiaries, other than consents or approvals that have been obtained and that
are still in force and effect and except, in the case of such Material
Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect. Notwithstanding the foregoing, the execution, delivery, and
performance by Borrower of the Loan Documents to which it is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any of the 1.875% Notes Documents, the
2.750% Notes Documents or the 3.875% Notes Documents.

SECTION 3.03. Governmental Consents. The execution, delivery, and performance by
Borrower of the Loan Documents to which Borrower is a party and the consummation
of the transactions contemplated by the Loan Documents do not and will not
require any registration with, consent, or approval of, or notice to, or other
action with or by, any Governmental Authority, other than consents or approvals
that have been obtained and that are still in force and effect and except for
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to the Agent for filing or recordation, as of the Closing Date.

SECTION 3.04. Binding Obligations; Perfected Liens.

(a) Each Loan Document to which Borrower is a party has been duly executed and
delivered by Borrower and is the legally valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

(b) The Agent’s Liens in the Collateral are validly created, perfected (other
than any Deposit Accounts, Commodity Accounts and Securities Accounts not
subject to a Control Agreement as permitted by Section 6.04, and subject only to
the filing of financing statements), and first priority Liens, subject only to
Permitted Liens.

 

34



--------------------------------------------------------------------------------

SECTION 3.05. Title to Assets; No Encumbrances. Borrower and its Subsidiaries
have (i) good, sufficient and legal title to (in the case of fee interests in
Real Property), (ii) valid leasehold interests in (in the case of leasehold
interests in real or personal property), (iii) valid licensed rights in (in the
case of licensed interest in intellectual property), and (iv) good and
marketable title to (in the case of all other personal property), all of their
respective assets. All of such assets are free and clear of Liens except for
Permitted Liens.

SECTION 3.06. Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a) The name of (within the meaning of Section 9-503 of the UCC) and
jurisdiction of organization of Borrower and each of its Subsidiaries is set
forth on Schedule 3.06(a).

(b) The chief executive office of Borrower and each of its Subsidiaries is
located at the address indicated on Schedule 3.06(b) (as updated from time to
time).

(c) Borrower’s and each of its Subsidiaries’ tax identification numbers and
organizational identification numbers, if any, are identified on Schedule
3.06(c).

(d) As of the Closing Date, neither Borrower nor any of its Subsidiaries holds
any commercial tort claims that exceed $25,000 in amount, except as set forth on
Schedule 3.06(d).

SECTION 3.07. Litigation.

(a) Except as set forth on Schedule 3.07(a), there are no actions, suits, or
proceedings pending or, to the best knowledge of Borrower, threatened against
Borrower or any of its Subsidiaries that either individually or in the aggregate
could reasonably be expected to result in a Material Adverse Effect.

(b) Schedule 3.07(b) sets forth a complete and accurate description, with
respect to each of the actions, suits, or proceedings with asserted liabilities
in excess of, or that could reasonably be expected to result in liabilities in
excess of, $250,000 that, as of the Closing Date, is pending or, to the best
knowledge of Borrower, threatened against Borrower or any of its Subsidiaries,
of (i) the parties to such actions, suits, or proceedings, (ii) the nature of
the dispute that is the subject of such actions, suits, or proceedings,
(iii) the status, as of the Closing Date, with respect to such actions, suits,
or proceedings, and (v) whether any liability of Borrower and its Subsidiaries
in connection with such actions, suits, or proceedings is covered by insurance.

SECTION 3.08. Compliance with Laws. Neither Borrower nor any of its Subsidiaries
(a) is in violation of any applicable laws, rules, regulations, executive
orders, or codes (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
(b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or

 

35



--------------------------------------------------------------------------------

instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

SECTION 3.09. Historical Financial Statements; No Material Adverse Effect. All
financial statements relating to Borrower and its Subsidiaries that have been
delivered by Borrower to Agent have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, Borrower’s and its Subsidiaries’ consolidated financial
condition as of the date thereof and results of operations and cash flows for
the period then ended. As of the Closing Date, neither Borrower nor any of its
Subsidiaries has any contingent liability or liability for Taxes, long-term
lease or unusual forward or long-term commitment that is not reflected in the
delivered consolidated financial statements or the notes thereto and which in
any such case is material in relation to the business, operations, properties,
assets or condition (financial or otherwise) of Borrower and any of its
Subsidiaries taken as a whole. Since January 1, 2012, other than as described in
the Borrower’s 10-K for the period ended January 1, 2012 or the Borrower’s 10-Q
for the period ended on or about July 1, 2012, no event, circumstance, or change
has occurred that has or could reasonably be expected to result in a Material
Adverse Effect with respect to Borrower and its Subsidiaries.

SECTION 3.10. Fraudulent Transfer.

(a) Borrower is, and, upon the incurrence of any Obligation on any date on which
this representation and warranty is made, will be, on a consolidated basis,
Solvent.

(b) No transfer of property is being made by Borrower and no obligation is being
incurred by Borrower in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of Borrower.

SECTION 3.11. Employee Benefits. Borrower, its Subsidiaries, and their ERISA
Affiliates do not maintain or contribute to any Benefit Plan, have not at any
time within the past six years maintained or contributed to any Benefit Plan,
and do not have any obligation to maintain or contribute to any Benefit Plan.

SECTION 3.12. Environmental Condition. Except as set forth on Schedule 3.12,
(a) neither Borrower’s nor its Subsidiaries’ properties or assets has ever been
used by Borrower, its Subsidiaries, or, to Borrower’s knowledge, by previous
owners or operators in the disposal of, or to produce, use, store, handle,
treat, release, or transport, any Hazardous Materials, where such disposal,
production, use, storage, handling, treatment, release or transport was in
violation of, or requires investigation, remediation or other response action
under, in any material respect, any applicable Environmental Law, (b) to
Borrower’s knowledge, neither Borrower’s nor its Subsidiaries’ properties or
assets has ever been designated or identified in any manner pursuant to any
Environmental Laws as a Hazardous Materials disposal site, (c) neither Borrower
nor any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by Borrower or its Subsidiaries, and (d) neither Borrower nor any of
its Subsidiaries nor, to Borrower’s knowledge, any of their respective
facilities or operations is subject to any outstanding written order,

 

36



--------------------------------------------------------------------------------

judgment, consent decree, or settlement agreement with any Person relating to
any Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Except as set forth on Schedule 3.12, there are and, to the Borrower’s
knowledge, have been, no conditions, occurrences, or activities concerning
Hazardous Materials which could reasonably be expected to form the basis of
Environmental Liability or a claim under any Environmental Law against Borrower
or any of its Subsidiaries that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Compliance with all
current or reasonably foreseeable future requirements pursuant to or under
Environmental Laws could not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect.

SECTION 3.13. Intellectual Property. Borrower and its Subsidiaries own, or hold
licenses in, all trademarks, trade names, copyrights, patents, and licenses that
are necessary to the conduct of its business as currently conducted, and
attached hereto as Schedule 3.13 (as updated from time to time) is a true,
correct, and complete listing as of the Closing Date, or the date of the making
of a Loan after the Closing Date, as applicable, of all (a) material trademarks,
trade names, copyrights, patents, and licenses as to which Borrower or one of
its Subsidiaries is the owner or is an exclusive licensee, and (b) all material
licenses of intellectual property of any third party (including any affiliate)
to which Borrower or one of its Subsidiaries is a party.

SECTION 3.14. Leases. Borrower and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the Borrower or its Subsidiaries exists under any of them.

SECTION 3.15. Deposit Accounts, Commodity Accounts and Securities Accounts. Set
forth on Schedule 3.15 as of the Closing Date is a listing of all of Borrower’s
and its Subsidiaries’ Deposit Accounts, Commodity Accounts and Securities
Accounts, including, with respect to each bank or securities intermediary or
commodity intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts, Commodity Accounts or Securities
Accounts maintained with such Person.

SECTION 3.16. Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of Borrower or its Subsidiaries in writing to Agent or
any Lender (including all information contained in the Schedules hereto or in
the other Loan Documents) for purposes of or in connection with this Agreement,
the other Loan Documents, or any transaction contemplated herein or therein is,
and all other such factual information (taken as a whole) hereafter furnished by
or on behalf of Borrower or its Subsidiaries in writing to Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided. As of the date on which any Projections are delivered
to Agent, such Projections represent Borrower’s good faith estimate of the
Borrower’s and its Subsidiaries’ future performance for the periods covered
thereby based upon assumptions believed by Borrower to be reasonable at the time
of the delivery thereof to Agent (it being understood that such projections and
forecasts are subject to

 

37



--------------------------------------------------------------------------------

uncertainties and contingencies, many of which are beyond the control of
Borrower and its Subsidiaries and no assurances can be given that such
projections or forecasts will be realized).

SECTION 3.17. Material Contracts. Set forth on Schedule 3.17 (as updated from
time to time) is a list of the Material Contracts of Borrower and its
Subsidiaries as of the Closing Date and as of each date of the making of a Loan
after the Closing Date, as applicable. Except for matters which, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, each Material Contract (other than those that have
expired at the end of their normal terms) (a) is in full force and effect and is
binding upon and enforceable against Borrower or its Subsidiary and, to the best
of Borrower’s knowledge, each other Person that is a party thereto in accordance
with its terms, (b) has not been otherwise amended or modified (other than
amendments or modifications permitted by this Agreement), and (c) is not in
default due to the action or inaction of Borrower or its Subsidiary.

SECTION 3.18. Patriot Act. To the extent applicable, Borrower and each of its
Subsidiaries is in compliance, in all material respects, with the (a) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the Untied States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001) (the “Patriot Act”). No part of the proceeds of the loans made
hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

SECTION 3.19. Indebtedness. Set forth on Schedule 3.19 is a true and complete
list of all Indebtedness of Borrower and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding after the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the Closing Date.

SECTION 3.20. Payment of Taxes. Except as set forth on Schedule 3.20 or as
otherwise permitted under Section 5.05, all tax returns and reports of Borrower
and its Subsidiaries required to be filed by any of them have been timely filed,
and all taxes shown on such tax returns to be due and payable and all
assessments, fees and other governmental charges upon Borrower and its
Subsidiaries and upon their respective assets, income, businesses and franchises
that are due and payable have been paid when due and payable. Borrower and each
of its Subsidiaries have made adequate provision in accordance with GAAP for all
taxes not yet due and payable. Borrower knows of no proposed tax assessment
against Borrower or any of its Subsidiaries that is not being actively contested
by Borrower or such Subsidiary diligently, in good faith, and by appropriate
proceedings; provided such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor. Neither Borrower nor any of its Subsidiaries has ever been a party to
any understanding or arrangement constituting a “tax shelter” within the meaning
of Section 6662(d)(2)(C)(iii) of the Code or within the meaning of
Section 6111(c) or Section 6111(d) of the Code as in effect immediately prior to
the enactment of the American Jobs Creation Act of

 

38



--------------------------------------------------------------------------------

2004 or has ever “participated” in a “reportable transaction” within the meaning
of Treasury Regulation Section 1.6011-4.

SECTION 3.21. Government Regulation. Neither Borrower nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. Neither
Borrower nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

SECTION 3.22. OFAC. Neither Borrower nor any of its Subsidiaries is in violation
of any of the country or list based economic and trade sanctions administered
and enforced by OFAC. Neither Borrower nor any of its Subsidiaries (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has more than 10% of its assets
located in Sanctioned Entities, or (c) derives more than 10% of its revenues
from investments in, or transactions with Sanctioned Persons or Sanctioned
Entities. The proceeds of any Loan will not be used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Entity.

SECTION 3.23. Location of Inventory and Equipment. Except as set forth on
Schedule 3.23, the Inventory and Equipment (other than (a) vehicles or Equipment
out for repair, (b) Inventory and Equipment sold to the extent a Permitted
Disposition and (c) test Equipment and Inventory delivered to Borrower’s
contract manufacturers in the ordinary course of business for use in the
manufacture and repair of Borrower’s products) of Borrower and its Subsidiaries
are not stored with a bailee, warehouseman, or similar party and are located
only at, or in-transit between, the locations identified on Schedule 3.23.

SECTION 3.24. Inventory Records. Borrower keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

SECTION 3.26. Inactive Subsidiaries. Except for Powerwave Cognition, Inc., the
Inactive Subsidiaries do not (a) own any assets (other than any assets having a
net book value of less than $10,000 for each such Inactive Subsidiary or $20,000
in the aggregate for all Inactive Subsidiaries that are Domestic Subsidiaries),
(b) have any liabilities (other than any liabilities of a de minimis nature), or
(c) engage in any business activity. As of the Closing Date, except for
Powerwave Cognition, Inc., each of the Domestic Subsidiaries of the Borrower
(including but not limited to Cognition Networks, LLC and Powerwave Asia, Inc.)
are Inactive Subsidiaries. Powerwave Cognition, Inc. does not engage in any
business activity nor does it have any intentions of doing so, it holds assets
of less than $75,000 in value, and its only material liabilities are
intercompany indebtedness owed to the Borrower and reflected under
“Intra-Company Advances” on Schedule 3.19.

SECTION 3.26. Margin Stock. Neither Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for

 

39



--------------------------------------------------------------------------------

the purpose of purchasing or carrying any Margin Stock. No part of the proceeds
of the Loans made to Borrower will be used to purchase or carry any such Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any such margin stock or for any purpose that violates, or is inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors or any other
regulations thereof or to violate the Exchange Act.

SECTION 3.27. Accounts.

(a) As to each Account owed to the Borrower, such Account is (i) a bona fide
existing payment obligation of the applicable Account Debtor created by the sale
and delivery of Inventory or the rendition of services to such Account Debtor in
the ordinary course of Borrower’s business and (ii) owed to Borrower without any
known defenses, disputes, offsets, counterclaims, or rights of return or
cancellation.

(b) As of the Closing Date, all Accounts of the Borrower and its Subsidiaries
are lawfully owned by Borrower (other than as explicitly set forth on Schedule 3
to the Perfection Certificate as of the Closing Date, which are the only
Accounts owned by any of the Borrower’s Subsidiaries and not by Borrower), and,
without limiting the generality of the foregoing: (i) such Accounts are owed to
the Borrower in connection with purchase orders or contracts issued by the
applicable Account Debtors to Borrower for the sale of Inventory or the
rendition of services by Borrower to such Account Debtors, (ii) to the extent
that a Subsidiary of Borrower receives a purchase order or contract for such
sale of Inventory or rendition of services, its receipt of such purchase order
or contract is solely in its capacity as a service provider (a “Subsidiary
Service Provider”) to Borrower pursuant to one of the Sales Support Services
Agreements, and (iii) any invoice sent to the applicable Account Debtors in
connection with such sale of Inventory or rendition of services has been sent
directly by Borrower to such Account Debtors. No Subsidiary Service Provider has
any authority to sign or accept purchase orders or contracts on behalf of
Borrower or to sign or issue invoices on behalf of Borrower. Each of the Sales
Support Services Agreements (A) is in full force and effect and is binding upon
and enforceable against each Person that is a party thereto in accordance with
its terms, and (B) has not been amended or modified since the Closing Date.

(c) No Subsidiary of Borrower has any interest in any Account other than as
explicitly set forth on Schedule 3 to the Perfection Certificate.

SECTION 3.28. Convertible Notes Documents. All Obligations hereunder and under
the other Loan Documents constitutes Designated Senior Indebtedness under each
of the 1.875% Notes Indenture, the 2.750% Notes Indenture and the 3.875% Notes
Indenture. Prior to the incurrence of any Second Lien Indebtedness, no
Designated Senior Indebtedness exists other than the Obligations evidenced by
this Agreement and the other Loan Documents, and after the incurrence of any
Second Lien Indebtedness, no Designated Senior Indebtedness will exist other
than the Obligations evidenced by this Agreement and the other Loan Documents
and such Second Lien Indebtedness.

SECTION 3.29. No Restricted Payments. Since January 1, 2012, neither Borrower
nor any of its Subsidiaries has directly or indirectly declared, ordered, paid
or made, or set apart any sum or property for, any Restricted Payment.

 

40



--------------------------------------------------------------------------------

SECTION 3.30. No Defaults. Neither Borrower nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Material Contracts (other than
the 1.875% Notes Documents, the 2.750% Notes Documents and the 3.875% Notes
Documents), and, to the Borrower’s knowledge, no condition exists which, with
the giving of notice or the lapse of time or both, could constitute such a
default, except where the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to have a Material Adverse
Effect. Neither Borrower nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of the 1.875% Notes Documents, the 2.750% Notes
Documents or the 3.875% Notes Documents, and, to the Borrower’s knowledge, no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default.

SECTION 3.31. Cash Management. Any payments made in respect of any Accounts
owned by the Borrower (including without limitation any Accounts owed by the
United States governmental or any instrumentality, department or agency
thereof), any proceeds from the sale or other disposition of any Inventory or
Equipment by the Borrower, any proceeds of any licensing of intellectual
property by the Borrower, and any royalties obtained by the Borrower, are paid
directly to one of the following four deposit accounts of the Borrower with
Wells Fargo Bank, National Association in California by the applicable Account
Debtor, the purchaser of Inventory or Equipment, or the applicable licensee (or
their respective Affiliates): account number XXXX896021, XXXX896054, XXXX009455
or XXXX009448 (collectively, the “Specified Deposit Accounts”). Pursuant to one
or more Control Agreements among the Borrower, the Agent and Wells Fargo Bank,
National Association dated as of the Closing Date, the Agent has “Control” (as
defined in the Security Agreement) over each Specified Deposit Account, and
other than customary rights of setoff in favor of Wells Fargo Bank, National
Association as the depository institution and the interest of the Borrower and
the Agent, no other Person has any interest or Lien in any Specified Deposit
Account. Substantially all of the Inventory and Equipment and the majority of
the intellectual property of the Borrower and its Subsidiaries are owned by,
and, to the extent applicable, registered in the name of, the Borrower.

ARTICLE IV

Conditions

SECTION 4.01. Closing Date. The obligations of the Lenders to make the Closing
Date Term Loans hereunder is subject to the satisfaction, or waiver in writing
in accordance with Section 9.01, of the following conditions on or before the
Closing Date:

(a) The Agent shall have received either (i) an original counterpart of each
applicable Loan Document duly executed and delivered by an officer of the
Borrower or other party thereto, as applicable or (ii) written evidence
satisfactory to the Agent (which may include facsimile transmission of a signed
signature page thereto or other electronic transmission, such as a “pdf” or
“tif” file) that the Borrower has duly executed a counterpart of each applicable
Loan Document,

 

41



--------------------------------------------------------------------------------

(b) The Agent shall have received any such documents as it may reasonably
request in connection with the creation, perfection and priority of its security
interest including without limitation (and in each case in form and substance
satisfactory to the Agent):

(i) a completed Perfection Certificate, dated the Closing Date and executed by
an officer of each Credit Party, together with all attachments contemplated
thereby;

(ii) fully executed intellectual property security agreements, in proper form
for filing or recording in all appropriate places in all applicable
jurisdictions, memorializing and recording the encumbrance of the relevant
intellectual property assets;

(iii) UCC-1 financing statements in appropriate form for filing in the
appropriate jurisdictions;

(iv) fully executed Control Agreements in respect of the Borrower’s Specified
Deposit Accounts and such other deposit accounts and securities accounts as may
be specified by the Agent; and

(v) an executed Intercompany Note, executed by Borrower and each of its
Subsidiaries.

(c) The Agent shall have received, in respect of Borrower, (i) sufficient copies
of each Organizational Document as Agent shall request, and, to the extent
applicable, certified as of the Closing Date or a recent date prior thereto by
the appropriate Governmental Authority; (ii) signature and incumbency
certificates of the officers of Borrower; (iii) resolutions of the Board of
Directors or similar governing body of Borrower approving and authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; (iv) a good standing certificate from the applicable Governmental
Authority of Borrower’s jurisdiction of incorporation, organization or formation
and in each jurisdiction in which it is qualified as a foreign corporation or
other entity to do business, each dated the Closing Date or a recent date prior
thereto; (v) signature and incumbency certificates of one or more officers of
Borrower and (vi) such other documents as Agent may reasonably request.

(d) The Lenders shall have received the executed legal opinion of Stradling
Yocca Carlson & Rauth, counsel to the Borrower, dated the Closing Date and in
form and substance reasonably satisfactory to the Agent.

(e) The Lenders shall have received such UCC, tax, judgment and bankruptcy
searches as it shall request.

(f) No Default shall have occurred and be continuing on the Closing Date or
would occur after giving effect to the funding of Loans on the Closing Date, the
application of the proceeds of such Loans as provided herein, and the payment of
all estimated legal, underwriting, banking, accounting and other fees related
hereto in accordance with the terms of

 

42



--------------------------------------------------------------------------------

this Agreement, and the representations and warranties contained in this
Agreement and each other Loan Document, and the representations and warranties
contained in each certificate or other writing delivered to the Lenders in
satisfaction of the conditions set forth in this Section 4.01 prior to or on the
Closing Date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case they shall be true as of such earlier
date), shall be correct in all material respects on and as of the Closing Date.

(g) The Lenders shall have received a Solvency Certificate duly executed by the
Chief Financial Officer of the Borrower.

(h) The Lenders shall have received original stock certificates representing all
certificated outstanding shares of capital stock of each direct Subsidiary of
Borrower, other than Powerwave Cognition, Inc., all Inactive Subsidiaries,
Powerwave Technologies Research and Development India Pvt Ltd, Powerwave
Technologies India Pvt. Ltd, Remec Manufacturing Philippines, Powerwave Holdings
Philippines, Inc., Microwave Ventures, Inc. and Powerwave Finland Oy, together
with an undated stock power or transfer power for each of such certificates,
duly executed in blank by an authorized officer of the pledgor thereof.

(i) The Borrower shall have sent notification letters (such notification letters
to be in form and substance satisfactory to the Agent) on or prior to the
Closing Date to such Account Debtors mutually agreed between the Agent and the
Borrower (collectively, the “Notification Letters”).

(j) All governmental and third party approvals necessary or, in the discretion
of the Agent, advisable in connection with the financing contemplated hereby and
the continuing operations of the Borrower and its Subsidiaries shall have been
obtained and be continuing in full force and effect.

(k) The Agent shall have received all fees and other amounts invoiced and due
and payable on or prior to the Closing Date (including without limitation those
set forth in Section 2.03) and, to the extent invoiced, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

(l) The Borrower shall have made arrangements to fully fund a reserve account
(the “Reserve Account”) with $5,000,000 out of the Closing Date Term Loan and
the Agent shall have control over the Reserve Account satisfactory to the Agent.

(m) All other legal and regulatory matters shall be satisfactory to the Lenders.

(n) There shall be no pending or threatened litigation, arbitration,
administrative proceeding or consent decree that would reasonably be expected to
(i) result in a Material Adverse Effect or (ii) have a material adverse effect
on the ability of the Borrower to consummate the Transactions.

(o) The Agent shall have received a reasonably customary insurance certificate
naming it as additional insured or loss payee, as the case may be, together with
such endorsements in favor of the Agent with respect to the insurance policies
or other instruments or documents evidencing insurance coverage in accordance
with Section 5.06.

 

43



--------------------------------------------------------------------------------

(p) The Borrower shall have executed and delivered the Warrant and the
Registration Rights Agreement, and the Warrant shall be issued in favor of the
Agent or the Lenders, as the case may be.

(q) The Lenders shall have received such other documents and certificates as the
Lenders or their counsel may reasonably request.

(r) Since January 1, 2012, other than as described in the Borrower’s 10-K for
the period ended January 1, 2012 or the Borrower’s 10-Q for the period ended on
or about July 1, 2012, no event, circumstance, or change has occurred that has
or could reasonably be expected to result in a Material Adverse Effect with
respect to Borrower and its Subsidiaries.

(s) The Borrower shall have appointed an independent firm of financial advisors
which possesses chief restructuring officer capabilities acceptable to the Agent
in its sole discretion (the “Advisory Firm”); it being understood and agreed
that the firms of Alvarez & Marsal, FTI Consulting or Conway MacKenzie are
acceptable to the Agent.

SECTION 4.02. Delayed Draw Term Loans. The obligation of each Lender to make
each Delayed Draw Term Loan, is subject to the following conditions precedent:

(a) No Default shall have occurred and be continuing on the date of the funding
of the Delayed Draw Term Loan or would occur after giving effect to the funding
of such Delayed Draw Term Loan, the application of the proceeds of such Delayed
Draw Term Loan as provided herein, and the payment of all estimated legal,
underwriting, banking, accounting and other fees related hereto in accordance
with the terms of this Agreement, and the representations and warranties
contained in this Agreement and each other Loan Document, and the
representations and warranties contained in each certificate or other writing
delivered to the Lenders in satisfaction of the conditions set forth in this
Section 4.02 prior to or on the date of the funding of the Delayed Draw Term
Loan (except to the extent such representations and warranties expressly relate
to an earlier date, in which case they are true as of such earlier date), shall
be correct in all material respects on and as of the date of the funding of the
Delayed Draw Term Loan.

(b) The Agent shall have received all fees and other amounts and Warrants due
and payable (and issuable) on or prior to the date of the funding of the Delayed
Draw Term Loan, including without limitation those set forth in Section 2.03
hereof, and, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

(c) Borrower shall have provided the Agent with actual reported financial
results reasonably demonstrating Borrower’s achievement of its forecasted
revenues of $60,000,000 for the quarter ended on or about January 1, 2013.

(d) There shall be no legal bar to the Lenders making the Delayed Draw Term
Loan.

 

44



--------------------------------------------------------------------------------

(e) The Equity Interests of the Borrower shall be listed on a “national
securities exchange” (as defined in the California Corporations Code and the
rules and regulations thereunder).

(f) The Lenders shall have received the executed legal opinion of Stradling
Yocca Carlson & Rauth, counsel to the Borrower, in respect of any Warrants to be
issued as of the date of the funding of the Delayed Draw Term Loan, in form and
substance reasonably satisfactory to the Agent.

ARTICLE V

Affirmative Covenants

Until the principal of and interest (and premium, if any) on all Loans, all fees
or other consideration payable hereunder, all Commitments hereunder have been
terminated or have ceased and all other Obligations shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Agent, with copies to each Lender, each of the financial
statements, reports, and other items set forth on Schedule 5.01 at the times
specified therein. In addition, Borrower agrees that, except as set forth on
Schedule 5.01, none of its Subsidiaries will have a fiscal year different from
that of Borrower. In addition, Borrower agrees to maintain a system of
accounting that enables Borrower to produce financial statements in accordance
with GAAP. Borrower shall also keep a reporting system that shows all additions,
sales, claims, returns, and allowances with respect to its and its Subsidiaries’
sales.

SECTION 5.02. Collateral Reports. Borrower will provide Agent (and if so
requested by Agent, with copies for each Lender) with each of the reports set
forth on Schedule 5.02 at the times specified therein. In addition, Borrower
agrees to use commercially reasonable efforts in cooperation with Agent to
facilitate and implement a system of electronic collateral reporting in order to
provide electronic reporting of each of the items set forth above.

SECTION 5.03. Existence. Borrower shall, and cause each of its Subsidiaries to,
at all times preserve and keep in full force and effect its existence (including
being in good standing in its jurisdiction of organization) and all rights and
franchises, licenses and permits material to its business; provided, however,
that neither Borrower nor any of its Subsidiaries shall be required to preserve
any such right or franchise, licenses or permits if such Person’s board of
directors (or similar governing body) shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such Person,
and that the loss thereof is not disadvantageous in any material respect to such
Person or to the Lenders.

SECTION 5.04. Maintenance of Properties. Borrower and each of its Subsidiaries
shall maintain and preserve all of its assets that are necessary or useful in
the proper conduct of its business in good working order and condition, ordinary
wear, tear, and casualty excepted and Permitted Dispositions excepted, and
comply with the material provisions of all

 

45



--------------------------------------------------------------------------------

material leases to which it is a party as lessee, so as to prevent the loss or
forfeiture thereof, unless such provisions are the subject of a Permitted
Protest.

SECTION 5.05. Taxes. The Borrower shall cause all assessments and taxes imposed,
levied, or assessed against Borrower or its Subsidiaries, or any of their
respective assets or in respect of any of its income, businesses, or franchises
to be paid in full, before delinquency or before the expiration of any extension
period, except to the extent that the validity of such assessment or tax shall
be the subject of a Permitted Protest. Borrower will and will cause each of its
Subsidiaries to make timely payment or deposit of all tax payments and
withholding taxes required of it and them by applicable laws, including those
laws concerning F.I.C.A., F.U.T.A., state disability, and local, state, and
federal income taxes, and will, upon request, furnish Agent with proof
reasonably satisfactory to Agent indicating that Borrower and its Subsidiaries
have made such payments or deposits.

SECTION 5.06. Insurance. At Borrower’s expense, Borrower shall maintain
insurance respecting Borrower’s and its Subsidiaries’ assets wherever located,
covering loss or damage by fire, theft, explosion, and all other hazards and
risks as ordinarily are insured against by other Persons engaged in the same or
similar businesses. Borrower also shall maintain (with respect to itself and its
Subsidiaries) business interruption, public liability, and product liability
insurance, as well as insurance against larceny, embezzlement, and criminal
misappropriation. All such policies of insurance shall be with responsible and
reputable and financially sound insurance companies and in such amounts as is
carried generally in accordance with sound business practice by companies in
similar businesses similarly situated and located and in any event in amount,
adequacy and scope reasonably satisfactory to Agent. Borrower shall name the
Agent as an “additional insured” under the Borrower’s general liability and
pollution liability policies. All property insurance policies covering the
Collateral are to be made payable to Agent for the benefit of Agent and the
Lenders, as their interests may appear, in case of loss, pursuant to a standard
loss payable endorsement with a standard non contributory “lender” or “secured
party” clause and are to contain such other provisions as Agent may reasonably
require to fully protect the Lenders’ interest in the Collateral and to any
payments to be made under such policies. All certificates of insurance are to be
delivered to Agent, with the loss payable and additional insured endorsement in
favor of Agent and shall provide for not less than 30 days (10 days in the case
of non-payment) prior written notice to Agent of the exercise of any right of
cancellation. If Borrower fails to maintain such insurance, Agent may arrange
for such insurance, but at Borrower’s expense and without any responsibility on
Agent’s part for obtaining the insurance, the solvency of the insurance
companies, the adequacy of the coverage, or the collection of claims, and will
endeavor to give prompt notice to Borrower if it has done so. Borrower shall
give Agent prompt notice of any loss exceeding $100,000 covered by any of its
insurance policies. Upon the occurrence and during the continuance of an Event
of Default, (i) Agent shall have the sole right to file claims under any
insurance policies, to receive, receipt and give acquittance for any payments
that may be payable thereunder, and to execute any and all endorsements,
receipts, releases, assignments, reassignments or other documents that may be
necessary to effect the collection, compromise or settlement of any claims under
any such insurance policies, and (ii) any monies received as payment for any
loss under any insurance policy shall first be applied to the payment in full of
the Obligations, with any remaining monies remitted to Borrower for application
to the costs of repair, replacement or restoration of the property that is the
subject of the loss.

 

46



--------------------------------------------------------------------------------

SECTION 5.07. Inspection. Borrower will, and will cause each of its Subsidiaries
to, (i) keep proper books of record and accounts in which full, true and correct
entries in conformity in all material respects with GAAP shall be made of all
dealings and transactions in relation to its business and activities and
(ii) permit Agent and each of its duly authorized representatives or agents to
visit any of its properties and inspect any of its assets or books and records,
to examine and make copies of its books and records, and to discuss its affairs,
finances, and accounts with, and to be advised as to the same by, its officers
and employees at such reasonable times and intervals as Agent may designate and,
so long as no Default or Event of Default exists, with reasonable prior notice
to Borrower.

SECTION 5.08. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders
(including, without limitation, Environmental Laws) of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.09. Notices. The Borrower will, and will cause each of its
Subsidiaries to, promptly notify the Agent and each Lender of each of the
following (and in no event later than three Business Days after becoming aware
thereof):

(a) the occurrence or existence of any Default or Event of Default;

(b) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between Borrower or any of its Subsidiaries and any
Governmental Authority which could reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect;

(c) the commencement of, or any material development in, any litigation or
proceeding affecting Borrower or a Subsidiary of Borrower (i) in which the
amount of damages claimed is $250,000 (or its equivalent in another currency or
currencies) or more, (ii) in which injunctive or similar relief is sought and
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect, or (iii) in which the relief sought is an injunction or other
stay of the performance of this Agreement or any other Loan Document; and

(d) any of the following, if the same could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, together
with a copy of any notice with respect to such event that may be required to be
filed with a Governmental Authority and any notice delivered by a Governmental
Authority to any of them with respect to such event:

(i) an ERISA Event;

(ii) the adoption of any new Qualified Plan that is subject to Title IV of ERISA
or Section 412 of the Code by any member of the Controlled Group;

(iii) the adoption of any amendment to a Qualified Plan that is subject to Title
IV of ERISA or Section 412 of the Code, if such amendment results in a material
increase in benefits or unfunded liabilities; or

 

47



--------------------------------------------------------------------------------

(iv) the commencement of contributions by any member of the Controlled Group to
any Multiemployer Plan or Qualified Plan that is subject to Title IV of ERISA or
Section 412 of the Code.

SECTION 5.10. Use of Proceeds. The proceeds of the Loans will be used for the
following purposes: (i) working capital and the payment of normal course current
liabilities, including without limitation trade accounts payable and employee
payroll expenses; (ii) to fund the Reserve Account; and (iii) to pay fees and
expenses due and payable in connection with the Transactions.

SECTION 5.11. Material Contracts. Contemporaneously with the delivery of an
amendment to Schedule 3.17, provide Agent with copies of (a) each Material
Contract listed on such amendment, and (b) each material amendment or
modification of any Material Contract entered into since the Closing Date or
delivery of any amendment to Schedule 3.17, as applicable; provided that if any
such Material Contract or material amendment or modification of a Material
Contract is an exhibit to a report filed by Borrower with the SEC, then Borrower
may satisfy the foregoing by providing notice of the filing of such report to
Agent within one Business Day of the date of such filing, which notice shall
describe the report and the Material Contract or material amendment or
modification of a Material Contract that is attached as an exhibit.

SECTION 5.12. Location of Inventory and Equipment. Keep (a) Borrower’s and its
Subsidiaries’ Inventory and Equipment (other than (i) vehicles or Equipment out
for repair, (ii) Inventory and Equipment sold pursuant to Permitted Dispositions
and (iii) test Equipment and Inventory delivered to Borrower’s contract
manufacturers in the ordinary course of business for use in the manufacture and
repair of Borrower’s products) only at the locations identified in Schedule
5.12(a), and (b) Borrower’s and its Subsidiaries’ chief executive offices at the
locations set forth on Schedule 3.06(b). If Borrower still maintains Inventory
or Equipment in excess of $25,000 at its leased property in Coppell, Texas as of
October 31, 2012, it shall use commercially reasonable efforts to obtain for the
benefit of the Agent as promptly as practicable a fully executed Collateral
Access Agreement in respect of such property. Further, Borrower shall maintain
its jurisdiction of incorporation as Delaware and shall not change its
organizational form.

SECTION 5.13. Anti-Assignment Provisions; Purchase Orders. Use commercially
reasonable efforts to ensure that its customer contracts entered into after the
Closing Date and any purchase orders issued after the Closing Date for its
products or services (in each case, other than those customer contracts or
purchase orders that are on the customer’s form for such items and not the
Borrower’s form for such items) do not prohibit the assignment thereof (and all
rights of Borrower or such Subsidiary, as applicable, thereunder) to Borrower’s
or such Subsidiary’s lenders or an agent for any lenders (and any transferees of
such lenders or such agent, as applicable). Use reasonable best efforts to
ensure that any purchase orders issued after the Closing Date for Borrower’s
products or services are issued to, and in the name of, Borrower other than
(a) purchase orders generated in India or (b) orders for repair work in
Thailand.

SECTION 5.14. Further Assurances At any time upon the request of Agent, Borrower
shall, or shall cause its Subsidiaries to, execute and/or deliver to Agent any
and all

 

48



--------------------------------------------------------------------------------

guarantees, financing statements, fixture filings, security agreements, pledges,
assignments, endorsements of certificates of title, mortgages (including
leasehold mortgages if (i) the consent of the landlord for a leasehold mortgage
is not necessary or (ii) the consent of the landlord for a leasehold mortgage is
necessary, Borrower shall use all commercially reasonable efforts to obtain such
consent), deeds of trust, opinions of counsel, motor vehicle certificates of
title, instruments, documentation in respect of compliance with the Federal
Assignment of Claims Act or the Federal Assignment of Contracts Act,
endorsements in respect of key man life insurance policies and all other
documents (collectively, the “Additional Documents”) that Agent may request in
form and substance reasonably satisfactory to Agent, to create, perfect,
continue perfected or to better perfect the Agent’s Liens in all of the assets
of Borrower and its Subsidiaries (whether now owned or hereafter arising or
acquired, tangible or intangible, real or personal), to create and perfect Liens
in favor of Agent in any Real Property acquired by Borrower or its Subsidiaries
after the Closing Date, to obtain guarantees, and in order to fully consummate
all of the transactions contemplated hereby and under the other Loan Documents);
provided that the foregoing shall not apply to (a) any Inactive Subsidiary for
so long as such Subsidiary remains an Inactive Subsidiary, or (b) any Subsidiary
of Borrower that is a CFC if providing such documents would result in material
adverse tax consequences. To the maximum extent permitted by applicable law,
Borrower authorizes Agent to execute any such Additional Documents in Borrower’s
or its Subsidiary’s name, as applicable, and authorizes Agent to file such
executed Additional Documents in any appropriate filing office. In furtherance
of and not in limitation of the foregoing, Borrower shall take such actions as
Agent may reasonably request from time to time to ensure that the Obligations
are secured by substantially all of the assets of Borrower and its Subsidiaries
(other than the Inactive Subsidiaries (for so long as such Subsidiary remains an
Inactive Subsidiary) and subject to limitations contained in the previous
sentence with respect to CFCs) and all of the outstanding Stock of Borrower’s
Subsidiaries (other than the Inactive Subsidiaries (for so long as such
Subsidiary remains an Inactive Subsidiary) and subject to limitations contained
in the Loan Documents with respect to CFCs). No new Subsidiary of the Borrower
shall be created, nor shall any Inactive Subsidiary cease to be an Inactive
Subsidiary, unless (a) the Borrower has given the Agent not less than 10
Business Days’ prior written notice of same, and (b) the Borrower shall have
taken, prior to the creation of such Subsidiary or an Inactive Subsidiary
ceasing to be an Inactive Subsidiary, such actions as the Agent may request in
accordance with this section.

SECTION 5.15. Cash Management and Accounts. Borrower shall, and shall cause its
Subsidiaries to, ensure that the representations and warranties set forth in
Section 3.27 and Section 3.31 hereof shall be true and correct at all times from
and after the Closing Date; provided however that with respect to the Accounts
of the Borrower’s Subsidiaries from and after the Closing Date, the Borrower’s
Subsidiaries in India and Brazil and (in respect of certain repair and testing
work) Thailand may from time to time continue to generate Accounts not currently
set forth on Schedule 3 to the Perfection Certificate so long as in no event
shall the Accounts of the Borrower’s Subsidiaries at any time exceed 25% of the
Accounts of the Borrower and its Subsidiaries on a consolidated basis.

SECTION 5.16. Advisory Firm. Borrower shall instruct the Advisory Firm to report
directly to the Borrower and to the Borrower’s Board of Directors from time to
time. The Borrower shall ensure that the Advisory Firm remains engaged at least
until January 1, 2013. Borrower shall not pay the Advisory Firm any amounts in
excess of a weekly expense cap of

 

49



--------------------------------------------------------------------------------

$50,000. Borrower shall request the Advisory Firm to perform the following
functions while it is engaged by the Borrower: (a) review and comment on the
Borrower’s rolling 13-week cash flow forecast on a weekly basis, (b) review and
comment on the Borrower’s cash flow variance analysis on a weekly basis,
(c) review and comment on the Borrower’s business plan for the fiscal year
ending on or about January 1, 2014 and (d) participate in calls with the Agent
and the Lenders every two weeks regarding the cash flow of the Borrower.

SECTION 5.17. Lender Meetings. Not later than two Business Days after the
earlier of (a) the delivery of the weekly financial deliverables set forth in
Section 5.01 to Agent and the Lenders and (b) the scheduled date of delivery for
the weekly financial information set forth in Section 5.01 (it being understood
and agreed that, notwithstanding the foregoing, Borrower shall not be required
to hold such calls more than once every two weeks), one or more Responsible
Officers of the Borrower shall hold a conference call at a reasonable time to
discuss such financial information with Agent and the Lenders and such other
information as Agent or the Lenders may request and for so long as the Advisory
Firm is engaged, Borrower shall use commercially reasonable efforts to ensure
that appropriate personnel from the Advisory Firm participates in such
conference calls.

SECTION 5.18. Business Plan. The Borrower shall submit to the Agent a copy of
the Borrower’s business plan for the fiscal year ending on or about January 1,
2014 by no later than November 30, 2012.

SECTION 5.19. Notification Letters. The Borrower shall use commercially
reasonable efforts to obtain written acknowledgements of each of the
Notification Letters from each of the Account Debtors to whom such Notification
Letters were sent pursuant to Section 4.01(i) hereof as promptly as practicable
after the Closing Date.

SECTION 5.20. Overseas Cash. If at any time the Borrower and its Subsidiaries
have cash and Cash Equivalents in Deposit Accounts, Securities Accounts or
Commodity Accounts outside of the United States in excess of $7,000,000, the
Borrower shall (a) promptly advise the Agent of that fact, the circumstances
giving rise to that fact, what actions it intends to take to transfer any amount
in excess of $7,000,000 back to the United States and the anticipated timing of
such transfer, (b) use all commercially reasonable efforts to transfer all cash
and Cash Equivalents in excess of such amount to a Deposit Account, Securities
Account or Commodity Account in the United States that is subject to the Agent’s
“Control” (as defined in the Security Agreement) pursuant to an effective
Control Agreement as promptly as practicable and (c) provide evidence reasonably
satisfactory to the Agent of its commercially reasonable efforts referenced in
clause (b).

SECTION 5.21. Post-Closing Covenants. Not later than 20 days after the Closing
Date, the Borrower shall have delivered to Agent, in each case in form and
substance satisfactory to the Agent: (a) a fully executed Collateral Access
Agreement in respect of the Borrower’s leased property in Santa Ana, California
and (b) fully executed bailee letters in respect of (i) the Stevens Global
Logistics warehouses in Carson, California and Redondo Beach, California and
(ii) the Kane 3PL Third Party Logistics warehouse in Landover, Maryland;
provided however that Agent may agree to extend such deadline or waive the
requirements in this Section 5.21 in its sole discretion if Agent is satisfied
that the Borrower was unable to obtain

 

50



--------------------------------------------------------------------------------

such Collateral Access Agreement and bailee letters after the use of all
commercially reasonable efforts on its part to do so.

ARTICLE VI

Negative Covenants

Until the principal of and interest (and premium, if any) on all Loans, all fees
or other consideration payable hereunder, all Commitments hereunder have been
terminated or have ceased and all other Obligations shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. Neither the Borrower nor any of its Subsidiaries
will create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness. For the avoidance of doubt, nothing herein shall be
construed to permit Borrower to make any payments to any of its Subsidiaries in
respect of any of intra-company obligations existing on or prior to the Closing
Date (including without limitation those set forth on Schedule 3.19) (any such
amounts owed by the Borrower as of the Closing Date referred to herein as
“Pre-Existing Borrower Intercompany Payables”), other than as expressly
permitted pursuant to the final paragraph of Section 6.11.

SECTION 6.02. Liens. Neither the Borrower nor any of its Subsidiaries will
create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

SECTION 6.03. Fundamental Changes; Permitted Dispositions; Acquisitions.

(a) The Borrower will not, and will not permit any of its Subsidiaries to, merge
into or consolidate with any other Person (unless such Person is Borrower or a
Subsidiary of Borrower; it being understood and agreed that if any Person is
merging into or consolidating with Borrower, Borrower shall be the surviving
Person), or permit any other Person (unless such Person is Borrower or a
Subsidiary of Borrower; it being understood and agreed that if any Person is
merging into or consolidating with Borrower, Borrower shall be the surviving
Person) to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of its properties or assets (in each case, whether now owned
or hereafter acquired), or liquidate or dissolve. Notwithstanding the foregoing,
Inactive Subsidiaries of the Borrower may be liquidated or dissolved as long as
any remaining assets of such liquidated or dissolved Inactive Subsidiaries are
transferred to the Borrower or disposed of in one or more Permitted
Dispositions.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
(i) engage to any material extent in any business other than businesses (and
businesses reasonably related thereto) of the type conducted by it on the date
of execution of this Agreement or (ii) amend its Organizational Documents, other
than any amendment to effect a reverse stock split,

 

51



--------------------------------------------------------------------------------

increase the number of authorized shares of the Borrower or any of the
Borrower’s Subsidiaries or enter into any new Organizational Documents.
Notwithstanding the foregoing, Powerwave Technologies Brazil Comercio de
Equipmamentos de Telecommunicacao Ltd. may issue Equity Interests to its direct
shareholders in connection with Permitted Intercompany Advances made to it.

(c) The Borrower will not, and will not permit any of its Subsidiaries to,
dispose of any assets or property, other than Permitted Dispositions.

(d) Other than Investments covered by Section 6.04, the Borrower will not, and
will not permit any of its Subsidiaries to, acquire by purchase or otherwise
(other than purchases or other acquisitions of inventory, materials and
equipment in the ordinary course of business) the business, property or fixed
assets of, or stock or other evidence of beneficial ownership of, any Person or
any division or line of business or other business unit of any Person.

SECTION 6.04. Investments. Except for Permitted Investments, the Borrower will
not, and will not permit any of its Subsidiaries, directly or indirectly, to
make or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
(other than (a) Restricted Cash to the extent cash collateralizing any letters
of credit set forth under the heading “Letters of Credit” on Schedule 3.19 as of
the Closing Date and any letters of credit permitted under clause (j) of the
definition of Permitted Indebtedness (in each case for so long as such amounts
cash collateralizing such letters of credit are not in excess of 105% of the
face amount of such letters of credit for letters of credit issued in the United
States, and 115% of the face amount of such letters of credit for letters of
credit issued outside of the United States), (b) amounts on deposit as of the
Closing Date in the Borrower’s Bank of America account XXX454 (for so long as
such amounts are required by Bank of America to cash collateralize Borrower’s
obligations in respect of Bank of America’s treasury services for the Borrower
and not in excess of any such amounts as of the Closing Date) and (c) up to
$75,000 of Restricted Cash on deposit in the Borrower’s Deposit Account with
Wells Fargo referenced in clause (t) of the definition of Permitted Liens)
Borrower shall not have Permitted Investments consisting of cash, Cash
Equivalents, or amounts credited to Deposit Accounts, Securities Accounts or
Commodity Accounts in the United States unless Borrower and the applicable
securities intermediary or bank have entered into Control Agreements with Agent
governing such Permitted Investments in order to perfect (or further establish)
the Agent’s Liens in such Permitted Investments.

SECTION 6.05. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) Subsidiaries of the Borrower
may declare and pay dividends to the Borrower or another Subsidiary of Borrower
and (b) Borrower may issue non-cash Equity Interests (other than Disqualified
Equity Interests) to shareholders and warrantholders.

SECTION 6.06. Transactions with Affiliates. Borrower will not directly or
indirectly enter into or permit to exist any transaction with any Affiliate of
Borrower or any of its Subsidiaries except for:

 

52



--------------------------------------------------------------------------------

(a) transactions (other than purchases of inventory or other assets from
manufacturing Subsidiaries of the Borrower in the ordinary course of business
consistent with past practice) between Borrower, on the one hand, and any
Affiliate of Borrower or its Subsidiaries, on the other hand, so long as such
transactions (i) are upon fair and reasonable terms, (ii) are fully disclosed to
Agent prior to the consummation thereof, if they involve one or more payments by
Borrower or its Subsidiaries in excess of $100,000 for any single transaction or
series of related transactions, and (iii) are on terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-Affiliate of Borrower;

(b) so long as it has been approved by Borrower’s Board of Directors in
accordance with applicable law, any indemnity provided for the benefit of
directors of Borrower;

(c) so long as it has been approved by Borrower’s Board of Directors, the
payment of reasonable fees, compensation, or employee benefit arrangements to
employees, officers, and outside directors of Borrower in the ordinary course of
business and consistent with industry practice; and

(d) transactions permitted by Section 6.03 or Section 6.05, or any Permitted
Intercompany Advance.

SECTION 6.07. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement (other than the Loan Documents) or other arrangement that
prohibits, restricts or imposes any condition upon:

(a) the ability of the Borrower or any of its Subsidiaries to create, incur or
permit to exist any Lien upon any of its property or assets; or

(b) the ability of any Subsidiary of Borrower to (A) pay dividends or other
distributions, (B) make or repay loans or advances to the Borrower or any other
Subsidiary of Borrower, (C) Guarantee Indebtedness of the Borrower or any other
Subsidiary of Borrower or (D) transfer, lease or license any of its property or
assets to Borrower or any other Subsidiary of Borrower; provided that:

(i) the foregoing shall not apply to restrictions and conditions imposed by this
Agreement;

(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.07(b) (but shall apply to any extension
or renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition);

(iii) the Second Lien Indebtedness may contain the foregoing restrictions as
long as such restrictions are not more onerous to the Borrower and its
Subsidiaries than the restrictions contained in this Agreement regarding same;

(iv) clause (a) above shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this

 

53



--------------------------------------------------------------------------------

Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness; and

(v) clause (a) above shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof (subject in all cases to Sections
9406, 9407, 9408 or 9409 of the Uniform Commercial Code of the applicable
jurisdiction (or any successor provision or provisions) or any other applicable
law (including the Bankruptcy Code) or principles of equity)).

SECTION 6.08. Issuances of Equity Interests.

(a) The Borrower will not permit any of its Subsidiaries to issue or sell or
enter into any agreement or arrangement for the issuance and sale of, any shares
of its Equity Interests (other than to its immediate parent).

(b) The Borrower shall not issue any Equity Interests that are Disqualified
Equity Interests.

SECTION 6.09. Sale and Leaseback Transactions. None of the Borrower or any
Subsidiary of Borrower will enter into any Sale and Leaseback Transaction.

SECTION 6.10. Accounting Methods and Fiscal Year. Borrower will not modify or
change its fiscal year or its method of accounting (other than as may be
required to conform to GAAP), nor shall Borrower change its how its fiscal year
end is determined from the method of determining its fiscal year end as of the
Closing Date.

SECTION 6.11. Prepayments and Amendments. Except solely in connection with the
refinancing of the 1.875% Notes, the 2.750% Notes or the 3.875% Notes with
Indebtedness that constitutes Refinancing Indebtedness or a cashless exchange of
the 1.875% Notes, the 2.750% Notes or the 3.875% Notes for Second Lien
Indebtedness permitted by clause (i)(x) of the definition of Second Lien
Indebtedness, none of Borrower or any Subsidiary of Borrower may:

(a) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Borrower or its Subsidiaries, other than the Obligations in
accordance with this Agreement or

(b) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment if such payment is not permitted at such time
under the subordination terms and conditions, or

(c) directly or indirectly, amend, modify, or change any of the terms or
provisions of the following:

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Indebtedness permitted under Section 6.01 other than (A) the
Obligations in accordance with this Agreement or (B) Permitted

 

54



--------------------------------------------------------------------------------

Intercompany Advances, except to the extent such amendment, modification or
change could not, individually or in the aggregate, reasonably be expected to be
adverse to the interests of the Lenders in any material respect, or

(ii) any Material Contract (other than the 1.875% Notes Documents, the 2.750%
Notes Documents or the 3.875% Notes Documents in connection with Refinancing
Indebtedness thereof that constitutes Permitted Indebtedness under Section 6.01)
except to the extent that such amendment, modification, alteration, increase, or
change could not, individually or in the aggregate, reasonably be expected to be
materially adverse to the interests of the Lenders.

Subject in each case to the subordination provisions of the 1.875% Notes
Indenture, the 2.750% Notes Indenture, the 3.875% Notes Indenture, any
Refinancing Indebtedness in respect of the foregoing, and any Additional
Unsecured Subordinated Indebtedness and for so long as no Event of Default has
occurred and is continuing hereunder, Borrower shall be permitted to make
regularly scheduled payments of interest in respect of the 1.875% Notes, the
2.750% Notes, the 3.875% Notes, any Refinancing Indebtedness in respect thereof
and any Additional Unsecured Subordinated Indebtedness (but not, for the
avoidance of doubt, any (i) cash principal payments on, or redemptions of, any
of the foregoing Indebtedness (other than as set forth in clause (a) above in
respect of refinancing the 1.875% Notes, the 2.750% Notes or the 3.875% Notes
with Refinancing Indebtedness) or (ii) “Additional Interest,” “Special
Interest,” “Liquidated Damages” or any like additional interest under the terms
of the 1.875% Notes Documents, 2.750% Notes Documents, the 3.875% Notes
Documents, any Refinancing Indebtedness in respect thereof or any Additional
Unsecured Subordinated Indebtedness). Furthermore, for the avoidance of doubt,
Borrower is not permitted to make any principal payments on any Second Lien
Indebtedness for so long as any Obligations or any Commitments are outstanding.

Notwithstanding any other provision herein to the contrary, in no event shall
the Borrower make any principal, interest or other payments on any Pre-Existing
Borrower Intercompany Payables, unless each of the following conditions are
satisfied: (i) no Default or Event of Default has occurred and is continuing or
would result from any such payment, (ii) both before and immediately after
giving effect to any such payment by the Borrower, the Borrower has Liquidity of
greater than or equal to $8,000,000 and (iii) material adverse tax consequences
to the Borrower would result if the Borrower does not make such payment at or
about the time the Borrower makes such payment. For so long as the foregoing
conditions have been satisfied, the Borrower may make payments of only those
Pre-Existing Borrower Intercompany Payables that constitute the payment of
operating expenses of Foreign Subsidiaries in the ordinary course of business
consistent with past practice or for the purchase of products or services on
terms consistent with a transaction negotiated at arms-length. For so long as
the restrictions set forth in the first sentence of this paragraph have been
satisfied, if the purpose of any payment on any Pre-Existing Borrower
Intercompany Payable is for any other purpose (including in respect of
mitigating adverse tax consequences) than those set forth in the immediately
preceding sentence, the Borrower may make payments of Pre-Existing Borrower
Intercompany Payables only if the following additional conditions are met:
(a) no such payment may be made prior to December 31, 2012, (b) no single
payment may exceed $2,500,000, (c) prior to making any payment, the Borrower
must deliver to the Agent documentation reasonably satisfactory to the Agent
indicating that not less than 90% of such payment will be dividended back to the
Borrower

 

55



--------------------------------------------------------------------------------

within five Business Days and (d) no payment may be made unless the condition
set forth in clause (c) has been met for the initial payment made pursuant to
this sentence and, thereafter, for all other previous payments made pursuant to
this sentence.

SECTION 6.12. Subsidiaries. Borrower shall not cause any Inactive Subsidiary to
no longer qualify as an Inactive Subsidiary or create any new Subsidiary that
does not qualify as an Inactive Subsidiary. From the Closing Date, Borrower
shall not, and Borrower shall cause each of its Subsidiaries to not, advance or
loan any funds to Powerwave Cognition, Inc.. Borrower shall cause Powerwave
Cognition, Inc. from and after the Closing Date to continue not engage in any
business activities and shall ensure that Powerwave Cognition, Inc. shall not
have any additional material liabilities or have any assets in excess of such
liabilities or assets as of the Closing Date.

ARTICLE VII

Financial Covenants

SECTION 7.01. Minimum Revenue. Except for any fiscal quarter in which the
Company’s EBITDA is in excess of $[***]† for such quarter and its revenues are
in excess of $[***]† for such quarter, the Borrower shall not permit
consolidated revenue as set forth on its consolidated statements of operations
delivered in accordance with Section 5.01 for any fiscal quarter to be less than
the minimum amount set forth in the table below opposite the last day of such
fiscal quarter:

 

Fiscal Quarter Ending On or About

   Minimum Revenue  

October 1, 2012

   $ [***]†   

January 1, 2013

   $ [***]†   

April 1, 2013

   $ [***]†   

July 1, 2013

   $ [***]†   

October 1, 2013

   $ [***]†   

January 1, 2014

   $ [***]†   

April 1, 2014

   $ [***]†   

July 1, 2014

   $ [***]†   

October 1, 2014

   $ [***]†   

 

† Certain confidential information contained in this document marked with [***]
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

56



--------------------------------------------------------------------------------

January 1, 2015

   $ [***]†   

April 1, 2015

   $ [***]†   

July 1, 2015

   $ [***]†   

SECTION 7.02. Minimum EBITDA. The Borrower shall not permit consolidated EBITDA
for any fiscal quarter to be less than the minimum amount set forth in the table
below opposite the last day of such fiscal quarter:

 

Fiscal Quarter Ending On or About

   Minimum EBITDA  

January 1, 2013

   ($ [***]† ) 

April 1, 2013

   $ [***]†   

July 1, 2013

   $ [***]†   

October 1, 2013

   $ [***]†   

January 1, 2014

   $ [***]†   

April 1, 2014

   $ [***]†   

July 1, 2014

   $ [***]†   

October 1, 2014

   $ [***]†   

January 1, 2015

   $ [***]†   

April 1, 2015

   $ [***]†   

July 1, 2015

   $ [***]†   

SECTION 7.03. Minimum Liquidity. The Borrower shall not permit Liquidity to be
less than $5,000,000 at any time.

SECTION 7.04. Capital Expenditures. The Borrower shall not permit the aggregate
amount of Capital Expenditures made in any fiscal quarter of Borrower to exceed
$1,200,000 (the “Maximum Base Capex Amount”); provided, however, that (x) if the
aggregate amount of Capital Expenditures made in any fiscal quarter shall be
less than the Maximum Base Capex Amount for such fiscal quarter (before giving
effect to any carryover), then an amount equal to 50% of such shortfall may be
added to the Maximum Base Capex Amount for the immediately succeeding (but not
any other) fiscal quarter and (y) in determining whether any

 

 

† Certain confidential information contained in this document marked with [***]
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

57



--------------------------------------------------------------------------------

amount is available for carryover, the amount expended in any fiscal quarter
shall first be deemed to be from the Maximum Base Capex Amount for such fiscal
quarter (without giving effect to any amount carried over from the prior fiscal
quarter).

ARTICLE VIII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay (i) any principal on any Loan when due,
(ii) any interest on any Loan when due, or (iii) within two Business Days after
any of the other Obligations (which shall not include, for the avoidance of
doubt, those referred to in the preceding clauses (i) or (ii)) becomes due, the
Borrower shall fail to pay such other Obligation;

(b) any representation or warranty made by the Borrower herein or in any other
Loan Document, as applicable, or which is contained in any certificate, document
or financial or other statement furnished at any time under or in connection
with this Agreement or any other Loan Document shall prove to have been
incorrect in any material respect when made or deemed made;

(c) (i) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.03 (with respect to organizational existence),
Section 5.09, Section 5.10, Article VI or Article VII of this Agreement, or
(ii) any Loan Document or any portion of a Loan Document shall for any reason
not be or shall cease to be in full force and effect or is declared to be null
and void, or the Borrower or any of its Subsidiaries takes (or declares its
intent to take) any action for the purpose of terminating, repudiating or
rescinding any Loan Document or any portion thereof or any of its obligations
thereunder;

(d) the Borrower or any of its Subsidiaries shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or in any other
Loan Document (other than those specified in clause (a) or (c) of this Article),
and, only if such default is capable of cure, such failure shall continue
unremedied for a period of 10 days after the earlier to occur of (i) notice
thereof from any of the Agent or any of the Lenders to the Borrower or (ii) an
officer of the Borrower becoming aware of any such breach; an involuntary
proceeding shall be commenced or an involuntary petition shall be filed seeking
(i) bankruptcy, winding up, dissolution, liquidation, reorganization or other
relief in respect of the Borrower or any of its Subsidiaries or its debts, or of
a substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any such Person or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 45 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(e) the Borrower or any of its Subsidiaries shall:

 

58



--------------------------------------------------------------------------------

(i) voluntarily commence any proceeding or file any petition seeking bankruptcy,
winding up, dissolution, liquidation, reorganization or other relief under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect;

(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
subsection (f);

(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any such Person or for a
substantial part of its assets;

(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding;

(v) make a general assignment for the benefit of creditors; or

(vi) take any action for the purpose of effecting any of the foregoing;

(f) if (i) a member of the Controlled Group shall fail to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its Withdrawal Liability under a Multiemployer Plan; (ii) a member of
the Controlled Group shall fail to satisfy its contribution requirements under
Section 412(c)(11) of the Code, and the Plan has not sought a waiver under
Section 412(d) of the Code; (iii) the occurrence of an ERISA Event; (iv) the
tax-qualified status of a Qualified Plan is revoked by the Internal Revenue
Service; (v) a violation of section 404, 405 or 406 of ERISA or the exclusive
benefit rule under section 401(a) of the Code; (vi) a member of the Controlled
Group is assessed a tax under any of sections 4971 through 4980I of the Code;
and, the occurrence of any such event listed in clauses (i) through (vi), or the
occurrence of any combination of events listed in clauses (i) through
(vi) results in, or could reasonably be expected to result in, a Material
Adverse Effect.

(g) if there is a default in one or more agreements to which Borrower or any of
its Subsidiaries is a party with one or more third Persons relative to
Borrower’s or any of its Subsidiaries’ Indebtedness (other than any Loan
Documents) for which the aggregate principal amount of such Indebtedness is
$250,000 or more, and such default (i) is a default in the payment when due of
any principal of or interest on or any other amount payable in respect of such
Indebtedness beyond the grace period therefor or (ii) results in a right by such
third Person (or other holders of such Indebtedness or a trustee on behalf of
such holder or holders or Person), irrespective of whether exercised, to cause
that Indebtedness to become due and payable (or subject to a compulsory
repurchase or redemption) prior to its stated maturity or the stated maturity of
the underlying obligation, as the case may be;

(h) if one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $250,000, or more (except to the extent fully
covered by insurance pursuant to which the insurer has accepted liability
therefor in writing) is entered or filed against Borrower or any of its
Subsidiaries, or with respect to any of their respective assets, and either
(i) such judgment, order, or award has not been discharged and there is a period
of 30

 

59



--------------------------------------------------------------------------------

consecutive days at any time after the entry of any such judgment, order, or
award during which a stay of enforcement thereof is not in effect, or
(ii) enforcement proceedings are commenced upon such judgment, order, or award;

(i) with respect to the Borrower or any of its Subsidiaries, any Loan Document
to which such Person is a party shall fail to remain in full force or effect
against such Person (except to the extent such Person has been released from its
obligations thereunder in accordance with this Agreement or such other Loan
Document or such Loan Document has expired or terminated in accordance with its
terms) or such Person shall take any action to discontinue or to assert the
invalidity or unenforceability of, or any action that results in the
discontinuation or invalidity or unenforceability of, any Loan Document in any
material respect or any Lien in favor of the Lenders under any Loan Document
(except as contemplated by the Loan Documents), or such Lien shall not have the
perfection or priority contemplated by the Loan Documents;

(j) if the Security Agreement or any other Loan Document that purports to create
a Lien, shall, for any reason, fail or cease to create a valid and perfected
and, except to the extent permitted by the terms hereof or thereof, first
priority Lien on the Collateral covered thereby, except as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement;

(k) any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by Borrower or its Subsidiaries, or a proceeding shall be commenced by
Borrower or its Subsidiaries, or by any Governmental Authority having
jurisdiction over Borrower or its Subsidiaries, seeking to establish the
invalidity or unenforceability thereof, or Borrower or its Subsidiaries shall
deny that Borrower or its Subsidiaries has any liability or obligation purported
to be created under any Loan Document; or

(l) a Change of Control shall occur;

then, (1) upon the occurrence of any Event of Default described in clause (e) or
clause (f) of this Article, automatically, and (2) upon the occurrence and
during the continuance of any other Event of Default, upon notice to the
Borrower by the Required Lenders (or the Agent, upon instructions from the
Required Lenders), (A) any Commitments of each Lender shall immediately
terminate, (B) each of the following shall immediately become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower: the unpaid principal of the Loans, together
with accrued interest thereon and all outstanding fees and other Obligations
hereunder and under the other Loan Documents and (C) Agent may enforce any and
all Liens and security interests created pursuant to any of the Loan Documents
or any other document purporting to create a Lien in favor of the Agent.

 

60



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Amendments and Waivers. Neither this Agreement, any Note, any
other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section. With the prior written consent of the Required Lenders, the Agent and
the Borrower, the Borrower may, from time to time, enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purposes of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or the Borrower
hereunder or thereunder or waiving, on such terms and conditions as may be
specified in such instrument, any of the requirements of this Agreement or the
Notes or the other Loan Documents or any Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall: (a) reduce the amount or extend the maturity of any Loan or any
installment due thereon, or reduce the rate or extend the time of payment of
interest thereon, or reduce the amount or extend the time of payment of any fee,
indemnity or reimbursement payable to any Lender hereunder, in each case without
the written consent of the Lender affected thereby; or (b) (i) amend, modify or
waive any provision of this Section 9.01 or reduce the percentage specified in
or otherwise modify the definition of Required Lenders, or consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents; or (ii) release the Borrower
from any liability under its respective Loan Documents; or (iii) release any
material portion of the Collateral, except in connection with any Permitted
Disposition; or (iv) amend, modify or waive any provision of this Agreement
requiring the consent or approval of all Lenders, in each case without the
written consent of all the Lenders and the Agent; or (c) (i) amend, modify or
waive any provision of Article X or (ii) without limiting the applicability of
any provisions applicable to Lenders, reduce any fees or other consideration due
to the Agent or modify any indemnity or reimbursement payable to the Agent or
extend the time of payment on any of the foregoing, in each case without the
written consent of the Agent. Any such waiver and any such amendment, supplement
or modification shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the Agent, and all future Lenders. In the case
of any waiver, the Borrower, the Lenders and the Agent, shall be restored to
their former position and rights hereunder and under the other Loan Documents,
and any Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default, or impair any right
consequent thereon.

SECTION 9.02. Notices.

(a) All notices, requests and demands or other communications to or upon the
respective parties hereto to be effective shall be in writing unless otherwise
expressly provided herein (including by telecopy or other electronic
transmission), and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when delivered by hand, or 3 days after being
deposited in the United States mail, certified and postage prepaid and return
receipt requested, or, in the case of telecopy notice, when received, in each
case addressed to the parties at their addresses as set forth on the signature
pages hereof, or in the Assignment and

 

61



--------------------------------------------------------------------------------

Assumption pursuant to which a Person becomes a party hereto, or to such other
address as may be hereafter notified in writing by the respective parties
hereto.

(b) The Agent shall be entitled to rely and act upon telephonic notices
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, (ii) such notices are
found not to have been authorized by Borrower or (iii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
hereby indemnifies the Agent and each Lender from all losses, costs, expenses
and liabilities resulting from the reliance by the Agent on any such notice.

SECTION 9.03. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Agent or any Lender, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

SECTION 9.04. Survival of Representations and Warranties and Agreements. All
representations and warranties made hereunder by Borrower and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement. Notwithstanding
anything herein or implied by law to the contrary, the agreements of the
Borrower set forth in Section 2.08, Section 2.09, Section 9.05, Section 9.07(a),
Section 9.11, Section 9.12 and Section 9.14 shall survive the payment of the
Loans and the termination of this Agreement and the other Loan Documents.

SECTION 9.05. Payment of Expenses; Indemnification. The Borrower agrees, whether
or not the transactions contemplated hereby are consummated: (a) to pay or
reimburse the Agent for all its reasonable costs and out-of-pocket expenses
incurred in connection with the preparation and execution of, and any amendment,
supplement or modification to, this Agreement, the other Loan Documents and any
other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby (including the transactions to occur on the Closing Date), including,
without limitation, audit fees, appraisal fees, the reasonable fees and
disbursements of outside counsel to the Agent (including local counsel to the
Agent) and as to any amendment, supplement or modification to this Agreement or
any other Loan Document and the administration of the transactions contemplated
thereby, and with respect to the foregoing, without duplication thereof, the
allocated reasonable costs of internal counsel to the Agent, (b) to pay or
reimburse the Agent for all of the reasonable costs and expenses of the Agent of
creating, perfecting, recording, maintain and preserving Liens created or
purported to be created under the Loan Documents, (c) after the occurrence and
during the continuance of a Default, to pay or reimburse the Agent and each
Lender, for all its reasonable costs and out-of-pocket expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceeding, including, without limitation,

 

62



--------------------------------------------------------------------------------

reasonable legal fees and disbursements of outside counsel to the Agent and each
Lender and, without duplication, the allocated reasonable cost of internal
counsel to the Agent and each Lender, (d) to pay, and indemnify and hold
harmless each Lender and the Agent from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the Notes, the other Loan Documents and any such
other documents, (e) to pay all reasonable costs and expenses of the Agent and
the Lenders incurred in connection with the inspections contemplated by
Section 5.07 and (f) in addition to the payment of the expenses referred to in
the preceding clauses (a) – (e), to indemnify, pay and hold harmless, the Agent
and each Lender and each of their respective officers, partners, members,
directors, trustees, advisors, employees, agents, sub-agents and any Affiliates
of any of the foregoing (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities, provided, that the Borrower shall have no obligation
hereunder to the Agent or any Lender with respect to Indemnified Liabilities
arising primarily from the gross negligence or willful misconduct of the Agent
or such Lender as determined by a court of competent jurisdiction in a final
non-appealable judgment. Notwithstanding the foregoing, in any dispute between
the Lenders or Agent and the Borrower concerning this Agreement, the Notes or
any other Loan Document, neither the Lenders, Agent nor Borrower shall be
responsible or liable to the other party, or any other person for any special,
indirect, consequential, incidental or punitive damages (other than, in the case
of Borrower, in respect of any such damages incurred or paid by any Indemnitee
to a third party). The agreements in this Section shall survive the termination
of this Agreement and the Commitments and the payment of the Loans and all other
amounts payable hereunder. To the extent duplicative of the payments under
Section 2.09, this Section 9.05 shall not apply to Taxes.

SECTION 9.06. Successors and Assigns; Participation; Purchasing Lenders.

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Agent, all future Lenders and their respective
successors and assigns, except that (i) no Borrower may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of each Lender and (ii) no Lender may assign or otherwise
transfer (by participation or otherwise) any of its rights or obligations
hereunder except in accordance with this Section 9.06.

(b) Any Lender may at any time sell to one or more Persons (other than the
Borrower or any of its Affiliates) (“Participants”) participating interests in
all or some of the rights of such Lender hereunder and under the other Loan
Documents. A Participant shall have the right to vote only on the extension of
regularly scheduled maturity of principal or interest with respect to its Loans,
reduction of the principal amount or rate of interest or the release of
substantially all of the Collateral. In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under
this Agreement to the other parties to this Agreement shall remain unchanged,
such Lender shall remain solely responsible for the performance thereof, such
Lender shall remain the holder of its Loans and Commitments for all purposes
under this Agreement and the other Loan Documents, and the Borrower and the
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s

 

63



--------------------------------------------------------------------------------

rights and obligations under this Agreement and the other Loan Documents. No
Lender or the Agent shall have any obligation to disclose any information
regarding Participants (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments or Loans) to
the Borrower. A Participant shall not be entitled to receive any greater payment
under Sections 2.08 and 2.09 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent (not to be unreasonably withheld or delayed) and the Participant
complies with Section 9.06(h) as if it were a Lender.

(c) Any Lender may at any time sell to one or more Eligible Assignees
(“Purchasing Lenders”), all or any part of its rights and obligations under this
Agreement, the Notes and the other Loan Documents pursuant to an Assignment and
Assumption executed by such Purchasing Lender, such transferor Lender and the
Agent, and delivered to the Agent for its acceptance and recording in the
Register, accompanied by a processing fee reasonably determined by the Agent;
provided, however, that any such sale (other than a sale of all of the selling
Lender’s interest hereunder) must result in the Purchasing Lender having an
interest in at least $1,000,000 in aggregate principal amount of Commitments
and/or Loans under this Agreement. Upon such execution and delivery from and
after the transfer closing date determined pursuant to such Assignment and
Assumption and acceptance by the Agent, (x) the Purchasing Lender thereunder
shall be a party hereto and, to the extent provided in the Assignment and
Assumption, have the rights and obligations of a Lender hereunder, and (y) the
transferor Lender thereunder shall, to the extent of such assigned portion and
as provided in the Assignment and Assumption, be released from its obligations
under this Agreement and the other Loan Documents (and, in the case of an
Assignment and Assumption covering all or the remaining portion of a transferor
Lender’s rights and obligations under this Agreement, such transferor Lender
shall cease to be a party hereto). Any such Assignment and Assumption shall be
deemed to amend this Agreement to the extent, and only to the extent, necessary
to reflect the addition of such Purchasing Lender arising from the purchase by
such Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the other Loan Documents. Upon the
request of any Purchasing Lender, the Borrower, at its sole expense, shall
execute and deliver to the Agent in exchange for the surrendered Note or Notes a
new Note or Notes to the order of such Purchasing Lender in an amount equal to
the Commitments assumed by it, and if the transferor Lender has retained a
Commitment or Loan hereunder, a new Note or Notes to the order of the transferor
Lender in an amount equal to such Commitment or Loan retained by it hereunder.
Such new Notes shall be dated the Closing Date. Notwithstanding anything to the
contrary contained in this Section 9.06(c), a Lender may assign any or all of
its rights under the Loan Documents to an Affiliate of such Lender or an
Approved Fund of such Lender without delivering an Assignment and Assumption to
the Agent or any other Person (a “Related Party Assignment”); provided, however,
that (i) the assigning Lender promptly delivers notice to the Agent of such
assignment identifying the assignee in detail reasonably acceptable to the
Agent, (ii) the Borrower and the Agent may continue to deal solely and directly
with such assigning Lender until an Assignment and Assumption has been delivered
to the Agent for recordation in the Register, and provided that the failure of
such assigning Lender to deliver an Assignment and Assumption to the Agent shall
not affect the legality, validity, or binding effect of such assignment and
(iii) an Assignment and Assumption between

 

64



--------------------------------------------------------------------------------

the assigning Lender and an Affiliate of such Lender or an Approved Fund of such
Lender shall be effective as of the date specified in such Assignment and
Assumption.

(d) The Agent shall maintain at its address referred to in Section 9.02 a copy
of each Assignment and Assumption delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitments of, and principal amounts of the Loans owing to, each Lender
from time to time. The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as the owner of the
Commitments or Loans recorded therein for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender (solely
with respect to its own interest) at any reasonable time and from time to time
upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Assumption executed by a transferor
Lender and Purchasing Lender, the Agent shall (i) promptly accept such
Assignment and Assumption and (ii) on the closing date determined pursuant
thereto record the information contained therein in the Register.

(f) The Borrower authorizes the Agent and each Lender to disclose to any
Participant or Purchasing Lender (each, a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
Borrower and its Affiliates which has been delivered to such Lender by or on
behalf of the Borrower pursuant to this Agreement or any other Loan Document or
which has been delivered to such Lender by or on behalf of the Borrower in
connection with such Lender’s credit evaluation of the Borrower.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to (i) secure obligations to a
Federal Reserve Bank or (ii) any Person providing financing or other credit
support to a Lender or any of its Affiliates or Approved Funds; provided that no
such pledge or assignment of a security interest shall release Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(h) Each Lender (and each Person becoming a Lender pursuant to Section 9.06(c)),
at the time such Lender becomes a party hereto, represents, warrants and agrees
with the Agent as follows:

(i) Such Lender is entitled to receive any payments hereunder without the
withholding or backup withholding of any tax and will furnish to Agent such
forms, certifications, statements and other documents as Agent may request from
time to time to evidence such Lender’s exemption from withholding or backup
withholding of any tax imposed by any jurisdiction or to enable Agent to comply
with any applicable laws or regulations relating thereto.

(ii) Without limiting the effect of the foregoing, if such Lender is a Foreign
Lender, (A) such Lender is lawfully engaged in the conduct of a business within
the United States and payments made hereunder are or are reasonably

 

65



--------------------------------------------------------------------------------

expected to be effectively connected with the conduct of that trade or business
and are or will be includible in its gross income, or (B) such Lender is
entitled to the benefits of a tax convention that exempts all payments made
hereunder from United States income and withholding tax and has satisfied all
requirements to qualify for the exemption from tax or (C) such Lender is not
described in Section 881(c)(3) of the Code.

(iii) Such Lender agrees that it will, immediately upon the request of the
Agent, furnish to the Agent with a copy to the Borrower Form W-9, W-8BEN or
W-8ECI (as applicable to it) of the Internal Revenue Service, or such other
forms, certifications, statements or documents, duly executed and completed by
such Lender as evidence of such Lender’s exemption from the withholding or
backup withholding of United States tax with respect thereto. If such Lender is
a Foreign Lender, such Lender shall satisfy all of the requirements under
Section 1471 of the Code. If such Lender is a Foreign Lender and sells a
participating interest to a Participant or otherwise acts as an intermediary
with respect to any portion of the payments hereunder, then as of the date of
such participation and/or as otherwise requested by Agent, such Lender shall
furnish to Agent, with a copy to the Borrower, a duly executed and completed
Form W-8 IMY of the Internal Revenue Service (or any successor form) together
with any additional forms, certifications, statements, or documents required by
the Code and the Treasury regulations thereunder, plus any further documents
submitted by such Lender at its option with respect to the portion of the
payments attributable to such participating interest in addition to providing
the duly executed and completed Form W-8 BEN or W-8 ECI (as applicable) with
respect to any portion of the payments received by such Lender for its own
account. If such Lender determines that, as a result of any change in any
Requirement of Law or in any official application or interpretation thereof, it
ceases to qualify for exemption from any tax imposed by any jurisdiction with
respect to payments made hereunder, such Lender shall promptly notify the Agent
of such fact and the Agent may, but shall not be required to withhold the amount
of any such applicable tax from amounts paid to such Lender hereunder. The Agent
shall not be obligated to make any payments hereunder to such Lender in respect
to the Obligations owing to such Lender hereunder until such Lender shall have
furnished to the Agent the requested form, certification, statement or document,
and may withhold the amount of such applicable tax from amounts paid to such
Lender hereunder.

(iv) Each Lender shall reimburse, indemnify and hold the Agent harmless from any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed upon, incurred by or asserted against the Agent
due to its reliance upon the representation hereby made that such Lender is
exempt from withholding of tax. Unless the Agent receives written notice to the
contrary, such Lender shall be deemed to have made the representations contained
in this Section 9.06(h) for the current and each subsequent tax year of such
Lender.

 

66



--------------------------------------------------------------------------------

(v) For purposes of this Section 9.06(h), “Foreign Lender” shall mean any Lender
which is not created or organized under the laws of the United States or any
state thereof.

SECTION 9.07. Adjustments; Setoffs.

(a) If any Lender (a “benefited Lender”) shall at any time receive any payment
of all or part of its Loans, or interest thereon, or fees, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to clause (e) or (f) of
Article VIII, or otherwise) then due and owing to the benefited Lender, in a
greater proportion than any such payment to or collateral then received by any
other Lender, if any, in respect of such other Lender’s Loans, or interest
thereon, or fees, then due and owing to such other Lender, such benefited Lender
shall purchase for cash from the other Lenders such portion of each such other
Lender’s Loans, or fees, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. The
Borrower agrees that each Lender so purchasing a portion of another Lender’s
Loans may exercise all rights of payment (including, without limitation, rights
of set-off) with respect to such portion as fully as if such Lender were the
direct holder of such portion. Notwithstanding anything to the contrary
contained herein, this Section 9.07(a) shall not apply to (a) any fees
contemplated for the Agent pursuant to Section 2.03 or the issuance of the
Warrants pursuant to Section 2.03, which the Agent reserves the right to retain
or distribute in its discretion, (b) any payment made by the Borrower pursuant
to, and in accordance with, the express terms of this Agreement or (c) any
payment obtained by any Lender as consideration for the assignment of, or sale
of a participation in, any of its Loans or other Obligations owed to it.

(b) Subject to Section 9.07(a), in addition to any rights and remedies of the
Lenders provided by law, with the prior written consent of the Agent (unless the
Agent is the Person exercising its rights of set-off hereunder), each Lender and
the Agent shall have the right, exercisable upon the occurrence and during the
continuance of an Event of Default, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, to set-off and appropriate and apply against any such
Obligations any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
Agent or any branch or agency thereof or Affiliate controlling such Lender or
the Agent to or for the credit or the account of the Borrower, irrespective of
whether or not such Lender or the Agent shall have made any demand hereunder or
the amounts due under this Agreement shall have become due and payable. Each
Lender, and the Agent if the Agent is exercising its rights hereunder, agrees
promptly to notify the Borrower after any such set-off and application made by
such Lender or the Agent as the case may be, provided that the failure to give
such notice shall not affect the validity of such set-off and application.

 

67



--------------------------------------------------------------------------------

SECTION 9.08. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.09. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 9.10. Integration. This Agreement, together with the other Loan
Documents, represents the entire agreement of the Borrower, the Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

SECTION 9.11. Governing Law. THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA (WITHOUT REFERENCE TO ITS CHOICE OF LAW RULES).

SECTION 9.12. Waiver of Jury Trial; Consent to Jurisdiction.

(a) AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF THE PARTIES TO ENTER
INTO THIS AGREEMENT (EACH PARTY HAVING HAD OPPORTUNITY TO CONSULT COUNSEL), EACH
PARTY EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING RELATING TO
OR ARISING IN ANY WAY FROM THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW.

(b) Subject to Section 9.12(a), each party hereto hereby irrevocably and
unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the state and federal courts of the State of
California located in Los Angeles County, California, and appellate courts from
any thereof;

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or

 

68



--------------------------------------------------------------------------------

proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any party at its
address set forth in Section 9.02;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any punitive damages.

Notwithstanding any provision in this Section 9.12 to the contrary, the Borrower
agrees that the Agent and the Lenders retain the right to serve process in any
other manner permitted by law or to bring proceedings against the Borrower or
any of its Subsidiaries in the courts of any other jurisdiction in connection
with the exercise of any rights in respect of any the Collateral or in respect
of any Loan Document purporting to grant a Lien or the enforcement of any
judgment or in connection with the enforcement of the Warrants or the
Registration Rights Agreement.

SECTION 9.13. Public Announcements. Each party hereto agrees that, before
issuing any press release or making any public statement with respect to this
Agreement or the transactions contemplated hereby or in connection herewith, and
except as may be required by applicable law, rule or regulation or court order
or decree, such party will not issue any such press release or make any such
public statement without the prior written consent of each other party hereto.

SECTION 9.14. Usury Savings Clause.

Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate. If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the outstanding amount of the Loans made hereunder shall
bear interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect. In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, Borrower shall pay to
Agent an amount equal to the difference between the amount of interest paid and
the amount of interest which would have been paid if the Highest Lawful Rate had
at all times been in effect. Notwithstanding the foregoing, it is the intention
of Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts

 

69



--------------------------------------------------------------------------------

for, charges, or receives any consideration which constitutes interest in excess
of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Loans made hereunder or be refunded to
Borrower.

SECTION 9.15. DESIGNATED SENIOR INDEBTEDNESS.

THE INDEBTEDNESS EVIDENCED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONSTITUTES “DESIGNATED SENIOR INDEBTEDNESS” UNDER EACH OF THE 1.875% NOTES
INDENTURE, THE 3.875% NOTES INDENTURE AND THE 2.750% NOTES INDENTURE.

SECTION 9.16. No Fiduciary Duty.

The Agent, each Lender and their Affiliates (collectively, solely for purposes
of this paragraph, the “Lenders”), may have economic interests that conflict
with those of the Borrower, its stockholders and/or its affiliates. Borrower
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower, its stockholders or its
affiliates, on the other. The Borrower acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
the Borrower, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower, its
stockholders or its Affiliates on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of the Borrower, its management, stockholders, creditors or any other Person.
The Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Furthermore, the Borrower, by
reason of its own business and financial experience and through that of its
professional advisors, hereby advises the Lenders that it has the capacity to
protect its own interests in connection with the transactions contemplated by
the Loan Documents. The Borrower agrees that it will not claim that any Lender
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Borrower, its stockholders, its creditors and/or its
affiliates, in connection with such transaction or the process leading thereto.

SECTION 9.17. Right of First Refusal.

In consideration for the services of the Agent in connection with the
Transactions and in consideration for the Lenders to make Loans hereunder, the
Borrower agrees to offer to the Agent (or any of its Affiliates designated by
the Agent) the bona fide opportunity (which it may accept or decline in its sole
discretion) to be the sole provider of financing for the Borrower

 

70



--------------------------------------------------------------------------------

under Section 364 of the United States Bankruptcy Code in any Insolvency
Proceeding (a “DIP Financing”) on terms mutually satisfactory to the Borrower
and the Agent.

ARTICLE X

The Agent

SECTION 10.01. Appointment of the Agent. Each Lender hereby irrevocably
designates and appoints P-WAVE HOLDINGS, LLC, as Agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes P-WAVE HOLDINGS, LLC, as the Agent, for such Lender, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Agent, by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, with
respect to the Agent’s relationship to the Lenders, the Agent shall not have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent in
such capacity. The provisions of this Article X are solely for the benefit of
the Agent and Lenders; neither the Borrower nor any of its Affiliates shall have
any rights as a third party beneficiary of any of the provisions of this Article
X.

SECTION 10.02. Delegation of Duties. The Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

SECTION 10.03. Exclupatory Provisions. Neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact, Subsidiaries or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except for its or such Person’s own gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment) or (ii) responsible in any manner to any of the Lenders
for any recitals, statements, representations or warranties made by the
Borrower, or any officer thereof, contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or the Notes or any
other Loan Document or for any failure of the Borrower to perform its
obligations hereunder or thereunder. The Agent shall not be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of the
Borrower.

 

71



--------------------------------------------------------------------------------

SECTION 10.04. Reliance.

(a) The Agent may:

(i) rely on any notice or document believed by it to be genuine and correct and
to have been signed by, or with the authority of, the proper person;

(ii) rely on any statement or direction (including any statement or direction
made orally or by telephone) made by any person regarding any matters which may
reasonably be assumed to be within his knowledge, within his power to verify or
within his authority to make, as applicable;

(iii) engage, pay for and rely on professional advisers and experts selected by
it (including those representing a party hereto other than the Agent); and

(iv) act under the Loan Documents through its personnel and agents.

(b) The Agent shall be fully protected and shall not be liable for any action
taken or not taken by it in accordance with the advice of legal counsel,
independent accountants or other professional advisers or experts selected by
it.

SECTION 10.05. Notice of Default. Neither the Agent nor any Lender shall be
deemed to have knowledge or notice of the occurrence of any Default hereunder
unless such Person has received notice from the Agent, a Lender or the Borrower
referring to this Agreement, describing such Default and stating that such
notice is a “notice of default”. In the event that the Agent or any Lender
receives such a notice, the Agent or such Lender, as the case may be, shall give
notice thereof to the Agent and the Lenders. The Agent shall take such action
with respect to such Default as shall be reasonably directed by the Required
Lenders or all Lenders as appropriate; provided that unless and until the Agent
shall have received such directions, the Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interests of the Lenders or as
the Agent shall believe necessary to protect the Agent and the Lenders’
interests in the Collateral.

SECTION 10.06. Non-Reliance. Each Lender expressly acknowledges that none of the
Agent or any of its respective officers, directors, employees, agents,
attorneys-in-fact, Subsidiaries or Affiliates has made any representations or
warranties to it and that no act by the Agent hereafter taken, including any
review of the affairs of the Borrower, shall be deemed to constitute any
representation or warranty by the Agent to any Lender. Each Lender represents to
the Agent that it has, independently and without reliance upon the Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the

 

72



--------------------------------------------------------------------------------

business, operations, property, financial and other condition and
creditworthiness of the Borrower.

SECTION 10.07. Indemnities.

(a) Without limiting the liability of the Borrower or any other obligor under
the Loan Documents, each Lender must indemnify the Agent and each Related Party
of the Agent for such Lender’s pro rata share of any loss or liability incurred
by the Agent or such Related Party in acting as the Agent, except to the extent
of any loss or liability which a court of competent jurisdiction in a final,
non-appealable judgment has determined to have resulted primarily from the gross
negligence or willful misconduct of the Agent or such Related Party of the
Agent.

(b) The Agent may deduct or set-off from any amount received by it for any
Lender any amount due to the Agent from such Lender under this Section 10.07
that has not been paid after written demand therefor by the Agent.

SECTION 10.08. Resignation of the Agent. The Agent may resign as Agent upon ten
days’ written notice by the Agent to the Lenders and the Borrower. If the Agent
shall resign as Agent under this Agreement and the other Loan Documents, then
the Required Lenders shall appoint (with the approval of the Borrower, such
approval not to be unreasonably withheld and not to be required if an Event of
Default shall have occurred and be continuing) a successor agent for the
Lenders, whereupon such successor agent shall succeed to the rights, powers and
duties of the Agent and the term “Agent” shall mean such successor agent,
effective upon its appointment, and the former Agent’s rights, powers and duties
as Agent shall be terminated, without any other or further act or deed on the
part of such former Agent or any of the parties to this Agreement or any holders
of the Notes. Notice of such appointment shall be given by such successor agent
to the Borrower and each Lender. Notwithstanding the foregoing, the Agent’s
resignation shall be effective upon the end of the ten day period beginning on
the delivery of its notice, irrespective of whether a successor agent has been
found (and if no successor agent has been found by such time, the Required
Lenders shall be deemed to have succeeded to the rights of the Agent). After any
retiring Agent’s resignation as Agent, the provisions of this Section shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent, under this Agreement and the other Loan Documents.

SECTION 10.09. Agent Entitled to Act as Lender. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, the Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, the Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. The Agent and its Affiliates may
generally engage in any kind of business with the Borrower as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Borrower for services in connection herewith and
otherwise without having to account for the same to Lenders.

[The remainder of this page is intentionally blank.]

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

POWERWAVE TECHNOLOGIES, INC. By:  

/s/ Kevin T. Michaels

Name:   Kevin T. Michaels Title:   Chief Financial Officer Address for Notices:

1801 E. St. Andrew Place

Santa Ana, California 92705

Attention: Tom Spaeth and Perry Tarnofsky

 

S-1

PWAV - Credit Agreement



--------------------------------------------------------------------------------

AGENT and LENDER:

 

P-WAVE HOLDINGS, LLC By:  

/s/ Steven G. Eisner

 

Steven G. Eisner

 

Vice President

Address for Notices:

10877 Wilshire Boulevard, 18th Floor

Los Angeles, CA 90024-4373

Attention: Michael Nutting

 

S-2

PWAV - Credit Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL

DISCLOSURE SCHEDULES OF POWERWAVE TECHNOLOGIES, INC.

PURSUANT TO THAT CERTAIN CREDIT AGREEMENT

DATED

SEPTEMBER 11, 2012

BY AND AMONG

POWERWAVE TECHNOLOGIES, INC.,

THE LENDERS THAT ARE SIGNATORIES THERETO

AND

P-WAVE HOLDINGS, LLC, AS AGENT

 

1



--------------------------------------------------------------------------------

The information contained in these disclosure schedules (the “Disclosure
Schedules”) shall provide exceptions to or otherwise qualify the
representations, warranties and covenants of Powerwave Technologies, Inc., a
Delaware corporation (the “Borrower”), contained in that certain Credit
Agreement, dated as of September 11, 2012 (the “Agreement”), by and among the
lenders identified on the signature pages thereto (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
each individually as a “Lender” and collectively as the “Lenders”), the Borrower
and P-Wave Holdings, LLC, a Delaware limited liability company (in such
capacity, the “Agent”). Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to them in the Agreement.

The Disclosure Schedules have been arranged in separate sections and subsections
corresponding to the applicable sections and subsections of the Agreement. The
information set forth in any section or subsection of the Disclosure Schedules
qualifies the correspondingly numbered section or subsection of the Agreement to
which such disclosure relates.

Nothing in the Disclosure Schedules is intended to broaden the scope of any
representation or warranty contained in the Agreement or to create any covenant.

The information contained in the Disclosure Schedules is provided solely for
purposes of making disclosures to Agent under the Agreement. In disclosing such
information, the Borrower does not waive any attorney-client privilege
associated with such information or any protection afforded by the work-product
doctrine with respect to any of the matters disclosed or discussed in the
Disclosure Schedules. Where the terms of a contract, License, real property
lease or other disclosure item have been summarized or described in the
Disclosure Schedules, such summary or description does not purport to be a
complete statement of the material terms of such contract, License, real
property lease or other disclosure item, and is qualified in its entirety by the
corresponding contract, License, real property lease or other disclosure item.

The Disclosure Schedules shall be deemed incorporated into the Agreement to the
same extent as though fully set forth in the Agreement. Information provided in
any schedule, exhibit, appendix or attachment to the Disclosure Schedules forms
an integral part of the Disclosure Schedules and is incorporated herein by
reference for all purposes as if set forth fully herein. The headings contained
in the Disclosure Schedules are for reference purposes only and shall not in any
way affect the meaning or interpretation of the information and disclosures
contained in the Disclosure Schedules.

 

2



--------------------------------------------------------------------------------

SCHEDULE P-1

Permitted Investments

Stock ownership in Powerwave Cognition, Inc., as described on Schedule 3.01(b).

 

3



--------------------------------------------------------------------------------

SCHEDULE P-2

Permitted Liens

None.

 

4



--------------------------------------------------------------------------------

SCHEDULE S-1

Sales Support Service Agreements

1. Sales Support Agreement between Borrower and Powerwave UK Limited dated
November 3, 2008.

2. Sales Support Agreement between Borrower and Powerwave Technologies Singapore
Pte. Ltd. dated November 3, 2008, as amended on January 1, 2011.

3. Sales Support Agreement between Borrower and Powerwave Technologies Sweden AB
dated November 3, 2008, as amended on January 1, 2009.

4. Sales Support Agreement between Borrower and Powerwave Technologies Germany
GMBH, dated November 3, 2008.

5. Sales Support Agreement between Borrower and Powerwave Technologies France
SAS. dated November 3, 2008, as amended on January 1, 2009 and January 1, 2010.

6. Sales Support Agreement between Borrower and Powerwave Technologies Hong Kong
Limited dated November 3, 2008, as amended on January 1, 2011.

7. Sales Support Agreement between Borrower and Powerwave Asia, Inc., Dubai
branch, dated November 3, 2008.

 

5



--------------------------------------------------------------------------------

SCHEDULE 3.01(b)

Authorized Equity Interest

The authorized capital of Borrower is: (a) Common Stock, $0.0001 par value,
100,000,000 shares authorized 31,770,931 common shares outstanding as of
August 21, 2012; (b) Preferred Stock, $0.0001 par value, 5,000,000 shares
authorized and no shares outstanding.

As of August 22, 2012, Borrower has outstanding 3,235,834 non-qualified stock
options issued to employees to purchase shares of Borrower common stock under
Borrower’s employee stock option plans.

The 1.875% Notes, the 2.75% Notes and the 3.875% Notes are all convertible into
shares of Common Stock of Borrower and all contain provisions that enable the
holders to require that Borrower repurchase such notes pursuant to the terms of
their respective indentures. An aggregate of 13,447,412 shares of Common Stock
have been reserved for issuance pursuant to the conversion of the foregoing
notes.

The following is a listing of the authorized Equity Interests of Borrowers
Subsidiaries. All of the following subsidiaries are 100% owned directly or
indirectly by Borrower or its Subsidiaries except for: (i) nominee shareholders
(where required by local law to have local citizens as shareholders)
(ii) nominal ownership by individuals where there is a legal requirement to have
an individual be a shareholder; and (iii) as noted below:

 

Entity Name

 

Shares

Authorized

 

Shareholder

 

No. of Shares
Outstanding

 

Class

 

Certificate

No.

Direct Subsidiaries           Powerwave Overseas Holdings Limited   30,000,000  
Borrower   21,937,109  

Ordinary

Shares

 

No number (two

certificates)

Powerwave Technologies Canada, Ltd.   Unlimited   Borrower   100  

Common

Shares

  COM-1 Powerwave Technologies Research and Development India Pvt. Ltd.   50,000
  Nominee shareholders – lawyers at law firm in India (Ravinder Singhania –
9,999; Dipak Rao – 1)   10,000   Shares   1, 2 Powerwave Asia, Inc. (inactive)  
1,000   Borrower   1,000   Shares   2 Powerwave UK Limited   10,000   Borrower  
2,500  

Class A –

Ordinary

Shares

  A-2, A-3, A-4 Powerwave UK Limited   10,000   Borrower   1,400  

Class B –

Ordinary

Shares

  B-2, B-3, B-4

 

6



--------------------------------------------------------------------------------

Powerwave UK Limited   10,000   Borrower   500  

Class C –

Ordinary

Shares

  C-2, C-3, C-4 Powerwave Technologies Hong Kong Limited   10,000   Borrower  
10,000   Shares   2, 3 Powerwave Technologies Singapore Pte. Ltd.   1,000,000  
Borrower   1  

Ordinary

Share

  2 Powerwave Technologies (Thailand) Limited   40,000,000   Borrower   399,997
 

Ordinary

Shares

  6, 7, 8, 12 Powerwave Technologies Sweden AB   Not less than 1,166,700 but not
more than 4,666,800   Powerwave Technologies, Inc.   3,535,420   Shares   1
Powerwave Cognition, Inc.  

Class A Common – 4,000,000; Class B Common –

4,000,000; Class C Common –

6,000,000; Preferred – 6,000,000

  Borrower owns 6,000,000 Series A Preferred. Two third parties own in the
aggregate 2,500,000 Class B Common Stock. There are no shares of Class A or
Class C Common Stock outstanding.   6,000,000   Preferred – Series A   1 RMPI,
LLC   NA   Borrower  

100%

Membership

  LLC   NA P-Wave, Ltd. (Israel)   100   Borrower   100  

Ordinary

Shares

  NA Powerwave Technologies (Suzhou) Co. Ltd.     Borrower   100% owned  

Ownership

Interest

  NA Powerwave Technologies LLC (Russia)     Borrower   1  

Participation

Interest

  NA Powerwave Technologies France SAS   40,000   Borrower   800   Euros   NA

 

7



--------------------------------------------------------------------------------

Indirect Subsidiaries           Powerwave Technologies Brazil Comercio de
Equipamentos de Telecommunicacao Ltd.     Borrower and Powerwave Technologies
Sweden AB   13,965,141 Borrower /17,831,671 Powerwave Technologies Sweden AB  
Quotas   NA Powerwave Technologies Germany GmBH     Powerwave Technologies
Sweden AB   EUR 26,000 capital   No shares   NA Powerwave Technologies Estonia
OU (owned by Powerwave Technologies Sweden AB)   160,000   Powerwave
Technologies Sweden AB   1   Kroons   REMEC Manufacturing Philippines, Inc.
(Owned by RMPI, LLC)   Common – 18,000,000; Preferred – 6,000,000   RMPI, LLC;
Kevin Michaels; Ron Buschur   10,401,282 [RMPI, LLC]; 1 [Kevin Michaels]; 1 [Ron
Buschur]  

Common

Shares

  NA Powerwave Holdings Philippines, Inc.(2)   Class A – 30,000; Class B –
20,000   RMPI, LLC; Kevin Michaels; Ron Buschur; Lucas Nunag; Chona Yasay; and
Louisa Demillo  

Class A –

29,998 [Lucas Nunag]; 1 [Chona Yasay]; 1 [Louisa Demillo];

Class B –

19,998 [RMPI, LLC]; 1 [Kevin Michaels]; 1 [Ron Buschur]

  Class A and B Shares  

 

8



--------------------------------------------------------------------------------

Microwave Ventures, Inc. (Philippines)   1,000,000   REMEC Manufacturing
Philippines, Inc.; Powerwave Holdings Philippines  

100,000

[REMEC

Manufacturing

Philippines];

149,997

[Powerwave

Holdings

Philippines]

 

Common

Shares

  Filtronic (Suzhou) Telecommunication Products Co. Ltd.       100%  

Ownership

Interest

  NA Powerwave Finland Oy   2,451   Powerwave Overseas Holdings Ltd   2,451  
Shares   1 and 2 Powerwave Hungary Kft     Powerwave Overseas Holdings Ltd.  
100%  

Membership

Interest

  NA Cognition Networks LLC     Powerwave Cognition Inc.   100%  

Membership

Interest

  NA Powerwave Technologies India Private Limited   50,000   Powerwave
Technologies Singapore Ltd.   9,999   Shares   1

 

(1) Powerwave Cognition, Inc. was a joint venture formed in 2007 to develop
certain technology acquired from a third party. Borrower funded this entity
until late 2011 when it was closed. The Class B Common are entitled to elect two
members of the Board and the Series A Preferred stock holders are entitled to
elect three members of the Board.

(2) Lucas Nunag, Chona Yasay, and Louis Demillo are nominee shareholders
selected by Borrower’s Philippine counsel, Baker & Mackenzie, to comply with the
Philippine law requirement to have 60% ownership by Philippine nationals.

 

9



--------------------------------------------------------------------------------

SCHEDULE 3.01(c)

Subsidiaries

Schedule 3.01(b) is incorporated herein by reference.

 

10



--------------------------------------------------------------------------------

SCHEDULE 3.06(a)

Names

 

Direct Subsidiaries

 

Jurisdiction

 

Chief Executive Office

Powerwave Overseas Holdings Limited   UK   Unit 3, Jubilee Way, Thackley Old
Road Shipley, West Yorkshire BD18 1QG United Kingdom Powerwave Technologies
Canada, Ltd.   Canada   Field Law 2000 Oxford Tower, 10235-101 Street, Edmonton,
Alberta T5J 3G1 Canada Powerwave Technologies Research and Development India
Pvt. Ltd.   India  

Unit # 04-01, Level 4, Block 2

CyberPearl IT Park Software Units Layout, Plot No. 9

Hitech City, Madhapur Hyderabad, Andhra Pradesh 500081 India

Powerwave Asia, Inc.   Delaware   1801 E. St. Andrew Place, Santa Ana, CA 92705
Powerwave UK Limited   UK   Unit 3, Jubilee Way, Thackley Old Road Shipley, West
Yorkshire BD18 1QG United Kingdom Powerwave Technologies Hong Kong Limited  
Hong Kong   Room 2018-2019, Chevalier Commercial Building, 8 Wang Hoi Road,
Kowloon Bay, Kowloon Hong Kong Powerwave Technologies (Thailand) Limited  
Thailand   210 Moo 3, Thungsukhla, Sriracha Chonburi, 20230 Thailand Powerwave
Technologies Singapore Pte. Ltd   Singapore   10 Eunos Road 8, #13-10, Singapore
Post Centre, Singapore

 

11



--------------------------------------------------------------------------------

    408600 Powerwave Technologies Sweden AB   Sweden   Box 1155, 164 26 Kista
Sweden Powerwave Cognition, Inc.   Delaware   1801 E. St. Andrew Place, Santa
Ana, CA 92705 RMPI, LLC   California   1801 E. St. Andrew Place, Santa Ana, CA
92705 P-Wave, Ltd. (Israel)   Israel   Yigal Arnon & Co. 1 Azrieli Center, 46th
Floor, Round Tower, Tel Aviv 67021 Israel Powerwave Technologies (Suzhou) Co.
Ltd.   China   33 Huo Ju Road, Suzhou 215009 China Powerwave Technologies LLC
(Russia)   Russia   Sadovnicheskaya St., 82/2, Moscow, 115035, Russian
Federation Powerwave Technologies France SAS   France   25 Rue Greffulhe 92300
Levallois Perret, France

 

Indirect Subsidiaries

        Powerwave Technologies Brazil Comercio de Equipamentos de
Telecommunicacao Ltda.   Brazil   Praca Joao Duran Alonso, no 34, 3 andar,
escritorios no 32, sala “A”, CEP 04571-070 Brazil Powerwave Technologies Germany
GmBH   Germany   Regus Business Center, Stadttor 1, 40219 Dusseldorf, Germany
Powerwave Technologies Estonia OU (owned by Powerwave Technologies Sweden AB)  
Estonia   Poikmae 1, Tanassilma Technopark, Saku Vald, Harju County, 76401 REMEC
Manufacturing Philippines, Inc.   Philippines   12th Floor, Net One Center, 26th
Street Corner, 3rd Avenue, Crescent Park West, Bonifacio Global City, Taguig
City, Metro Manila Philippines

 

12



--------------------------------------------------------------------------------

Powerwave Holdings Philippines, Inc.   Philippines   12th Floor, Net One Center,
26th Street Corner, 3rd Avenue, Crescent Park West, Bonifacio Global City,
Taguig City, Metro Manila Philippines Microwave Ventures, Inc. (Philippines)  
Philippines   12th Floor, Net One Center, 26th Street Corner, 3rd Avenue,
Crescent Park West, Bonifacio Global City, Taguig City, Metro Manila Philippines
Filtronic (Suzhou) Telecommunication Products Co. Ltd.   China   33 Huo Ju Road,
Suzhou 215009 China Powerwave Finland Oy   Finland   Takatie 6, 90440 Kempele,
Finland Powerwave Hungary Kft   Hungary   H-8000 Szekesfehervar Berenyi ut
72-100 Cognition Networks LLC   Florida   1801 East Saint Andrew Place, Santa
Ana, CA 92705 Powerwave Technologies India Private Limited   India  

1276, 1277 & 1278 aggarwal Mellenium Tower II

Plot No. E4, Netaji Subhash Place District Centre, Wazipur Pitampura, New Delhi
110034

 

13



--------------------------------------------------------------------------------

SCHEDULE 3.06(b)

Location of Chief Executive Office

Borrower’s chief executive office is 1801 East Saint Andrew Place, Santa Ana,
California 92705.

Please see Schedule 3.06(a) for the chief executive offices of Borrower’s
subsidiaries.

 

14



--------------------------------------------------------------------------------

SCHEDULE 3.06(c)

Identification Numbers

Borrower’s federal tax identification number is 11-2723423. The Borrower’s
organization number is 2051958.

The tax identification numbers and organization numbers of Borrowers
subsidiaries, as applicable are as follow:

 

Direct Subsidiary

 

Organization Number

 

Tax ID Number

Powerwave Overseas Holdings, Ltd.   05298744   Powerwave Technologies Canada,
Ltd.   629209-7   Powerwave Technologies Research and Development India Pvt.
Ltd.   0908006641 [IEC No.]   Powerwave Asia, Inc.   2998160   33-0885149
Powerwave UK Limited   03406063   Powerwave Technologies Hong Kong Limited  
938628   Powerwave Technologies (Thailand) Limited   0205552003975   Powerwave
Technologies Singapore Pte. Ltd   200502204C   Powerwave Technologies Sweden AB
  556458-0867   Powerwave Cognition, Inc.   4433491   26-1244982 RMPI, LLC  
200228910080   P-Wave, Ltd.     Powerwave Technologies (Suzhou) Co. Ltd.  
320594400005346   Powerwave Technologies LLC (Russia)   1117746406910  
Powerwave Technologies France SAS    

 

Indirect Subsidiary

 

Organization Number

 

Tax ID Number

Powerwave Technologies Brazil Comercio de Equipamentos de Telecommunicacao Ltda.
    Powerwave Technologies Germany GmBH   HRB 59316   Powerwave Technologies
Estonia OU (owned by Powerwave Technologies Sweden AB)     REMEC Manufacturing
Philippines, Inc.   ASO95-008872 [SEC No.]   Powerwave Holdings Philippines,
Inc.   CS200611982 [SEC No.]   Microwave Ventures, Inc.   A200016083 [SEC No.]  
Filtronic (Suzhou) Telecommunication Products Co. Ltd.   320500400006275  
Powerwave Finland Oy     Powerwave Hungary Kft  

07-09-011717/30

[Registration No.]

  Cognition Networks LLC   26-0734737,   26-0734737 Powerwave Technologies India
Private Limited   506032728 [IEC No.]  

 

15



--------------------------------------------------------------------------------

SCHEDULE 3.06(d)

Material Commercial Tort Claims

No disclosure.

 

16



--------------------------------------------------------------------------------

SCHEDULE 3.07(a)

Possible Material Adverse Effect Litigation

Disclosure 4 of Schedule 3.07(b) is incorporated herein by reference.

 

17



--------------------------------------------------------------------------------

SCHEDULE 3.07(b)

Litigation

1. Amphenol Corporation Patent Infringement Claim. On September 23, 2011,
Powerwave received a demand letter from a law firm representing Amphenol
Corporation and its subsidiary Jaybeam Corporation. Amphenol alleges that
Powerwave is infringing US Patent 7,286,092 held by Jaybeam related to a
variable phase shifter. On November 4, 2011, Jaybeam filed a lawsuit alleging
patent infringement against Powerwave in the US District Court for the District
of Delaware, Jaybeam Wireless SAS and Javbeam Limited v. Powerwave Technologies.
Inc., Case no. 11-CV-01097. Amphenol has indicated that it is open to reaching a
business resolution of the matter and has not yet served the complaint on
Powerwave. The parties met on December 7, 2011 and engaged in settlement
negotiations. Amphenol made an initial settlement proposal which involved
licensing the patent in question to Powerwave and in return receiving a payment
for past sales of products that infringed and a royalty going forward on sales
of products that infringe. Powerwave in January 2012 offered to increase its
supply chain spend with Amphenol for cable connectors as consideration for a
license to the patent in question. The parties are in the process of attempting
to reach a business resolution, and discussions are ongoing.

2. Class Action Lawsuit. In the first quarter of 2012, a purported shareholder
class action complaint was filed in the United States District Court for the
Central District of California against the Borrower, its President and Chief
Executive Officer and its Chief Financial Officer. The complaint, Pawel I. Kmiec
v. Powerwave Technologies. Inc. et. al. asserts claims under Sections 10(b) and
20(a) of the Exchange Act and Rule 10b-5 thereunder. On July 23, 2011, the
plaintiff filed an amended complaint. The amended complaint purports to state
claims on behalf of all persons who purchased our Common Stock between
October 28, 2010 and October 18, 2011 and seeks compensatory damages in an
amount to be proven at trial. The complaint alleges that the defendants made
misleading statements or omissions concerning the Borrower’s operations and
projected sales revenues and also engaged in improper revenue recognition
accounting practices.

3. Shareholder Derivative Actions.

 

  a. On February 23, 2012, an additional lawsuit that relates to the above
purported shareholder class action was filed. The lawsuit, Yin Shen v. Buschur.
et al., filed in the Superior Court of California, is a shareholder derivative
action, purported to be brought by an individual shareholder on behalf of
Powerwave, against certain executive officers and the current directors of
Powerwave. Powerwave is also named as a nominal defendant. The allegations of
the derivative complaint closely resemble those in the class action and pertain
to the time period of February 1, 2011 through October 18, 2011. Based on those
allegations, the derivative complaint asserts various claims for breach of
fiduciary duty under state law. This case has been stayed pending a resolution
of the shareholder class action.

 

  b.

On March 7, 2012, an additional lawsuit that relates to the above purported
shareholder class action was filed. The lawsuit, Verar v.

 

18



--------------------------------------------------------------------------------

  Buschur. et al., filed in the Superior Court of California, is a shareholder
derivative action, purported to be brought by an individual shareholder on
behalf of Powerwave, against certain executive officers and the current
directors of Powerwave. Powerwave is also named as a nominal defendant. The
allegations of the derivative complaint closely resemble those in the class
action and pertain to the time period of February 1, 2011 through October 18,
2011. Based on those allegations, the derivative complaint asserts various
claims for breach of fiduciary duty under state law. This case has removed to
federal court and has been stayed pending a resolution of the shareholder class
action.

 

  c. On March 26, 2012 an additional lawsuit that relates to the above purported
shareholder class action was filed. The lawsuit, Pehlman v. Buschur. et al.,
filed in U.S. District Court for the Central District of California, is a
shareholder derivative action, purported to be brought by an individual
shareholder on behalf of Powerwave, against certain executive officers and the
current directors of Powerwave. Powerwave is also named as a nominal defendant.
The allegations of the derivative complaint closely resemble those in the class
action and pertain to the time period of February 1, 2011 through October 18,
2011. Based on those allegations, the derivative complaint asserts various
claims for breach of fiduciary duty under state law. This case has been stayed
pending a resolution of the shareholder class action.

4. Sanmina SCI v. Powerwave Technologies, Inc. On July 11, 2012 Sanmina filed a
lawsuit against Powerwave Technologies, Inc., Powerwave Thailand, Powerwave
Finland and Filtronic Suzhou in Orange County Superior Court. In the lawsuit,
Sanmina alleges that Powerwave and its affiliated companies are past due with
respect to invoices totaling approximately $1,465,800. In addition, Sanmina
alleges that Powerwave and its affiliates owe it approximately $3,170,000 with
respect to excess and obsolete inventory. On August 1, 2012, Sanmina file a
motion to seek a writ of attachment with respect to Powerwave’s assets and the
hearing on such motion is set for September 12, 2012.

5. Asia-Pacific CIS (Wuxi) Co., Ltd (“CIS”) Claim. Filtronic Suzhou is engaged
in litigation with a former vendor, CIS. The amount in dispute is RMB
5,629,616.52. CIS claims that in February 2010 Filtronic Suzhou failed to
purchase RMB 5.2 Million in components that it had previously ordered. CIS is
seeking compensatory damages in the amount of RMB 5.289 Million, interest in the
amount of RMB 340K and the cost of the litigation. The court held a final
evidentiary hearing in this matter in December 2011. On April 24, 2012, the
court issued a final ruling and held that Filtronic Suzhou had no liability to
CIS. CIS Wuxi has now filed an appeal of this matter. The appeals court
encouraged the parties to engage in a mediation and through the mediation,
Filtronic Suzhou has verbally agreed to pay approximately $125,000 US in
settlement of this matter.

6. Powerwave Technologies, Inc. v. Microelectronics Technology, Inc. and MTI
Laboratory, Inc. On December 1, 2011, Powerwave filed a patent infringement
lawsuit against Microelectronics Technology, Inc. and MTI Laboratory, Inc.
alleging infringement of US Patent 6,818,477 (the “Patent.”) On February 13,
2012, the defendants filed an answer and counterclaim seeking a

 

19



--------------------------------------------------------------------------------

declaratory judgment that the Patent is invalid and also the defendants seek to
recover their costs and disbursements, including reasonable attorney’s fees.
Limited discovery has commenced in this case.

 

20



--------------------------------------------------------------------------------

SCHEDULE 3.12

Environmental Condition

Borrower’s main location is at 1801 E. St. Andrew Place, Santa Ana, California.
Bell Industries, Inc. formerly conducted its Electronics Systems Division
business as a tenant at 1831 Ritchey Street, Santa Ana, CA, which is in close
proximity to Borrower’s location at 1801 E. St. Andrew Place, Santa Ana,
California. Bell is an alleged source of groundwater contamination at the
Ritchey Street property and has been engaged in the remediation of various
subsurface groundwater substances at the Ritchey Street property, such
substances consisting of chlorinated solvents and the solvent stabilizer, 1.4
dioxane. The remediation has been done under the direction of the California
Regional Water Quality Control Board, Santa Ana region. Under the direction of
the Regional Water Quality Board, Bell is conducting further investigative
measures to characterize and define the extent of possible subsurface ground
water contamination at 1801 E. St. Andrew Place, Santa Ana, CA and has installed
a monitoring well on Borrower’s property. Based on public filings made by Bell
Industries, it appears that the groundwater contamination is migrating toward
the grassy area of the southeastern portion of Powerwave’s property at 1801 E.
St. Andrew Place, Santa Ana, CA. Borrower sold the property located at 1801 E.
St. Andrew Place, Santa Ana, CA to a third party in October 2011 in a sale
leaseback transaction. In this transaction, Borrower agreed to certain
environmental indemnification obligations and obtained $5M of Pollution
Liability Insurance.

 

21



--------------------------------------------------------------------------------

SCHEDULE 3.13

Intellectual Property

Copyrights:

Registered Owner – Borrower:

Pico Base Station, Reg. No. VAu1-020-766

Active Antenna Module – CAM, Reg. No. VAu1-020-022

Trademarks: Please see the attached listing of trademarks

Patents and Patent Applications: Please see the attached listing of patents and
applications.

Licenses:

Outbound Licenses:

1. Patent Cross License Agreement between Borrower and Andrew Corporation dated
March 30, 2006. In this agreement, both parties cross licensed all of their
patents relating to Cellular Base Station Products and Signal Repeater Products
to each other.

2. Amendment No. 1 to Share Sale and Purchase Agreement effective November 1,
2005 between Powerwave Sweden AB and Advantch AMT, Ltd. In connection with the
sale of sale of Powerwave’s Microwave Group, Powerwave Sweden AB granted to
Advantech AMT, Ltd. a non-exclusive, fully paid license under US patent 6198908
and Swedish patent 9800683-6, System and Method for Transfer of Digital
Information Carrying Signal.

3. Letter Agreement dated August 31, 2007 between Powerwave Comtek Oy and Nokia
Siemens Networks Oy regarding the grant by Powerwave Comtek Oy of a
non-exclusive, fully paid license under US Patent 7180391.

4. Settlement Agreement dated July 29, 2005 between Kathrein-Werke KG and
Borrower. This settlement agreement contains cross license between the parties
to certain patents.

5. Patent Assignment and License Back dated October 15, 2006 between Filtronic
Comtek (UK) Limited, Powerwave International Holdings SRL (formerly Remec
International Holdings SRL) and Filtronic plc..

6. Patent License Agreement between Powerwave Finland Oy and Shenzhen Tatfook
Technology Co., Ltd dated April 24, 2012.

7. License and Manufacturing Agreement dated April 24, 2012 between Borrower and
Shenzhen Tatfook Technology Co. Ltd., as amended on August 16, 2012.

8. Share Sale and Purchase Agreement dated September 7, 2005 between Powerwave
Sweden AB (now named Powerwave Technologies Sweden AB) and Advantech AMT Ltd
contains a license to

 

22



--------------------------------------------------------------------------------

Advantech to use the Allgon name and logo in connection with the marketing and
sale of the products being acquired in the acquisition.

Inbound Licenses:

1. Patent Cross License Agreement between Borrower and Andrew Corporation dated
March 30, 2006. In this agreement, both parties cross licensed all of their
patents relating to Cellular Base Station Products and Signal Repeater Products
to each other.

2. Patent License Agreement between Filtronic plc, Powerwave Overseas Holdings
Ltd (formerly name Filtronic Overseas Holdings Ltd.) dated October 15, 2006.

3. Agreement dated February 2003 between Gamma Nu, Inc., a Korean company, and
Algon Telecom Wuxi Co. Ltd. (now named Powerwave Wuxi) and Allgon AB (now named
Powerwave Sweden AB). Under this agreement, Gamma Nu granted Allgon Wuxi the
right to sell certain antennas based on Gamma Nu’s design.

4. Settlement Agreement dated July 29, 2005 between Kathrein-Werke KG and
Borrower. This settlement agreement contains cross license between the parties
to certain patents.

Intra-Borrower Licenses:

1. Technology License Agreement between Borrower and Powerwave Comtek Oy dated
November 3, 2008.

2. Technology License Agreement between Borrower and Powerwave Technologies
Sweden AB dated November 3, 2008.

3. Assignment dated November 3, 2008 between Powerwave Sweden AB and Powerwave
Technologies Sweden AB. Under this agreement, Powerwave Technologies Sweden AB
acquired from Powerwave Sweden AB all the rights, title and interest in and to
the Listed Inventions (as outlined in Schedule 1 of the agreement) and any
Letters Patent that may be granted for said inventions in the United States and
throughout the world.

4. Assignment Agreement dated November 3, 2008 between Powerwave UK Limited and
Borrower.

 

23



--------------------------------------------------------------------------------

POWERWAVE TECHNOLOGIES, INC.

Trademarks

U.S. Trademark

 

Reference No.

 

MARK

 

Class/Goods

 

App. No

App. Date

 

Reg. No.

Reg. Date

 

Renewal

Date

 

Status/Comments

MILCOM.028T   LOGO [g409735ex10_1schpg024.jpg]   9-Power amplifiers; racks,
combiners and cabinets for power amplifiers.  

76/138204

09/29/00

 

2,595,659

07/16/02

  07/16/22   RENEWED. MILCOM.056T   LOGO [g409735ex10_1schpg024.jpg]  

6- Antenna brackets made of metal

9- Antennas; Tower mounted antennas; Tilting modules for antennas; Converters;
Master control units for antennas; Electrical power distribution units; Current
injectors for antenna and base station systems; Filters for antenna systems;
Base stations comprised of boosters, radio frequency power amplifiers for use in
wireless communications, filters, power transceivers, current injectors and
combiners; Radio frequency power amplifiers for use in wireless communications;
Base station conditioners for base station systems; Integrated radios; Digital
radio heads; Base station filters and microwave filters for base station
systems; Radio frequency couplers; Combiners for base station systems that
compress noise and signals; Diplexers, namely, diplex filters for antenna
systems; Triplexes, namely, filters for antenna systems; Boosters for antenna
systems and base station systems; Repeaters for antenna systems and base station
systems; Repeater networks for wireless communications; Wireband radio heads;
Distributed antenna systems comprised of optical and radio frequency conversion
modules, repeaters, wide band radioheads, antennas, and amplifiers; Base station
sub-systems comprising of filters, couplers, and radio frequency power
amplifiers for use in wireless communications; Cabinets and frames for radio
frequency power amplifiers for use in wireless communications; Microwave radio
links; Antenna line devices, namely, antennas, tower mounted amplifiers, tilting
modules, converters, master control units, couplers, diplexers, and triplexers;
Wireless IP and voice transmission systems comprised of antenna systems,

 

78/617538

04/26/05

 

3386311

02/19/08

  02/19/08   REGISTERED. Affidavit of Use due 02/19/14.



--------------------------------------------------------------------------------

Reference No.

 

MARK

 

Class/Goods

 

App. No

App. Date

 

Reg. No.

Reg. Date

 

Renewal

Date

 

Status/Comments

    namely, an antenna, tower mounted amplifier, tilting modules, converters, a
master control unit, couplers, diplexers, and triplexers, and base station
systems, namely, boosters, radio frequency power amplifiers for use in wireless
communications, filters, power transceivers, current injectors and combiners;
Computer software for use in controlling, operating, managing, or maintaining
wireless communications systems or wireless infrastructure equipment; Antenna
systems, namely, an antenna, tower mounted amplifier, tilting modules,
converters, a master control unit, couplers, diplexers, and triplexers; Base
station systems comprised of boosters, radio frequency power amplifiers for use
in wireless communications, filters, power transceivers, current injectors and
combiners; Wireless coverage systems, namely, antenna systems comprised of an
antenna, tower mounted amplifier, tilting modules, converters, a master control
unit, couplers, diplexers, and triplexers, and base station systems comprised of
boosters, radio frequency power amplifiers for use in wireless communications,
filters, power transceivers, current injectors and combiners; Wireless data
communication devices, namely, antenna systems comprised of an antenna, tower
mounted amplifier, tilting modules, converters, a master control unit, couplers,
diplexers, and triplexers and base station systems comprised of boosters, radio
frequency power amplifiers for use in wireless communications, filters, power
transceivers, current injectors and combiners; Wireless Infrastructure systems,
namely, antenna systems comprised of an antenna, tower mounted amplifier,
tilting modules, converters, a master control unit, couplers, diplexers, and
triplexers and base station systems comprised of boosters, radio frequency power
amplifiers for use in wireless communications, filters, power transceivers,
current injectors and combiners; Wireless communications devices, namely,
antenna systems comprised of an antenna, tower mounted amplifier, tilting
modules, converters, a master control unit, couplers, diplexers, and triplexers
and base station systems comprised of boosters, radio frequency power amplifiers
for use in wireless communications, filters, power transceivers, current
injectors and combiners        



--------------------------------------------------------------------------------

Reference No.

 

MARK

 

Class/Goods

 

App. No

App. Date

 

Reg. No.

Reg. Date

 

Renewal

Date

 

Status/Comments

   

37- Installation and maintenance of antenna systems and base station systems

42- Design, development, and technical support of end-to-end wireless
infrastructure systems and wireless communication systems, namely, antenna
systems and base station systems

        MILCOM.072T   ALLGON   9-Cellular radio base station antennas;
multicolor receivers, power monitoring units, and land mobile radio base station
antennas.  

74/284259

06/11/92

 

1782480

07/20/93

  07/20/13   RENEWED. MILCOM.094T   INSIDE OUT SOLUTIONS   9- Antennas, tower
mounted antennas, antenna brackets, filters for antenna systems,
telecommunications base station equipment for cellular and fixed networking and
communications applications; power amplifiers, conditioners for
telecommunications base station equipment, broadband radios, mobile radios and
internet radios, radio transmitters, filters for telecommunications base station
equipment, antenna filters, electronic combiners for connecting antennas and
receivers, repeaters for radio stations, antennas for radio; antennas for
wireless communications apparatus for voice transmission; computer software for
use in controlling, operating and managing wireless communications systems  

85/267555

03/15/11

      ALLOWED. Statement of Use due 10/10/12. MILCOM.008T   POWERWAVE   9-Radio
frequency power amplifiers  

75/143289

08/01/96

 

2131938

01/27/98

  01/27/18   RENEWED. MILCOM.013T   POWERWAVE   9-Racks, combiners, and cabinets
for radio frequency power amplifiers for use in wireless communications.  

75/611598

12/23/98

 

2483000

08/28/01

  08/28/21   RENEWED. MILCOM.054T   POWERWAVE  

6-Antenna brackets made of metal

9- Antennas; Tower mounted antennas; Tilting modules for antennas; Converters;
Master control units for antennas; Electrical power distribution units; Current
injectors for antenna and base station systems; Filters for antenna systems;
Base stations comprised of boosters, radio frequency power amplifiers for use in
wireless communications, filters, power transceivers, current injectors and
combiners; Radio frequency power amplifiers for use in wireless communications;
Base station conditioners for base station systems; Integrated radios; Digital
radio heads; Basestation filters and microwave filters for base station systems;
Radio frequency couplers; Combiners for base station systems that compress noise
and signals; Diplexers,

 

78/617536

04/26/05

 

3386310

02/19/08

  02/19/18   REGISTERED. Affidavit of Use due 02/19/14.



--------------------------------------------------------------------------------

Reference No.

 

MARK

 

Class/Goods

 

App. No

App. Date

 

Reg. No.

Reg. Date

 

Renewal

Date

 

Status/Comments

    namely, diplex filters for antenna systems; Triplexes, namely, filters for
antenna systems; Boosters for antenna systems and base station systems;
Repeaters for antenna systems and base station systems; Repeater networks for
wireless communications; Wireband radio heads; Distributed antenna systems
comprised of optical and radio frequency conversion modules, repeaters, wide
band radio heads, antennas, and amplifiers; Base station sub-systems comprising
of filters, couplers, and radio frequency power amplifiers for use in wireless
communications; Cabinets and frames for radio frequency power amplifiers for use
in wireless communications; Microwave radio links; Antenna line devices, namely,
antennas, tower mounted amplifiers, tilting modules, converters, master control
units, couplers, diplexers, and triplexers; Wireless IP and voice transmission
systems comprised of antenna systems, namely, an antenna, tower mounted
amplifier, tilting modules, converters, a master control unit, couplers,
diplexers, and triplexers, and base station systems, namely, boosters, radio
frequency power amplifiers for use in wireless communications, filters, power
transceivers, current injectors and combiners; Computer software for use in
controlling, operating, managing, or maintaining wireless communications systems
or wireless infrastructure equipment; Antenna systems, namely, an antenna, tower
mounted amplifier, tilting modules, converters, a master control unit, couplers,
diplexers, and triplexers; Base station systems comprised of boosters, radio
frequency power amplifiers for use in wireless communications, filters, power
transceivers, current injectors and combiners; Wireless coverage systems,
namely, antenna systems comprised of an antenna, tower mounted amplifier,
tilting modules, converters, a master control unit, couplers, diplexers, and
triplexers, and base station systems comprised of boosters, radio frequency
power amplifiers for use in wireless communications, filters power transceivers,
current injectors and combiners; Wireless data communication devices, namely,
antenna systems comprised of an antenna, tower mounted amplifier, tilting
modules, converters, a master control unit, couplers, diplexers, and triplexers
and base station systems comprised of boosters, radio        



--------------------------------------------------------------------------------

Reference No.

 

MARK

 

Class/Goods

 

App. No

App. Date

 

Reg. No.

Reg. Date

 

Renewal

Date

 

Status/Comments

   

frequency power amplifiers for use in wireless communications, filters, power
transceivers, current injectors and combiners; Wireless Infrastructure systems,
namely, antenna systems comprised of an antenna, tower mounted amplifier,
tilting modules, converters, a master control unit, couplers, diplexers, and
triplexers and base station systems comprised of boosters, radio frequency power
amplifiers for use in wireless communications, filters, power transceivers,
current injectors and combiners; Wireless communications devices, namely,
antenna systems comprised of an antenna, tower mounted amplifier, tilting
modules, converters, a master control unit, couplers, diplexers, and triplexers
and base station systems comprised of boosters, radio frequency power amplifiers
for use in wireless communications, filters, power transceivers, current
injectors and combiners

37- Installation and maintenance of antenna systems and base station systems

42- Design, development, and technical support of end-to-end wireless
infrastructure systems and wireless communication systems, namely, antenna
systems and base station systems

        MILCOM.009T  

POWERWAVE

TECHNOLOGIES

  9-Radio frequency power amplifiers.  

75/143533

08/01/96

 

2131941

01/27/98

  01/27/18   RENEWED. MILCOM.014T  

POWERWAVE

TECHNOLOGIES

  9-Racks, combiners, and cabinets for radio frequency power amplifiers for use
in wireless communications.  

75/611599

12/23/98

 

2483001

08/28/01

  08/28/21   RENEWED. MILCOM.055T  

POWERWAVE

TECHNOLOGIES

 

9-Antennas; Tower Mounted Antennas; Antenna Brackets;

Tilting modules; Converters; Master Control Units; Power Distribution Units;
Current Injectors; Filters for Antenna Systems; Base Stations; Power Amplifiers
for wireless communication systems; Base Station Conditioners; Integrated
Radios; Digital Radio Heads; Base Station Filters; Microwave Filters; Couplers;
Combiners; Diplexers; Triplexers; Boosters; Repeaters;

Repeater networks; Wireband Radio Heads; distributed antenna systems; Base
Station Sub-systems comprising filters, couplers, and power amplifiers; Cabinets
and frames for power amplifiers; Microwave Radio Links; Antenna Line Devices;
Wireless IP and voice transmission systems; computer software for use in
controlling, operating, managing, or maintaining wireless

 

78/617540

04/26/05

 

3392898

03/04/08

  03/04/18   REGISTERED. Affidavit of Use due 03/04/14



--------------------------------------------------------------------------------

Reference No.

 

MARK

 

Class/Goods

 

App. No

App. Date

 

Reg. No.

Reg. Date

 

Renewal

Date

 

Status/Comments

    communications systems or wireless infrastructure equipment; antenna
systems; base station systems; wireless coverage systems; wireless data
communications devices; wireless infrastructure equipment; wireless
communications devices 42- Design, development, production, delivery,
installation, support, deployment, operation and maintenance of end-to-end
wireless infrastructure systems and wireless communication systems.        
MILCOM.047T   TAP-IN   9-Telecommunications products, namely, computer hardware
and software which extends cellular signals beyond normal ranges.  

76/261630

05/23/01

 

3064008

02/28/06

  02/28/16   REGISTERED. Affidavit of Use due 02/28/12



--------------------------------------------------------------------------------

US_PATENTS

 

Matter

Number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Filing

Date

 

Publication

Date

 

Issue

Date

 

ExpDate

 

Owner

 

Title

1002/ORD   ORD   11/018,216   2005-0200409   7157967   21-Dec-2004   15-Sep-2005
  02-Jan-2007   20-Jun-2025   Powerwave Technologies Inc.   System and Method
for Control of Loop Alignment in Adaptive Feed Forward Amplifiers 1005/   ORD  
10/881,476   2005-0001684   7149257   30-Jun-2004   06-Jan-2005   12-Dec-2006  
30-Jun-2024   Powerwave Technologies Inc.   Digital Predistortion System and
Method for Correcting Memory Effects within an RF Power Amplifier 1006/ORD   ORD
  10/818,546   2004-0204100   7110739   05-Apr-2004   14-Oct-2004   19-Sep-2006
  05-Apr-2024   Powerwave Technologies Inc.   Multi-Transmitter Communication
System Employing Anti-Phase Pilot Signals 1007/ORD   ORD   10/391,168  
2004-0198414   6931240   18-Mar-2003   07-Oct-2004   16-Aug-2005   18-Mar-2023  
Powerwave Technologies Inc.   System and Method for Eliminating Signal Zero
Crossings in Single and Multiple Channel Communications Systems 1008/US   ORD  
10/733,087   2004-0119535   6998916   11-Dec-2003   24-Jun-2004   14-Feb-2006  
11-Dec-2023   Powerwave Technologies Inc.   Feed Forward System Penalties and
Floors for Optimal Control 1009/ORD   ORD   10/775,799   2004-0160274   7038540
  10-Feb-2004   19-Aug-2004   02-May-2006   14-Feb-2023   Powerwave Technologies
Inc.   Enhanced Efficiency Feed Forward Power Amplifier Utilizing Reduced
Cancellation Bandwidth and Small Error Amplifier 1010/ORD   ORD   10/849,478  
2004-0231884   6954987   19-May-2004   25-Nov-2004   18-Oct-2005   19-May-2024  
Powerwave Technologies Inc.   Circuit Board Assembly Employing Solder Vent Hole
1013/ORD   ORD   11/087,225   2005-0227644   7440733   23-Mar-2005   13-Oct-2005
  21-Oct-2008   14-Apr-2026   Powerwave Technologies Inc.   Constant Gain
Nonlinear Envelope Tracking High Efficiency Linear Amplifier 1014/CIP   CIP  
11/372,595   2006-0238245   7288987   10-Mar-2006   26-Oct-2006   30-Oct-2007  
03-May-2024   Powerwave Technologies Inc.   RF amplifier employing active load
linearization 1014/ORD   ORD   10/837,838   2004-0222847   7038539   03-May-2004
  11-Nov-2004   02-May-2006   03-May-2024   Powerwave Technologies Inc.   RF
Amplifier Employing Active Load Linearization 1016/ORD   ORD   11/175,509  
2006-0008026   7239671   06-Jul-2005   12-Jan-2006   03-Jul-2007   06-Jul-2025  
Powerwave Technologies Inc.   System and Method for Digital Timing Error
Correction in a Communications System Utilizing Adaptive Predistortion 1018/ORD
  ORD   11/175,508   2006-0008030   7197087   06-Jul-2005   12-Jan-2006  
27-Mar-2007   06-Jul-2025   Powerwave Technologies Inc.   System and Method for
Differential IQ Delay Compensation in a Communications System Utilizing Adaptive
AQM Compensation 1020/   PCT   09/261,173     6198908   01-Mar-1999    
06-Mar-2001   01-Mar-2019   ALLGON AB   SYSTEM AND A METHOD FOR TRANSFER OF A
DIGITAL INFORMATION CARRYING SIGNAL 1021/ORD   ORD   10/838,985   2004-0251961  
7123086   05-May-2004   16-Dec-2004   17-Oct-2006   05-May-2024   Powerwave
Technologies Inc.   Feed Forward Amplifier Employing Positive Feedback Pilot
Generation 1022/ORD   ORD   11/036,805   2005-0157814   7366252   14-Jan-2005  
21-Jul-2005   29-Apr-2008   23-Nov-2025   Powerwave Technologies Inc.   Wideband
Enhanced Digital Injection Predistortion For High Efficiency Transmitters
1023/ORD   ORD   11/063,447   2005-0190857   7577211   23-Feb-2005   01-Sep-2005
  18-Aug-2009   10-Aug-2026   Powerwave Technologies Inc.   Digital
Predistortion System and Method for Linearizing an RF Power Amplifier with
Nonlinear Gain Characteristics and Memory Ef 1024/ORD   ORD   11/063,297  
2005-0195919   7336725   22-Feb-2005   08-Sep-2005   26-Feb-2008   06-Aug-2026  
Powerwave Technologies Inc.   Digital Predistortion System and Method for High
Efficiency Transmitters 1026/ORD   ORD   09/632,151     6473314   03-Aug-2000  
  29-Oct-2002   03-Aug-2020   Powerwave Technologies Inc.   RF power amplifier
assembly employing multi-layer RF blocking filter 1027/ORD   ORD   09/560,799  
  6442046   28-Apr-2000     27-Aug-2002   28-Apr-2020   Powerwave Technologies
Inc.   Electronic Equipment with Cavity Isolator 1028/ORD   ORD   09/739,947    
6309245   18-Dec-2000     30-Oct-2001   18-Dec-2020   Powerwave Technologies
Inc.   RF Amplifier Assembly with Reliable RF Pallet Ground 1029/ORD   ORD  
09/718,819     6411523   22-Nov-2000     25-Jun-2002   22-Nov-2020   Powerwave
Technologies Inc.   RF Electronics Assembly with Shielded Interconnect 1030/CIP
  CON   10/200,240   2002-0191709   7194039   22-Jul-2002   19-Dec-2002  
20-Mar-2007   04-Jan-2022   Powerwave Technologies Inc.   Method for peak power
reduction in multiple carrier communications systems 1030/ORD   ORD   09/884,302
  2002-0006169   6449303   19-Jun-2001   17-Jan-2002   10-Sep-2002   19-Jun-2021
  Powerwave Technologies Inc.   System and Method for Peak Power Reduction in
Multiple Carried Communications Systems 1031/ORD   ORD   10/385,783  
2004-0178853   6828862   11-Mar-2003   16-Sep-2004   07-Dec-2004   11-Mar-2023  
P-Wave Ltd.   RF Power Amplifier with Low Intermodulation Distortion and Reduced
Memory Effects 1032/   ORD   10/102,493   2003-0012292   7170952   20-Mar-2002  
16-Jan-2003   30-Jan-2007   20-Jul-2024   Powerwave Technologies Inc.   System
and Method for Post Filtering Peak Power Reduction in Communications Systems
1033/US   ORD   10/127,164   2003-0026351   7095798   22-Apr-2002   06-Feb-2003
  22-Aug-2006   22-Apr-2022   Powerwave Technologies Inc.   System And Method
For Post Filtering Peak Power Reduction in Multi-Carrier Communications Systems



--------------------------------------------------------------------------------

US_PATENTS

 

Matter

Number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Filing

Date

 

Publication

Date

 

Issue

Date

 

ExpDate

 

Owner

 

Title

1035/DIV   DIV   11/295,926   2006-0087374   7106134   06-Dec-2005   27-Apr-2006
  12-Sep-2006   24-Apr-2023   Powerwave Technologies Inc.   Feed Forward
Amplifier Employing Bias Circuit Topologies for Minimization of RF Amplifier
Memory Effects 1035/US   ORD   10/410,457   2003-0227330   7034620   08-Apr-2003
  11-Dec-2003   25-Apr-2006   28-Oct-2023   Powerwave Technologies Inc.   RF
Amplifier Employing Bias Circuit Topologies for Minimization of RF Amplifier
Memory Effects 1036/ORD   ORD   10/365,111   2005-0151457   6794933  
12-Feb-2003   14-Aug-2003   21-Sep-2004   12-Feb-2023   Powerwave Technologies
Inc.   Feed Forward RF Power Amplifier with High Efficiency Main Amplifier and
Highly Linear Error Amplifier 1039/US   ORD   10/633,984   2004-0036532  
6850115   04-Aug-2003   26-Feb-2004   01-Feb-2005   04-Aug-2023   Powerwave
Technologies Inc.   Enhanced Efficiency LDMOS Based Feed Forward Amplifier
1040/CIP   CIP   10/889,636   2005-0009479   7289773   12-Jul-2004   13-Jan-2005
  30-Oct-2007   15-Mar-2024   Powerwave Technologies Inc.   Digital Transmitter
System Employing Self-Generating Predistortion Parameter Lists and Adaptive
Controller 1040/ORD   ORD   10/761,788   2004-0152433   6985706   21-Jan-2004  
05-Aug-2004   10-Jan-2006   21-Jan-2024   Powerwave Technologies Inc.   Feed
Forward Amplifier System Employing Self-Generating Alignment Lists and Adaptive
Controller 1041/ORD   ORD   10/668,912   2005-0062532   7126421   23-Sep-2003  
24-Mar-2005   24-Oct-2006   23-Sep-2023   Powerwave Technologies Inc.   Method
for Aligning Feed Forward Loops 1042/ORD   ORD   10/431,688   2004-0222848  
7158386   08-May-2003   11-Nov-2004   02-Jan-2007   08-May-2023   Powerwave
Technologies Inc.   Balanced Radio Frequency Power Amplifier with Temperature
Compensation 1043/ORD   ORD   10/818,547   2004-0208259   7349490   05-Apr-2004
  21-Oct-2004   25-Mar-2008   01-Nov-2025   Powerwave Technologies Inc.  
Additive Digital Predistortion System Employing Parallel Path Coordinate
Conversion 1045/DIV   DIV   11/288,580   2006-0077006   7126418   29-Nov-2005  
13-Apr-2006   24-Oct-2006   10-Sep-2023   Powerwave Technologies Inc.   Delay
Mismatched Feed Forward Amplifier System Using Penalties and Floors for Optimal
Control 1045/ORD   ORD   10/733,498   20040124920   7002407   11-Dec-2003  
01-Jul-2004   21-Feb-2006   11-Dec-2023   Powerwave Technologies Inc.   Delay
mismatched feed forward amplifier system using penalties and floors for control
1046/ORD   ORD   11/071,931   2005-0201061   7342788   04-Mar-2005   15-Sep-2005
  11-Mar-2008   19-Jan-2026   Powerwave Technologies Inc.   RF Power Amplifier
Assembly with Heat Pipe Enchanced Pallet 1047/ORD   ORD   11/081,384  
2005-0242875   7339426   16-Mar-2005   03-Nov-2005   04-Mar-2008   12-Apr-2025  
Powerwave Technologies Inc.   High Efficiency Linear Amplifier Employing
Dynamically Controlled Back Off 1048/ORD   ORD   11/214,230   2006-0044075  
7400214   29-Aug-2005   02-Mar-2006   15-Jul-2008   28-Sep-2025   Powerwave
Technologies Inc.   Low Loss, High Power Air Dielectric Stripline Edge Coupling
Structure 1049/ORD   ORD   09/310,013     6298097   11-May-1999     02-Oct-2001
  11-May-2019   P-Wave Ltd.   Amplifier with Wideband Digital Predistortion
1050/ORD   ORD   09/226,709     6166601   07-Jan-1999     26-Dec-2000  
07-Jan-2019   P-Wave Ltd.   Super-Linear Multi-Carrier Power Amplifier 1052/ORD
  ORD   10/718,688   2005-0111575   7330517   24-Nov-2003   26-May-2005  
12-Feb-2008   01-Nov-2025   P-Wave Ltd.   Amplifier Linearization Using
Nonlinear Predistortion 1053/ORD   ORD   11/214,191   2006-0098758   7590190  
29-Aug-2005   11-May-2006   15-Sep-2009   14-Feb-2027   Powerwave Technologies
Inc.   System and Method for Forward Path Gain Control in a Digital
Predistortion Linearized Transmitter 1054/DIV   DIV   09/972,697   2002-0016096
  6817092   04-Oct-2001   07-Feb-2002   16-Nov-2004   05-Nov-2019   Powerwave
Technologies Inc.   Method of Assembling a Circuit Board Apparatus with Pin
Connectors 1055/ORD   ORD   09/082,651     6081160   20-May-1998     27-Jun-2000
  20-May-2018   Powerwave Technologies Inc.   Method and Apparatus for
Increasing the Bandwidth, and Reducing the Size, of the DC Feed Network for
Wideband RF Amplifiers usi 1056/DIV   DIV   -651294   2002-0080594   6560116  
18-Dec-2001   27-Jun-2002   06-May-2003   09-Nov-2019   Powerwave Technologies
Inc.   Electronics Apparatus with Wall Support Structure 1056/ORD   ORD  
09/435,953     6366473   09-Nov-1999     02-Apr-2002   09-Nov-2019   Powerwave
Technologies Inc.   Method for Supporting a Wall 1058/ORD   ORD   09/658,398    
6421253   08-Sep-2000     16-Jul-2002   08-Sep-2020   Powerwave Technologies
Inc.   Durable Laminated Electronics Assembly using Epoxy Preform (Paseo Nuevo
Platform) 1059/CONT   CON   10/200,399   2002-0196839   7003017   22-Jul-2002  
26-Dec-2002   21-Feb-2006   19-Apr-2020   Powerwave Technologies Inc.   Method
for Peak Power Reduction In Spread Spectrum Communication Systems 1059/ORD   ORD
  09/746,167   2002-0006157   6449302   22-Dec-2000   17-Jan-2002   10-Sep-2002
  22-Dec-2020   Powerwave Technologies Inc.   System and Method for Peak Power
Reduction in Spread Spectrum Communications Systems 1060/DIV   DIV   09/925,854
  2002-0029867   6390182   09-Aug-2001   14-Mar-2002   21-May-2002   08-Sep-2020
  Powerwave Technologies Inc.   Method for Assembling an Electronics Assembly
Incorporating a Heat Sink 1060/ORD   ORD   09/658,159     6296048   08-Sep-2000
    02-Oct-2001   08-Sep-2020   Powerwave Technologies Inc.   Heat Sink Assembly



--------------------------------------------------------------------------------

US_PATENTS

 

Matter

Number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Filing

Date

 

Publication

Date

 

Issue

Date

 

ExpDate

 

Owner

 

Title

1061/ORD   ORD   -568386   2003-0112066   6677817   17-Dec-2001   19-Jun-2003  
13-Jan-2004   17-Dec-2021   Powerwave Technologies Inc.   Embodiment I- Feed
Forward Amplifier with Amplifier Stage Failure Detection using Pilot Tones
1062/ORD   ORD   -569481     6556076   17-Dec-2001     29-Apr-2003   17-Dec-2021
  Powerwave Technologies Inc.   Embodiment II Feed Forward Amplifier with
Amplifier Stage Failure Detection using Pilot Tones 1063/ORD   ORD   11/349,463
  2006-0176129   7283022   07-Feb-2006   10-Aug-2006   16-Oct-2007   07-Feb-2026
  Powerwave Technologies Inc.   Dual Mode Ceramic Filter 1065/ORD   CON  
10/738,276   2005-0001695   6952147   16-Dec-2003   06-Jan-2005   04-Oct-2005  
16-Dec-2023   Powerwave Technologies Inc.   Microstrip Coupler 1066/US   ORD  
10/227,687   2004-0037062   7109830   26-Aug-2002   26-Feb-2004   19-Sep-2006  
14-Jul-2023   Powerwave Technologies Inc.   Highly Isolated RF Coupler 1067/ORD
  ORD   10/386,013   2004-0100323   6937094   11-Mar-2003   27-May-2004  
30-Aug-2005   11-Mar-2023   Powerwave Technologies Inc.   Systems and Methods of
Dynamic Bias Switching for Radio Frequency Power Amplifiers 1068/ORD   ORD  
10/723,094   2005-0110567   6946906   25-Nov-2003   26-May-2005   20-Sep-2005  
25-Nov-2023   Powerwave Technologies Inc.   System and Method of Pilot Tone
Reuse in a Feedforward Amplifier 1069/ORD   CIP   10/805,634   2004-0239446  
7049907   19-Mar-2004   02-Dec-2004   23-May-2006   24-Aug-2021   Powerwave
Technologies Inc.   System and Method for Adjusting Group Delay 1070/ORD   DIV  
10/805,666   2004-0178848   6897724   19-Mar-2004   16-Sep-2004   24-Mar-2005  
24-Aug-2021   Powerwave Technologies Inc.   System and Method for Adjusting
Group Delay 1072/CIP   CIP   11/369,529   2006-0176113   7187232   07-Mar-2006  
10-Aug-2006   06-Mar-2007   05-May-2024   Powerwave Technologies Inc.   Feed
Forward Amplifier Employing Positive Feedback Pilot Generation with automatic
level control 1073/ORD   ORD   10/217,726   2003-0100197   6818477   13-Aug-2002
  29-May-2003   16-Nov-2004   13-Aug-2022   Powerwave Technologies Inc.   Method
of Mounting a Component in an Edge-Plated Hole Formed in a Printed Circuit Board
1074/   ORD   11/392,170   2006-0222104   7756493   29-Mar-2006   05-Oct-2006  
13-Jul-2010   27-Aug-2028   Powerwave Technologies Inc.   System and Method for
Using the Pilot Frequency from a Positive Feedback Pilot Generation and
Detection Circuit to Improve Seco 1075/ORD   ORD   10/052,801   2003-0064738  
7231191   29-Oct-2001   03-Apr-2003   12-Jun-2007   13-Sep-2023   Powerwave
Technologies Inc.   Spurious Ratio Control Circuit for Use with Feed-Forward
Linear Amplifiers 1076/ORD   ORD   10/103,277   2003-0179055   6949992  
20-Mar-2002   25-Sep-2003   27-Sep-2005   20-Mar-2022   Powerwave Technologies
Inc.   System and Method of Providing Highly Isolated Radio Frequency
Interconnections 1077/ORD   ORD   10/151,835   2003-0042979   6856215  
20-May-2002   06-Mar-2003   15-Feb-2005   20-May-2022   Powerwave Technologies
Inc.   System and Method for Adjusting Group Delay 1078/ORD   ORD   10/723,801  
2005-0110563   6958647   25-Nov-2003   26-May-2005   25-Oct-2005   25-Nov-2023  
Powerwave Technologies Inc.   Dual Loop Feedforward Power Amplifier 1079/ORD  
ORD   10/723,802   2005-0113052   7173484   23-Nov-2003   26-May-2005  
06-Feb-2007   16-Dec-2024   Powerwave Technologies Inc.   System and Method of
Carrier Reinjection in a Feedforward Amplifier 1080/CIP   CIP   10/442,608  
2003-0199257   7693497   21-May-2003   23-Oct-2003   17-Mar-2010   13-Mar-2025  
Powerwave Technologies Inc.   Spurious Energy Correlation for Control of Linear
Power Amplifiers 1081/ORD   ORD   10/045,837   2003-0132816   6794954  
11-Jan-2002   17-Jul-2003   21-Sep-2004   11-Jan-2022   Powerwave Technologies
Inc.   Microstrip Coupler 1082/ORD   ORD   11/377,023   2006-0217083   7193462  
16-Mar-2006   28-Sep-2006   20-Mar-2007   16-Mar-2026   Powerwave Technologies
Inc.   RF Power Amplifier System Employing An Analog Predistortion Module Using
Zero Crossings 1083/ORD   ORD   09/057,332     6046635   08-Apr-1998    
04-Apr-2000   08-Apr-2018   Powerwave Technologies Inc.   Dynamic Predistortion
Compensation for a Power Amplifier 1084/US   ORD   09/057,380     6028477  
08-Apr-1999     22-Feb-2000   08-Apr-2018   Powerwave Technologies Inc.  
Adaptive Biasing in a Power Amplifier 1085/US   ORD   09/174,715     6147555  
19-Oct-1998     14-Nov-2000   19-Oct-2018   Powerwave Technologies Inc.  
Amplification System Having Mask Detection 1086/US   ORD   09/174,691    
6140874   19-Oct-1998     31-Oct-2000   19-Oct-2018   Powerwave Technologies
Inc.   Amplification System having Mask Detection and Bias Compensation 1087/US
  ORD   09/174,641     6118339   19-Oct-1998     12-Sep-2000   19-Oct-2018  
Powerwave Technologies Inc.   Amplification System Using Baseband Mixer 1088/US
  ORD   09/425424     6191652   22-Oct-1999     20-Feb-2001   22-Oct-2019  
Powerwave Technologies Inc.   Amplifier Distortion Correction Using
Cross-Modulation



--------------------------------------------------------------------------------

US_PATENTS

 

Matter

Number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Filing

Date

 

Publication

Date

 

Issue

Date

 

ExpDate

 

Owner

 

Title

1089/ORD   ORD   08/639,264     5796304   24-Apr-1996     18-Aug-1998  
24-Apr-2016   Powerwave Technologies Inc.   Broadband Amplifier with Quadrature
Pilot 1090/US   ORD   09/174640     6144255   19-Oct-1998     07-Nov-2000  
19-Oct-2018   Powerwave Technologies Inc.   Feed Forward Amplification System
Having Mask Detection Compensation 1091/ORD   ORD   09/192,112     6169450  
13-Nov-1998     02-Jan-2001   13-Nov-2018   Powerwave Technologies Inc.   Feed
Forward Compensation Using Phase and Time Modulation 1092/ORD   ORD   09/425,346
    6211733   22-Oct-1999     03-Apr-2001   22-Oct-2019   Powerwave Technologies
Inc.   Improved Predistortion Compensation for a Power Amplifier 1093/US   ORD  
09/174,705     6493543   19-Oct-1998     10-Dec-2002   19-Oct-2018   Powerwave
Technologies Inc.   Multi-Channel Amplification System Using Mask Detection
1094/ORD   ORD   09/108734     6252871   01-Jul-1998     26-Jun-2001  
01-Jul-2018   Powerwave Technologies Inc.   Switchable Combiner/Splitter
1095/ORD   ORD   09/189,642     6531918   10-Nov-1999     11-Mar-2003  
10-Nov-2019   Powerwave Technologies Inc.   Low Cost, Pilotless, Feed Forward
Compensation for a Power Amplifier 1096/ORD   ORD   11/401,530   2006-0232332  
7288988   11-Apr-2006   19-Oct-2006   30-Oct-2007   11-Apr-2026   Powerwave
Technologies Inc.   Adaptive Predistortion Linearized Amplifier System Employing
Selective Sampling 1099/   ORD   11/521,028   2007-0058743   7864874  
14-Sep-2006   15-Mar-2007   04-Jan-2011   09-May-2029   Powerwave Technologies
Inc.   OFDM Communications Systems Employing Crest Factor Reduction with ISI
Control 1100/   ORD   11/520,216   2007-0063772   7769103   13-Sep-2006  
22-Mar-2007   03-Aug-2010   08-May-2029   Powerwave Technologies Inc.  
Amplifier System Employing Analog Polynomial Predistortion with Sub-Nyquist
Digital Predistortion 1107/ORD   ORD   10/187,177   2003-0001669   6734726  
27-Jun-2002   02-Jan-2003   11-May-2004   31-Oct-2022   Powerwave Technologies
Inc.   BALANCED DISTORTION REDUCTION CIRCUIT 1108/ORD   ORD   10/085,340  
2002-0132644   7466990   27-Feb-2002   19-Sep-2002   16-Dec-2008   12-Oct-2022  
Powerwave Technologies Inc.   Intelligent multiplexers in an antenna line
management system 1109/   ORD   11/642,281   2007-0140367   7742535  
19-Dec-2006   21-Jun-2007   22-Jun-2010   21-Apr-2029   Powerwave Technologies
Inc.   Crest Factor Reduction (CFR) for OFDM Using Selective Sub-Carrier
Degradation 1110/   DIV   11/487,092   2006-0254045   7644486   13-Jul-2006  
16-Nov-2006   12-Jan-2010   27-Apr-2024   Powerwave Technologies Inc.   Flanged
inner conductor coaxial resonators 1110/ORD   ORD   10/600,151   2004-0257177  
7096565   19-Jun-2003   23-Dec-2004   29-Aug-2006   08-Jun-2024   Powerwave
Technologies Inc.   Flanged inner conductor coaxial resonators 1112/ORD   ORD  
09/745,718   2001-0052817   6396350   21-Dec-2000   20-Dec-2001   28-May-2002  
21-Dec-2020   Powerwave Technologies Inc.   Power Booster Method and Apparatus
For Improving The Performance of Radio Frequency Linear Power Amplifiers
1113/PCT   ORD   09/285,071     6005522   02-Apr-1999     21-Dec-1999  
02-Apr-2019   ALLGON AB   An antenna device with two radiating elements having
an adjustable phase difference between the radiating elements 1115/ORD   ORD  
07/961,995     5304959   16-Oct-1992     19-Apr-1994   16-Oct-2012   Powerwave
Technologies Inc.   Planar Microstrip Balun 1116/ORD   ORD   07/994,745    
5329156   22-Dec-1992     12-Jul-1994   22-Dec-2012   Powerwave Technologies
Inc.   Feed Bus for RF Power Transistors 1117/ORD   ORD   08/032,227     5338974
  17-Mar-1993     16-Aug-1994   17-Mar-2013   Powerwave Technologies Inc.   RF
Power Transistor Package 1118/ORD   ORD   08/087,764     5374905   09-Jul-1993  
  20-Dec-1994   09-Jul-2013   ALLGON AB   Phase Locked Loop Motor Control
Circuit for Tuning Cavity Resonator 1120/ORD   ORD   08/236,312     5414296  
12-May-1994     09-May-1995   12-May-2014   Powerwave Technologies Inc.  
Venetian blind cell layout for RF power transistor 1121/ORD   ORD   08/369,546  
  5528196   06-Jan-1995     18-Jun-1996   06-Jan-2015   Powerwave Technologies
Inc.   Linear RF amplifier having reduced intermodulation distortion 1122/ORD  
ORD   08/444,183     5570063   18-Jan-1995     29-Oct-1996   18-Jan-2015  
Powerwave Technologies Inc.   RF power amplifier with signal predistortion for
improved linearity 1123/ORD   ORD   08/412,479     5644268   28-Mar-1995    
01-Jul-1997   28-Mar-2015   Powerwave Technologies Inc.   Feed Forward RF
amplifier for combined signal and error amplification 1124/ORD   ORD  
08/685,222     5760646   23-Jul-1996     02-Jun-1998   23-Jul-2016   Powerwave
Technologies Inc.   Feed forward correction loop with adaptive predistortion
injection for linearization of RF power amplifier



--------------------------------------------------------------------------------

US_PATENTS

 

Matter

Number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Filing

Date

 

Publication

Date

 

Issue

Date

 

ExpDate

 

Owner

 

Title

1125/ORD   ORD   08/672,576     5789927   28-Jun-1996     04-Aug-1998  
28-Jun-2016   Powerwave Technologies Inc.   Baseband measurement of RF power
amplifier distortion 1126/ORD   ORD   08/678,764     5799247   11-Jul-1996    
25-Aug-1998   11-JuI-2016   Powerwave Technologies Inc.   Filter 1127/ORD   ORD
  08/648,027     5809398   14-May-1996     15-Sep-1998   14-May-2016   ALLGON AB
  Channel-selective repeater 1128/ORD   ORD   08/724,759     5821811  
03-Oct-1996     13-Oct-1998   03-Oct-2016   ALLGON AB   Bypass device in an
amplifier unit 1129/ORD   ORD   08/037,508     5825088   24-Mar-1993    
20-Oct-1998   20-Oct-2015   Powerwave Technologies Inc.   Low thermal resistance
spring biased RF semiconductor package and mounting structure 1130/ORD   ORD  
08/722,698     5825089   30-Sep-1996     20-Oct-1998   30-Sep-2016   Powerwave
Technologies Inc.   Low thermal resistance spring biased RF semiconductor
package mounting structure 1131/ORD   ORD   08/779,816     5850104   06-Jan-1997
    15-Dec-1998   06-Jan-2017   Powerwave Technologies Inc.   Integral lid/clamp
for high power transistor 1132/ORD   PCT   08/836,637     5864259   03-Jun-1997
    26-Jan-1999   26-Jan-2016   Powerwave Technologies Sweden AB   Measuring
line for a coaxial conductor for determining energy throughflow and standing
wave ratios 1133/ORD   ORD   08/626,239     5892397   29-Mar-1996    
06-Apr-1999   29-Mar-2016   Powerwave Technologies Inc.   Adaptive compensation
of RF amplifier distortion by injecting predistortion signal derived from
respectively different function 1134/ORD   ORD   08/821,246     5894250  
20-Mar-1997     13-Apr-1999   20-Mar-2017   Powerwave Technologies Inc.   Cavity
resonator filter structure having improved cavity arrangement 1135/ORD   ORD  
08/717,500     5898338   20-Sep-1996     27-Apr-1999   20-Sep-2016   Powerwave
Technologies Inc.   Adaptive digital predistortion linearization and
feed-forward correction of RF power amplifier 1136/ORD   ORD   08/878,495    
5905419   18-Jun-1997     18-May-1999   18-Jun-2017   Powerwave Technologies
Inc.   Temperature compensation structure for resonator cavity 1137/ORD   ORD  
-355841     5929704   20-Feb-1998     27-Jul-1999   20-Feb-2018   Powerwave
Technologies Inc.   Control of RF error extraction using auto-calibrating RF
correlator 1138/ORD   ORD   09/106,167     5949283   29-Jun-1998     07-Sep-1999
  29-Jun-2018   Powerwave Technologies Inc.   Adaptive digital predistortion
linearization and feed-forward correction of RF power amplifier 1139/PCT   ORD  
08/750,714     5949303   17-Dec-1996     07-Sep-1999   17-Dec-2016   ALLGON AB  
Movable dielectric body for controlling propagation velocity in a feed line
1140/ORD   PCT   08/809,071     5963854   14-Mar-1997     05-Oct-1999  
12-Jul-2016   Powerwave Technologies Sweden AB   Antenna amplifier 1141/ORD  
ORD   08/886,990     5969584   02-Jul-1997     19-Oct-1999   02-Jul-2017  
Powerwave Technologies Inc.   Resonating structure providing notch and bandpass
filtering 1142/ORD   ORD   -384337     5977835   06-Feb-1998     02-Nov-1999  
06-Feb-2018   Powerwave Technologies Inc.   Method and circuit arrangement for
reducing passband ripple of a bandpass filter 1143/ORD   PCT   08/865,940    
5987304   30-May-1997     16-Nov-1999   31-May-2016   ALLGON AB   Repeater with
variable bandwidth 1144/ORD   ORD   08/956,786     6002311   23-Oct-1997    
14-Dec-1999   23-Oct-2017   ALLGON AB   Dielectric TM mode resonator for RF
filters 1145/ORD   ORD   08/854,660     6008763   12-May-1997     28-Dec-1999  
12-May-2017   ALLGON AB   Flat antenna 1146/ORD   ORD   08/796,691     6009324  
04-Mar-1997     28-Dec-1999   04-Mar-2017   ALLGON AB   Method and device for
monitoring a mobile telephone repeater 1147/ORD   ORD   09/027,933     6018319  
23-Jan-1998   25-Jan-2000   25-Jan-2000   23-Jan-2018   ALLGON AB   Antenna
element 1148/ORD   ORD   08/865,068     6020861   29-May-1997     01-Feb-2000  
29-May-2017   ALLGON AB   Elongated antenna 1149/ORD   ORD   09/273,855    
6029285   22-Mar-1999   02-Jun-1998   29-Feb-2000   22-Mar-2019   Powerwave
Technologies Inc.   Adaptive compensation of RF amplifier distortion by
injecting predistortion signal derived from respectively different function
1150/ORD   ORD   08/890,215     6041083   09-Jul-1997     21-Mar-2000  
09-Jul-2017   Powerwave Technologies Inc.   Method and system for tuning
resonance modules 1151/ORD   ORD   09/208,577     6054953   10-Dec-1998    
25-Apr-2000   10-Dec-2018   Powerwave Technologies Inc.   Dual band antenna
1152/ORD   ORD   -382877     6069586   04-Feb-1998     30-May-2000   04-Feb-2018
  Powerwave Technologies Inc.   Antenna operating with two isolated channels
1153/ORD   ORD   -417947     6072824   23-Jan-1998     06-Jun-2000   23-Jan-2018
  Powerwave Technologies Inc.   Circuit arrangement for reducing intermodulation
in a bandpass filter system 1154/ORD   ORD   09/053,529     6078216  
31-Mar-1998     20-Jun-2000   31-Mar-2018   Powerwave Technologies Inc.  
Aliased wide band performance monitor for adjusting predistortion and vector
modulator control parameters of RF amplifier



--------------------------------------------------------------------------------

US_PATENTS

 

Matter

Number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Filing

Date

 

Publication

Date

 

Issue

Date

 

ExpDate

 

Owner

 

Title

1155/ORD   ORD   09/356,166     6104241   16-JuI-1999     15-Aug-2000  
16-Jul-2019   Powerwave Technologies Inc.   High efficiency feed-forward RF
power amplifier with predistoration enhancement 1156/ORD   ORD   09/120,885    
6104348   23-Jul-1998     15-Aug-2000   23-Jul-2018   Powerwave Technologies
Inc.   Antenna device with improved channel isolation 1157/ORD   ORD  
09/195,536     6111462   18-Nov-1998     29-Aug-2000   18-Nov-2018   Powerwave
Technologies Inc.   RF power amplifier linearization using parallel RF power
amplifiers having intermod-complementing predistortion paths 1158/ORD   ORD  
09/161,391     6137444   28-Sep-1998     24-Oct-2000   28-Sep-2018   Powerwave
Technologies Inc.   Method of producing an antenna element assembly 1159/ORD  
ORD   09/211,260     6198363   14-Dec-1998     06-Mar-2001   14-Dec-2018  
Powerwave Technologies Inc.   Filter and tuning element 1160/ORD   ORD  
09/525,521     6208299   15-Mar-2000     27-Mar-2001   15-Mar-2020   ALLGON AB  
Dual band antenna arrangement 1161/ORD   ORD   09/332,976     6222428  
15-Jun-1999     24-Apr-2001   15-Jun-2019   ALLGON AB   Tuning assembly for a
dielectrical resonator in a cavity 1162/ORD   ORD   09/247,380     6232851  
10-Feb-1999     15-May-2001   10-Feb-2019   Powerwave Technologies Inc.  
Coupling structure for cavity resonators 1163/ORD   ORD   09/213,980     6243038
  17-Dec-1998     05-Jun-2001   17-Dec-2018   Powerwave Technologies Inc.  
System and method providing amplification of narrow band signals with multi-
channel amplifiers 1164/ORD   ORD   09/109,746     6246727   06-Jul-1998    
12-Jun-2001   06-Jul-2018   ALLGON AB   Method and system for tuning resonance
modules 1165/ORD   ORD   09/424,859     6255922   12-Jan-2000     03-Jul-2001  
12-Jan-2020   ALLGON AB   Microwave resonator with dielectric tuning body
resiliency secured to a movable rod by spring means 1166/ORD   ORD   09/511,877
    6275106   25-Feb-2000     14-Aug-2001   25-Feb-2020   Powerwave Technologies
Inc.   Spectral distortion monitor for controlling pre-distortion and
feed-forward linearization of RF power amplifier 1167/ORD   ORD   09/334,919    
6278341   17-Jun-1999     21-Aug-2001   17-Jun-2019   ALLGON AB   Microstrip
filter device 1168/ORD   ORD   09/260,016     6283425   02-Mar-1999    
04-Sep-2001   02-Mar-2019   ALLGON AB   Mounting bracket 1169/ORD   ORD  
09/336,744     6295028   21-Jun-1999     25-Sep-2001   21-Jun-2019   ALLGON AB  
Dual band antenna 1170/ORD   ORD   09/539,435     6320483   30-Mar-2000    
20-Nov-2001   30-Mar-2020   ALLGON AB   Multi surface coupled coaxial resonator
1171/ORD   ORD   09/641,090     6359508   17-Aug-2000     19-Mar-2002  
17-Aug-2020   Powerwave Technologies Inc.   Distortion detection apparatus for
controlling predistortion, carrier cancellation and feed-forward cancellation in
linear RF p 1172/ORD   ORD   09/927,814     6384681   10-Aug-2001    
07-May-2002   10-Aug-2021   Powerwave Technologies Inc.   Swept performance
monitor for measuring and correcting RF power amplifier distortion 1173/ORD  
ORD   09/774,179     6396366   16-Apr-2001     28-May-2002   16-Apr-2021  
ALLGON AB   Coaxial cavity resonator 1174/ORD   ORD   09/928,127     6407635  
08-Jan-2001     18-Jun-2002   08-Jan-2021   Powerwave Technologies Inc.  
Carrier-blanking mechanism for sweeping detector used to measure and correct RF
power amplifier distortion 1175/ORD   ORD   10/034,016     6452446   20-Dec-2001
    17-Sep-2002   20-Dec-2021   Powerwave Technologies Inc.   Closed loop active
cancellation technique (ACT)-based RF power amplifier linearization architecture
1176/ORD   ORD   09/489,505     6466113   21-Jan-2000     15-Oct-2002  
21-Jan-2020   Powerwave Technologies Inc.   Multi-layer RF printed circuit
architecture with low-inductance interconnection and low thermal resistance for
wide-lead power 1177/ORD   PCT   09/719,542   WO99/66585   6496089   05-Feb-2001
  23-Dec-1999   17-Dec-2002   18-Jun-2019   ALLGON AB   Device for tuning of a
dielectric resonator 1178/ORD   ORD   09/727,936     6501349   01-Dec-2000    
31-Dec-2002   01-Dec-2020   Powerwave Technologies Inc.   Method and arrangement
for fastening inner conductor of resonator structure 1179/ORD   ORD   09/859,720
  2002-0008577   6504428   16-May-2001   24-Jan-2002   07-Jan-2003   16-May-2021
  Powerwave Technologies Inc.   High linearity multicarrier RF amplifier
1180/ORD   ORD   09/746,440   2002-0005755   6522197   21-Dec-2000   17-Jan-2002
  18-Feb-2003   21-Dec-2020   Powerwave Technologies Inc.   Method and apparatus
for optimum biasing of cascaded MOSFET radio-frequency devices 1181/ORD   ORD  
09/756,038     6525603   05-Jan-2001     25-Feb-2003   05-Jan-2021   Powerwave
Technologies Inc.   Feedforward amplifier linearization adapting off modulation
1182/ORD   ORD   09/769,709     6587014   25-Jan-2001     01-Jul-2003  
25-Jan-2021   Powerwave Technologies Inc.   Switch assembly with a multi-pole
switch for combining amplified RF signals to a single RF signal 1183/ORD   ORD  
09/820,624   2001-0026202   6593832   20-Mar-2001   04-Oct-2001   15-Jul-2003  
20-Mar-2021   ALLGON AB   Coaxial cavity resonator, filter and use of resonator
component in a filter 1184/ORD   ORD   09/926,695     6600393   26-Feb-2002    
29-Jul-2003   26-Feb-2022   ALLGON AB   Temperature-compensated rod resonator
1185/ORD   ORD   09/725,435     6614331   29-Nov-2000     02-Sep-2003  
29-Nov-2020   Powerwave Technologies Inc.   Method of manufacturing inner
conductor of resonator, and inner conductor of resonator



--------------------------------------------------------------------------------

US_PATENTS

 

Matter

Number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Filing

Date

 

Publication

Date

 

Issue

Date

 

ExpDate

 

Owner

 

Title

1187/ORD   ORD   09/875,322   2003-0020558   6621368   06-Jun-2001   30-Jan-2003
  16-Sep-2003   06-Jun-2021   Powerwave Technologies Inc.   Dynamic range
extension for an electronic circuit 1188/ORD   ORD   10/069,108     6636126  
27-Feb-2002     21-Oct-2003   27-Feb-2022   ALLGON AB   Four port hybrid
1189/ORD   ORD   09/876,590   2003-0043000   6650208   07-Jun-2001   06-Mar-2003
  18-Nov-2003   07-Jun-2021   Powerwave Technologies Inc.   Dual-mode resonator
1190/ORD   ORD   09/922,542   2003-0025569   6664873   03-Aug-2001   06-Feb-2003
  16-Dec-2003   03-Aug-2021   Powerwave Technologies Inc.   Tunable resonator
1192/ORD   ORD   10/125,221   2002-0113673   6681483   18-Apr-2002   22-Aug-2002
  27-Jan-2004   18-Apr-2022   Powerwave Technologies Inc.   Multi-layer RF
printed circuit architecture with low-inductance interconnection and low thermal
resistance for wide-lead power 1193/CIP   CIP   10/769,764   2004-0209568  
7398053   03-Feb-2004   21-Oct-2004   08-Jul-2008   17-Oct-2021   Powerwave
Technologies Inc.   Method and apparatus for stability margin determination in a
repeater 1193/ORD   ORD   09/542,951     6745007   04-Apr-2000     01-Jun-2004  
04-Apr-2020   ALLGON AB   Method and apparatus for stability margin
determination in a repeater 1194/ORD   ORD   10/399,789   2004-0036388   6787696
  08-Sep-2003   26-Feb-2004   07-Sep-2004   08-Sep-2023   ALLGON AB   Shielded
housing 1195/ORD   ORD   10/404,929   2003-0193378   6801105   01-Apr-2003  
16-Oct-2003   05-Oct-2004   01-Apr-2023   Powerwave Technologies Inc.  
Resonator of radio-frequency filter 1196/ORD   ORD   10/433,476   2004-0070467  
6816043   11-Jun-2003   15-Apr-2004   09-Nov-2004   11-Jun-2023   ALLGON AB  
Wave-guide and a connector therefor 1197/ORD   ORD   10/416,162   2004-0027290  
6831608   15-May-2003   12-Feb-2004   14-Dec-2004   15-May-2023   ALLGON AB  
Microwave antenna with patch mounting device 1198/ORD   ORD   10/432,617  
2004-0061571   6859177   05-Jun-2003   01-Apr-2004   22-Feb-2005   05-Jun-2023  
ALLGON AB   Four port hybrid microstrip circuit of Lange type 1199/ORD   ORD  
10/432,618   2004-0056710   6864743   05-Jun-2003   25-Mar-2004   08-Mar-2005  
05-Jun-2023   ALLGON AB   Microwave amplifier with bypass segment 1200/ORD   ORD
  10/399,861   2004-0041740   6906666   25-Aug-2003   04-Mar-2004   14-Jun-2005
  25-Aug-2023   ALLGON AB   Beam adjusting device 1202/   ORD   11/707,475  
2007-0197179   7734266   15-Feb-2006   23-Aug-2007   08-Jun-2010   28-Nov-2027  
Powerwave Technologies Inc.   Optimally adaptive receiver 1203/   ORD  
11/713,351   2007-0205952   7864130   01-Mar-2007   06-Sep-2007   04-Jan-2011  
09-May-2028   Powerwave Technologies Inc.   Broadband single vertical polarized
base station antenna 1204/ORD   ORD   10/332,373   2004-0028501   7227434  
09-Sep-2003   12-Feb-2004   05-Jun-2007   09-Sep-2023   ALLGON AB   TUNING SCREW
ASSEMBLY 1205/CIP   CIP   11/066,397   2005-0151598   7023293   28-Feb-2005  
14-Jul-2005   04-Apr-2006   31-Oct-2023   ALLGON AB   Method for tuning a radio
filter and a system for tuning a radio filter 1205/ORD   ORD   10/433,607  
2004-0097203   6987427   16-Jun-2003   20-May-2004   17-Jan-2006   16-Jun-2023  
ALLGON AB   Method for tuning a radio filter and a system for tuning a radio
filter 1206/ORD   ORD   10/473,138   2004-0171301   7008265   07-Oct-2003  
02-Sep-2004   07-Mar-2006   07-Oct-2023   ALLGON AB   CIRCUIT BOARD CONNECTOR
1207/   PCT   11/920,879   2009-0040105   7999737   31-May-2006   12-Feb-2009  
16-Aug-2011   11-Mar-2027   Powerwave Technologies Sweden AB   Improved AEDT
1208/ORD   ORD   11/252,888   2006-0111070   7388458   19-Oct-2004   25-May-2006
  17-Jun-2008   08-Mar-2025   Powerwave Technologies Sweden AB   A DC-extracting
arrangement and a filter 1209/PCT   PCT   10/555,015   2007-0053129   7471172  
30-Apr-2004   08-Mar-2007   30-Dec-2008   04-Nov-2024   LGP ALLGON AB  
Microwave transmission unit including lightning protection 1215/PCT   PCT  
11/989,080   2009-0135078   7808443   21-Jul-2006   28-May-2009   05-Oct-2010  
15-Feb-2027   Powerwave Technologies Inc.   INTERLEAVED MULTIPLE BAND ANTENNA
1216/   PCT   11/920,885   2009-0278761   7898489   31-May-2006   12-Nov-2009  
01-Mar-2011   27-Jul-2026   Powerwave Technologies Inc.   Phase Shifter 1218/PCT
  PCT   12/084,445   2009-0256633   7800438   30-Oct-2006   15-Oct-2009  
21-Sep-2010   12-Sep-2027   Powerwave Technologies Sweden AB   General LNA
1224/ORD   PCT   10/451,142   2004-0097203   7092685   27-Jun-2003   20-May-2004
  15-Aug-2006   11-Aug-2021   ALLGON AB   Method for tuning a radio filter and a
system for tuning a radio filter 1226/PCT   PCT   11/791,378   2008-0036670  
8130161   25-Nov-2005   14-Feb-2008   06-Mar-2012   03-Sep-2027   Powerwave
Technologies Sweden AB   Antenna control system 1227/PCT   PCT   11/791,421  
2007-0290935   7505010   25-Nov-2005   20-Dec-2007   17-Mar-2009   09-Mar-2026  
Powerwave Technologies Sweden AB   Antenna control system 1233/   CIP  
11/372,513   2007-0018723   7301397   10-Mar-2006   25-Jan-2007   27-Nov-2007  
10-Feb-2024   Powerwave Technologies Inc.   Enhanced Efficiency Feed Forward
Power Amplifier with Delay Mismatched Error Cancellation Loop 1234/   ORD  
11/729,647   2007-0229385   7629939   29-Mar-2007   04-Oct-2007   08-Dec-2009  
29-Mar-2027   Powerwave Technologies Inc.   Broadband Dual Polarized Base
Station Antenna 1241/ORD   ORD   10/880,417   2005-0145631   7513385  
28-Jun-2004   07-Jul-2005   07-Apr-2009   25-Apr-2025   Powerwave Technologies
Inc.   Air lock cover vent for telecommunications equipment



--------------------------------------------------------------------------------

US_PATENTS

 

Matter

Number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Filing

Date

 

Publication

Date

 

Issue

Date

 

ExpDate

 

Owner

 

Title

1242/ORD   ORD   11/788,181   2007-0249283   7715785   19-Apr-2007   25-Oct-2007
  11-May-2010   15-May-2027   Powerwave Technologies Inc.   System and Method
for Estimation and Compensation of Radiated Feedback Coupling in a High Gain
Repeater 1245/ORD   ORD   09/734,230   2002-0071251   6407923   11-Dec-2000  
13-Jun-2002   18-Jun-2002   11-Dec-2020   REMEC Inc.   Support and cooling
architecture for RF printed circuit boards having multi-pin square post type
connectors for RF connectivity 1246/CIP   ORD   11/820,203   2008-001.9532  
7995976   18-Jun-2007   24-Jan-2008   09-Aug-2011   23-Apr-2030   Powerwave
Technologies Inc.   Using the pilot frequency from a positive feedback system to
improve second loop convergence for a feedforward amplifier 1247/   ORD  
08/594,089     5742201   30-Jan-1996     21-Apr-1998   30-Jan-2016   Powerwave
Technologies Inc.   Polar envelope correction mechanism for enhancing linearity
of RF/Microwave power amplifier 1248/   ORD   10/617,463     6819176  
11-Jul-2003     16-Nov-2004   11-JuI-2023   Powerwave Technologies Inc.   High
power, wide bandwidth operational amplifier 1250/   ORD   09/553,005    
RE37,407   19-Apr-2000     16-Oct-2001   19-Apr-2020   Powerwave Technologies
Inc.   Polar envelope correction mechanism for enhancing linearity of RF
microwave power amplifier 1255/ORD   ORD   11/940,098   2008-0113617   8150309  
14-Nov-2007   15-May-2008   03-Apr-2012   28-Nov-2029   Powerwave Technologies
Inc.   Stability recovery for an on-frequency RF repeater with adaptive echo
cancellation 1258/123   PCT   10/362,755   2003-0181191   6897723   21-Dec-2001
  25-Sep-2003   24-May-2005   21-Dec-2021   Powerwave Technologies Inc.   Feed
forward amplifier loop control utilizing IF signal processing 1260/   ORD  
11/959,384   2008-0167176   7732362   18-Dec-2007   10-Jul-2008   08-Jun-2010  
31-Mar-2028   POWERWAVE (UK) LTD.   MICROWAVE DIELECTRIC CERAMIC 1261/   ORD  
11/354,220   2007-0035216   7326667   13-Feb-2006   15-Feb-2007   05-Feb-2008  
17-Jul-2026   REMEC INTERNATIONAL HOLDINGS SRL   Microwave dielectric ceramic
1264/ORD   ORD   -450000   2008-0176513   8068783   22-Jan-2008   24-Jul-2008  
29-Nov-2011   21-Jun-2030   Powerwave Technologies Inc.   Adaptive Echo
Cancellation For An On-Frequency RF Repeater Using A Weighted Power Spectrum
1268/ORD   ORD   12/074,473   2008-0218425   7710344   04-Mar-2008   11-Sep-2008
  04-May-2010   04-Mar-2028   Powerwave Technologies Inc.   Single Pole
Vertically Polarized Variable Azimuth Beam Width Antenna for Wireless Network
1278/ORD   ORD   12/074,980   2009-0015498   7990329   07-Mar-2008   15-Jan-2009
  02-Aug-2011   07-Mar-2028   Powerwave Technologies Inc.   Dual staggered
vertically polarized variable azimuth beam width antenna for wireless network
1281/ORD   ORD   12/152,726   2008-0284661   7830327   20-May-2008   20-Nov-2008
  09-Nov-2010   05-Oct-2028   Powerwave Technologies Inc.   Novel Design of a
Low Cost Antenna for Wireless Communications 1282/ORD   ORD   12/154,179  
2008-0293360   8073387   20-May-2008   27-Nov-2008   06-Dec-2011   25-Apr-2030  
Powerwave Technologies Inc.   ON FREQUENCY REPEATER WITH AGC STABILITY
DETERMINATION 1283/ORD   ORD   12/152,728   2008-0284669   7990325   16-May-2008
  20-Nov-2008   02-Aug-2011   15-Jun-2029   Powerwave Technologies Inc.   Remote
Antenna Positioning Data Acquisition 1286/ORD   ORD   12/221,634   2009-0046017
  7999745   05-Aug-2008   19-Feb-2009   16-Aug-2011   01-Jul-2029   Powerwave
Technologies Inc.   Dual polarization antenna element with dielectric bandwidth
compensation and improved cross-coupling 1287/ORD   ORD   12/212,533  
2009-0079653   8130164   17-Sep-2008   26-Mar-2009   06-Mar-2012   18-Jul-2030  
Powerwave Technologies Inc.   Broadband coplanar antenna element 1289/ORD   ORD
  12/287,661   2009-0096698   8199064   10-Oct-2008   16-Apr-2009   12-Jun-2012
  10-Aug-2030   Powerwave Technologies Inc.   Omni Directional Broadband
coplanar antenna element 1294/ORD   ORD   12/365,767   2009-0195471   7986280  
04-Feb-2009   08-Jun-2009   26-Jul-2011   16-Jan-2030   Powerwave Technologies
Inc.   Multi Element Broadband Omni-Directional Antenna Array 1295/ORD   ORD  
12/323,401   2009-0135074   8085211   25-Nov-2008   28-May-2009   27-Dec-2011  
18-Nov-2029   Powerwave Technologies Inc.   Single Drive Variable Azimuth and
Beam Tilt Antenna for Wireless Network 1296/ORD   ORD   12/340,401  
2009-0180407   8165100   19-Dec-2008   16-Jul-2009   24-Apr-2012   21-Jan-2029  
Powerwave Technologies Inc.   TDD Digital Distributed Antenna Systems 1299/  
ORD   11/920,879   2009-0040105   7999737   31-May-2006   12-Feb-2009  
16-Aug-2011   11-Mar-2027   Powerwave Technologies Sweden AB   Beam adjusting
device 1300/ORD   ORD   12/363,591   2009-0196215   8116254   30-Jan-2009  
06-Aug-2009   14-Feb-2012   28-Jul-2030   Powerwave Technologies Inc.   Wireless
Repeater with Smart Uplink 1305/ORD   ORD   12/392,029   2009-0224848   8130165
  24-Feb-2009   10-Sep-2009   06-Mar-2012   20-Jun-2029   Powerwave Technologies
Sweden AB   Transverse phase shifter 1307/   PCT   07/377,854     5047739  
07-Oct-1988     10-Sep-1991   07-Oct-2008   LK PRODUCTS OY (FI)   A TRANSMISSION
LINE RESONATOR 1308/   ORD   07/971530     5304968   28-Oct-1992     19-Apr-1994
  28-Oct-2012   FILTRONIC COMTEK OY   Temperature Compensated Resonator



--------------------------------------------------------------------------------

US_PATENTS

 

Matter

Number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Filing

Date

 

Publication

Date

 

Issue

Date

 

ExpDate

 

Owner

 

Title

1309/   ORD   09/956,647     6566984   22-Sep-2000     20-May-2003   22-Sep-2020
  FILTRONIC COMTEK OY   High-frequency filter 1311/   ORD   09/327,704    
6329889   12-Jun-1998     11-Dec-2001   12-Jun-2018   FILTRONIC COMTEK OY  
COUPLING ELEMENT AND HIGH-FREQUENCY FILTER 1312/   ORD   09/517,925     6366184
  03-Mar-1999     02-Apr-2002   03-Mar-2019   FILTRONIC COMTEK OY   Coupling
element and manufacturing method for it and high-frequency filter 1313/   ORD  
09/605,908     6570472   29-Jun-1999     27-May-2003   29-Jun-2019   FILTRONIC
COMTEK OY   Low-pass filter 1314/   ORD   09/956,647   2002-0036551   6566984  
22-Sep-2000   28-Mar-2002   20-May-2003   22-Sep-2020   LK PRODUCTS OY (FI)  
Resonator filter 1315/   ORD   09/902,852   2002-0005768   6710684   17-Jul-2000
  17-Jan-2002   23-Mar-2004   17-Jul-2020   FILTRONIC COMTEK OY   Method for
attaching a resonator part and a resonator 1316/   ORD   10/617,898  
2004-0008094   6927646   12-Jul-2002   15-Jan-2004   09-Aug-2005   17-Sep-2022  
FILTRONIC COMTEK OY   Bypass arrangement for low-noise amplifier 1317/   PCT  
11/132,688   2005-0212623   7180391   17-Mar-2004   29-Sep-2005   20-Feb-2007  
17-Mar-2024   FILTRONIC COMTEK OY   Resonator filter 1319/PCT   CIP   11/264,478
  2006-0252400   7466970   31-Oct-2005   09-Nov-2006   16-Dec-2008   27-Nov-2026
  POWERWAVE COMTEK OY   Arrangement for dividing a filter output signal
1319/PCT2   ORD   11/469,725   2007-0132528   7526263   03-Mar-2005  
14-Jun-2007   28-Apr-2009   03-Mar-2025   LK PRODUCTS OY (FI)   Arrangement for
dividing a filter output signal 1321/   PCT   10/599,809   2007-0273459  
7482897   29-Apr-2005   29-Nov-2007   27-Jan-2009   19-Nov-2025   FILTRONIC
COMTEK OY   Bandstop filter 1322/   PCT   11/264,479   2006-0071737   7236069  
18-May-2005   06-Apr-2006   26-Jun-2007   18-May-2025   FILTRONIC COMTEK OY  
Adjustable resonator filter 1323/   PCT   11/718,537   2009-0058556   8125296  
07-Nov-2005   05-Mar-2009   28-Feb-2012   04-Jul-2027   FILTRONIC COMTEK OY  
Filtering arrangement of antenna end 1325/   PCT   11/946,600   2008-0070507  
7864111   18-May-2006   20-Mar-2008   04-Jan-2011   18-May-2026   POWERWAVE
COMTEK OY   Arrangement for steering radiation lobe of antenna 1326/   PCT  
11/945,363   2008-0107216   8130874   22-May-2006   08-May-2008   06-Mar-2012  
01-Apr-2028   POWERWAVE COMTEK OY   By-pass arrangement of a low noise amplifier
1332/   PCT   12/198,170   2009-0045887   7567146   14-Feb-2007   19-Feb-2009  
28-Jul-2009   14-Feb-2027   POWERWAVE COMTEK OY   MCoulpler and tuning method
for the directivity 1333/   PCT   12/194,745   2009-0015502   8188934  
12-Jun-2006   15-Jan-2009   29-May-2012   20-Jan-2027   POWERWAVE COMTEK OY  
Antenna structure and a method for its manufacture 1334/   PCT   12/300,316  
2009-0146758   7821354   23-Apr-2007   11-Jun-2009   26-Oct-2010   16-Sep-2027  
POWERWAVE COMTEK OY   DIRECTIONAL COUPLER 1336/   PCT   12/296,636  
2010-0007442   8149074   17-Apr-2007   04-Jan-2010   03-Apr-2012   22-Feb-2028  
POWERWAVE COMTEK OY   Piezoelectric element for resonator tuning 1341/ORD   ORD
  12/422,165   2009-0256773   8120536   10-Apr-2009   15-Oct-2009   21-Feb-2012
  11-Mar-2030   Powerwave Technologies Inc.   Improved Antenna Isolation I
1342/ORD   ORD   12/434,512   2009-027298   8150353   01-May-2009   05-Nov-2009
  03-Apr-2012   01-Apr-2030   POWERWAVE COMTEK OY   Masthead amplifier unit
1343/ORD   ORD   12/468,710   2009-0291632   8073385   19-May-2009   26-Nov-2009
  06-Dec-2011   25-May-2030   Powerwave Technologies Inc.   Adaptive Echo
Cancellation for an On-Frequency RF Repeater with Digital Sub- band Filtering
1351/   DES   D/043,409     D378,592   01-Sep-1995     25-Mar-1997   25-Mar-2011
  ALLGON AB   Antenna Device 1352/   DES   D/099,480     D429,703   22-Jan-1999
    22-Aug-2000   22-Aug-2014   ALLGON AB   Enclosure for active electronics
circuits 1353/   DES   D/118,472     D433,390   09-Feb-2000     07-Nov-2000  
07-Nov-2014   ALLGON AB   Enclosure for active electronic circuits with an outer
cover 1361/   DES   29/355,373     D655,280   05-Feb-2010     06-Mar-2012  
06-Mar-2026   Powerwave Technologies Inc.   Base Station Design Language



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1002/CN   PCT   200580007830.6   1998134   ZL200580007830.6   PRC   14-Feb-2005
  11-Jul-2007   09-Sep-2009   14-Feb-2025   Powerwave Technologies Inc.   System
and Method for Control of loop alignment for feed forward amplifiers 1002/KR  
PCT   10-2006-7021125     10-0803648   Korea, Republic of   11-Oct-2006    
05-Feb-2008   14-Feb-2025   Powerwave Technologies Inc.   System and Method for
Control of loop alignment for feed forward amplifiers 1005/PCT   PCT  
10-2006-7000164   10-2006-0026480   10-0837743   Korea, Republic of  
01-JuI-2004   23-Mar-2006   05-Jun-2006   01-Jul-2024   Powerwave Technologies
Inc.   Digital Predistortion System and Method for Correcting Memory Effects
within an RF Power Amplifier 1006/KR   PCT   10-2005-7019242   10-2005-0119204  
10-0800985   Korea, Republic of   07-Apr-2004   20-Dec-2005   29-Jan-2008  
07-Apr-2024   Powerwave Technologies Inc.   Combiner Alignment by Adjusting the
Digital Input of Transmitter Modules Based on Anti-Phase Pilot Signals 1007/CN  
PCT   03811058.X   1653703   03811058.X   PRC   18-Mar-2003   10-Aug-2005  
17-Sep-2008   18-Mar-2023   Powerwave Technologies Inc.   System and Method for
Eliminating Signal Zero Crossings in Single and Multiple Channel Communications
Systems 1007/EP   PCT   3745111.9   EP1502362   1502362   EPC   18-Mar-2003  
02-Feb-2005   22-Jun-2011   18-Mar-2023   Powerwave Technologies Inc.   System
and Method for Eliminating Signal Zero Crossings in Single and Multiple Channel
Communications Systems 1007/EP   EPP   3745111.9   EP1502362   1502362   Finland
  18-Mar-2003   02-Feb-2005   22-Jun-2011   18-Mar-2023   Powerwave Technologies
Inc.   System and Method for Eliminating Signal Zero Crossings in Single and
Multiple Channel Communications Systems 1007/EP   EPP   3745111.9   EP1502362  
1502362   France   18-Mar-2003   02-Feb-2005   22-Jun-2011   18-Mar-2023  
Powerwave Technologies Inc.   System and Method for Eliminating Signal Zero
Crossings in Single and Multiple Channel Communications Systems 1007/EP   EPP  
3745111.9   EP1502362   1502362   Germany   18-Mar-2003   02-Feb-2005  
22-Jun-2011   18-Mar-2023   Powerwave Technologies Inc.   System and Method for
Eliminating Signal Zero Crossings in Single and Multiple Channel Communications
Systems 1007/KR   PCT   10-2004-7014648   10-2004-0104522   1827218   Korea,
Republic of   18-Mar-2003   10-Dec-2004   07-Jun-2007   18-Mar-2023   Powerwave
Technologies Inc.   System and Method for Eliminating Signal Zero Crossings in
Single and Multiple Channel Communications Systems 1007/EP   EPP   3745111.9  
EP1502362   1502362   Sweden   18-Mar-2003   02-Feb-2005   22-Jun-2011  
18-Mar-2023   Powerwave Technologies Inc.   System and Method for Eliminating
Signal Zero Crossings in Single and Multiple Channel Communications Systems
1007/EP   EPP   3745111.9   EP1502362   1502362   UK   18-Mar-2003   02-Feb-2005
  22-Jun-2011   18-Mar-2023   Powerwave Technologies Inc.   System and Method
for Eliminating Signal Zero Crossings in Single and Multiple Channel
Communications Systems 1008/CN   PCT   2.0038E+11   1726636   ZL200380106213.2  
PRC   11-Dec-2003   25-Jan-2006   19-Aug-2009   11-Dec-2023   Powerwave
Technologies Inc.   Feed Forward System Penalties and Floors for Optimal Control
1008/EP   PCT   3790473.7   EP1573900   1573900   EPC   11-Dec-2003  
14-Sep-2005   11-Feb-2011   11-Dec-2023   Powerwave Technologies Inc.   Feed
Forward Amplifier System Using Penalties and Floors for Optimal Control 1008/EP
  EPP   3790473.7   EP1573900   1573900   Finland   11-Dec-2003   14-Sep-2005  
11-Feb-2011   11-Dec-2023   Powerwave Technologies Inc.   Feed Forward Amplifier
System Using Penalties and Floors for Optimal Control 1008/EP   EPP   3790473.7
  EP1573900   1573900   France   11-Dec-2003   14-Sep-2005   11-Feb-2011  
11-Dec-2023   Powerwave Technologies Inc.   Feed Forward Amplifier System Using
Penalties and Floors for Optimal Control 1008/EP   EPP   3790473.7   EP1573900  
1573900   Germany   11-Dec-2003   14-Sep-2005   11-Feb-2011   11-Dec-2023  
Powerwave Technologies Inc.   Feed Forward Amplifier System Using Penalties and
Floors for Optimal Control 1008/EP   EPP   3790473.7   EP1573900   1573900  
Sweden   11-Dec-2003   14-Sep-2005   11-Feb-2011   11-Dec-2023   Powerwave
Technologies Inc.   Feed Forward Amplifier System Using Penalties and Floors for
Optimal Control 1009/EP   PCT   4710155.5   EP1609238   1609238   EPC  
11-Feb-2004   28-Dec-2005   11-Jul-2011   11-Feb-2024   Powerwave Technologies
Inc.   Enhanced Efficiency Feed Forward Power Amplifier Utilizing Reduced
Cancellation Bandwidth and Small Error Amplifier



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1009/KR   PCT   10-2005-7014838   10-2005-0101210   10-0847238   Korea, Republic
of   11-Feb-2004   20-Oct-2005   14-Jul-2008   11-Feb-2024   Powerwave
Technologies Inc.   Enhanced Efficiency Feed Forward Power Amplifier Utilizing
Reduced Cancellation Bandwidth and Small Error Amplifier 1010/KR   PCT  
10-2005-7022065   10-2006-0012011   10-0734767   Korea, Republic of  
20-May-2004   06-Feb-2006   27-Jun-2007   20-May-2024   Powerwave Technologies
Inc.   Circuit Board Assembly Employing Solder Vent Hole 1016/WO   PCT  
553/CHENP/2007     245826   India   08-Jul-2005     03-Feb-2011   08-Jul-2025  
Powerwave Technologies Inc.   System and Method for Digital Timing Error
Correction in a Communications Systems Utilizing Adaptive Predistortion 1018/WO
  PCT   562/CHENP/2007     245925   India   07-Jul-2005     07-Feb-2011  
07-Jul-2025   Powerwave Technologies Inc.   System and Method for Differential
IQ Delay Compensation in a Communications System Utilizing Adaptive AQM
Compensation 1020/   PRI   9800683-6   SE9800683   520621   Sweden   04-Mar-1998
  05-Sep-1999   05-Aug-2003   04-Mar-2018   Powerwave Technologies Inc.   SYSTEM
AND A METHOD FOR TRANSFER OF A DIGITAL INFORMATION CARRYING SIGNAL 1022/   PCT  
20058000600   101040502   ZL20058000600.1   PRC   18-Jan-2005   19-Sep-2007  
09-Mar-2011   18-Jan-2025   Powerwave Technologies Inc.   Wideband enhanced
digital injection predistortion for high efficiency transmitters 1022/PCT   PCT
  10-2006-7016753   10-2006-0109997   289913   Korea, Republic of   18-Jan-2005
  23-Oct-2006   20-Dec-2007   18-Jan-2025   Powerwave Technologies Inc.  
Wideband Enhanced Digital Injection Predistortion System and Method 1023/   PCT
  2555988   CA2555988   2555988   Canada   24-Feb-2005   15-Sep-2005  
26-Apr-2011   24-Feb-2025   Powerwave Technologies Inc.   Digital predistortion
system and method for linearizing an RF power amplifier with nonlinear gain
characteristics and memory ef 1023/   PCT   20050006624   1969459  
ZL200580006624.3   PRC   24-Feb-2005   23-May-2007   11-Nov-2009   24-Feb-2025  
Powerwave Technologies Inc.   Digital predistortion system and method for
linearizing an RF power amplifier with nonlinear gain characteristics and memory
ef 1023/   PCT   10-2006-7020483     10-864196   Korea, Republic of  
29-Sep-2006     13-Oct-2008   24-Feb-2025   Powerwave Technologies Inc.  
Digital predistortion system and method for linearizing an RF power amplifier
with nonlinear gain characteristics and memory ef 1024/   PCT   2.0058E+11    
ZL200580006627.7   PRC   23-Feb-2005     01-Sep-2010   23-Feb-2025   Powerwave
Technologies Inc.   Digital predistortion system and method for high efficiency
transmitters 1024/   PCT   10-2006-7020665   10-2006-0116252   10-0802353  
Korea, Republic of   23-Feb-2005   14-Nov-2006   01-Feb-2008   23-Feb-2025  
Powerwave Technologies Inc.   Digital predistortion system and method for high
efficiency transmitters 1030/CA   PCT   2413282   CA2413282   2413282   Canada  
19-Jun-2001   27-Dec-2001   25-May-2004   19-Jul-2021   Powerwave Technologies
Inc.   System and Method for Peak Power Reduction in Multiple Carrier
Communications Systems 1030/CN   PCT   1814336.9   1448011   ZL01814336.9   PRC
  19-Jun-2001   08-Oct-2003   05-Aug-2009   19-Jun-2021   Powerwave Technologies
Inc.   System and Method for Peak Power Reduction in Multiple Carrier
Communications Systems 1030/KR   PCT   10-2002-7017457   10-2003-0017555  
10-0491194   Korea, Republic of   20-Dec-2002   03-Mar-2003   16-May-2005  
19-Jun-2021   Powerwave Technologies Inc.   System and Method for Peak Power
Reduction in Multiple Carried Communications Systems 1032/CA   PCT   2450378  
CA2450378   2450378   Canada   28-Jun-2002   16-Jan-2003   21-Oct-2008  
28-Jun-2022   Powerwave Technologies Inc.   System and Method for Post Filtering
Peak Power Reduction in Communications Systems 1032/CN   PCT   02813477.X  
1522502   ZL02813477.X   PRC   28-Jun-2002   18-Aug-2004   26-Dec-2007  
28-Jun-2022   Powerwave Technologies Inc.   System and Method for Post Filtering
Peak Power Reduction in Communications Systems 1032/KR   PCT   10-2004-7000033  
10-2004-0010834   2789267   Korea, Republic of   18-Jun-2002   31-Jan-2004  
28-Dec-2006   28-Jul-2022   Powerwave Technologies Inc.   System and Method for
Post Filtering Peak Power Reduction in Communications Systems 1033/CA   PCT  
2452349   CA2452349   2452349   Canada   30-Jul-2002   13-Feb-2003   23-Sep-2008
  30-Jul-2022   Powerwave Technologies Inc.   System and Method for Post
Filtering Peak Power Reduction in Communications Systems 1033/KR   PCT  
10-2004-7001631   10-2004-0015382   10-0647031   Korea, Republic of  
02-Feb-2004   18-Feb-2004   10-Nov-2006   30-Jul-2022   Powerwave Technologies
Inc.   System and Method for Post Filtering Peak Power Reduction in
Communications Systems 1035/CA   PCT   2483107   CA2483107   2483107   Canada  
22-Apr-2003   06-Nov-2003   21-Sep-2010   22-Apr-2023   Powerwave Technologies
Inc.   Bias Circuit Topologies for Minimization of RF Amplifier Memory Effects
1035/EP   PCT   3726376.1   EP1576724   1576724   EPC   22-Apr-2003  
21-Sep-2005   29-Jul-2011   22-Apr-2023   Powerwave Technologies Inc.   Bias
Circuit Topologies for Minimization of RF Amplifier Memory Effects



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1036/CN   PCT   3808303.5   1647369   ZL03808303.5   PRC   12-Feb-2003  
27-Jul-2005   04-Nov-2009   12-Feb-2023   Powerwave Technologies Inc.   Feed
Forward RF Power Amplifier with High Efficiency Main Amplifier and Highly Linear
Error Amplifier 1039/CN   PCT   3820261.1   1679232   ZL03820261.1   PRC  
19-Aug-2003   05-Oct-2005   23-Jun-2010   19-Aug-2023   Powerwave Technologies
Inc.   Enhanced Efficiency LDMOS Based Feed Forward Amplifier 1039/KR   PCT  
10-2005-7003146   10-2005-0037588   10-0847237   Korea, Republic of  
19-Aug-2003   22-Apr-2005   18-Jul-2008   19-Aug-2023   Powerwave Technologies
Inc.   Enhanced Efficiency LDMOS Based Feed Forward Amplifier 1040/CN   PCT  
2.0048E+11   1742442   2.0048E+11   PRC   22-Jan-2004   01-Mar-2006  
06-Aug-2008   22-Jan-2024   Powerwave Technologies Inc.   Combined Use of
Self-Generating Alignment Lists and Adaptive Controllers to Align a Feed Forward
System 1040/EP   PCT   4704477.1   EP1590893   1590893   EPC   22-Jan-2004  
02-Nov-2005   21-Jan-2009   22-Jan-2024   Powerwave Technologies Inc.   Feed
Forward Amplifier System Employing Self- Generating Alignment Lists and Adaptive
Controller 1040/EP   EPP   4704477.1   EP1590893   1590893   France  
22-Jan-2004   02-Nov-2005   21-Jan-2009   22-Jan-2024   Powerwave Technologies
Inc.   Feed Forward Amplifier System Employing Self- Generating Alignment Lists
and Adaptive Controller 1040/EP   EPP   4704477.1   EP1590893   6.02004E+11  
Germany   22-Jan-2004   02-Nov-2005   21-Jan-2009   22-Jan-2024   Powerwave
Technologies Inc.   Feed Forward Amplifier System Employing Self- Generating
Alignment Lists and Adaptive Controller 1040/DIV   DIV   10-2007-7023628  
10-2007-0106649   486048   Korea, Republic of   15-Oct-2007   02-Nov-2007  
25-Aug-2008   05-Aug-2024   Powerwave Technologies Inc.   Combined Use of
Self-Generating Alignment Lists and Adaptive Controllers to Align a Feed Forward
System 1040/EP   EPP   4704477.1   EP1590893   1590893   Sweden   22-Jan-2004  
02-Nov-2005   21-Jan-2009   22-Jan-2024   Powerwave Technologies Inc.   Feed
Forward Amplifier System Employing Self- Generating Alignment Lists and Adaptive
Controller 1041/DIV1   DIV   11154332.8   EP2372903   2372903   EPC  
10-Sep-2004   05-Oct-2011   04-Jul-2012   10-Sep-2024   Powerwave Technologies
Inc.   Method for Aligning Feed Forward Loops 1041/DIV1   EDV   11154332.8  
EP2372903   2372903   Sweden   10-Sep-2004   05-Oct-2011   04-Jul-2012  
10-Sep-2024     Method for Aligning Feed Forward Loops 1043/KR   PCT  
10-2005-7019650   10-2005-0122261   10-0681727   Korea, Republic of  
07-Apr-2004   28-Dec-2005   06-Feb-2007   07-Apr-2024   Powerwave Technologies
Inc.   Additive Digital Predistortion System Employing Parallel Path Coordinate
Conversion 1045/CN   PCT   2.0038E+11   1726637   ZL200380106210.9   PRC  
11-Dec-2003   25-Jan-2006   19-Aug-2009   11-Dec-2023   Powerwave Technologies
Inc.   Delay Mismatched Feed Forward Amplifier System Using Penalties and Floors
for Control 1045/EP   PCT   3790474.5   EP1573907   1573907   EPC   11-Dec-2003
  14-Sep-2005   20-Sep-2010   11-Dec-2023   Powerwave Technologies Inc.   Delay
Mismatched Feed Forward Amplifier System Using Penalties and Floors for Control
1046/   PCT   3762/CHENP/2006     241669   India   11-Oct-2006     19-Jul-2010  
09-Mar-2025   Powerwave Technologies Inc.   RF power amplifier assembly with
heat pipe enhanced pallet 1052/   PCT   2.0048E+11   1957526   ZL200480040603.9
  PRC   20-Nov-2004   02-May-2007   02-Dec-2009   20-Nov-2024   Powerwave
Technologies Inc.   Amplifier Linearization Using Nonlinear Predistortion
1052/PCT   PCT   4798914   EP1695438   1695438   EPC   20-Nov-2004   02-Jun-2005
  04-Jul-2011   20-Nov-2024   Powerwave Technologies Inc.   Amplifier
Linearization Using Nonlinear Predistortion 1052/PCT   EPP   4798914   EP1695438
  1695438   Finland   20-Nov-2004   02-Jun-2005   04-Jul-2011   20-Nov-2024  
Powerwave Technologies Inc.   Amplifier Linearization Using Nonlinear
Predistortion 1052/PCT   EPP   4798914   EP1695438   1695438   France  
20-Nov-2004   02-Jun-2005   04-Jul-2011   20-Nov-2024   Powerwave Technologies
Inc.   Amplifier Linearization Using Nonlinear Predistortion 1052/PCT   EPP  
4798914   EP1695438   602004037364.8   Germany   20-Nov-2004   02-Jun-2005  
04-Jul-2011   20-Nov-2024   P-Wave Ltd.   Amplifier Linearization Using
Nonlinear Predistortion 1052/PCT   EPP   4798914   EP1695438   1695438   Sweden
  20-Nov-2004   02-Jun-2005   04-Jul-2011   20-Nov-2024   P-Wave Ltd.  
Amplifier Linearization Using Nonlinear Predistortion 1053/PCT   PCT  
2495/CHENP/2007     252300   India   11-Jun-2007     08-May-2012   12-Oct-2025  
Powerwave Technologies Inc.   System and Method for Forward Path Gain Control in
a Digital Predistortion Linearized Transmitter



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1059/CA   PCT   2406757   CA2406757   2406757   Canada   28-Feb-2001  
01-Nov-2001   23-Mar-2004   28-Feb-2021   Powerwave Technologies Inc.   System
and Method for Peak Power Reduction in Spread Spectrum Communications Systems
1059/CN   PCT   1808283.1   1425242   ZL01808283.1   PRC   28-Feb-2001  
18-Jun-2003   08-Nov-2006   28-Feb-2021   Powerwave Technologies Inc.   System
and Method for Peak Power Reduction in Spread Spectrum Communications Systems
1059/KR   PCT   10-2002-7014082   10-2002-0089512   KR10-0466057   Korea,
Republic of   28-Feb-2001   29-Nov-2002   04-Jan-2005   28-Feb-2021   Powerwave
Technologies Inc.   System and Method for Peak Power Reduction in Spread
Spectrum Communications Systems 1067/EP   PCT   3787071.4   EP1563600   1563600
  EPC   20-Nov-2003   17-Aug-2005   30-Oct-2008   20-Nov-2023   Powerwave
Technologies Inc.   Systems and Methods of Dynamic Bias Switching for Radio
Frequency Power Amplifiers 1067/EP   EPP   3787071.4   EP1563600   1563600  
Finland   20-Nov-2003   17-Aug-2005   30-Oct-2008   20-Nov-2023   Powerwave
Technologies Inc.   Systems and Methods of Dynamic Bias Switching for Radio
Frequency Power Amplifiers 1067/EP   EPP   3787071.4   EP1563600   1563600  
France   20-Nov-2003   17-Aug-2005   30-Oct-2008 .   20-Nov-2023   Powerwave
Technologies Inc.   Systems and Methods of Dynamic Bias Switching for Radio
Frequency Power Amplifiers 1067/EP   EPP   3787071.4   EP1563600   60324451.3  
Germany   20-Nov-2003   17-Aug-2005   30-Oct-2008   20-Nov-2023   Powerwave
Technologies Inc.   Systems and Methods of Dynamic Bias Switching for Radio
Frequency Power Amplifiers 1067/EP   EPP   3787071.4   EP1563600   1563600  
Sweden   20-Nov-2003   17-Aug-2005   30-Oct-2008   20-Nov-2023   Powerwave
Technologies Inc.   Systems and Methods of Dynamic Bias Switching for Radio
Frequency Power Amplifiers 1067/EP   EPP   3787071.4   EP1563600   1563600   UK
  20-Nov-2003   17-Aug-2005   30-Oct-2008   20-Nov-2023   Powerwave Technologies
Inc.   Systems and Methods of Dynamic Bias Switching for Radio Frequency Power
Amplifiers 1074/   PCT   2.0068E+11   CN101199112   ZL200680011163.3   PRC  
03-Apr-2006   11-Jun-2007   10-Nov-2010   03-Apr-2026   Powerwave Technologies
Inc.   System and Method for Using the Pilot Frequency from a Positive Feedback
Pilot Generation and Detection Circuit to Improve Seco 1074/   PCT   6758256.9  
EP1867120   1867120   EPC   03-Apr-2006   19-Oct-2006   13-Oct-2011  
03-Apr-2026   Powerwave Technologies Inc.   System and Method for Using the
Pilot Frequency from a Positive Feedback Pilot Generation and Detection Circuit
to Improve Seco 1074/   EPP   6758256.9   EP1867120   6.02006E+11   Germany  
03-Apr-2006   19-Oct-2006   13-Oct-2011   03-Apr-2026   Powerwave Technologies
Inc.   System and Method for Using the Pilot Frequency from a Positive Feedback
Pilot Generation and Detection Circuit to Improve Seco 1083/CA   PCT   2293337  
CA2293337   2293337   Canada   07-Apr-1999   14-Oct-1999   26-Oct-2004  
07-Apr-2019   Powerwave Technologies Inc.   Dynamic Predistortion Compensation
for a Power Amplifier 1083/EP   PCT   99916474.2   EP0988694   988694   EPC  
07-Apr-1999   29-Mar-2000   22-Jun-2005   07-Apr-2019   Powerwave Technologies
Inc.   Dynamic Predistortion Compensation for a Power Amplifier 1083/EP   EPP  
99916474.2   EP0988694   988694   Finland   07-Apr-1999   29-Mar-2000  
22-Jun-2005   07-Apr-2019   Powerwave Technologies Inc.   Dynamic Predistortion
Compensation for a Power Amplifier 1083/DE   PCT   69925887.1-08   EP0988694  
69925887T   Germany   07-Apr-1999   28-Jul-2005   20-Apr-2006   07-Apr-2019  
Powerwave Technologies Inc.   Dynamic Predistortion Compensation for a Power
Amplifier 1083/EP   EPP   99916474.2   EP0988694   988694   Sweden   07-Apr-1999
  29-Mar-2000   22-Jun-2005   07-Apr-2019   Powerwave Technologies Inc.  
Dynamic Predistortion Compensation for a Power Amplifier 1083/EP   EPP  
99916474.2   EP0988694   988694   UK   07-Apr-1999   29-Mar-2000   22-Jun-2005  
07-Apr-2019   Powerwave Technologies Inc.   Dynamic Predistortion Compensation
for a Power Amplifier 1084/CA   PCT   2293241   CA2293241   2293241   Canada  
07-Apr-1999   14-Oct-1999   06-Aug-2002   07-Apr-2019   Powerwave Technologies
Inc.   Adaptive Biasing in a Power Amplifier



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1084/EP   PCT   99917362.8   EP0995261   995261   EPC   07-Apr-1999  
26-Apr-2000   22-Feb-2006   07-Apr-2019   Powerwave Technologies Inc.   Adaptive
Biasing in a Power Amplifier 1084/EP   EPP   99917362.8   EP0995261   EP0995261
  Finland   07-Apr-1999   26-Apr-2000   22-Feb-2006   07-Apr-2019   Powerwave
Technologies Inc.   Adaptive Biasing in a Power Amplifier 1084/EP   EPP  
99917362.8   EP0995261   995261   France   07-Apr-1999   26-Apr-2000  
22-Feb-2006   07-Apr-2019   Powerwave Technologies Inc.   Adaptive Biasing in a
Power Amplifier 1084/EP   EPP   99917362.8   EP0995261   69929964T   Germany  
07-Apr-1999   26-Apr-2000   22-Feb-2006   07-Apr-2019   Powerwave Technologies
Inc.   Adaptive Biasing in a Power Amplifier 1084/KR   PCT   10-1999-7011540  
10-2001-0013533   KR10-0371083   Korea, Republic of   07-Apr-1999   26-Feb-2001
  22-Jan-2003   07-Apr-2019   Powerwave Technologies Inc.   Adaptive Biasing in
a Power Amplifier 1084/EP   EPP   99917362.8   EP0995261   995261   Sweden  
07-Apr-1999   26-Apr-2000   22-Feb-2006   07-Apr-2019   Powerwave Technologies
Inc.   Adaptive Biasing in a Power Amplifier 1084/EP   EPP   99917362.8  
EP0995261   995261   UK   07-Apr-1999   26-Apr-2000   22-Feb-2006   07-Apr-2019
  Powerwave Technologies Inc.   Adaptive Biasing in a Power Amplifier 1085/EP  
ORD   99308185   EP0996223   996223   EPC   18-Oct-1999   26-Apr-2000  
28-Dec-2005   18-Oct-2019   Powerwave Technologies Inc.   Amplification System
Having Mask Detection 1085/EP   EPP   1999/2240   FI992240   116494B   Finland  
18-Oct-1999   19-Apr-2000   30-Nov-2005   18-Oct-2019   Powerwave Technologies
Inc.   Amplification System Having Mask Detection 1085/EP   EPC   99308185  
EP0996223   996223   France   18-Oct-1999   26-Apr-2000   28-Dec-2005  
18-Oct-2019   Powerwave Technologies Inc.   Amplification System Having Mask
Detection 1085/EP   EPC   99308185   EP0996223   996223   Sweden   18-Oct-1999  
26-Apr-2000   28-Dec-2005   18-Oct-2019   Powerwave Technologies Inc.  
Amplification System Having Mask Detection 1085/EP   EPC   99308185   EP0996223
  996223   UK   18-Oct-1999   26-Apr-2000   28-Dec-2005   18-Oct-2019  
Powerwave Technologies Inc.   Amplification System Having Mask Detection 1086/EP
  ORD   99308207.2   EP0996224   996224   EPC   18-Oct-1999   26-Apr-2000  
03-Mar-2004   18-Oct-2019   Powerwave Technologies Inc.   Amplification System
having Mask Detection and Bias Compensation 1086/FI   ORD   1999/2244   FI992244
  116924   Finland   18-Oct-1999   19-Apr-2000   31-Mar-2006   18-Oct-2019  
Powerwave Technologies Inc.   Amplification System having Mask Detection and
Bias Compensation 1086/KR   ORD   10-1999-0045110   10-2000-0029151  
KR10-0429962   Korea, Republic of   18-Oct-1999   25-May-2000   21-Apr-2004  
18-Oct-2019   Powerwave Technologies Inc.   Amplification System having Mask
Detection and Bias Compensation 1086/GB   EPC   99308207.2   EP0996224   996224
  UK   18-Oct-1999   26-Apr-2000   21-Apr-2004   18-Oct-2019   Powerwave
Technologies Inc.   Amplification System having Mask Detection and Bias
Compensation 1089/EP   ORD   97302845.9   EP0803974   803974   EPC   24-Apr-1997
  29-Oct-1997   04-Feb-2004   24-Apr-2017   Powerwave Technologies Inc.  
Broadband Amplifier with Quadrature Pilot 1089/KR   ORD   10-1997-0015229  
10-1997-0072644   KR10-0326285   Korea, Republic of   23-Apr-1997   07-Nov-1997
  15-Feb-2002   23-Apr-2017   Powerwave Technologies Inc.   Broadband Amplifier
with Quadrature Pilot 1089/GB   EPC   97302845.9   EP0803974   803974   UK  
24-Apr-1997   29-Oct-1997   04-Feb-2004   24-Apr-2017   Powerwave Technologies
Inc.   Broadband Amplifier with Quadrature Pilot 1090/EP   ORD   990308184.3  
EP0996222   EP0996222   EPC   18-Oct-1999   26-Apr-2000   02-Jan-2004  
18-Oct-2019   Powerwave Technologies Inc.   Feed Forward Amplification System
Having Mask Detection Compensation 1090/FI   ORD   1999/2242   FI992242  
116495B   Finland   18-Oct-1999   19-Apr-2000   30-Nov-2005   18-Oct-2019  
Powerwave Technologies Inc.   Feed Forward Amplification System Having Mask
Detection Compensation 1090/FR   EPC   99308184.3   EP0996222   996222   France
  18-Oct-1999   26-Apr-2000   02-Jan-2004   18-Oct-2019   Powerwave Technologies
Inc.   Feed Forward Amplification System Having Mask Detection Compensation
1090/KR   ORD   10-1999-0045114   10-2000-0029152   KR10-0382772   Korea,
Republic of   18-Oct-1999   25-May-2000   21-Apr-2003   18-Oct-2019   Powerwave
Technologies Inc.   Feed Forward Amplification System Having Mask Detection
Compensation 1090/SE   EPC   99308184.3   EP0996222   996222   Sweden  
18-Oct-1999   26-Apr-2000   02-Jan-2004   18-Oct-2019   Powerwave Technologies
Inc.   Feed Forward Amplification System Having Mask Detection Compensation
1090/GB   EPC   99308184.3   EP0996222   996222   UK   18-Oct-1999   26-Apr-2000
  02-Jan-2004   18-Oct-2019   Powerwave Technologies Inc.   Feed Forward
Amplification System Having Mask Detection Compensation



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1091/CA   ORD   2289396   CA2289396   2289396   Canada   12-Nov-1999  
13-May-2000   07-Oct-2003   12-Nov-2019   Powerwave Technologies Inc.   Feed
Forward Compensation Using Phase and Time Modulation 1091/EP   ORD   99309010.9
  EP1001525   1001525   EPC   12-Nov-1999   17-May-2000   17-Aug-2005  
12-Nov-2019   Powerwave Technologies Inc.   Feed Forward Compensation Using
Phase and Time Modulation 1091/KR   ORD   10-1999-0050258   10-2000-0035457  
KR10-0399691   Korea, Republic of   12-Nov-1999   26-Jun-2000   17-Sep-2003  
12-Nov-2019   Powerwave Technologies Inc.   Feed Forward Compensation Using
Phase and Time Modulation 1091/EP   EPC   99309010.9   EP1001525   1001525  
Sweden   12-Nov-1999   17-May-2000   17-Aug-2005   12-Nov-2019   Powerwave
Technologies Inc.   Feed Forward Compensation Using Phase and Time Modulation
1091/EP   EPC   99309010.9   EP1001525   1001525   UK   12-Nov-1999  
17-May-2000   17-Aug-2005   12-Nov-2019   Powerwave Technologies Inc.   Feed
Forward Compensation Using Phase and Time Modulation 1092/CA   PCT   2388512  
CA2388512   2388512   Canada   19-Oct-2000   03-May-2001   20-Apr-2004  
19-Oct-2020   Powerwave Technologies Inc.   Improved Predistortion Compensation
for a Power Amplifier 1092/EP   PCT   984554.6   EP1224731   1224731   EPC  
19-Oct-2000   24-Jul-2002   01-Mar-2006   19-Oct-2020   Powerwave Technologies
Inc.   Improved Predistortion Compensation for a Power Amplifier 1092/EP   EPP  
984554.6   EP1224731   1224731   France   19-Oct-2000   24-Jul-2002  
01-Mar-2006   19-Oct-2020   Powerwave Technologies Inc.   Improved Predistortion
Compensation for a Power Amplifier 1092/EP   EPP   984554.6   EP1224731  
1224731   Germany   19-Oct-2000   24-Jul-2002   01-Mar-2006   19-Oct-2020  
Powerwave Technologies Inc.   Improved Predistortion Compensation for a Power
Amplifier 1092/EP   EPP   984554.6   EP1224731   1224731   Sweden   19-Oct-2000
  24-Jul-2002   01-Mar-2006   19-Oct-2020   Powerwave Technologies Inc.  
Improved Predistortion Compensation for a Power Amplifier 1092/EP   EPP  
984554.6   EP1224731   1224731   UK   19-Oct-2000   24-Jul-2002   01-Mar-2006  
19-Oct-2020   Powerwave Technologies Inc.   Improved Predistortion Compensation
for a Power Amplifier 1093/CA   ORD   2286536   CA22 86536   2286536   Canada  
18-Oct-1999   19-Apr-2000   28-Sep-2004   18-Oct-2019   Powerwave Technologies
Inc.   Multi-Channel Amplification System Using Mask Detection 1093/EP   PRI  
99308179.3   EP0998026   998026   EPC   18-Oct-1999   03-May-2000   23-Feb-2006
  18-Oct-2019   Powerwave Technologies Inc.   Multi-Channel Amplification System
Using Mask Detection 1093/FI   PRI   1999/2243     116923   Finland  
18-Oct-1999     31-Mar-2006   18-Oct-2019   Powerwave Technologies Inc.  
Multi-Channel Amplification System Using Mask Detection 1093/EP   EPC  
99308179.3   EP0998026   998026   France   18-Oct-1999   03-May-2000  
23-Feb-2006   18-Oct-2019   Powerwave Technologies Inc.   Multi-Channel
Amplification System Using Mask Detection 1093/EP   EPC   99308179.3   EP0998026
  998026   Sweden   18-Oct-1999   03-May-2000   23-Feb-2006   18-Oct-2019  
Powerwave Technologies Inc.   Multi-Channel Amplification System Using Mask
Detection 1093/EP   EPC   99308179.3   EP0998026   998026   UK   18-Oct-1999  
03-May-2000   23-Feb-2006   18-Oct-2019   Powerwave Technologies Inc.  
Multi-Channel Amplification System Using Mask Detection 1094/CA   PCT   2336332
  CA2336332   2336332   Canada   01-Jul-1999   13-Jan-2000   23-May-2006  
01-Jul-2019   Powerwave Technologies Inc.   Switchable Combiner/Splitter 1094/EP
  PCT   99938714.5   EP1092302   EP1092302   EPC   01-Jul-1999   18-Apr-2001  
25-Feb-2004   01-Jul-2019   Powerwave Technologies Inc.   Switchable
Combiner/Splitter 1094/KR   PCT   10-2000-7014970   10-2001-0071681   1855342  
Korea, Republic of   01-Jul-1999   31-Jul-2001   21-Nov-2005   01-Jul-2019  
Powerwave Technologies Inc.   Switchable Combiner/Splitter 1094/MX   PCT  
MX2000PA13012   MXPA00013012   222983   Mexico   01-Jul-1999   14-Jul-2003  
24-Sep-2004   01-Jul-2019   Powerwave Technologies Inc.   Switchable
Combiner/Splitter 1094/GB   EPP   99938714.5   EP1092302   1092302   UK  
01-Jul-1999   13-Jan-2000   25-Feb-2004   01-Jul-2019   Powerwave Technologies
Inc.   Switchable Combiner/Splitter 1096/PCT   ORD   6749797.4   EP1872472  
1872472   EPC   15-Nov-2007   02-Jan-2008   02-Nov-2011   15-Nov-2027  
Powerwave Technologies Inc.   Adaptive Predistortion Linearized Amplifier System
Employing Selective Sampling 1096/PCT   EPC   6749797.4   EP1872472   1872472  
Finland   15-Nov-2007   02-Jan-2008   02-Nov-2011   15-Nov-2027   Powerwave
Technologies Inc.   Adaptive Predistortion Linearized Amplifier System Employing
Selective Sampling 1096/PCT   EPC   6749797.4   EP1872472   1872472   France  
15-Nov-2007   02-Jan-2008   02-Nov-2011   15-Nov-2027   Powerwave Technologies
Inc.   Adaptive Predistortion Linearized Amplifier System Employing Selective
Sampling



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1096/PCT   EPC   6749797.4   EP1872472   602006025571.3   Germany   15-Nov-2007
  02-Jan-2008   30-Dec-2011   15-Nov-2027   Powerwave Technologies Inc.  
Adaptive Predistortion Linearized Amplifier System Employing Selective Sampling
1096/PCT   PCT   5129/CHENP/2007     253125   India   12-Apr-2006    
27-Jun-2012   12-Apr-2026   Powerwave Technologies Inc.   Adaptive Predistortion
Linearized Amplifier System Employing Selective Sampling 1096/PCT   EPC  
6749797.4   EP1872472   1872472   Sweden   15-Nov-2007   02-Jan-2008  
02-Nov-2011   15-Nov-2027   Powerwave Technologies Inc.   Adaptive Predistortion
Linearized Amplifier System Employing Selective Sampling 1108/   ORD   91103539
    548910   Taiwan   27-Feb-2002     21-Aug-2003     Powerwave Technologies
Inc.   Intelligent multiplexers in an antenna line management system 1112/CN  
ORD   1807838.9   1422454   ZL01807838.9   PRC   08-Feb-2001   04-Jun-2003  
15-Oct-2008   08-Feb-2021   Powerwave Technologies Inc.   Power Booster Method
and Apparatus For Improving The Performance of Radio Frequency Linear Power
Amplifiers 1112/DE   ORD   101 95 520.0   DE10195520T   DE10195520T   Germany  
  13-Mar-2003       Powerwave Technologies Inc.   Power Booster Method and
Apparatus For Improving The Performance of Radio Frequency Linear Power
Amplifiers 1112/KR   ORD   10-2002-7010249   10-2003-0019311   10-0800381  
Korea, Republic of   08-Aug-2001   06-Mar-2003   28-Jan-2008   08-Aug-2021  
Powerwave Technologies Inc.   Power Booster Method and Apparatus For Improving
The Performance of Radio Frequency Linear Power Amplifiers 1112/GB   ORD  
220803.1   GB2375667   2375667   UK   08-Feb-2001   20-Nov-2002   08-Sep-2004  
08-Feb-2021   Powerwave Technologies Inc.   Power Booster Method and Apparatus
For Improving The Performance of Radio Frequency Linear Power Amplifiers
1113/PCT   ORD   57853/96   AU707610B   707610   Australia   14-May-1996  
15-Jul-1999   28-Oct-1999   14-May-2016   Powerwave Technologies Inc.   An
antenna device with two radiating elements having an adjustable phase difference
between the radiating elements 1113/PCT   ORD   PI9608819-2   BR9608819  
PI9608819-2   Brazil   14-May-1996   07-Dec-1999   30-Jun-2009   30-Jun-2019  
Powerwave Technologies Inc.   An antenna device with two radiating elements
having an adjustable phase difference between the radiating elements 1113/PCT  
ORD   96193941.9   1184563   ZL96193941.9   PRC   14-May-1996   10-Jun-1998  
13-Nov-2002   14-May-2016   Powerwave Technologies Inc.   An antenna device with
two radiating elements having an adjustable phase difference between the
radiating elements 1113/PCT   ORD   960914514.3   EP0826250   826250   EPC  
14-May-1996   21-Nov-1996   27-Mar-2002   14-May-2016   Powerwave Technologies
Inc.   An antenna device with two radiating elements having an adjustable phase
difference between the radiating elements 1113/PCT   EPP   96914514.3  
EP0826250   826250   France   14-May-1996   21-Nov-1996   27-Mar-2002  
14-May-2016   Powerwave Technologies Inc.   An antenna device with two radiating
elements having an adjustable phase difference between the radiating elements
1113/PCT   UTM   29512952.2     29512952   Germany   11-Aug-1995     19-Oct-1995
  11-Aug-2005   Powerwave Technologies Inc.   An antenna device with two
radiating elements having an adjustable phase difference between the radiating
elements 1113/SE   PRI   -288420   SE9501830   503722   Sweden   16-May-1995  
12-Aug-1996   12-Aug-1996   16-May-2015   Powerwave Technologies Inc.   An
antenna device with two radiating elements having an adjustable phase difference
between the radiating elements 1113/PCT   EPP   96914514.3   EP0826250   826250
  UK   14-May-1996   21-Nov-1996   27-Mar-2002   14-May-2016   Powerwave
Technologies Inc.   An antenna device with two radiating elements having an
adjustable phase difference between the radiating elements 1119/ORD   PRI  
8804374-0   SE8804374   465054   Sweden   02-Dec-1988   15-Jul-1991  
07-Nov-1991   02-Dec-2008   Powerwave Technologies Inc.   Method and a device
pertaining to an electro- mechanically controlled resonance module 1119/ORD2  
PRI   8903298-1   SE470325   470325   Sweden   06-Oct-1989   07-Apr-1991  
17-Jan-1994   06-Oct-2009   Powerwave Technologies Inc.   Method and a device
pertaining to an electro- mechanically controlled resonance module 1132/PCT  
ORD   95937291.3   EP0792464   792464   EPC   15-Nov-1995   30-May-1996  
18-Aug-2004   15-Nov-2015   Powerwave Technologies Inc.   Measuring line for a
coaxial conductor for determining energy throughflow and standing wave ratios



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1132/PCT   EPP   972116   FI972116   109838   Finland   15-Nov-1995  
16-May-1997   15-Oct-2002   15-Nov-2015   Powerwave Technologies Inc.  
Measuring line for a coaxial conductor for determining energy through flow and
standing wave ratios 1132/PCT   EPP   95937291.3   EP0792464   792464   France  
15-Nov-1995   30-May-1996   18-Aug-2004   15-Nov-2015   Powerwave Technologies
Inc.   Measuring line for a coaxial conductor for determining energy throughflow
and standing wave ratios 1132/PCT   EPP   95937291.3   EP0792464   792464  
Italy   15-Nov-1995   30-May-1996   18-Aug-2004   15-Nov-2015   Powerwave
Technologies Inc.   Measuring line for a coaxial conductor for determining
energy throughflow and standing wave ratios 1132/ORD   PRI   9403985-6  
SE9403985   503922   Sweden   17-Nov-1994   30-Sep-1996   30-Sep-1996  
17-Nov-2014   Powerwave Technologies Inc.   Measuring line for a coaxial
conductor for determining energy throughflow and standing wave ratios 1132/PCT  
EPP   95937291.3   EP0792464   792464   UK   15-Nov-1995   30-May-1996  
18-Aug-2004   15-Nov-2015   Powerwave Technologies Inc.   Measuring line for a
coaxial conductor for determining energy throughflow and standing wave ratios
1135/PCT   PCT   97937169.7   EP0928515   928515   EPC   07-Aug-1997  
14-Jul-1999   10-Sep-2003   07-Aug-2017   Powerwave Technologies Inc.   Adaptive
digital predistortion linearization and feed- forward correction of RF power
amplifier 1135/PCT   EPP   97937169.7   EP0928515   928515   France  
07-Aug-1997   14-Jul-1999   10-Sep-2003   07-Aug-2017   Powerwave Technologies
Inc.   Adaptive digital predistortion linearization and feed- forward correction
of RF power amplifier 1135/PCT   PCT   9760169.7   DE69716935T   69716935  
Germany   07-Aug-1997   03-JuI-2003   04-Dec-2003   07-Aug-2017   Powerwave
Technologies Inc.   Adaptive digital predistortion linearization and feed-
forward correction of RF power amplifier 1135/PCT   EPP   97937169.7   EP0928515
  928515   Italy   07-Aug-1997   14-Jul-1999   10-Sep-2003   07-Aug-2017  
Powerwave Technologies Inc.   Adaptive digital predistortion linearization and
feed- forward correction of RF power amplifier 1135/PCT   PCT   10-1999-7002350
  10-2000-0048479   10-0338230   Korea, Republic of   19-Mar-1999   25-Jul-2000
  14-May-2002   07-Aug-2017   Powerwave Technologies Inc.   Adaptive digital
predistortion linearization and feed- forward correction of RF power amplifier
1135/PCT   EPP   97937169.7   EP0928515   928515   Sweden   07-Aug-1997  
14-Jul-1999   10-Sep-2003   07-Aug-2017   Powerwave Technologies Inc.   Adaptive
digital predistortion linearization and feed- forward correction of RF power
amplifier 1136/PCT   PCT   988006882.6   CN1261987   1121080C   PRC  
17-Jun-1998   02-Aug-2000   10-Sep-2003   17-Jun-2018   Powerwave Technologies
Inc.   Temperature compensation structure for resonator cavity 1136/EP   PCT  
98093134.9   EP0990274   990274   EPC   17-Jun-1998   05-Apr-2000   22-Jan-2003
  17-Jun-2018   Powerwave Technologies Inc.   Temperature compensation structure
for resonator cavity 1136/EP   EPC   98093134.9   EP0990274   990274   Finland  
17-Jun-1998   05-Apr-2000   22-Jan-2003   17-Jun-2018   Powerwave Technologies
Inc.   Temperature compensation structure for resonator cavity 1136/EP   EPC  
98093134.9   EP0990274   69810927.9   Germany   17-Jun-1998   05-Apr-2000  
22-Jan-2003   17-Jun-2018   Powerwave Technologies Inc.   Temperature
compensation structure for resonator cavity 1136/EP   EPC   98093134.9  
EP0990274   990274   Italy   17-Jun-1998   05-Apr-2000   22-Jan-2003  
17-Jun-2018   Powerwave Technologies Inc.   Temperature compensation structure
for resonator cavity 1136/EP   EPC   980931349.9   EP0990274   990274   Sweden  
17-Jun-1998   05-Apr-2000   22-Jan-2003   17-Jun-2018   Powerwave Technologies
Inc.   Temperature compensation structure for resonator cavity 1136/EP   EPC  
98093134.9   EP0990274   990274   UK   17-Jun-1998   05-Apr-2000   22-Jan-2003  
17-Jun-2018   Powerwave Technologies Inc.   Temperature compensation structure
for resonator cavity 1137/   PCT   542545/99     3342022   Japan   28-Jan-1999  
  23-Aug-2002     Powerwave Technologies Inc.   Control of RF error extraction
using auto-calibrating RF correlator 1137/   PCT   10-1999-7009374  
10-2001-0006290   KR10-0345620   Korea, Republic of   12-Oct-1999   26-Jan-2001
  10-Jul-2002   28-Jan-2019   Powerwave Technologies Inc.   Control of RF error
extraction using auto-calibrating RF correlator 1138/   PCT   10-1999-7002350  
10-2000-0048479   KR10-0338230   Korea, Republic of   19-Mar-1999   25-Jul-2000
  14-May-2002   07-Aug-2017   Powerwave Technologies Inc.   Adaptive digital
predistortion linearization and feed- forward correction of RF power amplifier
1139/PCT   ORD   PI9609177-0   BR9609177   PI9609177-0   Brazil   24-Nov-1997  
24-Aug-1999   30-Apr-2002   24-Nov-2017   Powerwave Technologies Inc.   Movable
dielectric body for controlling propagation velocity in a feed line 1139/PCT  
ORD   96193925.7   1184562   ZL96193925.7   PRC   24-May-1996   10-Jun-1998  
25-Dec-2002   24-May-2016   Powerwave Technologies Inc.   Movable dielectric
body for controlling propagation velocity in a feed line



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1139/PCT   PCT   96920089.8   EP0832508   832508   EPC   24-May-1996  
28-Nov-1996   05-Dec-2001   24-May-2016   Powerwave Technologies Inc.   Movable
dielectric body for controlling propagation velocity in a feed line 1139/PCT  
EPP   96920089.8   EP0832508   832508   France   24-May-1996   28-Nov-1996  
05-Dec-2001   24-May-2016   Powerwave Technologies Inc.   Movable dielectric
body for controlling propagation velocity in a feed line 1139/PCT   EPP  
96920089.8   EP0832508   69617681   Germany   24-May-1996   28-Nov-1996  
05-Dec-2001   24-May-2016   Powerwave Technologies Inc.   Movable dielectric
body for controlling propagation velocity in a feed line 1139/PCT   ORD  
1030/DEL/1996     227544   India   16-May-1996     13-Dec-2009   16-May-2016  
Powerwave Technologies Inc.   Movable dielectric body for controlling
propagation velocity in a feed line 1139/PCT   ORD   P-961964     ID0005890  
Indonesia   09-Jul-1997     24-Jan-2001   09-Jul-2017   Powerwave Technologies
Inc.   Movable dielectric body for controlling propagation velocity in a feed
line 1139/PCT   EPP   96920089.8   EP0832508   832508   Italy   24-May-1996  
28-Nov-1996   05-Dec-2001   24-May-2016   Powerwave Technologies Inc.   Movable
dielectric body for controlling propagation velocity in a feed line 1139/PCT  
ORD   10-1997-0708122   10-1999-0014779   10-0282999   Korea, Republic of  
24-May-1996   25-Feb-1999   04-Dec-2000   24-May-2016   Powerwave Technologies
Inc.   Movable dielectric body for controlling propagation velocity in a feed
line 1139/PRI   PRI   9501955-0   SE9501955   504563   Sweden   24-May-1995  
25-Nov-1996   03-Mar-1997   24-May-2015   Powerwave Technologies Inc.   Movable
dielectric body for controlling propagation velocity in a feed line 1139/PCT  
ORD   85105778     98293   Taiwan   16-May-1996     21-Sep-1998     Powerwave
Technologies Inc.   Movable dielectric body for controlling propagation velocity
in a feed line 1139/PCT   EPP   96920089.8   EP0832508   832508   UK  
24-May-1996   28-Nov-1996   05-Dec-2001   24-May-2016   Powerwave Technologies
Inc.   Movable dielectric body for controlling propagation velocity in a feed
line 1140/ORD   PCT   2226783   CA2226783   2226783   Canada   12-Jul-1996  
06-Feb-1997   08-Apr-2008   12-Jul-2016   Powerwave Technologies Inc.   Antenna
amplifier 1140/PCT   EPC   96924235.3   EP0872024   872024   Denmark  
12-Jul-1996   02-Jun-1997   17-Feb-2003   12-Jul-2016   Powerwave Technologies
Inc.   Amplifier for antenna and using integrated dual duplex filters 1140/PCT  
ORD   96924235.3   EP0872024   872024   EPC   12-Jul-1996   02-Jun-1997  
16-Oct-2002   12-Jul-2016   Powerwave Technologies Inc.   Amplifier for antenna
and using integrated dual duplex filters 1140/PCT   EPC   96924235.3   EP0872024
  872024   Finland   12-Jul-1996   02-Jun-1997   16-Oct-2002   12-Jul-2016  
Powerwave Technologies Inc.   Amplifier for antenna and using integrated dual
duplex filters 1140/PCT   EPC   96924235.3   EP0872024   69624377   Germany  
12-Jul-1996   02-Jun-1997   10-Jul-2003   12-Jul-2016   Powerwave Technologies
Inc.   Amplifier for antenna and using integrated dual duplex filters 1140/PCT  
EPC   96924235.3   EP0872024   872024   Italy   12-Jul-1996   02-Jun-1997  
16-Oct-2002   12-Jul-2016   Powerwave Technologies Inc.   Amplifier for antenna
and using integrated dual duplex filters 1140/PCT   EPC   96924235.3   EP0872024
  2185786   Spain   12-Jul-1996   02-Jun-1997   16-Oct-2002   12-Jul-2016  
Powerwave Technologies Inc.   Amplifier for antenna and using integrated dual
duplex filters 1140/ORD   PRI   -5782   SE9502604   504568   Sweden  
14-Jul-1995   15-Jan-1997   10-Mar-1997   14-Jul-2015   Powerwave Technologies
Inc.   Amplifier for antenna and using integrated dual duplex filters 1140/PCT  
EPC   96924235.3   EP0872024   872024   UK   12-Jul-1996   02-Jun-1997  
16-Oct-2002   12-Jul-2016   Powerwave Technologies Inc.   Amplifier for antenna
and using integrated dual duplex filters 1143/ORD   PCT   31116/97   AU722385  
722385   Australia   30-Dec-1998   03-Aug-2000   16-Nov-2000   28-May-2017  
Powerwave Technologies Inc.   Repeater with variable bandwidth 1143/ORD   PCT  
97926327.4   EP0894373   894373   Austria   28-May-1997   03-Feb-1999  
08-Aug-2001   28-May-2017   Powerwave Technologies Inc.   Repeater with variable
bandwidth 1143/ORD   PCT   97926327.4   EP0894373   894373   Belgium  
28-May-1997   03-Feb-1999   08-Aug-2001   28-May-2017   Powerwave Technologies
Inc.   Repeater with variable bandwidth 1143/ORD   PCT   2256330   CA2256330  
2256330   Canada   28-May-1997   04-Dec-1997   27-Jan-2004   28-May-2017  
Powerwave Technologies Inc.   Repeater with variable bandwidth 1143/ORD   PCT  
97926327.4   EP0894373   894373   France   28-May-1997   03-Feb-1999  
08-Aug-2001   28-May-2017   Powerwave Technologies Inc.   Repeater with variable
bandwidth 1143/ORD   PCT   97926327.4   EP0894373   69706044   Germany  
28-May-1997   03-Feb-1999   08-Aug-2001   28-May-2017   Powerwave Technologies
Inc.   Repeater with variable bandwidth



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1143/ORD   PCT   97926327.4   EP0894373   894373   Italy   28-May-1997  
03-Feb-1999   08-Aug-2001   28-May-2017   Powerwave Technologies Inc.   Repeater
with variable bandwidth 1143/ORD   PCT   10-1998-0709762   10-2000-0016194  
10-0313486   Korea, Republic of   30-Nov-1998   25-Mar-2000   22-Oct-2001  
28-May-2017   Powerwave Technologies Inc.   Repeater with variable bandwidth
1143/ORD   PCT   19985514   NO985514   316050   Norway   26-Nov-1998  
26-Nov-1998   01-Dec-2003   28-May-2017   Powerwave Technologies Inc.   Repeater
with variable bandwidth 1143/ORD   PCT   97926327.4   EP0894373   894373   Spain
  28-May-1997   03-Feb-1999   08-Aug-2001   28-May-2017   Powerwave Technologies
Inc.   Repeater with variable bandwidth 1143/ORD   PRI   9602161-3   SE9602161  
510569   Sweden   31-May-1996   01-Dec-1997   07-Jun-1999   31-May-2016  
Powerwave Technologies Inc.   Repeater with variable bandwidth 1143/ORD   PCT  
97926327.4   EP0894373   894373   Switzerland   28-May-1997   03-Feb-1999  
08-Aug-2001   28-May-2017   Powerwave Technologies Inc.   Repeater with variable
bandwidth 1143/ORD   PCT   97926327.4   EP0894373   894373   UK   28-May-1997  
03-Feb-1999   08-Aug-2001   28-May-2017   Powerwave Technologies Inc.   Repeater
with variable bandwidth 1145/ORD   ORD   29191/97   AU720608B   720608  
Australia   19-Nov-1998   08-Jun-2000   21-Sep-2000   19-Nov-2018   Powerwave
Technologies Inc.   Flat antenna 1145/ORD   ORD   PI9708946-0   BR9708946  
PI9708946-0   Brazil   12-May-1997   03-Aug-1999   18-Feb-2003   12-May-2017  
Powerwave Technologies Inc.   Flat antenna 1145/ORD   ORD   97194636.1   1218583
  ZL97194636.1   PRC   13-Nov-1998   02-Jun-1999   10-Dec-2003   13-Nov-2018  
Powerwave Technologies Inc.   Flat antenna 1145/ORD   ORD   97923376.4  
EP0939975   939975   EPC   16-Nov-1998   08-Sep-1999   29-Oct-2003   16-Nov-2018
  Powerwave Technologies Inc.   Flat antenna 1145/ORD   ORD   97923376.4  
EP0939975   939975   France   12-May-1997   08-Sep-1999   29-Oct-2003  
12-May-2017   Powerwave Technologies Inc.   Flat antenna 1145/ORd   ORD  
97923376.4   EP0939975   69725874   Germany   12-May-1997   08-Sep-1999  
29-Oct-2003   12-May-2017   Powerwave Technologies Inc.   Flat antenna 1145/ORD
  ORD   9703963-0   SE9703963   509749   Sweden   29-Oct-1997   14-Nov-1997  
01-Mar-1999   29-Oct-2017   Powerwave Technologies Inc.   Flat antenna 1145/ORD
  ORD   97923376.4   EP0939975   939975   UK   12-May-1997   08-Sep-1999  
29-Oct-2003   12-May-2017   Powerwave Technologies Inc.   Flat antenna 1146/PCT
  PCT   19492/97   AU711591B   711591   Australia   14-Aug-1998   14-Oct-1999  
27-Jan-2000   19-Feb-2017   Powerwave Technologies Inc.   Method and device for
monitoring a mobile telephone repeater 1146/PCT   PCT   2244873   CA2244873  
2244873   Canada   19-Feb-1997   12-Sep-1997   18-Oct-2005   19-Feb-2017  
Powerwave Technologies Inc.   Method and device for monitoring a mobile
telephone repeater 1146/PCT   PCT   97192826.6   1212797   ZL97192826.6   PRC  
19-Feb-1997   31-Mar-1999   20-Oct-2004   19-Feb-2017   Powerwave Technologies
Inc.   Method and device for monitoring a mobile telephone repeater 1146/PCT  
PCT   97907503.3   EP0885491   885491   EPC   27-Aug-1998   23-Dec-1998  
28-Aug-2002   19-Feb-2017   Powerwave Technologies Inc.   Method and device for
monitoring a mobile telephone repeater 1146/PCT   EPC   97907503.3   EP0885491  
885491   France   27-Aug-1998   23-Dec-1998   28-Aug-2002   27-Aug-2018  
Powerwave Technologies Inc.   Method and device for monitoring a mobile
telephone repeater 1146/PCT   PCT   69714975.7     69714975   Germany  
27-Aug-1998     28-Aug-2002   19-Feb-2017   Powerwave Technologies Inc.   Method
and device for monitoring a mobile telephone repeater 1146/PCT   EPC  
97907503.3   EP0885491   885491   Italy   27-Aug-1998   23-Dec-1998  
28-Aug-2002   27-Aug-2018   Powerwave Technologies Inc.   Method and device for
monitoring a mobile telephone repeater 1146/PCT   PCT   10-1998-0706972  
10-1999-0087537   10-0427885   Korea, Republic of   04-Sep-1998   27-Dec-1999  
08-Apr-2004   19-Feb-2017   Powerwave Technologies Inc.   Method and device for
monitoring a mobile telephone repeater 1146/PCT   PCT   19984034   NO984034  
315677   Norway   02-Sep-1998   29-Oct-1998   06-Oct-2003   19-Feb-2017  
Powerwave Technologies Inc.   Method and device for monitoring a mobile
telephone repeater 1146/PCT   EPC   97907503.3   EP0885491   885491   Spain  
27-Aug-1998   23-Dec-1998   28-Aug-2002   27-Aug-2018   Powerwave Technologies
Inc.   Method and device for monitoring a mobile telephone repeater



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1146/ORD   ORD   9600842-0   SE9600842   511385   Sweden   04-Mar-1996  
03-Sep-1997   20-Sep-1999   04-Mar-2016   Powerwave Technologies Inc.   Method
and device for monitoring a mobile telephone repeater 1146/PCT   EPC  
97907503.3   EP0885491   885491   UK   27-Aug-1998   23-Dec-1998   28-Aug-2002  
27-Aug-2018   Powerwave Technologies Inc.   Method and device for monitoring a
mobile telephone repeater 1147/ORD   PCT   PI9806975-6     P19806975-6   Brazil
  22-Jul-1999     29-May-2012   29-May-2022   Powerwave Technologies Inc.  
Antenna element 1147/ORD   PCT   98802015.7   1244297   ZL98802015.7   PRC  
16-Jan-1998   09-Feb-2000   29-Oct-2003   16-Jan-2018   Powerwave Technologies
Inc.   Antenna element 1147/ORD   ORD   98901630.8   EP0954886   954886   EPC  
30-Jun-1999   10-Nov-1999   10-Nov-2004   30-Jun-2019   Powerwave Technologies
Inc.   Antenna element 1147/ORD   EPC   98901630.8   EP0954886   954886   France
  16-Jan-1998   10-Nov-1999   10-Nov-2004   16-Jan-2018   Powerwave Technologies
Inc.   Antenna element 1147/ORD   EPC   98901630.8   EP0954886   69827471.7  
Germany   16-Jan-1998   10-Nov-1999   10-Nov-2004   16-Jan-2018   Powerwave
Technologies Inc.   Antenna element 1147/ORD   PCT   P-980066     ID0006011  
Indonesia   20-Jan-1998     27-Feb-2001   16-Jan-2018   Powerwave Technologies
Inc.   Antenna element 1147/ORD   EPC   98901630.8   EP0954886   954886   Italy
  16-Jan-1998   10-Nov-1999   10-Nov-2004   16-Jan-2018   Powerwave Technologies
Inc.   Antenna element 1147/ORD   PCT   2085810   JP2001509341   3990735   Japan
  22-Jul-1999   10-Jul-2001   17-Oct-2007   16-Jan-2018   Powerwave Technologies
Inc.   Antenna element 1147/PRI   PRI   -372485   SE9700208   507076   Sweden  
24-Jan-1997   23-Mar-1998   23-Mar-1998   24-Jan-2017   Powerwave Technologies
Inc.   Antenna element 1147/ORD   EPC   98901630.8   EP0954886   954886   UK  
16-Jan-1998   10-Nov-1999   10-Nov-2004   16-Jan-2018   Powerwave Technologies
Inc.   Antenna element 1148/ORD   PRI   9602080-5   SE9602080   506868   Sweden
  29-May-1996   30-Nov-1997   23-Feb-1998   29-May-2016   Powerwave Technologies
Inc.   Elongated antenna 1149/   PCT   97915092.7   EP0890218   EP0890218   EPC
  11-Aug-1998   13-Jan-1999   08-Jan-2003   14-Mar-2017   Powerwave Technologies
Inc.   Adaptive compensation of RF amplifier distortion by injecting
predistortion signal derived from respectively different function 1149/   EPP  
97915092.7   EP0890218   890218   France   11-Aug-1998   13-Jan-1999  
08-Jan-2003   14-Mar-2017   Powerwave Technologies Inc.   Adaptive compensation
of RF amplifier distortion by injecting predistortion signal derived from
respectively different function 1149/   EPP   97915092.7   EP0890218  
69718304.1   Germany   11-Aug-1998   13-Jan-1999   08-Jan-2003   14-Mar-2017  
Powerwave Technologies Inc.   Adaptive compensation of RF amplifier distortion
by injecting predistortion signal derived from respectively different function
1149/   PCT   890218     890218   Italy   14-Mar-1997         Powerwave
Technologies Inc.   Adaptive compensation of RF amplifier distortion by
injecting predistortion signal derived from respectively different function
1149/   PCT   555283/97     3393650   Japan   14-Mar-1997     31-Jan-2003    
Powerwave Technologies Inc.   Adaptive compensation of RF amplifier distortion
by injecting predistortion signal derived from respectively different function
1149/   PCT   98-707629     283598   Korea, Republic of       11-Dec-2000    
Powerwave Technologies Inc.   Adaptive compensation of RF amplifier distortion
by injecting predistortion signal derived from respectively different function
1149/   EPP   97915092.7   EP0890218   890218   Sweden   11-Aug-1998  
13-Jan-1999   08-Jan-2003   14-Mar-2017   Powerwave Technologies Inc.   Adaptive
compensation of RF amplifier distortion by injecting predistortion signal
derived from respectively different function 1149/   EPP   97915092.7  
EP0890218   890218   UK   11-Aug-1998   13-Jan-1999   08-Jan-2003   14-Mar-2017
  Powerwave Technologies Inc.   Adaptive compensation of RF amplifier distortion
by injecting predistortion signal derived from respectively different function



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1150/ORD   ORD   97196271.5   1225206   ZL97196271.5   PRC   23-Jun-1997  
04-Aug-1999   18-Jun-2003   23-Jun-2017   Powerwave Technologies Inc.   Method
and system for tuning resonance modules 1150/ORD   ORD   97932068.6   EP0913031
  913031   Denmark   23-Jun-1997   15-Jan-1998   08-Mar-2004   23-Jun-2017  
Powerwave Technologies Inc.   Method and system for tuning resonance modules
1150/ORD   ORD   97932068.6   EP0913031   913031   EPC   23-Jun-1997  
15-Jan-1998   19-Nov-2003   23-Jun-2017   Powerwave Technologies Inc.   Method
and system for tuning resonance modules 1150/ORD   ORD   97932068.6   EP0913031
  913031   Finland   23-Jun-1997   15-Jan-1998   19-Nov-2003   23-Jun-2017  
Powerwave Technologies Inc.   Method and system for tuning resonance modules
1150/ORD   ORD   9602740-4   SE9602740   507698   Sweden   10-Jul-1996  
11-Jan-1998   06-Jul-1998   10-Jul-2016   Powerwave Technologies Inc.   Method
and system for tuning resonance modules 1150/ORD   ORD   97932068.6   EP0913031
  913031   UK   23-Jun-1997   15-Jan-1998   19-Nov-2003   23-Jun-2017  
Powerwave Technologies Inc.   Method and system for tuning resonance modules
1151/ORD   PCT   PI9813505-8     P19813505-8   Brazil   12-Jun-2000    
02-May-2015   02-May-2025   Powerwave Technologies Inc.   Dual band antenna
1151/ORD   PCT   98812131.X   1281590   ZL98812131.X   PRC   12-Jul-1998  
24-Jan-2001   28-Apr-2004   12-Jul-2018   Powerwave Technologies Inc.   Dual
band antenna 1151/PCT   ORD   98962782.3   EP1038332   1038332   EPC  
07-Dec-1998   27-Sep-2000   08-Apr-2008   07-Dec-2018   Powerwave Technologies
Inc.   Dual band antenna 1151/PCT   EPC   98962782.3   EP1038332   1038332  
France   07-Dec-1998   27-Sep-2000   08-Apr-2008   07-Dec-2018   Powerwave
Technologies Inc.   Dual band antenna 1151/PCT   EPC   98962782.3   EP1038332  
69839348.1   Germany   07-Dec-1998   27-Sep-2000   17-Jul-2008   07-Dec-2018  
Powerwave Technologies Inc.   Dual band antenna 1151/ORD   PCX   1103784.3    
HK1033210   Hong Kong   01-Jun-2001     18-Feb-2005   12-Jul-2018   Powerwave
Technologies Inc.   Dual band antenna 1151/PCT   EPC   98962782.3   EP1038332  
1038332   Italy   07-Dec-1998   27-Sep-2000   08-Apr-2008   07-Dec-2018  
Powerwave Technologies Inc.   Dual band antenna 1151/PCT   EPC   98962782.3  
EP1038332   2301218   Spain   07-Dec-1998   27-Sep-2000   08-Apr-2008  
07-Dec-2018   Powerwave Technologies Inc.   Dual band antenna 1151/ORD   ORD  
1247183   SE9704642   511064   Sweden   12-Dec-1997   13-Jun-1999   26-Jul-1999
  12-Dec-2017   Powerwave Technologies Inc.   Dual band antenna 1151/ORD   ORD  
87103453   HK1033210   124051   Taiwan   10-Mar-1998   18-Feb-2005   23-Apr-2001
  10-Mar-2018   Powerwave Technologies Inc.   Dual band antenna 1151/PCT   EPC  
98962782.3   EP1038332   1038332   UK   07-Dec-1998   27-Sep-2000   08-Apr-2008
  07-Dec-2018   Powerwave Technologies Inc.   Dual band antenna 1152/ORD   ORD  
98802037.8   1244299   ZL98802037.8   PRC   30-Jan-1998   09-Feb-2000  
15-Oct-2003   30-Jan-2018   Powerwave Technologies Inc.   Antenna operating with
two isolated channels 1152/ORD   ORD   98903324.6   EP0958636   958636   EPC  
30-Jan-1998   06-Aug-1998   05-Apr-2006   30-Jan-2018   Powerwave Technologies
Inc.   Antenna operating with two isolated channels 1152/ORD   EPP   98903324.6
  EP0958636   958636   France   30-Jan-1998   06-Aug-1998   05-Apr-2006  
30-Jan-2018   Powerwave Technologies Inc.   Antenna operating with two isolated
channels 1152/ORD   EPP   98903324.6   EP0958636   69834102.3   Germany  
30-Jan-1998   06-Aug-1998   23-Mar-2006   30-Jan-2018   Powerwave Technologies
Inc.   Antenna operating with two isolated channels 1152/ORD   ORD   104031.3  
  HK1024787   Hong Kong   04-Jul-2000     18-Jun-2004   04-Jul-2020   Powerwave
Technologies Inc.   Antenna operating with two isolated channels 1152/ORD   ORD
  278DEL1998     222831   India   03-Feb-1998     26-Aug-2008   03-Feb-2018  
Powerwave Technologies Inc.   Antenna operating with two isolated channels
1152/ORD   EPP   98903324.6   EP0958636   958636   Italy   30-Jan-1998  
06-Aug-1998   05-Apr-2006   30-Jan-2018   Powerwave Technologies Inc.   Antenna
operating with two isolated channels 1152/ORD   ORD   9802530-7   SE9802530  
512320   Sweden   30-Jan-1998   13-Jul-1998   28-Feb-2000   30-Jan-2018  
Powerwave Technologies Inc.   Antenna operating with two isolated channels



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1152/ORD   EPP   98903324.6   EP0958636   958636   UK   30-Jan-1998  
06-Aug-1998   05-Apr-2006   30-Jan-2018   Powerwave Technologies Inc.   Antenna
operating with two isolated channels 1153/   PCT   99903156   EP1051808  
EP1051808   EPC   19-Jan-1999   15-Nov-2000   17-Jul-2002   19-Jan-2019  
Powerwave Technologies Inc.   Circuit arrangement for reducing intermodulation
in a bandpass filter system 1153/   ORD   99802359     1032691   Hong Kong  
19-Jan-1999     29-Oct-2003   19-Jan-2019   Powerwave Technologies Inc.  
Circuit arrangement for reducing intermodulation in a bandpass filter system
1156/ORD   ORD   98801045.3   1234915   ZL98801045.3   PRC   08-Jul-1998  
10-Nov-1999   05-Nov-2003   08-Jul-2018   Powerwave Technologies Inc.   Antenna
device with improved channel isolation 1156/ORD   PCT   98934067.4   WO9905754  
927439   EPC   08-Jul-1998   04-Feb-1999   16-Feb-2005   08-Jul-2018   Powerwave
Technologies Inc.   Antenna device with improved channel isolation 1156/ORD  
EPP   98934067.4   WO9905754   927439   France   08-Jul-1998   04-Feb-1999  
16-Feb-2005   08-Jul-2018   Powerwave Technologies Inc.   Antenna device with
improved channel isolation 1156/ORD   EPP   98934067.4   WO9905754   69829037.2
  Germany   08-Jul-1998   04-Feb-1999   16-Feb-2005   08-Jul-2018   Powerwave
Technologies Inc.   Antenna device with improved channel isolation 1156/ORD  
ORD   102021.9     HK1022994   Hong Kong   05-Apr-2000     27-Feb-2004  
05-Apr-2020   Powerwave Technologies Inc.   Antenna device with improved channel
isolation 1156/ORD   ORD   11-509724   2001-502877   JP-3958375   Japan  
23-Mar-1999   27-Feb-2001   18-May-2007   23-Mar-2019   Powerwave Technologies
Inc.   Antenna device with improved channel isolation 1156/ORD   PRI   569201  
SE9702786   519118   Sweden   23-Jul-1997   24-Jan-I999   14-Jan-2003  
23-Jul-2017   Powerwave Technologies Inc.   Antenna device with improved channel
isolation 1156/ORD   EPP   98934067.4   WO9905754   927439   UK   08-Jul-1998  
04-Feb-1999   16-Feb-2005   08-Jul-2018   Powerwave Technologies Inc.   Antenna
device with improved channel isolation 1158/ORD   PRI   861487   SE9703586  
512413   Sweden   01-Oct-1997   02-Apr-1999   13-Mar-2000   01-Oct-2017  
Powerwave Technologies Inc.   Method of producing an antenna element assembly
1160/ORD   PCT   805060   1343382   ZL00805060.0   PRC   10-Mar-2000  
03-Apr-2002   27-Oct-2004   10-Mar-2020   Powerwave Technologies Inc.   Dual
band antenna arrangement 1160/EP   ORD   917561.3   EP1161777   1161777   EPC  
10-Mar-2000   12-Dec-2001   11-Jun-2008   10-Mar-2020   Powerwave Technologies
Inc.   Dual band antenna arrangement 1160/EP   EPC   917561.3   EP1161777  
1161777   France   10-Mar-2000   12-Dec-2001   11-Jun-2007   10-Mar-2020  
Powerwave Technologies Inc.   Dual band antenna arrangement 1160/EP   EPC  
917561.3   EP1161777   60039158.2   Germany   10-Mar-2000   12-Dec-2001  
25-Mar-2008   10-Mar-2020   Powerwave Technologies Inc.   Dual band antenna
arrangement 1160/EP   EPC   917561.3   EP1161777   1161777   Italy   10-Mar-2000
  12-Dec-2001   11-Jun-2008   10-Mar-2020   Powerwave Technologies Inc.   Dual
band antenna arrangement 1160/EP   EPC   917561.3   EP1161777   2308973   Spain
  10-Mar-2000   12-Dec-2001   10-Sep-2008   10-Mar-2020   Powerwave Technologies
Inc.   Dual band antenna arrangement 1160/   PRI   1124309   SE515092   515092  
Sweden   15-Mar-1999   11-Jun-2001   11-Jun-2001   15-Mar-2019   Powerwave
Technologies Inc.   Dual band antenna arrangement 1160/EP   EPC   917561.3  
EP1161777   1161777   UK   10-Mar-2000   12-Dec-2001   02-Dec-2008   10-Mar-2020
  Powerwave Technologies Inc.   Dual band antenna arrangement 1161/ORD   ORD  
118373.7   1277469   ZL00118373.7   PRC   15-Jun-2000   20-Dec-2000  
22-Mar-2006   15-Jun-2020   Powerwave Technologies Inc.   Tuning assembly for a
dielectrical resonator in a cavity 1161/ORD   ORD   850087.8   EP1061602  
1061602   EPC   17-May-2000   20-Dec-2000   26-Dec-2007   17-May-2020  
Powerwave Technologies Inc.   Tuning assembly for a dielectrical resonator in a
cavity 1161/ORD   EPC   850087.8   EP1061602   1061602   Finland   17-May-2000  
20-Dec-2000   26-Dec-2007   17-May-2020   Powerwave Technologies Inc.   Tuning
assembly for a dielectrical resonator in a cavity 1161/ORD   EPC   850087.8  
EP1061602   1061602   France   17-May-2000   20-Dec-2000   26-Dec-2007  
17-May-2020   Powerwave Technologies Inc.   Tuning assembly for a dielectrical
resonator in a cavity 1161/ORD   EPC   850087.8   EP1061602   60037555.2  
Germany   17-May-2000   20-Dec-2000   08-Jan-2009   17-May-2020   Powerwave
Technologies Inc.   Tuning assembly for a dielectrical resonator in a cavity



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1161/ORD   ORD   0104182-1   SE0104182   520207   Sweden   28-Apr-2000  
12-Dec-2001   10-Jun-2003   28-Apr-2020   Powerwave Technologies Inc.   Tuning
assembly for a dielectrical resonator in a cavity 1161/ORD   EPC   850087.8  
EP1061602   1061602   UK   17-May-2000   20-Dec-2000   26-Dec-2007   17-May-2020
  Powerwave Technologies Inc.   Tuning assembly for a dielectrical resonator in
a cavity 1165/ORD   ORD   80433/98   AU742330B   742330   Australia  
02-Dec-1999   20-Dec-2001   04-Apr-2002   02-Dec-2019   Powerwave Technologies
Inc.   Microwave resonator with dielectric tuning body resiliency secured to a
movable rod by spring means 1165/ORD   ORD   98805852.9   1259231   CN1133231C  
PRC   18-May-1998   05-Jul-2000   31-Dec-2003   18-May-2018   Powerwave
Technologies Inc.   Microwave resonator with dielectric tuning body resiliency
secured to a movable rod by spring means 1165/ORD   EPP   98928695   EP0986833  
986833   Finland   18-May-1998   12-Oct-1998   29-Dec-2004   18-May-2018  
Powerwave Technologies Inc.   Microwave resonator with dielectric tuning body
resiliently secured to a movable rod by spring means 1165/ORD   ORD   98928695  
EP0986833   69828395   Germany   18-May-1998   12-Oct-1998   08-Dec-2005  
18-May-2018   Powerwave Technologies Inc.   Microwave resonator with dielectric
tuning body resiliently secured to a movable rod by spring means 1165/ORD   ORD
  347134   EP0986833   986833   Sweden   06-Jun-1997   22-Mar-2000   29-Dec-2004
  06-Jun-2017   Powerwave Technologies Inc.   Microwave resonator with
dielectric tuning body resiliently secured to a movable rod by spring means
1165/ORD   EPP   98928695   EP0986833   986833   UK   18-May-1998   12-Oct-1998
  29-Dec-2004   18-May-2018   Powerwave Technologies Inc.   Microwave resonator
with dielectric tuning body resiliently secured to a movable rod by spring means
1166/ORD   PCT   1912738   EP1262017   1262017   EPC   08-Jul-2002   04-Dec-2002
  26-Jun-2009   14-Feb-2021   Powerwave Technologies Inc.   Spectral distortion
monitor for controlling pre- distortion and feed-forward linearization of RF
power amplifier 1167/ORD   ORD   ZL99813985.8   1329763   CN1196220C   PRC  
24-Nov-1999   02-Jan-2002   06-Apr-2005   24-Nov-2019   Powerwave Technologies
Inc.   Microstrip filter device 1167/ORD   ORD   99963753.1   EP1135826  
1135826   EPC   24-Nov-1999   26-Sep-2001   12-Mar-2008   24-Nov-2019  
Powerwave Technologies Inc.   Microstrip filter device 1167/ORD   EPP   19992509
  FI992509   118934   Finland   24-Nov-1999   01-Jun-2000   15-May-2008  
24-Nov-2019   Powerwave Technologies Inc.   Microstrip filter device 1167/ORD  
EPP   99963753.1   EP1135826   1135826   France   24-Nov-1999   26-Sep-2001  
12-Mar-2008   24-Nov-2019   Powerwave Technologies Inc.   Microstrip filter
device 1167/ORD   EPP   99963753.1   EP1135826   69938361.7   Germany  
24-Nov-1999   26-Sep-2001   26-Feb-2008   24-Nov-2019   Powerwave Technologies
Inc.   Microstrip filter device 1167/ORD   ORD   10-2001-7006851  
10-2001-0089532   10-0611351   Korea, Republic of   24-Nov-1999   06-Oct-2001  
03-Aug-2006   24-Nov-2019   Powerwave Technologies Inc.   Microstrip filter
device 1167/ORD   ORD   9804153-6   SE9804153   513359   Sweden   01-Dec-1998  
02-Jun-2000   04-Sep-2000   01-Dec-2018   Powerwave Technologies Inc.  
Microstrip filter device 1167/ORD   EPP   99963753.1   EP1135826   1135826   UK
  24-Nov-1999   26-Sep-2001   12-Mar-2008   24-Nov-2019   Powerwave Technologies
Inc.   Microstrip filter device 1168/ORD   PRI   9800663-8   SE9800663   513164
  Sweden   03-Mar-1998   04-Sep-1999   17-Jul-2000   03-Mar-2018   Powerwave
Technologies Inc.   Mounting bracket 1169/ORD   PCT   99801502.4   1286816  
CN1214488C   PRC   09-Jun-1999   07-Mar-2001   10-Aug-2005   09-Jun-2019  
Powerwave Technologies Inc.   Dual band antenna 1169/ORD   PCT   99935211.5  
EP1072065   1072065   EPC   09-Jun-1999   31-Jan-2001   13-Mar-2002  
09-Jun-2019   Powerwave Technologies Inc.   Dual band antenna 1169/ORD   EPC  
99935211.5   EP1072065   1072065   France   09-Jun-1999   31-Jan-2001  
13-Mar-2002   09-Jun-2019   Powerwave Technologies Inc.   Dual band antenna
1169/ORD   EPC   99935211.5   DE69901026D   69901026.8   Germany   09-Jun-1999  
18-Apr-2002   22-Aug-2002   09-Jun-2019   Powerwave Technologies Inc.   Dual
band antenna



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1169/ORD   EPP   99935211.5   EP1072065   1072065   Greece   09-Jun-1999  
31-Jan-2001   13-Mar-2002   09-Jun-2019   Powerwave Technologies Inc.   Dual
band antenna 1169/ORD   EPC   99935211.5   ES1072065   2153342   Spain  
09-Jun-1999   31-Jan-2001   13-Mar-2002   09-Jun-2019   Powerwave Technologies
Inc.   Dual band antenna 1169/ORD   PRI   9802301-3   SE9802301   512439  
Sweden   26-Jun-1998   27-Dec-1999   20-Mar-2000   26-Jun-2018   Powerwave
Technologies Inc.   Dual band antenna 1169/ORD   EPP   99935211.5   EP1072065  
1072065   UK   09-Jun-1999   31-Jan-2001   13-Mar-2002   09-Jun-2019   Powerwave
Technologies Inc.   Dual band antenna 1170/ORD   ORD   98809706   1272967  
CN1135649C   PRC   26-Aug-1998   08-Nov-2000   21-Jan-2004   26-Aug-2018  
Powerwave Technologies Inc.   Multi surface coupled coaxial resonator 1170/ORD  
ORD   98949970.2   EP1034576   1034576   EPC   26-Aug-1998   04-Aug-1999  
24-Apr-2002   26-Aug-2018   Powerwave Technologies Inc.   Multi surface coupled
coaxial resonator 1170/ORD   PRI   9970003842   FI973842   1034576   Finland  
30-Sep-1997   31-Mar-1999   31-Mar-1999   30-Sep-2017   Powerwave Technologies
Inc.   Multi surface coupled coaxial resonator 1170/ORD   EPP   98949970.2  
EP1034576   69805095   Germany   26-Aug-1998   04-Aug-1999   24-Apr-2002  
26-Aug-2018   Powerwave Technologies Inc.   Multi surface coupled coaxial
resonator 1170/ORD   EPP   98949970.2   EP1034576   1034576   Sweden  
26-Aug-1998   08-Apr-1999   24-Apr-2002   26-Aug-2018   Powerwave Technologies
Inc.   Multi surface coupled coaxial resonator 1170/ORD   EPP   98949970.2  
EP1034576   1034576   UK   26-Aug-1998   08-Apr-1999   24-Apr-2002   26-Aug-2018
  Powerwave Technologies Inc.   Multi surface coupled coaxial resonator 1173/EP
  EPC   99943573.8   EP1118134   1118134   Belgium   12-Aug-1999   25-Jul-2001  
30-Apr-2008   12-Aug-2019   Powerwave Technologies Inc.   Coaxial cavity
resonator 1173/ORD   ORD   2339793   CA2339793   2339793   Canada   12-Aug-1999
  24-Feb-2000   27-Oct-2009   12-Aug-2019   Powerwave Technologies Inc.  
Coaxial cavity resonator 1173/ORD   ORD   99809270.3   1311906   ZL99809270.3  
PRC   12-Aug-1999   05-Sep-2001   07-Apr-2004   12-Aug-2019   Powerwave
Technologies Inc.   Coaxial cavity resonator 1173/EP   EPC   99943573.8  
EP1118134   1118134   Cyprus, Republic of   12-Aug-1999   25-Jul-2001  
02-Feb-2009   12-Aug-2019   Powerwave Technologies Inc.   Coaxial cavity
resonator 1173/EP   ORD   99943573.8   EP1118134   1118134   EPC   12-Aug-1999  
25-Jul-2001   02-Feb-2009   12-Aug-2019   Powerwave Technologies Inc.   Coaxial
cavity resonator 1173/EP   EPC   99943573.8   EP1118134   69938626.8   Germany  
12-Aug-1999   25-Jul-2001   10-Jun-2009   12-Aug-2019   Powerwave Technologies
Inc.   Coaxial cavity resonator 1173/EP   EPC   99943573.8   EP1118134   1118134
  Ireland   12-Aug-1999   25-Jul-2001   02-Feb-2009   12-Aug-2019   Powerwave
Technologies Inc.   Coaxial cavity resonator 1173/EP   EPC   99943573.8  
EP1118134   1118134   Italy   12-Aug-1999   25-Jul-2001   30-Apr-2008  
12-Aug-2019   Powerwave Technologies Inc.   Coaxial cavity resonator 1173/EP  
EPC   99943573.8   EP1118134   ES2302387   Spain   12-Aug-1999   25-Jul-2001  
01-Jul-2008   12-Aug-2019   Powerwave Technologies Inc.   Coaxial cavity
resonator 1173/ORd   ORD   9802714-7   SE9802714   513349   Sweden   12-Aug-1998
  13-Feb-2000   28-Aug-2000   12-Aug-2018   Powerwave Technologies Inc.  
Coaxial cavity resonator 1174/ORD   PCT   1901814.2   EP1245077   1245077   EPC
  08-Jan-2001   02-Oct-2002   24-Aug-2011   08-Jan-2021   Powerwave Technologies
Inc.   Carrier-blanking mechanism for sweeping detector used to measure and
correct RF power amplifier distortion 1174/PCT   ORD   2001-552518     4707915  
Japan   08-Jan-2001     25-Mar-2011   08-Jan-2021   Powerwave Technologies Inc.
  Carrier-blanking mechanism for sweeping detector used to measure and correct
RF power amplifier distortion 1175/ORD   PCT   1991348.2   EP1346472   1346472  
EPC   21-Dec-2001   24-Sep-2003       Powerwave Technologies Inc.   Closed loop
active cancellation technique (ACT)- based RF power amplifier linearization
architecture



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1175/ORD   EPP   1991348.2   EP1346472   1346472   France   21-Dec-2001  
24-Sep-2003   11-Feb-2009   21-Dec-2021   Powerwave Technologies Inc.   Closed
loop active cancellation technique (ACT)- based RF power amplifier linearization
architecture 1175/ORD   EPP   1991348.2   EP1346472   60137643   Germany  
21-Dec-2001   24-Sep-2003   11-Feb-2009   21-Dec-2021   Powerwave Technologies
Inc.   Closed loop active cancellation technique (ACT)- based RF power amplifier
linearization architecture 1175/ORD   EPP   1991348.2   EP1346472   1346472  
Sweden   21-Dec-2001   24-Sep-2003   11-Feb-2009   21-Dec-2021   Powerwave
Technologies Inc.   Closed loop active cancellation technique (ACT)- based RF
power amplifier linearization architecture 1177/ORD   PCT   99807397   1305650  
CN1152451C   PRC   18-Jun-1999   25-Jul-2001   02-Jun-2004   18-Jun-2019  
Powerwave Technologies Inc.   Device for tuning of a dielectric resonator
1177/PCT   EPC   99931732.4   EP1088362   1088362   Denmark   18-Jun-1999  
04-Apr-2001   15-Nov-2006   18-Jun-2019   Powerwave Technologies Inc.   Device
for tuning of a dielectric resonator 1177/ORD   EPC   99931732.4   EP1088362  
1088362   Finland   18-Jun-1999   04-Apr-2001   15-Nov-2006   18-Jun-2019  
Powerwave Technologies Inc.   Device for tuning of a dielectric resonator
1177/ORD   EPC   99931732.4   EP1088362   69934005.5   Germany   18-Jun-1999  
04-Apr-2001   15-Nov-2006   18-Jun-2019   Powerwave Technologies Inc.   Device
for tuning of a dielectric resonator 1177/ORD   PCT   10-2000-7014245  
10-2001-0052897   10-0631084   Korea, Republic of   18-Jun-1999   25-Jun-2001  
26-Sep-2006   18-Jun-2019   Powerwave Technologies Inc.   Device for tuning of a
dielectric resonator 1177/ORD   PRI   9802191-8   SE9802191   512513   Sweden  
18-Jun-1998   19-Dec-1999   27-Mar-2000   18-Jun-2018   Powerwave Technologies
Inc.   Device for tuning of a dielectric resonator 1179/   PCT   1937515.3  
EP1293039   1293039   EPC   18-May-2001   19-Mar-2003   10-Aug-2008  
18-May-2021   Powerwave Technologies Inc.   High linearity multicarrier RF
amplifier 1179/   EPP   1937515.3   EP1293039   1293039   Finland   18-May-2001
  19-Mar-2003   10-Aug-2008   18-May-2021   Powerwave Technologies Inc.   High
linearity multicarrier RF amplifier 1179/   EPP   1937515.3   EP1293039  
1293039   France   18-May-2001   19-Mar-2003   10-Aug-2008   18-May-2021  
Powerwave Technologies Inc.   High linearity multicarrier RF amplifier 1179/  
EPP   1937515.3   EP1293039   60136066   Germany   18-May-2001   19-Mar-2003  
10-Aug-2008   18-May-2021   Powerwave Technologies Inc.   High linearity
multicarrier RF amplifier 1179/   EPP   1937515.3   EP1293039   1293039   Sweden
  18-May-2001   19-Mar-2003   10-Aug-2008   18-May-2021   Powerwave Technologies
Inc.   High linearity multicarrier RF amplifier 1179/   EPP   1937515.3  
EP1293039   1293039   UK   18-May-2001   19-Mar-2003   10-Aug-2008   18-May-2021
  Powerwave Technologies Inc.   High linearity multicarrier RF amplifier
1183/ORD   ORD   1807189.9   1419719   ZL01807189.9   PRC   20-Mar-2001  
21-May-2003   12-Oct-2005   20-Mar-2021   Powerwave Technologies Inc.   Coaxial
cavity resonator, filter and use of resonator component in a filter 1183/ORD  
ORD   1916015.9   EP1269563   1269563   EPC   20-Mar-2001   02-Jan-2003  
06-May-2009   20-Mar-2021   Powerwave Technologies Inc.   Coaxial cavity
resonator, filter and use of resonator component in a filter 1183/ORD   EPC  
1916015.9   EP1269563   1269563   France   20-Mar-2001   02-Jan-2003  
06-May-2009   20-Mar-2021   Powerwave Technologies Sweden AB   Coaxial cavity
resonator, filter and use of resonator component in a filter 1183/ORD   EPC  
1916015.9   EP1269563   60138607.8   Germany   20-Mar-2001   02-Jan-2003  
06-May-2009   20-Mar-2021   Powerwave Technologies Sweden AB   Coaxial cavity
resonator, filter and use of resonator component in a filter 1183/ORD   ORD  
-276306   SE0001143   520203   Sweden   30-Mar-2000   01-Oct-2001   10-Jun-2003
  30-Mar-2020   Powerwave Technologies Inc.   Coaxial cavity resonator, filter
and use of resonator component in a filter 1183/ORD   EPC   1916015.9  
EP1269563   1269563   UK   20-Mar-2001   02-Jan-2003   25-Mar-2009   20-Mar-2021
  Powerwave Technologies Inc.   Coaxial cavity resonator, filter and use of
resonator component in a filter 1184/ORD   ORD   808413   1353875   CN1193458C  
PRC   26-Apr-2000   12-Jun-2002   16-Mar-2005   26-Apr-2020   Powerwave
Technologies Inc.   Temperature-compensated rod resonator 1184/ORD   ORD  
928066   EP1181738   1181738   EPC   26-Apr-2000   14-Dec-2000   10-Oct-2007  
26-Apr-2020   Powerwave Technologies Inc.   Temperature-compensated rod
resonator 1184/ORD   EPC   928066   EP1181738   60036701   Germany   26-Apr-2000
  14-Dec-2000   10-Oct-2007   26-Apr-2020   Powerwave Technologies Inc.  
Temperature-compensated rod resonator



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1184/ORD   ORD   1555264   SE9902094   514247   Sweden   04-Jun-1999  
05-Dec-2000   29-Jan-2001   04-Jun-2019   Powerwave Technologies Inc.  
Temperature-compensated rod resonator 1188/   PCT   812081.1   1371535  
CN1179445C   PRC   23-Aug-2000   25-Sep-2002   08-Dec-2004   23-Aug-2020  
Powerwave Technologies Inc.   Four port hybrid 1188/   ORD   957206.6  
EP1208615   1208615   EPC   23-Aug-2000   29-May-2002   05-Nov-2008  
23-Aug-2020   Powerwave Technologies Inc.   Four port hybrid 1188/   EPP  
957206.6   EP1208615   1208615   Germany   23-Aug-2000   29-May-2002  
05-Nov-2008   23-Aug-2020   Powerwave Technologies Inc.   Four port hybrid 1188/
  PRI   1901454   SE9903042   514767   Sweden   27-Aug-1999   28-Feb-2001  
23-Apr-2001   27-Aug-2019   Powerwave Technologies Inc.   Four port hybrid 1189/
  ORD   2002315007   2002315007   2002315007   Australia   06-Jun-2002  
02-Jan-2003   20-Dec-2007   06-Jun-2022   Powerwave Technologies Inc.  
Dual-mode resonator 1189/GB   PCT   GB20040000190   WO03001683   GB2394366   UK
  06-Jun-2002   03-Jan-2003   02-Mar-2005   06-Jun-2022   Powerwave Technologies
Inc.   Dual-mode resonator 1193/PCT   PCT   808556     ZL00808556.0   PRC  
18-May-2000     09-Feb-2005   18-May-2020   Powerwave Technologies Inc.   Method
and apparatus for stability margin determination in a repeater 1193/PCT   ORD  
944474.6   EP1186112   1186112   EPC   18-May-2000   13-Mar-2002   13-May-2009  
18-May-2020   Powerwave Technologies Inc.   Method and apparatus for stability
margin determination in a repeater 1193/PCT   EPC   944474.6   EP1186112  
1186112   France   18-May-2000   13-Mar-2002   13-May-2009   18-May-2020  
Powerwave Technologies Sweden AB   Method and apparatus for stability margin
determination in a repeater 1193/PCT   EPC   944474.6   EP1186112   60042205.4  
Germany   18-May-2000   13-Mar-2002   19-May-2009   18-May-2020   Powerwave
Technologies Sweden AB   Method and apparatus for stability margin determination
in a repeater 1193/   PRI   1598303   SE9902212   516753   Sweden   11-Jun-1999
  12-Dec-2000   26-Feb-2002   11-Jun-2019   Powerwave Technologies Inc.   Method
and apparatus for stability margin determination in a repeater 1193/PCT   EPP  
944474.6   EP1186112   1186112   UK   18-May-2000   13-Mar-2002   25-Mar-2009  
18-May-2020   Powerwave Technologies Inc.   Method and apparatus for stability
margin determination in a repeater 1194/ORD   ORD   1817989.4     ZL01817989.4  
PRC   25-Apr-2003     23-Nov-2005   25-Apr-2023   ALLGON AB   Shielded housing
1194/ORD   ORD   1965808.7   EP1334649   1334649   EPC   12-Sep-2001  
13-Aug-2003   17-Dec-2008   12-Sep-2021   ALLGON AB   Shielded housing 1194/ORD
  EPC   1965808.7   EP1334649   1334649   France   12-Sep-2001   13-Aug-2003  
17-Dec-2008   12-Sep-2021   ALLGON AB   Shielded housing 1194/ORD   EPC  
1965808.7   EP1334649   60137072.4   Germany   12-Sep-2001   13-Aug-2003  
09-Dec-2008   12-Sep-2021   ALLGON AB   Shielded housing 1194/ORD   ORD  
4103395.1     HK1060472   Hong Kong   14-May-2004   08-Jun-2004   17-Mar-2006  
14-May-2024   ALLGON AB   Shielded housing 1194/   PRI   741564   WO0235902  
1334649   Sweden   27-Oct-2000   02-May-2002   13-Aug-2003   27-Oct-2020  
ALLGON AB   Shielded housing 1194/ORD   EPC   1965808.7   EP1334649   1334649  
UK   12-Sep-2001   13-Aug-2003   25-Mar-2009   12-Sep-2021   ALLGON AB  
Shielded housing 1196/ORD   ORD   1819390   1476649   ZL01819390.0   PRC  
10-Dec-2001   18-Feb-2004   19-Jul-2006   10-Dec-2021   Powerwave Technologies
Sweden AB   Wave-guide and a connector therefor 1196/ORD   ORD   1270919.2  
EP1342285   1342285   EPC   10-Dec-2001   10-Sep-2003   16-Jul-2008  
10-Dec-2021   Powerwave Technologies Sweden AB   Wave-guide and a connector
therefor 1196/ORD   EPC   1270919.2   EP1342285   1342285   France   10-Dec-2001
  10-Sep-2003   16-Jul-2008   10-Dec-2021   Powerwave Technologies Sweden AB  
Wave-guide and a connector therefor 1196/ORD   EPC   1270919.2   EP1342285  
60134890   Germany   10-Dec-2001   10-Sep-2003   16-Jul-2008   10-Dec-2021  
Powerwave Technologies Sweden AB   Wave-guide and a connector therefor 1196/ORD
  ORD   0004569-0   WO0249140   518507   Sweden   11-Dec-2000   20-Jun-2002  
15-Oct-2002   11-Dec-2020   Powerwave Technologies Sweden AB   Wave-guide and a
connector therefor 1196/ORD   EPC   1270919.2   EP1342285   1342285   UK  
10-Dec-2001   10-Sep-2003   16-Jul-2008   10-Dec-2021   Powerwave Technologies
Sweden AB   Wave-guide and a connector therefor 1197/ORD   ORD   01819589.X  
1478314   CN1242512C   PRC   26-Oct-2001   25-Feb-2004   15-Feb-2006  
26-Oct-2021   Powerwave Technologies Sweden AB   Microwave antenna with patch
mounting device 1197/ORD   PCT   1979182.1   EP1340287   1340287   EPC  
26-Oct-2001   03-Sep-2003   12-Dec-2007   26-Oct-2021   Powerwave Technologies
Sweden AB   Microwave antenna with patch mounting device



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1197/ORD   EPP   1979182.1   EP1340287   1340287   France   26-Oct-2001  
03-Sep-2003   12-Dec-2007   26-Oct-2021   Powerwave Technologies Sweden AB  
Microwave antenna with patch mounting device 1197/ORD   EPP   1979182.1  
EP1340287   60131887   Germany   26-Oct-2001   03-Sep-2003   12-Dec-2007  
26-Oct-2021   Powerwave Technologies Sweden AB   Microwave antenna with patch
mounting device 1197/ORD   ORD   896488   SE0004354   518237   Sweden  
27-Nov-2000   28-May-2002   10-Sep-2002   27-Nov-2020   Powerwave Technologies
Sweden AB   Microwave antenna with patch mounting device 1197/ORD   EPP  
1979182.1   EP1340287   1340287   UK   26-Oct-2001   03-Sep-2003   12-Dec-2007  
26-Oct-2021   Powerwave Technologies Sweden AB   Microwave antenna with patch
mounting device 1198/ORD   ORD   ZL01821053.8   1484874   CN1248357C   PRC  
09-Nov-2001   24-Mar-2004   29-Mar-2006   09-Nov-2021   Powerwave Technologies
Sweden AB   Four port hybrid microstrip circuit of Lange type 1198/ORD   ORD  
1983025.6   EP1346432   1346432   EPC   15-May-2003   24-Sep-2003   26-May-2010
  15-May-2023   Powerwave Technologies Sweden AB   Four port hybrid microstrip
circuit of Lange type 1198/ORD   EPC   1983025.6   EP1346432   60142579  
Germany   15-May-2003   24-Sep-2003   30-May-2010   15-May-2023   Powerwave
Technologies Sweden AB   Four port hybrid microstrip circuit of Lange type
1198/ORD   ORD   1072109   SE0004835   520792   Sweden   22-Dec-2000  
23-Jun-2002   26-Aug-2003   22-Dec-2020   Powerwave Technologies Sweden AB  
Four port hybrid microstrip circuit of Lange type 1199/ORD   PCT   1821153.4  
1483240   ZL01821153.4   PRC   09-Nov-2001   17-Mar-2004   24-May-2006  
09-Nov-2021   Powerwave Technologies Sweden AB   Microwave amplifier with bypass
segment 1199/ORD   ORD   1983026.4   EP1344313   1344313   EPC   15-May-2003  
17-Sep-2003   02-Jan-2008   15-May-2023   Powerwave Technologies Sweden AB  
Microwave amplifier with bypass segment 1199/ORD   EPC   1983026.4   EP1344313  
1344313   France   15-May-2003   17-Sep-2003   02-Jan-2008   15-May-2023  
Powerwave Technologies Sweden AB   Microwave amplifier with bypass segment
1199/ORD   EPC   1983026.4   EP1344313   60132244.4   Germany   15-May-2003  
17-Sep-2003   28-Dec-2007   15-May-2023   Powerwave Technologies Sweden AB  
Microwave amplifier with bypass segment 1199/ORD   ORD   4101972.6     HK1061471
  Hong Kong   22-Dec-2000     01-Aug-2008   22-Dec-2020   Powerwave Technologies
Sweden AB   Microwave amplifier with bypass segment 1199/ORD   PRI   1071836  
SE0004834   519752   Sweden   22-Dec-2000   23-Jun-2002   08-Apr-2003  
22-Dec-2020   Powerwave Technologies Sweden AB   Microwave amplifier with bypass
segment 1199/ORD   EPC   1983026.4   EP1344313   1344313   UK   15-May-2003  
17-Sep-2003   02-Jan-2008   15-May-2023   Powerwave Technologies Sweden AB  
Microwave amplifier with bypass segment 1200/ORD   PCT   1818180.5   CN1471748  
ZL01818180.5   PRC   12-Sep-2001   28-Jan-2004   28-Jun-2006   12-Sep-2021  
Powerwave Technologies Sweden AB   Beam adjusting device 1200/ORD   ORD  
1967873.9   EP1348244   1348244   EPC   12-Sep-2001   01-Oct-2003   21-Nov-2007
  12-Sep-2021   Powerwave Technologies Sweden AB   Beam adjusting device
1200/ORD   EPC   1967873.9   EP1348244   1348244   France   12-Sep-2001  
01-Oct-2003   21-Nov-2007   12-Sep-2021   Powerwave Technologies Sweden AB  
Beam adjusting device 1200/ORD   EPC   1967873.9   EP1348244   60131566.9  
Germany   12-Sep-2001   01-Oct-2003   21-Nov-2007   12-Sep-2021   Powerwave
Technologies Sweden AB   Beam adjusting device 1200/ORD   ORD   4104336.1  
HK1061309   1061309   Hong Kong   12-Sep-2001   10-Sep-2004   13-Oct-2006  
12-Sep-2021   Powerwave Technologies Sweden AB   Beam adjusting device 1200/ORD
  PRI   741260   SE0003929   519751   Sweden   27-Oct-2000   28-Apr-2002  
08-Apr-2003   27-Oct-2020   Powerwave Technologies Sweden AB   Beam adjusting
device 1200/ORD   EPC   1967873.9   EP1348244   1348244   UK   12-Sep-2001  
01-Oct-2003   21-Nov-2007   12-Sep-2021   Powerwave Technologies Sweden AB  
Beam adjusting device 1204/ORD   ORD   1811910.7   1441879   ZL01811910.7   PRC
  09-Jul-2001   10-Sep-2003   09-Jul-2008   09-Jul-2021   Powerwave Technologies
Sweden AB   TUNING SCREW ASSEMBLY 1204/ORD   ORD   279625   SE0002665   516862  
Sweden   14-Jul-2000   15-Jan-2002   12-Mar-2002   14-Jul-2020   Powerwave
Technologies Sweden AB   TUNING SCREW ASSEMBLY 1205/ORD   ORD   1820539.9  
1481614   CN1244199C   PRC   12-Dec-2001   10-Mar-2004   01-Mar-2006  
12-Dec-2021   ALLGON AB   Method for tuning a radio filter and a system for
tuning a radio filter



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1205/ORD   ORD   1270954.9   EP1352470   1352470   EPC   12-Dec-2001  
15-Oct-2003   11-Feb-2009   12-Dec-2021   ALLGON AB   Method for tuning a radio
filter and a system for tuning a radio filter 1205/ORD   ORD   1007341  
SE0004658   519892   Sweden   15-Dec-2000   16-Jun-2002   22-Apr-2003  
15-Dec-2020   ALLGON AB   Method for tuning a radio filter and a system for
tuning a radio filter 1205/ORD   EPC   1270954.9   EP1352470   1352470   UK  
12-Dec-2001   15-Oct-2003   25-Mar-2009   12-Dec-2021   ALLGON AB   Method for
tuning a radio filter and a system for tuning a radio filter 1206/ORD   ORD  
2808097.1   1502148   ZL02808097.1   PRC   13-Feb-2002   02-Jun-2004  
15-Nov-2006   13-Feb-2022   Powerwave Technologies Sweden AB   CIRCUIT BOARD
CONNECTOR 1206/ORD   ORD   2711605.2   EP1378025   1378025   EPC   13-Feb-2002  
07-Jan-2004   18-Aug-2009   13-Feb-2022   Powerwave Technologies Sweden AB  
CIRCUIT BOARD CONNECTOR 1206/ORD   EPC   2711605.2   EP1378025   60235072  
Germany   13-Feb-2002   07-Jan-2004   08-Apr-2010   13-Feb-2022   Powerwave
Technologies Sweden AB   CIRCUIT BOARD CONNECTOR 1206/ORD   ORD   4108875.9  
1066103A   HK1066103   Hong Kong   13-Feb-2002   11-Mar-2005   13-Apr-2007  
13-Feb-2022   Powerwave Technologies Sweden AB   CIRCUIT BOARD CONNECTOR
1206/ORD   EPC   2711605.2   EP1378025   2335975   Spain   13-Feb-2002  
07-Jan-2004   23-Apr-2010   13-Feb-2022   Powerwave Technologies Sweden AB  
CIRCUIT BOARD CONNECTOR 1206/ORD   ORD   0101303-6   SE0101303   520321   Sweden
  11-Apr-2001   12-Oct-2002   24-Jun-2003   11-Apr-2021   Powerwave Technologies
Sweden AB   CIRCUIT BOARD CONNECTOR 1206/ORD   EPC   2711605.2   EP1378025  
1378025   UK   13-Feb-2002   07-Jan-2004   18-Aug-2009   13-Feb-2022   Powerwave
Technologies Sweden AB   CIRCUIT BOARD CONNECTOR 1207/   PCT   6747834.7  
EP1886381   1915798   EPC   31-May-2006   13-Feb-2008   28-Apr-2011  
31-May-2026   Powerwave Technologies Sweden AB   Improved AEDT 1207/ORD   ORD  
0501235-6   SE0501235-6   528903   Sweden   31-May-2005   30-Nov-2006  
13-Mar-2007   31-May-2025   Powerwave Technologies Sweden AB   Improved AEDT
1208/ORD   PRI   2705473   SE0402523   527798   Sweden   19-Oct-2004  
20-Apr-2006   07-Jun-2006   19-Oct-2024   Powerwave Technologies Sweden AB   A
DC-extracting arrangement 1209/ORD   PCT   2.0048E+11     ZL200480011847.1   PRC
  02-Nov-2005     05-May-2010   30-Apr-2024   Powerwave Technologies Sweden AB  
Microwave transmission unit including lightning protection 1209/ORD   ORD  
200300665   DK176005   176005   Denmark   02-May-2003   03-Nov-2004  
21-Nov-2005   02-May-2023   Powerwave Technologies Sweden AB   Microwave
transmission unit including lightning protection 1209/EP   PRI   4730486  
EP1620918   1620918   EPC   30-Apr-2004   11-Nov-2004   13-Aug-2008  
30-Apr-2024   Powerwave Technologies Sweden AB   Microwave transmission unit
including lightning protection 1209/EP   EPC   4730486   EP1620918   1620918  
Finland   30-Apr-2004   11-Nov-2004   14-Nov-2008   30-Apr-2024   Powerwave
Technologies Sweden AB   Microwave transmission unit including lightning
protection 1209/EP   EPC   4730486   EP1620918   1620918   France   30-Apr-2004
  11-Nov-2004   13-Aug-2008   30-Apr-2024   Powerwave Technologies Sweden AB  
Microwave transmission unit including lightning protection 1209/EP   EPC  
4730486   EP1620918   6.02004E+11   Germany   30-Apr-2004   11-Nov-2004  
08-Aug-2008   30-Apr-2024   Powerwave Technologies Sweden AB   Microwave
transmission unit including lightning protection 1209/PCT   PCT   4730486  
EP1620918   1620918   Sweden   30-Apr-2004     13-Aug-2008   30-Apr-2024  
Powerwave Technologies Sweden AB   Microwave transmission unit including
lightning protection 1209/EP   EPC   4730486   EP1620918   1620918   UK  
30-Apr-2004   11-Nov-2004   02-Dec-2008   30-Apr-2024   Powerwave Technologies
Sweden AB   Microwave transmission unit including lightning protection 1210/ORD
  ORD   9600604-4   SE9600604   506106   Sweden   19-Feb-1996   20-Aug-1997  
10-Nov-1997   19-Feb-2016   Powerwave Technologies Sweden AB   Amplifier for
antenna and using integrated dual duplex filters 1211/PCT   PCT   200580041058.X
  CN101069324   ZL200580041058.X   PRC   15-Nov-2005   07-Nov-2007   08-Jun-2011
  15-Nov-2025   Powerwave Technologies Sweden AB   DUAL BAND ANTENNA 1211/ORD  
PRI   2848588   SE0402915   528084   Sweden   30-Nov-2004   27-Jun-2006  
29-Aug-2006   30-Nov-2024   Powerwave Technologies Sweden AB   DUAL BAND ANTENNA
1212/PCT   EPC   97922263.5   EP0894372   894372   Denmark   02-May-1997  
13-Nov-1997   17-Mar-2003   02-Mav-2017   Powerwave Technologies Sweden AB  
Channel selective repeater



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1212/PCT   PRI   97922263.5   EP0894372   894372   EPC   02-May-1997  
13-Nov-1997   27-Nov-2002   02-May-2017   Powerwave Technologies Sweden AB  
Channel selective repeater 1212/PCT   EPC   97922263.5   EP0894372   894372  
Finland   02-May-1997   13-Nov-1997   27-Nov-2002   02-May-2017   Powerwave
Technologies Sweden AB   Channel selective repeater 1212/PCT   EPC   97922263.5
  EP0894372   69717430   Germany   02-May-1997   13-Nov-1997   15-Apr-2004  
02-May-2017   Powerwave Technologies Sweden AB   Channel selective repeater
1212/PCT   EPC   97922263.5   EP0894372   894372   Italy   02-May-1997  
13-Nov-1997   27-Nov-2002   02-May-2017   Powerwave Technologies Sweden AB  
Channel selective repeater 1212/PCT   EPC   97922263.5   EP0894372   894372  
Spain   02-May-1997   13-Nov-1997   27-Nov-2002   02-May-2017   Powerwave
Technologies Sweden AB   Channel selective repeater 1212/ORD   PRI   9601774-4  
SE9601774   506571   Sweden   09-May-1996   10-Nov-1997   12-Jan-1998  
09-May-2016   Powerwave Technologies Sweden AB   Channel selective repeater
1212/PCT   EPC   97922263.5   EP0894372   894372   UK   02-May-1997  
13-Nov-1997   27-Nov-2002   02-May-2017   Powerwave Technologies Sweden AB  
Channel selective repeater 1213/PCT   PCT   2.0058E+11   CN101073178  
ZL200580033865.7   PRC   14-Oct-2005   30-Nov-2007   09-Dec-2009   14-Oct-2025  
Powerwave Technologies Sweden AB   DC Extract filter device 1213/ORD   PRI  
0500979-0   SE528358   528358   Sweden   19-Oct-2004   29-Apr-2005   24-Oct-2006
  19-Oct-2024   Powerwave Technologies Sweden AB   DC Extract filter device
1214/   PRI   0601890-7   SE530361   530361   Sweden   14-Sep-2006   15-Mar-2008
  13-May-2008   14-Sep-2026   Powerwave Technologies Sweden AB   Filter with
external Coupling pin 1216/   PCT   2.0068E+11   CN101189760A   ZL200680019456.6
  PRC   31-May-2006   28-May-2008   04-Jul-2012   31-May-2026   Powerwave
Technologies Sweden AB   Phase Shifter 1216/   PCT   6747834.7   EP1915798  
1915798   EPC   31-May-2006   07-Dec-2006   24-Aug-2011   31-May-2026  
Powerwave Technologies Sweden AB   Phase Shifter 1216/   EPP   6747834.7  
EP1915798   1915798   Finland   31-May-2006   07-Dec-2006   24-Aug-2011  
31-May-2026   Powerwave Technologies Sweden AB   Phase Shifter 1216/   EPP  
6747834.7   EP1915798   1915798   France   31-May-2006   07-Dec-2006  
24-Aug-2011   31-May-2026   Powerwave Technologies Sweden AB   Phase Shifter
1216/   EPP   6747834.7   EP1915798   1915798   Germany   31-May-2006  
07-Dec-2006   24-Aug-2011   31-May-2026   Powerwave Technologies Sweden AB  
Phase Shifter 1216/   PRI   0501235-6   SE0501235   528903   Sweden  
31-May-2005   01-Dec-2006   13-Mar-2007   31-May-2025   Powerwave Technologies
Sweden AB   Phase Shifter 1216/   EPP   6747834.7   EP1915798   1915798   UK  
31-May-2006   07-Dec-2006   24-Aug-2011   31-May-2026   Powerwave Technologies
Sweden AB   Phase Shifter 1218/ORD   PRI   0502453-4   SE0502453   529457  
Sweden   04-Nov-2005   05-May-2007   14-Aug-2007   04-Nov-2025   Powerwave
Technologies Sweden AB   General LNA 1219/ORD   ORD   9801727-0   SE9801727  
512078   Sweden   15-May-1998   16-Nov-1999   24-Jan-2000   15-May-2018  
Powerwave Technologies Sweden AB   Angular measurement 1222/ORD   ORD   2386313
  SE9904369   516789   Sweden   01-Dec-1999   02-Jun-2001   05-Mar-2002  
01-Dec-2019   Powerwave Technologies Sweden AB   Mounting of an antenna assembly
including a printed circuit board secured to a rigid metal reflector possibly by
adhesive tape 1223/ORD   ORD   2386617   SE9904370   516788   Sweden  
01-Dec-1999   02-Jun-2001   05-Mar-2002   01-Dec-2019   Powerwave Technologies
Sweden AB   Mounting of an antenna assembly including a printed circuit board
secured to a rigid metal reflector possibly by adhesive tape 1224/ORD   PCT  
01820757.X   CN1481594   ZL01820757.X   PRC   21-Dec-2001   10-Mar-2004  
21-Aug-2008   21-Dec-2021   Powerwave Technologies Sweden AB   Method for tuning
a radio filter and a system for tuning a radio filter 1224/ORD   PCT   1272437.3
  EP1346430   1346430   EPC   21-Dec-2001   24-Sep-2003   13-Oct-2009  
21-Dec-2021   Powerwave Technologies Sweden AB   Method for tuning a radio
filter and a system for tuning a radio filter 1224/ORD   EPP   1272437.3  
EP1346430   1346430   France   21-Dec-2001   24-Sep-2003   09-Dec-2009  
21-Dec-2021   Powerwave Technologies Sweden AB   Method for tuning a radio
filter and a system for tuning a radio filter



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1224/ORD   EPP   1272437.3   EP1346430   60140765.2   Germany   21-Dec-2001  
24-Sep-2003   01-Mar-2010   21-Dec-2021   Powerwave Technologies Sweden AB  
Method for tuning a radio filter and a system for tuning a radio filter 1224/ORD
  PRI   1082397   SE0004863   520112   Sweden   27-Dec-2000   28-Jun-2002  
27-May-2003   27-Dec-2020   Powerwave Technologies Sweden AB   Method for tuning
a radio filter and a system for tuning a radio filter 1224/ORD   EPP   1272437.3
  EP1346430   1346430   UK   21-Dec-2001   24-Sep-2003   21-Apr-2010  
21-Dec-2021   Powerwave Technologies Sweden AB   Method for tuning a radio
filter and a system for tuning a radio filter 1225/ORD   ORD   0100675-8  
SE0100675-8   519389   Sweden   28-Feb-2001   29-Aug-2002   25-Feb-2003  
28-Feb-2021   Powerwave Technologies Sweden AB   Repeater 1226/PCT   PCT  
2.0058E+11   CN101057367   ZL200580038428.4   PRC   25-Nov-2005   17-Oct-2007  
11-May-2011   25-Nov-2025   Powerwave Technologies Sweden AB   Antenna control
system 1226/   PRI   2835380   SE0402879   528015   Sweden   26-Nov-2004  
27-Jun-2006   08-Aug-2006   26-Nov-2024   Powerwave Technologies Sweden AB  
Antenna control system 1227/   PRI   2835989   SE0402880   528018   Sweden  
26-Nov-2004   27-Jun-2006   08-Aug-2006   26-Nov-2024   Powerwave Technologies
Sweden AB   Antenna control system 1228/ORD   ORD   2201683   SE0401144   526492
  Sweden   03-May-2004   27-Sep-2005   27-Sep-2005   03-May-2024   Powerwave
Technologies Sweden AB   Aperture antenna element 1230/ORD   PRI   0401941-0  
SE0401941   527757   Sweden   28-Jul-2004   29-Jan-2006   30-May-2006  
28-Jul-2024   Powerwave Technologies Inc.   Reflector assembly 1231/   PCT  
7748171.1   EP2022136   2022136   EPC   25-May-2007   06-Dec-2007   04-Oct-2011
  25-May-2027   Powerwave Technologies Sweden AB   Down Tilt Control Unit 1231/
  EPP   7748171.1   EP2022136   2022136   Finland   25-May-2007   06-Dec-2007  
04-Oct-2011   25-May-2027   Powerwave Technologies Sweden AB   Down Tilt Control
Unit 1231/   EPP   7748171.1   EP2022136   2022136   France   25-May-2007  
06-Dec-2007   04-Oct-2011   25-May-2027   Powerwave Technologies Sweden AB  
Down Tilt Control Unit 1231/   EPP   7748171.1   EP2022136   2022136   Germany  
25-May-2007   06-Dec-2007   04-Oct-2011   25-May-2027   Powerwave Technologies
Sweden AB   Down Tilt Control Unit 1231/   EPP   7748171.1   EP2022136   2022136
  Spain   25-May-2007   06-Dec-2007   04-Oct-2011   25-May-2027   Powerwave
Technologies Sweden AB   Down Tilt Control Unit 1231/   PRI   0601201-7  
SE529953   529953   Sweden   31-May-2006   01-Dec-2007   15-Jan-2008  
31-May-2026   Powerwave Technologies Sweden AB   A control system for
controlling the electrical tilt of an antenna 1232/   PRI   0601889-9     530302
  Sweden   14-Sep-2006   15-Mar-2008   22-Apr-2008   14-Sep-2026   Powerwave
Technologies Sweden AB   Antenna Filter Combination 1235/   PCT   6820900.6  
EP1952479   1952479   EPC   16-Nov-2006   06-Aug-2008   23-Nov-2011  
16-Nov-2026   Powerwave Technologies Sweden AB   Smart Pole 1235/   EPP  
6820900.6   EP1952479   1952479   France   16-Nov-2006   06-Aug-2008  
23-Nov-2011   16-Nov-2026   Powerwave Technologies Sweden AB   Smart Pole 1235/
  EPP   6820900.6   EP1952479   6.02006E+11   Germany   16-Nov-2006  
06-Aug-2008   23-Nov-2011   16-Nov-2026   Powerwave Technologies Sweden AB  
Smart Pole 1235/   EPP   6820900.6   EP1952479   ES2386296   Spain   16-Nov-2006
  06-Aug-2008   23-Nov-2011   16-Nov-2026   Powerwave Technologies Sweden AB  
Smart Pole 1237/PCT   PCT   3784786   EP1529421   1529421   EPC   18-Jul-2003  
11-May-2005   28-Sep-2010   18-Jul-2023   Powerwave Technologies Inc.  
INSTALLATION SITES FOR HOUSING ELECTRONIC EQUIPMENT 1243/   PRI   0601136-5  
SE529885   529885   Sweden   22-May-2006   23-Nov-2007   18-Dec-2007  
22-May-2026   Powerwave Technologies Sweden AB   Dual band antenna arrangement
1247/   PCT   527768/97     3343260   Japan   30-Jan-1997     23-Aug-2002    
Powerwave Technologies Inc.   Polar envelope correction mechanism for enhancing
linearity of RF/Microwave power amplifier 1247/   PCT   98-705845     351930  
Korea, Republic of   29-Jan-1998     26-Aug-2002     Powerwave Technologies Inc.
  Polar envelope correction mechanism for enhancing linearity of RF/Microwave
power amplifier



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1249/   PCT   506953/98     3342018   Japan   10-Jul-1997     23-Aug-2002  
10-Jul-2017   Powerwave Technologies Inc.   RF amplifier having adaptive
predistortion circuit 1249/   PCT   99-7000442     309808   Korea, Republic of  
10-Jul-1997     11-Sep-2001   10-Jul-2017   Powerwave Technologies Inc.   RF
amplifier having adaptive predistortion circuit 1251/   PRI   0601738-8  
SE530248   530248   Sweden   25-Aug-2006     08-Apr-2008   25-Aug-2026  
Powerwave Technologies Sweden AB   Active Lighting Protection 1256/   PRI  
0601909-5   SE530306   530306   Sweden   15-Sep-2006   16-Mar-2008   29-Apr-2008
  15-Sep-2026   Powerwave Technologies Sweden AB   Communication solution for
antennas 1258/   ORD   20010132096   TW525344B   TW174832   Taiwan   21-Dec-2001
  21-Mar-2003       Powerwave Technologies Inc.   Feed forward amplifier loop
control utilizing IF signal processing 1261/ORD   ORD   601381.7   GB2429011  
GB2429011   UK   24-Jan-2006   14-Feb-2007   30-May-2007   24-Jan-2026  
Powerwave Technologies Inc.   Microwave dielectric ceramic 1266/   ORD  
501259.6   GB2413127   GB2413127   UK   13-Apr-2005   19-Oct-2005   03-Jan-2007
  13-Apr-2025   Powerwave Technologies Inc.   Microwave Dielectric Ceramic
1266/DIV1   DIV   713583.3   GB24400048   2440048   UK   12-Jul-2007  
16-Jan-2008   26-Mar-2008   18-May-2025   Powerwave Technologies Inc.  
Microwave Dielectric Ceramic 1266/DIV2   DIV   713582.5   GB24400047   2440047  
UK   12-Jul-2007   16-Jan-2008   26-Mar-2008   18-May-2025   Powerwave
Technologies Inc.   Microwave Dielectric Ceramic 1266/PR3   PRI   507459.6  
GB2413127   2413127   UK   18-May-2005   19-Oct-2005   02-Apr-2008   18-May-2025
  Powerwave Technologies Inc.   Microwave Dielectric Ceramic 1278/   PCT  
8726673   EP2135325   2135325   EPC   07-Mar-2008   12-Sep-2008   26-Jul-2012  
07-Mar-2028   Powerwave Technologies Inc.   Dual staggered vertically polarized
variable azimuth beam width antenna for wireless network 1278/   EPP   8726673  
EP2135325   6.02008E+11   Germany   07-Mar-2008   12-Sep-2008   06-Jun-2012  
07-Mar-2028   Powerwave Technologies Inc.   Dual staggered vertically polarized
variable azimuth beam width antenna for wireless network 1305/   PRI   0800434-3
  SE531442   531442   Sweden   25-Feb-2008   07-Apr-2009   07-Apr-2009  
25-Feb-2028   Powerwave Technologies Sweden AB   Transverse phase shifter 1306/
  PRI   0800435-0   SE532035   532035   Sweden   25-Feb-2008   06-Oct-2009  
06-Oct-2009   25-Feb-2028   Powerwave Technologies Sweden AB   Improved Antenna
Isolation II 1307/LKP   PRI   870005142     78198   Finland   20-Nov-1987    
28-Feb-1989   20-Nov-2007   LK PRODUCTS OY (FI)   A TRANSMISSION LINE RESONATOR
1308/   PRI   910005156     915156   Finland   31-Oct-1991     01-May-1993  
31-Oct-2011   LK PRODUCTS OY (FI)   Temperature Compensated Resonato 1309/   ORD
  98300900.2   EP0859422   859422   EPC   06-Feb-1998   19-Aug-1998  
19-May-2004   06-Feb-2018   LK PRODUCTS OY (FI)   High-frequency filter 1309/  
PRI   970000525   FI970525   106584   Finland   07-Feb-1997   08-Aug-1998  
28-Feb-2001   07-Feb-2017   LK PRODUCTS OY (FI)   High-frequency filter 1311/  
PRI   980001362   FI981362   113575   Finland   12-Jun-1998   13-Dec-1999  
14-May-2004   12-Jun-2018   LK PRODUCTS OY (FI)   COUPLING ELEMENT AND
HIGH-FREQUENCY FILTER 1312/   PRI   990000462   FI990462   113578   Finland  
03-Mar-1999   04-Sep-2000   14-May-2004   03-Mar-2019   LK PRODUCTS OY (FI)  
Coupling element and manufacturing method for it and high-frequency filter 1313/
  PRI   990001476   FI991476   113577   Finland   29-Jun-1999   30-Dec-2000  
14-May-2004   29-Jun-2019   LK PRODUCTS OY (FI)   Low-pass filter 1314/   ORD  
1660172.6   EP1191626   1191626   EPC   22-Sep-2000   07-Feb-2003   11-May-2008
  22-Sep-2020   LK PRODUCTS OY (FI)   Resonator filter 1314/   PRI   2091  
FI20002091   114251   Finland   22-Sep-2000   23-Mar-2002   15-Sep-2004  
22-Sep-2020   LK PRODUCTS OY (FI)   Resonator filter 1315/   PRI   1676  
FI20001676   113353   Finland   17-Jul-2000   18-Jan-2002   15-Apr-2004  
17-Jul-2020   LK PRODUCTS OY (FI)   Method for attaching a resonator part and a
resonator 1316/   PRI   20021373   FI115808   115808   Finland   12-Jul-2002  
13-Jan-2004   15-Jul-2005   12-Jul-2022   LK PRODUCTS OY (FI)   Bypass
arrangement for low-noise amplifier 1317/   PCT   4721210.5   EP1604425  
1604425   EPC   17-Mar-2004   14-Dec-2005   13-Jun-2012   17-Mar-2024   LK
PRODUCTS OY (FI)   Resonator filter 1317/   PRI   20030402   FI20030402   119207
  Finland   18-Mar-2003   19-Sep-2004   29-Aug-2008   18-Mar-2023   LK PRODUCTS
OY (FI)   Resonator filter 1317/   EPP   4721210.5   EP1604425   6.02004E+11  
Germany   17-Mar-2004   14-Dec-2005   20-Jun-2012   17-Mar-2024   POWERWAVE
COMTEK OY   Resonator filter 1319/   PRI   20040432   FI20040432   119402  
Finland   22-Mar-2004   23-Sep-2005   31-Oct-2008   22-Mar-2024   LK PRODUCTS OY
(FI)   Arrangement for dividing a filter output signal 1319/   PCT  
5481/DELNP/2006     233683   India   03-Mar-2005     01-Apr-2009   03-Mar-2025  
LK PRODUCTS OY (FI)   Arrangement for dividing a filter output signal



--------------------------------------------------------------------------------

WW_PATENTS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Patent

Number

 

Country

Name

 

FilDate

 

PubDate

 

IssDate

 

ExpDate

 

Owner

 

Title

1322/   PCT   5742054.9   EP1754276   1754276   EPC   18-May-2005   22-Dec-2005
  22-Jul-2010   18-May-2025   LK PRODUCTS OY (FI)   Adjustable resonator filter
1322/   EPP   5742054.9   EP1754276   602005023299.0-08   Germany   18-May-2005
  22-Dec-2005   01-Sep-2010   18-May-2025   POWERWAVE COMTEK OY   Adjustable
resonator filter 1322/   PCT   5157/DELNP/2005     227074   India   18-May-2005
    01-Jan-2009   18-May-2025   LK PRODUCTS OY (FI)   Adjustable resonator
filter 1323/   PRI   20041560   FI20041560   117684   Finland   02-Dec-2004  
03-Jun-2006   15-Jan-2007   02-Dec-2024   LK PRODUCTS OY(FI)   Filtering
arrangement of antenna end 1324/   UTM   20050000040U     FI6737   Finland  
04-Feb-2005     19-Jul-2005   04-Feb-2015   LK PRODUCTS OY (FI)   Integrated
cross coupling 1325/   EPP   6725956.4   EP1886380   602006016268.5-08   Germany
  18-May-2006   13-Feb-2008   18-Aug-2010   18-May-2026   POWERWAVE COMTEK OY  
Arrangement for steering radiation lobe of antenna 1326/   PRI   20055292  
FI20055292   117777   Finland   07-Jun-2005   08-Dec-2006   15-Feb-2007  
07-Jun-2025   LK PRODUCTS OY (FI)   By-pass arrangement of a low noise amplifier
1330/   PRI   20065547   FI118663   118663   Finland   01-Sep-2006   31-Jan-2008
  31-Jan-2008   01-Sep-2026   LK PRODUCTS OY (FI)   MHA signal arrangement 1337/
  PRI   20065493   FI118750   118750   Finland   12-Jul-2006   29-Feb-2008  
29-Feb-2008   12-Jul-2026   LK PRODUCTS OY (FI)   MHA structure arrangement
1338/   PRI   0800642-1     532390   Sweden   19-Mar-2008     12-Jan-2010  
19-Mar-2028   Powerwave Technologies Sweden AB   Transmission line and a method
production of a transmission line 1341/   PRI   1291346   SE532279   532279  
Sweden   11-Apr-2008   01-Dec-2009   01-Dec-2009   11-Apr-2028   Powerwave
Technologies Sweden AB   Improved Antenna Isolation I 1348/   PRI   20065576  
FI119208   119208   Finland   20-Sep-2006   29-Aug-2008   29-Aug-2008  
20-Sep-2026   LK PRODUCTS OY (FI)   Intelligent Resonator and Filter Element
1355/   PRI   0900515-8   SE533885   533885   Sweden   17-Apr-2009   20-Feb-2011
  20-Feb-2011   17-Apr-2029   Powerwave Technologies Sweden AB   Antenna
assembly consisting of two or more single array antenna assemblies



--------------------------------------------------------------------------------

WW_APPLICATIONS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Country

Name

 

File

Date

 

Publication

Date

 

Owner

 

Title

1002/   PCT   5713403.3   WO2005091802   Published   EPC   14-Feb-2005  
10-Jun-2005   Powerwave Technologies Inc.   System and method for control of
loop alignment in adaptive feed forward amplifiers 1002/   PCT   3763/CHENP/2006
    Pending   India   11-Oct-2006     Powerwave Technologies Inc.   System and
method for Control of loop alignment for feed forward amplifiers 1002/PCT   ORD
  PCT/US2005/004437   WO2005091802   Published   Patent Cooperation Treaty  
14-Feb-2005   06-Oct-2005   Powerwave Technologies Inc.   Fast Control of Loop
Alignment for Feed Forward Amplifiers 1005/PCT   PCT   200480018834.X   1833418
  Published   PRC   01-Jul-2004   13-Sep-2006   Powerwave Technologies Inc.  
Digital Predistortion System and Method for Correcting Memory Effects within an
RF Power Amplifier 1005/   PCT   4756534.6   EP1645094   Published   EPC  
01-Jul-2004   12-Apr-2006   Powerwave Technologies Inc.   Digital Predistortion
System and Method for Correcting Memory Effects within an RF Power Amplifier
1005/PCT   ORD   PCT/US2004/021210   WO2005008883   Published   Patent
Cooperation Treaty   01-Jul-2004   27-Jan-2005   Powerwave Technologies Inc.  
Digital Predistortion System and Method for Correcting Memory Effects within an
RF Power Amplifier 1006/EP   PCT   4759204.3   EP1614244   Published   EPC  
07-Apr-2004   11-Jan-2006   Powerwave Technologies Inc.   Combiner Alignment by
Adjusting the Digital Input of Transmitter Modules Based on Anti-Phase Pilot
Signals 1006/PCT   ORD   PCT/US2004/10681   WO2004093326   Published   Patent
Cooperation Treaty   07-Apr-2004   28-Oct-2004   Powerwave Technologies Inc.  
Combiner Alignment by Adjusting the Digital Input of Transmitter Modules Based
on Anti-Phase Pilot Signals 1007/CA   PCT   2479684   CA2479684   Published  
Canada   18-Mar-2003   02-Oct-2003   Powerwave Technologies Inc.   System and
Method for Eliminating Signal Zero Crossings in Single and Multiple Channel
Communications Systems 1007/PCT   ORD   PCT/US2003/08005   WO03081793  
Published   Patent Cooperation Treaty   18-Mar-2003   02-Oct-2003   Powerwave
Technologies Inc.   System and Method for Eliminating Signal Zero Crossings in
Single and Multiple Channel Communications Systems 1008/KR   PCT  
10-2005-7011458   10-2005-0085809   Published   Korea, Republic of   11-Dec-2003
  29-Aug-2005   Powerwave Technologies Inc.   Feed Forward System Penalties and
Floors for Optimal Control 1008/PCT   ORD   PCT/US2003/39464   WO2004062091  
Published   Patent Cooperation Treaty   11-Dec-2003   22-Jul-2004   Powerwave
Technologies Inc.   Feed Forward System Penalties and Floors for Optimal Control
1009/CA   PCT   2515689   CA2515689   Published   Canada   11-Feb-2004  
02-Sep-2004   Powerwave Technologies Inc.   Enhanced Efficiency Feed Forward
Power Amplifier Utilizing Reduced Cancellation Bandwidth and Small Error
Amplifier 1009/CN   PCT   2.0048E+11   1751434   Published   PRC   11-Feb-2004  
22-Mar-2006   Powerwave Technologies Inc.   Enhanced Efficiency Feed Forward
Power Amplifier Utilizing Reduced Cancellation Bandwidth and Small Error
Amplifier 1009/PCT   ORD   PCT/US2004/03847   WO2004075397   Published  

Patent Cooperation

Treaty

  11-Feb-2004   02-Sep-2004   Powerwave Technologies Inc.   Enhanced Efficiency
Feed Forward Power Amplifier Utilizing Reduced Cancellation Bandwidth and Small
Error Amplifier 1009/EP   EPP   4710155.5   EP1609238   Published   Sweden  
11-Feb-2004   28-Dec-2005   Powerwave Technologies Inc.   Enhanced Efficiency
Feed Forward Power Amplifier Utilizing Reduced Cancellation Bandwidth and Small
Error Amplifier 1010/PCT   ORD   PCT/US2004/15899   WO2004107827   Published  

Patent Cooperation

Treaty

  20-May-2004   09-Dec-2004   Powerwave Technologies Inc.   Circuit Board
Assembly Employing Solder Vent Hole 1014/   PCT   4760873.2   EP1620942  
Published   EPC   04-May-2004   01-Feb-2006   Powerwave Technologies Inc.   RF
Amplifier Employing Active Load Linearization 1014/PCT   ORD   PCT/US2004/13889
  WO2004102788   Published   Patent Cooperation Treaty   04-May-2004  
25-Nov-2004   Powerwave Technologies Inc.   RF Amplifier Employing Active Load
Linearization



--------------------------------------------------------------------------------

WW_APPLICATIONS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Country

Name

 

File

Date

 

Publication

Date

 

Owner

 

Title

1016/WO   PCT   2.0058E+12   101023614   Published   PRC   08-Jul-2005  
22-Aug-2007   Powerwave Technologies Inc.   System and Method for Digital Timing
Error Correction in a Communications Systems Utilizing Adaptive Predistortion
1016/WO   ORD   PCT/US2005/24132   WO2006017126   Published   Patent Cooperation
Treaty   08-Jul-2005   16-Feb-2006   Powerwave Technologies Inc.   System and
Method for Digital Timing Error Correction in a Communications Systems Utilizing
Adaptive Predistortion 1018/WO   PCT   2.0058E+11     Published   PRC  
07-Jul-2005   29-Aug-2007   Powerwave Technologies Inc.   System and Method for
Differential IQ Delay Compensation in a Communications System Utilizing Adaptive
AQM Compensation 1018/WO   PCT   5772396.7   WO2006017115   Published   EPC  
07-Jul-2005   16-Feb-2006   Powerwave Technologies Inc.   System and Method for
Differential IQ Delay Compensation in a Communications System Utilizing Adaptive
AQM Compensation 1018/WO   ORD   PCT/US2005/024082   WO2006017115   Published  
Patent Cooperation Treaty   07-Jul-2005   16-Feb-2006   Powerwave Technologies
Inc.   System and Method for Differential IQ Delay Compensation in a
Communications System Utilizing Adaptive AQM Compensation 1019/   PCT  
PCT/US2005/024180     Pending   India   21-Feb-2007     Powerwave Technologies
Inc.   Auxiliary transistor gate bias control 1019/WO   ORD   PCT/US2005/24180  
WO2006/019606   Published   Patent Cooperation Treaty   11-Jul-2005  
16-Nov-2006   Powerwave Technologies Inc.   Auxiliary Transistor Gate Bias
Control system and method 1020/   PCT   19990027553   AU2755399   Published  
Australia   01-Mar-1999   20-Sep-1999   ALLGON AB   SYSTEM AND A METHOD FOR
TRANSFER OF A DIGITAL INFORMATION CARRYING SIGNAL 1020/   ORD   PCT/SE99/00288  
WO9945680   Published  

Patent Cooperation

Treaty

  01-Mar-1999   10-Sep-1999   ALLGON AB   SYSTEM AND A METHOD FOR TRANSFER OF A
DIGITAL INFORMATION CARRYING SIGNAL 1022/PCT   PCT   5722448.7   EP1738511  
Published   EPC   18-Jan-2005   08-Apr-2005   Powerwave Technologies Inc.  
Wideband Enhanced Digital Injection Predistortion System and Method 1022/PCT  
ORD   PCT/US2005/001449   WO2005069897   Published   Patent Cooperation Treaty  
18-Jan-2005   04-Aug-2005   Powerwave Technologies Inc.   Wideband Enhanced
Digital Injection Predistortion System and Method 1023/   PCT   5723756.2  
EP1723725   Published   EPC   24-Feb-2005   22-Nov-2006   Powerwave Technologies
Inc.   Digital predistortion system and method for linearizing an RF power
amplifier with nonlinear gain characteristics and memory ef 1023/   PCT  
3646/CHENP/2006     Pending   India   24-Feb-2005     Powerwave Technologies
Inc.   Digital predistortion system and method for linearizing an RF power
amplifier with nonlinear gain characteristics and memory ef 1023/PCT   ORD  
PCT/US2005/006020   WO2005086361   Published   Patent Cooperation Treaty  
24-Feb-2005   15-Sep-2005   Powerwave Technologies Inc.   Digitial Predistortion
System and Method for Linearizing an RF Power Amplifier with Nonlinear Gain
Characteristics and Memory 1024/   PCT   2557334   CA2557334   Published  
Canada   23-Feb-2005   06-Oct-2005   Powerwave Technologies Inc.   Digital
predistortion system and method for high efficiency transmitters 1024/   PCT  
5713947.9   EP1749359   Published   EPC   23-Feb-2005   10-Jun-2005   Powerwave
Technologies Inc.   Digital predistortion system and method for high efficiency
transmitters 1024/   PCT   3659/CHENP/2006     Pending   India   23-Feb-2005    
Powerwave Technologies Inc.   Digital predistortion system and method for high
efficiency transmitters 1024/PCT   ORD   PCT/US2005/005636   WO2005091865  
Published  

Patent Cooperation

Treaty

  23-Feb-2005   06-Oct-2005   Powerwave Technologies Inc.   Digital
Predistortion System and Method for High Efficiency Transmitters 1030/DIV1   DIV
  2.0061E+11   1874330   Published   PRC   19-Jun-2001   06-Dec-2006   Powerwave
Technologies Inc.   System and method for peak power reduction in multiple
carrier communications systems



--------------------------------------------------------------------------------

WW_APPLICATIONS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Country

Name

 

File

Date

 

Publication

Date

 

Owner

 

Title

1030/PCT   ORD   PCT/US01/19463   WO0182547   Published   Patent Cooperation
Treaty   19-Jun-2001   01-Nov-2001   Powerwave Technologies Inc.   System and
Method for Peak Power Reduction in Multiple Carrier Communications Systems
1032/EP   PCT   2744685.5   EP1405427   Published   EPC   28-Jun-2002  
07-Apr-2004   Powerwave Technologies Inc.   System and Method for Post Filtering
Peak Power Reduction in Communications Systems 1032/PCT   ORD   PCT/US02/20422  
WO03005594   Published   Patent Cooperation Treaty   28-Jun-2002   16-Jan-2003  
Powerwave Technologies Inc.   System and Method for Post Filtering Peak Power
Reduction in Communications Systems 1033/CN   PCT   2814927   1640081  
Published   PRC   30-Jul-2002   13-Jul-2005   Powerwave Technologies Inc.  
System and Method for Post Filtering Peak Power Reduction in Communications
Systems 1033/EP   PCT   2748266   EP1415448   Published   EPC   30-Jul-2002  
06-May-2004   Powerwave Technologies Inc.   System and Method for Post Filtering
Peak Power Reduction in Communications Systems 1033/PCT   ORD   PCT/US02/24041  
WO03013081   Published   Patent Cooperation Treaty   30-Jul-2002   13-Feb-2003  
Powerwave Technologies Inc.   System and Method for Post Filtering Peak Power
Reduction in Communications Systems 1035/PCT   ORD   PCT/US2003/12259  
WO03092153   Published   Patent Cooperation Treaty   22-Apr-2003   06-Nov-2003  
Powerwave Technologies Inc.   Bias Circuit Topologies for Minimization of RF
Amplifier Memory Effects 1036/CA   PCT   2476246   CA2476246   Published  
Canada   12-Feb-2003   21-Aug-2003   Powerwave Technologies Inc.   Feed Forward
RF Power Amplifier with High Efficiency Main Amplifier and Highly Linear Error
Amplifier 1036/KR   PCT   10-2004-7012645   10-2004-0105719   Published   Korea,
Republic of   12-Feb-2003   16-Dec-2004   Powerwave Technologies Inc.   Feed
Forward RF Power Amplifier with High Efficiency Main Amplifier and Highly Linear
Error Amplifier 1036/PCT   ORD   PCT/US2003/03948   WO03069773   Published  
Patent Cooperation Treaty   12-Feb-2003   21-Aug-2003   Powerwave Technologies
Inc.   Feed Forward RF Amplifier with High Efficiency Main Amplifier and Highly
Linear Error Amplifier 1039/CA   PCT   2495528   CA2495528   Published   Canada
  19-Aug-2003   04-Mar-2004   Powerwave Technologies Inc.   Enhanced Efficiency
LDMOS Based Feed Forward Amplfier 1039/EP   PCT   3793135.9   EP1552602  
Published   EPC   19-Aug-2003   13-Jul-2005   Powerwave Technologies Inc.  
Enhanced Efficiency LDMOS Based Feed Forward Amplfier 1039/PCT   ORD  
PCT/US2003/25978   WO2004019484   Published   Patent Cooperation Treaty  
19-Aug-2003   04-Mar-2004   Powerwave Technologies Inc.   Enhanced Efficiency
LDMOS Based Feed Forward Amplfier 1040/WO71   PCT   5760621.2   WO2006016964  
Published   EPC   14-Jun-2005   16-Feb-2006   Powerwave Technologies Inc.  
Digital Transmitter System Employing Self-Generating Predistortion Parameter
Lists and Adaptive Controller 1040/KR   PCT   10-2005-7013576   10-2005-0094876
  Published   Korea, Republic of   22-Jan-2004   28-Sep-2005   Powerwave
Technologies Inc.   Combined Use of Self-Generating Alignment Lists and Adaptive
Controllers to Align a Feed Forward System 1040/WO71   PCT   10-2007-7003366    
Pending   Korea, Republic of   14-Jun-2005     Powerwave Technologies Inc.  
Digital Transmitter System Employing Self-Generating Predistortion Parameter
Lists and Adaptive Controller 1040/PCT1   ORD   PCT/US2004/01800   WO2004065996
  Published   Patent Cooperation Treaty   22-Jan-2004   05-Aug-2004   Powerwave
Technologies Inc.   Feed Forward Amplifier System Employing Self- Generating
Alignment Lists and Adaptive Controller 1040/WO71   ORD   PCT/US2005/021025  
WO2006016964   Published   Patent Cooperation Treaty   14-Jun-2005   16-Feb-2006
  Powerwave Technologies Inc.   Digital Transmitter System Employing
Self-Generating Predistortion Parameter Lists and Adaptive Controller 1041/PCT  
PCT   2540127   CA2540127   Published   Canada   10-Sep-2004   14-Apr-2005  
Powerwave Technologies Inc.   Method for Aligning Feed Forward Loops 1041/PCT  
PCT   2.0048E+11   1886891   Published   PRC   10-Sep-2004   27-Dec-2006  
Powerwave Technologies Inc.   Method for Aligning Feed Forward Loops 1041/PCT  
ORD   PCT/US2004/029404   WO2005034338   Published   Patent Cooperation Treaty  
10-Sep-2004   14-Apr-2005   Powerwave Technologies Inc.   Method for Aligning
Feed Forward Loops



--------------------------------------------------------------------------------

WW_APPLICATIONS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Country

Name

 

File

Date

 

Publication

Date

 

Owner

 

Title

1043/EP   PCT   4759806.5   EP1614224   Published   EPC   07-Apr-2004  
01-Jan-2006   Powerwave Technologies Inc.   Additive Digital Predistortion
System Employing Parallel Path Coordinate Conversion 1043/PCT   ORD  
PCT/US2004/10680   WO2004095715   Published   Patent Cooperation Treaty  
07-Apr-2004   04-Nov-2004   Powerwave Technologies Inc.   Additive Digital
Predistortion System Employing Parallel Path Coordinate Conversion 1045/PCT  
ORD   PCT/US2003/039463   WO2004062091   Published   Patent Cooperation Treaty  
11-Dec-2003   22-Jul-2004   Powerwave Technologies Inc.   Using Penalties and
Floors for Control of Delay Mismatched Feed Forward Systems 1046/   PCT  
2.0058E+11   101142459   Published   PRC   09-Mar-2005   12-Mar-2008   Powerwave
Technologies Inc.   RF power amplifier assembly with heat pipe enhanced pallet
1046/   PCT   5728245.1   EP1736042   Published   EPC   09-Mar-2005  
29-Sep-2005   Powerwave Technologies Inc.   RF power amplifier assembly with
heat pipe enhanced pallet 1046/   PCT   10-2006-7021191     Pending   Korea,
Republic of   12-Oct-2006     Powerwave Technologies Inc.   RF power amplifier
assembly with heat pipe enhanced pallet 1046/WO   ORD   PCT/US2005/008071  
WO2005089197   Published   Patent Cooperation Treaty   09-Mar-2005   04-Oct-2007
  Powerwave Technologies Inc.   Heat Pipe Assisted Pallet 1052/PCT   ORD  
PCT/IB2004/003790   WO2005050827   Published  

Patent Cooperation

Treaty

  20-Nov-2004   13-Jul-2006   P-Wave Ltd.   Amplifier Linearization Using
Nonlinear Predistortion 1053/PCT   PCT   2.0058E+11     Published   PRC  
12-Oct-2005   17-Oct-2007   Powerwave Technologies Inc.   System and Method for
Forward Path Gain Control in a Digital Predistortion Linearized Transmitter
1053/PCT   PCT   5812850.5   WO2006052377   Published   EPC   12-Oct-2005  
18-May-2006   Powerwave Technologies Inc.   System and Method for Forward Path
Gain Control in a Digital Predistortion Linearized Transmitter 1053/PCT   ORD  
PCT/US2005/036735   WO2006/052377   Published   Patent Cooperation Treaty  
12-Oct-2005   30-Nov-2006   Powerwave Technologies Inc.   System and Method for
Forward Path Gain Control in a Digital Predistortion Linearized Transmitter
1058/PCT   ORD   PCT/US01/27713   WO0221887   Published  

Patent Cooperation

Treaty

  07-Sep-2001   14-Mar-2002   Powerwave Technologies Inc.   Durable Laminated
Electronics Assembly using Epoxy Preform (Paseo Nuevo Platform) 1059/EP   PCT  
1913130.9   EP1281262   Published   EPC   28-Feb-2001   05-Feb-2003   Powerwave
Technologies Inc.   System and Method for Peak Power Reduction in Spread
Spectrum Communications Systems 1059/PCT   ORD   PCT/US01/06317   WO0182547  
Published   Patent Cooperation Treaty   28-Feb-2001   01-Nov-2001   Powerwave
Technologies Inc.   System and Method for Peak Power Reduction in Spread
Spectrum Communications Systems 1063/PCT   PCT   6720451.1   EP1849207  
Published   EPC   08-Feb-2006   31-Oct-2007   Powerwave Technologies Inc.   Dual
Mode Ceramic Filter 1063/PCT   ORD   PCT/US2006/004338   WO2006/086414  
Published   Patent Cooperation Treaty   08-Feb-2006   05-Jul-2007   Powerwave
Technologies Inc.   Dual Mode Ceramic Filter 1067/CA   PCT   2505189   CA2505189
  Published   Canada   20-Nov-2003   10-Jun-2004   Powerwave Technologies Inc.  
Systems and Methods of Dynamic Bias Switching for Radio Frequency Power
Amplifiers 1067/WO   ORD   PCT/US2003/37499   WO2004049559   Published   Patent
Cooperation Treaty   20-Nov-2003   10-Jun-2004   Powerwave Technologies Inc.  
Systems and Methods of Dynamic Bias Switching for Radio Frequency Power
Amplifiers 1074/   PCT   4971/CHENP/2007     Pending   India   03-Apr-2006    
Powerwave Technologies Inc.   System and Method for Using the Pilot Frequency
from a Positive Feedback Pilot Generation and Detection Circuit to Improve Seco
1074/   ORD   PCT/US06/12202   WO2006/110360   Published   Patent Cooperation
Treaty   03-Apr-2006   19-Oct-2006   Powerwave Technologies Inc.   System and
Method for Using the Pilot Frequency from a Positive Feedback Pilot Generation
and Detection Circuit to Improve Seco 1075/WO   ORD   PCT/US02/30636  
WO03030354   Published   Patent Cooperation Treaty   27-Sep-2002   10-Apr-2003  
Powerwave Technologies Inc.   Spurious Ratio Control Circuit for Use with
Feed-Forward Linear Amplifiers 1082/PCT   PCT   6739069   EP1869762   Published
  EPC   20-Mar-2006   26-Dec-2007   Powerwave Technologies Inc.   RF Power
Amplifier System Employing An Analog Predistortion Module Using Zero Crossings
1082/PCT   PCT   4730/CHENP/2007     Pending   India   20-Mar-2006     Powerwave
Technologies Inc.   RF Power Amplifier System Employing An Analog Predistortion
Module Using Zero Crossings



--------------------------------------------------------------------------------

WW_APPLICATIONS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Country

Name

 

File

Date

 

Publication

Date

 

Owner

 

Title

1082/PCT   ORD   PCT/US06/10133   WO 2006/102278   Published   Patent
Cooperation Treaty   20-Mar-2006   28-Sep-2006   Powerwave Technologies Inc.  
RF Power Amplifier System Employing An Analog Predistortion Module Using Zero
Crossings 1085/CA   ORD   2286542   CA2286542   Published   Canada   18-Oct-1999
  19-Apr-2000   Powerwave Technologies Inc.   Amplification System Having Mask
Detection 1086/CA   ORD   2286544   CA2286544   Published   Canada   18-Oct-1999
  19-Apr-2000   Powerwave Technologies Inc.   Amplification System having Mask
Detection and Bias Compensation 1096/PCT   ORD   PCT/US2006/13529   WO
2006/113234   Published   Patent Cooperation Treaty   12-Apr-2006   12-Apr-2007
  Powerwave Technologies Inc.   Adaptive Predistortion Linearized Amplifier
System Employing Selective Sampling 1098/PCT   PCT   6790120.7   EP1929846  
Published   EPC   31-Aug-2006   08-Mar-2007   Powerwave Technologies Inc.  
System and Method for Shielded Coaxial Cable Attachment 1098/   ORD  
PCT/US2006/034022     Pending   India   01-Apr-2008     Powerwave Technologies
Inc.   System and Method for Shielded Coaxial Cable Attachment 1098/PCT   ORD  
PCT/US2006/034022   WO2007/027884   Published   Patent Cooperation Treaty  
31-Aug-2006   08-Mar-2007   Powerwave Technologies Inc.   System and Method for
Shielded Coaxial Cable Attachment 1100/PCT   PCT   6803510.4   EP1932308  
Published   EPC   13-Sep-2006   29-Mar-2007   Powerwave Technologies Inc.  
Amplifier System Employing Analog Polynomial Predistortion with Sub-Nyquist
Digital Predistortion 1100/PCT   ORD   PCT/US2006/035663   WO 2007/035358  
Published   Patent Cooperation Treaty   13-Sep-2006   29-Mar-2007   Powerwave
Technologies Inc.   Amplifier System Employing Analog Polynomial Predistortion
with Sub-Nyquist Digital Predistortion 1105/   PCT   6803235.8   EP1929804  
Published   EPC   08-Sep-2006   15-Mar-2007   Powerwave Technologies Inc.  
Distributed Antenna System Using Signal Precursors 1105/   ORD   1735/CHENP/2008
    Pending   India   07-Apr-2008     Powerwave Technologies Inc.   Distributed
Antenna System Using Signal Precursors 1105/   ORD   PCT/US2006/035108  
WO2007/030739   Published   Patent Cooperation Treaty   08-Sep-2006  
15-Mar-2007   Powerwave Technologies Inc.   Distributed Antenna System Using
Signal Precursors 1106/PCT   ORD   PCT/US2003/07092   WO03075632   Published  
Patent Cooperation Treaty   06-Mar-2003   18-Sep-2003   Powerwave Technologies
Inc.   Rf amplifier system with interface to provide a computer readable
spectral depiction of the rf output 1109/PCT   ORD   PCT/US06/48726  
WO2007/073490   Published   Patent Cooperation Treaty   20-Dec-2006  
28-Jun-2007   Powerwave Technologies Inc.   Crest Factor Reduction (CFR) for
OFDM Using Selective Sub-Carrier Degradation 1111/PCT   ORD   PCT/US06/48259  
WO2007/075579   Published   Patent Cooperation Treaty   18-Dec-2006  
27-Sep-2007   Powerwave Technologies Inc.   Distributed Antenna System Employing
Digital Forward Deployment Of Wireless Transmit/Receive Locations 1112/PCT   PRI
  PCT/US01/04447   WO0159924   Published   Patent Cooperation Treaty  
08-Feb-2001   16-Aug-2001   Powerwave Technologies Inc.   Power Booster Method
and Apparatus For Improving The Performance of Radio Frequency Linear Power
Amplifiers 1113/PCT   PRI   PCT/SE96/00627   WO9637009   Published   Patent
Cooperation Treaty   14-May-1996   21-Nov-1996   ALLGON AB   An antenna device
with two radiating elements having an adjustable phase difference between the
radiating elements 1119/PCT   ORD   PCT/SE89/00705   WO90/06627   Published  
Patent Cooperation Treaty   30-Nov-1989   14-Jun-1990   ALLGON AB   Method and a
device pertaining to an electro-mechanically controlled resonance module
1132/PCT   ORD   PCT/SE95/01359   WO9616337   Published   Patent Cooperation
Treaty   15-Nov-1995   30-May-1996   ALLGON AB   Measuring line for a coaxial
conductor for determining energy throughflow and standing wave ratios 1135/PCT  
PCT   JP19980514663T   JP2001508954T   Published   Japan   07-Aug-1997  
03-Jul-2001   Powerwave Technologies Inc.   Adaptive digital predistortion
linearization and feedforward correction of RF power amplifier 1135/PCT   ORD  
PCT/US97/14003   WO9812800   Published   Patent Cooperation Treaty   07-Aug-1997
  26-Mar-1998   Powerwave Technologies Inc.   Adaptive digital predistortion
linearization and feedforward correction of RF power amplifier 1136/PCT   PRI  
PCT/US98/12664   WO9858419   Published   Patent Cooperation Treaty   17-Jun-1998
  23-Dec-1998   Powerwave Technologies Inc.   Temperature compensation structure
for resonator cavity



--------------------------------------------------------------------------------

WW_APPLICATIONS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Country

Name

 

File

Date

 

Publication

Date

 

Owner

 

Title

1139/PCT   PRI   PCT/SE96/00678   WO9637922   Published   Patent Cooperation
Treaty   24-May-1996   28-Nov-1996   ALLGON AB   Movable dielectric body for
controlling propagation velocity in a feed line 1140/PCT   PCT   AU19960064744D
  AU6474496   Published   Australia   12-Jul-1996   18-Feb-1997   ALLGON AB  
Antenna amplifier 1140/PCT   PRI   PCT/SE96/00951   WO9704534   Published  
Patent Cooperation Treaty   12-Jul-1996   06-Feb-1997   ALLGON AB   Antenna
amplifier 1143/PCT   ORD   PCT/SE97/00916   WO9745969   Published  

Patent Cooperation

Treaty

  28-May-1997   04-Dec-1997   ALLGON AB   Repeater with variable bandwidth
1145/ORD   ORD   98-709167     Pending   Korea, Republic of   13-Nov-1998    
ALLGON AB   Flat antenna 1145/PCT   PRI   PCT/SE97/00776   WO9743799   Published
 

Patent Cooperation

Treaty

  12-May-1997   20-Nov-1997   ALLGON AB   Flat antenna 1146/PCT   PCT  
PI9707916-2     Pending   Brazil   03-Sep-1998     ALLGON AB   Method and device
for monitoring a mobile telephone repeater 1146/PCT   PRI   PCT/SE97/00277  
WO9733381   Published  

Patent Cooperation

Treaty

  19-Feb-1997   12-Sep-1997   ALLGON AB   Method and device for monitoring a
mobile telephone repeater 1147/PCT   ORD   PCT/SE98/00071   WO9833234  
Published  

Patent Cooperation

Treaty

  16-Jan-1998   30-Jul-1998   ALLGON AB   Antenna element 1149/   ORD  
PCT/US97/04079   WO9737427   Published   Patent Cooperation Treaty   14-Mar-1997
  09-Oct-1997   Powerwave Technologies Inc.   Adaptive compensation of RF
amplifier distortion by injecting predistortion signal derived from respectively
different function 1151/PCT   ORD   PCT/SE98/02235   WO9931757   Published  
Patent Cooperation Treaty   07-Dec-1998   24-Jun-1999   ALLGON AB   Dual band
antenna 1152/ORD   ORD   PI9807165-3     Pending   Brazil   05-Aug-1999    
ALLGON AB   Antenna operating with two isolated channels 1152/   PRI  
PCT/SE98/00143   WO9834295   Published  

Patent Cooperation

Treaty

  30-Jan-1998   06-Aug-1998   ALLGON AB   Antenna operating with two isolated
channels 1153/   PRI   PCT/US99/01013   WO9938267   Published   Patent
Cooperation Treaty   19-Jan-1999   29-Jul-1999   Powerwave Technologies Inc.  
Circuit arrangement for reducing intermodulation in a bandpass filter system
1156/PCT   PRI   PCT/SE98/01353   WO9905754   Published   Patent Cooperation
Treaty   08-Jul-1998   04-Feb-1999   ALLGON AB   Antenna device with improved
channel isolation 1160/PCT   ORD   PCT/SE00/00481   WO0055939   Published  
Patent Cooperation Treaty   10-Mar-2000   21-Sep-2000   ALLGON AB   Dual band
antenna arrangement 1166/   PCT   2002-562824     Pending   Japan   26-Aug-2002
    Powerwave Technologies Inc.   Spectral distortion monitor for controlling
pre-distortion and feed-forward linearization of RF power amplifier 1167/   PCT
  2352335   CA2352335   Published   Canada   24-Nov-1999   08-Jun-2000   ALLGON
AB   Microstrip filter device 1167/   PRI   PCT/SE99/02181   WO0033413  
Published  

Patent Cooperation

Treaty

  24-Nov-1999   08-Jun-2000   ALLGON AB   Microstrip filter device 1168/   PCT  
19990008402   BR9908402   Published   Brazil   01-Mar-1999   19-Dec-2000  
ALLGON AB   Mounting bracket 1168/   PCT   19998002626   CN1289396   Published  
PRC   01-Mar-1999   28-Mar-2001   ALLGON AB   Mounting bracket 1168/   ORD  
PCT/SE99/00289   WO9945310   Published  

Patent Cooperation

Treaty

  0l-Mar-1999   10-Sep-1999   ALLGON AB   Mounting bracket 1169/ORD   PCT  
PI9906841-9   BR9906841   Published   Brazil   09-Jun-1999   04-Sep-2001  
ALLGON AB   Dual band antenna 1169/   ORD   PCT/SE99/01010   WO0001032  
Published   Patent Cooperation Treaty   09-Jun-1999   06-Jan-2000   ALLGON AB  
Dual band antenna 1170/   ORD   PCT/EP98/05410   WO99/17394   Published  

Patent Cooperation

Treaty

  26-Aug-1998   08-Apr-1999   ALLGON AB   Multi surface coupled coaxial
resonator 1173/PCT   PRI   PCT/SE99/01368   WO0010220   Published   Patent
Cooperation Treaty   12-Aug-1999   24-Feb-2000   ALLGON AB   Coaxial cavity
resonator



--------------------------------------------------------------------------------

WW_APPLICATIONS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Country

Name

 

File

Date

 

Publication

Date

 

Owner

 

Title

1176/PCT   PRI   PCT/US00/01582   WO0044210   Published   Patent Cooperation
Treaty   21-Jan-2000   27-Jul-2000   Powerwave Technologies Inc.   Multi-layer
RF printed circuit architecture with low- inductance interconnection and low
thermal resistance for wide-lead power 1177/PCT   ORD   PCT/SE99/01111  
WO99/66585   Published   Patent Cooperation Treaty   18-Jun-1999   23-Dec-1999  
ALLGON AB   Device for tuning of a dielectric resonator 1179/PCT   ORD  
PCT/US01/16046   WO0191288   Published   Patent Cooperation Treaty   18-May-2001
  29-Nov-2001   Powerwave Technologies Inc.   High linearity multicarrier RF
amplifier 1180/CN   PRI   1811241   CN1436397   Published   PRC   06-Apr-2001  
13-Aug-2003   Powerwave Technologies Inc.   Method and apparatus for optimum
biasing of cascaded MOSFET radio-frequency devices 1180/DE   PRI   20011096108T
    Pending   Germany   06-Apr-2001     Powerwave Technologies Inc.   Method and
apparatus for optimum biasing of cascaded MOSFET radio-frequency devices
1180/PRI   PRI   10-2002-7013951     Pending   Korea, Republic of   17-Oct-2002
    Powerwave Technologies Inc.   Method and apparatus for optimum biasing of
cascaded MOSFET radio-frequency devices 1180/PCT   PRI   PCT/US01/11416  
WO0182469   Published  

Patent Cooperation

Treaty

  06-Apr-2001   01-Nov-2001   Powerwave Technologies Inc.   Method and apparatus
for optimum biasing of cascaded MOSFET radio-frequency devices 1180/GB   PRI  
20020025803   GB2377569   Published   United Kingdom.   06-Apr-2001  
15-Jan-2003   Powerwave Technologies Inc.   Method and apparatus for optimum
biasing of cascaded MOSFET radio-frequency devices 1188/   ORD   PCT/SE00/01621
  WO0117058   Published   Patent Cooperation Treaty   23-Aug-2000   08-Mar-2001
  ALLGON AB   Four port hybrid 1189/PCT   PRI   PCT/US02/18287   WO03001683  
Published  

Patent Cooperation

Treaty

  06-Jun-2002   03-Jan-2003   Powerwave Technologies Inc.   Dual-mode resonator
1193/PCT   ORD   PCT/SE00/00999   WO0077941   Published   Patent Cooperation
Treaty   18-May-2000   21-Dec-2000   ALLGON AB   Method and apparatus for
stability margin determination in a repeater 1194/PCT   PRI   PCT/SE01/01952  
WO0235902   Published   Patent Cooperation Treaty   12-Sep-2001   02-May-2002  
ALLGON AB   Shielded housing 1197/   PRI   PCT/SE01/02357   WO0243183  
Published   Patent Cooperation Treaty   26-Oct-2001   30-May-2002   ALLGON AB  
Microwave antenna with patch mounting device 1198/ORD   ORD   4102209.9    
Pending   Hong Kong   24-Mar-2004     ALLGON AB   Four port hybrid microstrip
circuit of Lange type 1199/   ORD   PCT/SE01/02490   WO0252722   Published  

Patent Cooperation

Treaty

  09-Nov-2001   04-Jul-2002   ALLGON AB   Microwave amplifier with bypass
segment 1200/   ORD   PCT/SE01/01951   WO0235651   Published  

Patent Cooperation

Treaty

  12-Sep-2001   02-May-2002   ALLGON AB   Beam adjusting device 1202/PCT   ORD  
US2007/04566   WO2007/098235   Published   Patent Cooperation Treaty  
20-Feb-2007   30-Aug-2007   Powerwave Technologies Inc.   Optimally adaptive
receiver 1203/   PCT       Published   India   02-Mar-2007     Powerwave
Technologies Inc.   Broadband single vertical polarized base station antenna
1203/   ORD   PCT/US2007/005137   WO 2007/103072   Published   Patent
Cooperation Treaty   02-Mar-2007   13-Sep-2007   Powerwave Technologies Inc.  
Broadband single vertical polarized base station antenna 1204/ORD   ORD  
1948184.5   EP1311770   Published   EPC   09-Jul-2001   21-May-2003   ALLGON AB
  TUNING SCREW ASSEMBLY 1205/ORD   ORD   4102678.1     Pending   Hong Kong  
15-Apr-2004     ALLGON AB   Method for tuning a radio filter and a system for
tuning a radio filter 1205/PCT   PRI   PCT/SE01/02758   WO0249213   Published  
Patent Cooperation Treaty   12-Dec-2001   20-Jun-2002   ALLGON AB   Method for
tuning a radio filter and a system for tuning a radio filter 1206/ORD   EPC  
2711605.2   EP1378025   Published   France   13-Feb-2002   07-Jan-2004   ALLGON
AB   CIRCUIT BOARD CONNECTOR 1206/PCT   PRI   PCT/SE02/00244   WO02084808  
Published   Patent Cooperation Treaty   13-Feb-2002   24-Oct-2002   ALLGON AB  
CIRCUIT BOARD CONNECTOR 1207/   PCT   200680019455.1     Pending   PRC  
31-May-2006     Powerwave Technologies Sweden AB   Improved AEDT



--------------------------------------------------------------------------------

WW_APPLICATIONS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Country

Name

 

File

Date

 

Publication

Date

 

Owner

 

Title

1207/   PCT   4388/KOLNP/2007     Pending   India   31-May-2006     Powerwave
Technologies Sweden AB   Improved AEDT 1207/   ORD   PCT/SE2006/000641    
Pending  

Patent Cooperation

Treaty

  31-May-2006     Powerwave Technologies Sweden AB   Improved AEDT 1208/PCT  
PCT   2.0058E+11   200580035615.7   Published   PRC   14-Oct-2005   06-Feb-2008
  Powerwave Technologies Sweden AB   A DC-extracting arrangement 1208/PCT   PCT
  5792467.2   WO2006043880   Published   EPC   14-Oct-2005   27-Apr-2006  
Powerwave Technologies Sweden AB   A DC-extracting arrangement 1208/PCT   PCT  
893/KOLNP/2007     Pending   India   14-Oct-2005     Powerwave Technologies
Sweden AB   A DC-extracting arrangement 1208/PCT   PRI   PCT/SE2005/001538  
WO2006043880   Published   Patent Cooperation Treaty   14-Oct-2005   27-Apr-2006
  Powerwave Technologies Sweden AB   A DC-extracting arrangement 1209/PCT   PRI
  PCT/DK2004/000296   WO2004097979   Published  

Patent Cooperation

Treaty

  30-Apr-2004   11-Nov-2004   Powerwave Technologies Sweden AB   Microwave
transmission unit including lightning protection 1211/PCT   PCT  
1914/KOLNP/2007     Pending   India   15-Nov-2005     Powerwave Technologies
Sweden AB   DUAL BAND ANTENNA 1211/PCT   ORD   PCT/SE2005/01535   WO2006059937  
Published  

Patent Cooperation

Treaty

  15-Nov-2005   08-Jun-2006   Powerwave Technologies Sweden AB   DUAL BAND
ANTENNA 1213/PCT   PCT   5793310.3   EP1803185   Published   EPC   14-Oct-2005  
04-Jul-2007   Powerwave Technologies Sweden AB   DC Extract filter device
1213/PCT   PCT   804/KOLNP/2007     Pending   India   14-Oct-2005     Powerwave
Technologies Sweden AB   DC Extract filter device 1213/PCT   ORD  
PCT/SE2005/01537   WO2006043879   Published  

Patent Cooperation

Treaty

  14-Oct-2005   27-Apr-2006   Powerwave Technologies Sweden AB   DC Extract
filter device 1214/   PCT   7808782.2   EP2062355   Published   EPC  
31-Aug-2007   20-Mar-2008   Powerwave Technologies Sweden AB   Filter with
external Coupling pin 1214/   ORD   PCT/SE2007/00759     Pending   Patent
Cooperation Treaty   31-Aug-2007     Powerwave Technologies Sweden AB   Filter
with external Coupling pin 1215/PCT   PCT   2.0068E+11     Pending   PRC  
21-Jul-2006     Powerwave Technologies Sweden AB   INTERLEAVED MULTIPLE BAND
ANTENNA 1215/PCT   PCT   6758086   WO2007/011295   Published   EPC   21-Jul-2006
  25-Jan-2007   Powerwave Technologies Sweden AB   INTERLEAVED MULTIPLE BAND
ANTENNA



--------------------------------------------------------------------------------

WW_APPLICATIONS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Country

Name

 

File

Date

 

Publication

Date

 

Owner

 

Title

1215/PCT   PCT   5001/KOLNP/2007     Pending   India   21-Jul-2006     Powerwave
Technologies Sweden AB   INTERLEAVED MULTIPLE BAND ANTENNA 1215/PCT   ORD  
PCT/SE2006/000904   WO2007/011295   Published  

Patent Cooperation

Treaty

  21-Jul-2006   25-Jan-2007   Powerwave Technologies Sweden AB   INTERLEAVED
MULTIPLE BAND ANTENNA 1215/ORD   ORD   0501723-1     Pending   Sweden  
22-Jul-2005     Powerwave Technologies Sweden AB   INTERLEAVED MULTIPLE BAND
ANTENNA 1216/   PCT   4393/KOLNP/2007     Pending   India   31-May-2006    
Powerwave Technologies Sweden AB   Phase Shifter 1216/   ORD   PCT/SE2006/000640
    Pending  

Patent Cooperation

Treaty

  31-May-2006     Powerwave Technologies Sweden AB   Phase Shifter 1217/   ORD  
9445011.1   EP2124300   Published   EPC   15-May-2009   25-Nov-2009   Powerwave
Technologies Sweden AB   Lighting Protection 1217/   PRI   0801210-6     Pending
  Sweden   23-May-2008     Powerwave Technologies Sweden AB   Lighting
Protection 1218/PCT   PCT   6812946.9   EP1943728   Published   EPC  
30-Oct-2006   16-Jul-2008   Powerwave Technologies Sweden AB   General LNA
1218/PCT   PCT   820/KOLNP/2008     Pending   India   30-Oct-2006     Powerwave
Technologies Sweden AB   General LNA 1218/PCT   ORD   PCT/SE2006/001221   WO
2007/053077   Published   Patent Cooperation Treaty   30-Oct-2006   10-May-2007
  Powerwave Technologies Sweden AB   General LNA 1221/   PRI   PCT/SE01/01768  
WO0215439   Published  

Patent Cooperation

Treaty

  17-Aug-2001   21-Feb-2002   ALLGON AB   Communication system with fiber
optical link 1224/PCT   PRI   PCT/SE01/02888   WO02052673   Published   Patent
Cooperation Treaty   21-Dec-2001   04-Jul-2002   ALLGON AB   Method for tuning a
radio filter and a system for tuning a radio filter 1226/PCT   PCT   5804663.2  
EP1815556   Published   EPC   25-Nov-2005   08-Aug-2007   Powerwave Technologies
Sweden AB   Antenna control system 1226/PCT   PCT   1323/KOLNP/2007     Pending
  India   25-Nov-2005     Powerwave Technologies Sweden AB   Antenna control
system 1226/PCT   ORD   PCT/SE2005/01777   WO2006057613   Published  

Patent Cooperation

Treaty

  25-Nov-2005   01-Jun-2006   Powerwave Technologies Sweden AB   Antenna control
system 1227/PCT   PCT   2.0058E+11   CN101057368   Published   PRC   25-Nov-2005
  17-Oct-2007   Powerwave Technologies Sweden AB   Antenna control system
1227/PCT   EPP   5804666.5   EP1815557   Published   France   25-Nov-2005  
08-Aug-2007   Powerwave Technologies Sweden AB   Antenna control system



--------------------------------------------------------------------------------

WW_APPLICATIONS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Country

Name

 

File

Date

 

Publication

Date

 

Owner

 

Title

1227/PCT   EPP   5804666.5   EP1815557   Published   Germany   25-Nov-2005  
08-Aug-2007   Powerwave Technologies Sweden AB   Antenna control system 1227/PCT
  PCT   1324/KOLNP/2007     Pending   India   25-Nov-2005     Powerwave
Technologies Sweden AB   Antenna control system 1227/PCT   ORD   PCT/SE05/001776
  WO2006057612   Published   Patent Cooperation Treaty   25-Nov-2005  
01-Jun-2006   Powerwave Technologies Sweden AB   Antenna control system 1227/PCT
  EPP   5804666.5   EP1815557   Published   United Kingdom   25-Nov-2005  
08-Aug-2007   Powerwave Technologies Sweden AB   Antenna control system 1228/PCT
  PCT   2.0058E+11   CN1947303A   Published   PRC   03-May-2005   11-Apr-2007  
Powerwave Technologies Sweden AB   Aperture antenna element 1228/PCT   PCT  
5749908.9   EP1743397   Published   EPC   03-May-2005   11-Oct-2005   Powerwave
Technologies Sweden AB   Aperture antenna element 1228/PCT   PCT  
2657/KOLNP/2006     Pending   India   03-May-2005     Powerwave Technologies
Sweden AB   Aperture antenna element 1228/PCT   PCT   2006-7022846     Pending  
Korea, Republic of   03-May-2005     Powerwave Technologies Sweden AB   Aperture
antenna element 1228/PCT   ORD   PCT/SE05/000643   WO2005107008   Published  

Patent Cooperation

Treaty

  03-May-2005   10-Nov-2005   Powerwave Technologies Sweden AB   Aperture
antenna element 1230/PCT   PCT   2.0058E+11   CN1985404   Published   PRC  
25-Jul-2005   20-Jun-2007   Powerwave Technologies Sweden AB   Reflector
assembly 1230/PCT   PCT   7598/DELNP/2006   7598/DELNP/2006   Published   India
  25-Jul-2005   22-Jun-2007   Powerwave Technologies Sweden AB   Reflector
assembly 1230/PCT   ORD   PCT/SE2005/01178   WO2006011844   Published   Patent
Cooperation Treaty   25-Jul-2005   02-Feb-2006   Powerwave Technologies Sweden
AB   Reflector assembly 1231/   ORD   PCT/SE2007/000507   WO2007/139467  
Published   Patent Cooperation Treaty   25-May-2007   06-Dec-2007   Powerwave
Technologies Sweden AB   Down Tilt Control Unit 1232/   PCT   7808783  
EP2062366   Published   EPC   31-Aug-2007   27-May-2009   Powerwave Technologies
Sweden AB   Antenna Filter Combination 1232/   ORD   PCT/SE2007/000760  
WO2008/033068   Published   Patent Cooperation Treaty   31-Aug-2007  
20-Mar-2008   Powerwave Technologies Sweden AB   Antenna Filter Combination
1233/   ORD   PCT/US07/05480   WO2007/106337   Published  

Patent Cooperation

Treaty

  02-Mar-2007   24-Apr-2008   Powerwave Technologies Inc.   Enhanced Efficiency
Feed Forward Power Amplifier with Delay Mismatched Error Cancellation Loop 1234/
  PCT   7754157.1   EP2005522   Published   EPC   29-Mar-2007   08-Nov-2007  
Powerwave Technologies Inc.   Broadband Dual Polarized Base Station Antenna



--------------------------------------------------------------------------------

WW_APPLICATIONS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Country

Name

 

File

Date

 

Publication

Date

 

Owner

 

Title

1234/   PCT   5874/CHENP/2008     Pending   India   29-Mar-2007     Powerwave
Technologies Inc.   Broadband Dual Polarized Base Station Antenna 1234/   ORD  
PCT/US07/07593   WO 2007/126831   Published  

Patent Cooperation

Treaty

  29-Mar-2007   08-Nov-2007   Powerwave Technologies Inc.   Broadband Dual
Polarized Base Station Antenna 1235/   PRI   GR20050100576     Pending   Greece
  22-Nov-2005     Powerwave Technologies Sweden AB   Smart Pole 1235/   PCT  
1650/KOLNP/2008     Pending   India   16-Nov-2006     Powerwave Technologies
Sweden AB   Smart Pole 1235/   ORD   PCT/TB2006/003235   WO2007/060513  
Published   Patent Cooperation Treaty   16-Nov-2006   31-May-2007   Powerwave
Technologies Sweden AB   Smart Pole 1237/PCT   ORD   PCT/US03/22640  
WO2004016057   Published   Patent Cooperation Treaty   18-Jul-2003   19-Feb-2004
  Powerwave Technologies Inc.   INSTALLATION SITES FOR HOUSING ELECTRONIC
EQUIPMENT 1242/   PCT   7775931.4   EP2011246   Published   EPC   20-Apr-2007  
01-Nov-2007   Powerwave Technologies Inc.   System and Method for Estimation and
Compensation of Radiated Feedback Coupling in a High Gain Repeater 1242/   ORD  
PCT/US2007/09744   WO2007/124103   Published   Patent Cooperation Treaty  
20-Apr-2007   01-Nov-2007   Powerwave Technologies Inc.   System and Method for
Estimation and Compensation of Radiated Feedback Coupling in a High Gain
Repeater 1243/   PCT   7748161.2   EP2022139   Published   EPC   22-May-2007  
11-Feb-2009   Powerwave Technologies Sweden AB   Dual band antenna arrangement
1243/   ORD   PCT/SE2007/000497   WO2007/136333   Published   Patent Cooperation
Treaty   22-May-2007   29-Nov-2007   Powerwave Technologies Sweden AB   Dual
band antenna arrangement 1244/   PCT   7809421.6   EP2033262   Published   EPC  
07-Jun-2007   21-Dec-2007   Powerwave Technologies Inc.   Smart antenna array
over fiber 1244/   ORD   PCT/US2007/013597   WO 2007/146175   Published   Patent
Cooperation Treaty   07-Jun-2007   15-May-2008   Powerwave Technologies Inc.  
Smart antenna array over fiber 1245/   ORD   PCT/US01/51250   WO0249102  
Published   Patent Cooperation Treaty   29-Oct-2001   20-Jun-2002   Powerwave
Technologies Inc.   Support and cooling architecture for RF printed circuit
boards having multi-pin square post type connectors for RF connectivity 1251/ORD
  ORD   7794123.5   EP2054986   Published   EPC   22-Aug-2007   06-May-2009  
Powerwave Technologies Sweden AB   Active Lighting Protection 1251/   ORD  
PCT/SE2007/000739     Pending   Patent Cooperation Treaty   27-Aug-2007    
Powerwave Technologies Sweden AB   Active lighting Protection 1252/   ORD  
7808837.4   EP2064773   Published   EPC   16-Mar-2008   03-Jun-2009   Powerwave
Technologies Sweden AB   Method of manufacturing a traverse electric magnetic
(TEM) mode transmission line and such transmission line 1252/PCT   ORD  
PCT/SE2007/000834   WO2008036029   Published   Patent Cooperation Treaty  
24-Sep-2007   27-Mar-2008   Powerwave Technologies Sweden AB   Method of
manufacturing a traverse electric magnetic (TEM) mode transmission line and such
transmission line 1252/   PRI   0601971-5     Pending   Sweden   22-Sep-2006    
Powerwave Technologies Sweden AB   Method of manufacturing a traverse electric
magnetic (TEM) mode transmission line and such transmission line



--------------------------------------------------------------------------------

WW_APPLICATIONS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Country

Name

 

File

Date

 

Publication

Date

 

Owner

 

Title

1253/   ORD   PCT/US07/19438     Pending   Patent Cooperation Treaty  
06-Sep-2007     Powerwave Technologies Inc.   Modular Pallet 1255/PCT   ORD  
PCT/US2007/023807   WO2008060527   Published  

Patent Cooperation

Treaty

  14-Nov-2007   22-May-2008   Powerwave Technologies Inc.   Stability recovery
for an on-frequency RF repeater with adaptive echo cancellation 1256/PCT   PCT  
7808808.5   EP2062330   Published   EPC   12-Sep-2007   27-May-2009   Powerwave
Technologies Sweden AB   Communication solution for antennas 1256/PCT   PCT  
553/KOLMP/2009     Pending   India   12-Sep-2007     Powerwave Technologies
Sweden AB   Communication solution for antennas 1256/PCT   ORD  
PCT/SE2007/000795   WO 2008/033076   Published   Patent Cooperation Treaty  
12-Sep-2007   20-Mar-2008   Powerwave Technologies Sweden AB   Communication
solution for antennas 1258/   PCT   18021146.1   CN1483242   Published   PRC  
22-Dec-2001   17-Mar-2004   Powerwave Technologies Inc.   Feed forward amplifier
loop control utilizing IF signal processing 1258/   ORD   PCT/US01/50560  
WO02052718   Published   Patent Cooperation Treaty   22-Dec-2001   04-Jul-2002  
Powerwave Technologies Inc.   Feed forward amplifier loop control utilizing IF
signal processing 1259/   PCT   7867699.6   EP2103002   Published   EPC  
11-Dec-2007   23-Sep-2009   Powerwave Technologies Inc.   Time division duplex
forward-to-reverse transition signal generator 1259/   ORD   PCT/US2007/025270  
  Pending  

Patent Cooperation

Treaty

  11-Dec-2007     Powerwave Technologies Inc.   Time division duplex
forward-to-reverse transition signal generator 1260/   ORD   7023027.1  
EP1992598   Published   EPC   28-Nov-2007   19-Nov-2008   Powerwave Technologies
Inc.   MICROWAVE DIELECTRIC CERAMIC 1260/   ORD   02823/CHE2007     Pending  
India   30-Nov-2007     Powerwave Technologies Inc.   MICROWAVE DIELECTRIC
CERAMIC 1260/   ORD   PCT/GB2008/000023   WO2008/084199   Published   Patent
Cooperation Treaty   07-Jan-2008   17-Jul-2008   Powerwave Technologies Inc.  
MICROWAVE DIELECTRIC CERAMIC 1260/   PRI   GB0700265.2     Pending   United
Kingdom   18-Jan-2007     Powerwave Technologies Inc.   MICROWAVE DIELECTRIC
CERAMIC -233387   PRI   GB0519804.9     Pending   United Kingdom   29-Sep-2005  
  Powerwave Technologies Inc.   Microwave dielectric ceramic -233356   PRI  
GB0518736.4     Pending   United Kingdom   15-Sep-2005     Powerwave
Technologies Inc.   Microwave dielectric ceramic -233328   PRI   GB0516421.5    
Pending   United Kingdom   10-Aug-2005     Powerwave Technologies Inc.  
Microwave dielectric ceramic 1262/   PCT   8713113.2   EP2122904   Published  
EPC   11-Jan-2008   25-Nov-2009   Powerwave Technologies Inc.   An improved
digital radio head system and method 1262/   ORD   PCT/US2008/000431  
WO2008/088762   Published  

Patent Cooperation

Treaty

  11-Jan-2008   24-Jul-2008   Powerwave Technologies Inc.   An improved digital
radio head system and method 1264/   PCT   8713187.6   EP2119028   Published  
EPC   22-Jan-2008   18-Nov-2009   Powerwave Technologies Inc.   Adaptive Echo
Cancellation For An On-Frequency RF Repeater Using A Weighted Power Spectrum
1264/   ORD   PCT/US2008/000738     Pending   Patent Cooperation Treaty  
22-Jan-2008     Powerwave Technologies Inc.   Adaptive Echo Cancellation For An
On-Frequency RF Repeater Using A Weighted Power Spectrum 1266/PR1   PRI  
408192.3     Pending   United Kingdom   13-Apr-2004     Powerwave Technologies
Inc.   Microwave Dielectric Ceramic 1266/PR2   PRI   501259     Pending   United
Kingdom   21-Jan-2005     Powerwave Technologies Inc.   Microwave Dielectric
Ceramic 1268/   PCT   8726390.1   EP2135323   Published   EPC   04-Mar-2008  
12-Sep-2008   Powerwave Technologies Inc.   Single Pole Vertically Polarized
Variable Azimuth Beam Width Antenna for Wireless Network



--------------------------------------------------------------------------------

WW_APPLICATIONS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Country

Name

 

File

Date

 

Publication

Date

 

Owner

 

Title

1268/   ORD   PCT/US2008/02845   WO2008/109067   Published   Patent Cooperation
Treaty   04-Mar-2008   12-Sep-2008   Powerwave Technologies Inc.   Single Pole
Vertically Polarized Variable Azimuth Beam Width Antenna for Wireless Network
1277/   ORD   PCT/US2008/004332   WO2008/124027   Published   Patent Cooperation
Treaty   03-Apr-2008   16-Oct-2008   Powerwave Technologies Inc.   Dual Stagger
Offset-able Azimuth Beam Width Controlled Antenna for Wireless Network 1278/  
ORD   PCT/US2008/03176     Pending  

Patent Cooperation

Treaty

  07-Mar-2008     Powerwave Technologies Inc.   Dual staggered vertically
polarized variable azimuth beam width antenna for wireless network 1279/PCT  
PCT   8768385   WO2008156633   Published   EPC   11-Jun-2008   24-Dec-2008  
Powerwave Technologies Inc.   Triple Stagger Offsettable Azimuth Beam Width
Controlled Antenna for Wireless Network 1279/PCT   ORD   PCT/US2008/007333   WO
2008/156633   Published   Patent Cooperation Treaty   11-Jun-2008   24-Dec-2008
  Powerwave Technologies Inc.   Triple Stagger Offsettable Azimuth Beam Width
Controlled Antenna for Wireless Network 1282/PCT   PCT   8767833   EP2158711  
Published   EPC   20-May-2008   04-Dec-2008   Powerwave Technologies Inc.   ON
FREQUENCY REPEATER WITH AGC STABILITY DETERMIANTION 1282/PCT   ORD  
PCT/US2008/06473   WO 2008/147506   Published   Patent Cooperation Treaty  
20-May-2008   04-Dec-2008   Powerwave Technologies Inc.   ON FREQUENCY REPEATER
WITH AGC STABILITY DETERMIANTION 1283/   PCT   8767748   EP2158639   Published  
EPC   16-May-2008   27-Nov-2008   Powerwave Technologies Inc.   Remote Antenna
Positioning Data Acquisition 1283/   ORD   PCT/US2008/006284   WO2008/143971  
Published   Patent Cooperation Treaty   16-May-2008   27-Nov-2008   Powerwave
Technologies Inc.   Remote Antenna Positioning Data Acquisition 1287/   ORD  
PCT/US2008/010851   WO 2009/038739   Published   Patent Cooperation Treaty  
18-Sep-2008   26-Mar-2009   Powerwave Technologies Inc.   Broadband coplanar
antenna element 1291/   ORD   8853735.2   EP2232632   Published   EPC  
25-Nov-2008   29-Sep-2010   Powerwave Technologies Inc.   Linear Array with
Azimuth Beam Augmentation by Axial Rotation 1291/   ORD   PCT/US2008/084764  
WO2009/070626   Published   Patent Cooperation Treaty   25-Nov-2008  
14-Jan-2010   Powerwave Technologies Inc.   Linear Array with Azimuth Beam
Augmentation by Axial Rotation 1293/   PCT   8847232.9   EP2218119   Published  
EPC   06-Nov-2008   18-Aug-2010   Powerwave Technologies Inc.   Variable Stagger
Reflector for Azimuth Beam Width Controlled Antenna 1293/   ORD  
PCT/US2008/082697   WO2009061966   Published   Patent Cooperation Treaty  
06-Nov-2008   14-May-2009   Powerwave Technologies Inc.   Variable Stagger
Reflector for Azimuth Beam Width Controlled Antenna 1295/   PCT   8854666.8  
EP2232633   Published   EPC   25-Nov-2008   29-Sep-2010   Powerwave Technologies
Inc.   Single Drive Variable Azimuth and Beam Tilt Antenna for Wireless Network
1295/PCT   ORD   PCT/US2008/084760   WO2009070623   Published  

Patent Cooperation

Treaty

  16-Dec-2008   04-Jun-2009   Powerwave Technologies Inc.   Single Drive
Variable Azimuth and Beam Tilt Antenna for Wireless Network 1303/   ORD      
Pending   Sweden   18-Jan-2008     Powerwave Technologies Inc.   Antenna
arrangement with interleaved antenna elements 1306/   PCT   9715016.3  
EP2248223   Published   EPC   14-Jan-2009   10-Nov-2010   Powerwave Technologies
Sweden AB   Improved Antenna Isolation II 1306/   ORD   PCT/SE2009/000009  
WO2009108097   Published  

Patent Cooperation

Treaty

  14-Jan-2009   03-Sep-2009   Powerwave Technologies Sweden AB   Improved
Antenna Isolation II 1307/   ORD   PCT/FI88/00163   WO 89/05046   Published  
Patent Cooperation Treaty   07-Oct-1988   01-Jun-1989   LK PRODUCTS OY (FI)   A
TRANSMISSION LINE RESONATOR 1316/   ORD   3396067.5   EP1381162   Published  
EPC   07-Dec-2002   14-Jan-2004   LK PRODUCTS OY (FI)   Bypass arrangement for
low-noise amplifier 1317/   PCT   2004PI06416   BR0406416   Published   Brazil  
17-Mar-2004   04-Oct-2005   LK PRODUCTS OY (FI)   Resonator filter 1317/   PCT  
2.0048E+11   CN1717838   Published   PRC   17-Mar-2004   04-Jan-2006   LK
PRODUCTS OY (FI)   Resonator filter



--------------------------------------------------------------------------------

WW_APPLICATIONS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Country

Name

 

File

Date

 

Publication

Date

 

Owner

 

Title

1317/   PCT   1896/DELNP/2005     Pending   India   17-Mar-2004     LK PRODUCTS
OY (FI)   Resonator filter 1317/   ORD   PCT/FI2004/000152   WO2004084340  
Published  

Patent Cooperation

Treaty

  17-Mar-2004   30-Sep-2004   LK PRODUCTS OY (FI)   Resonator filter 1318/   PRI
  20040450   FI20040450   Published   Finland   25-Mar-2004   26-Sep-2005   LK
PRODUCTS OY (FI)   Directional coupler 1318/   ORD   WO2005FI50066  
WO2005093896   Published   Patent Cooperation Treaty   07-Mar-2005   06-Oct-2005
  LK PRODUCTS OY (FI)   Directional coupler 1319/   PCT   PI0504770-6  
PI0504770-6   Published   Brazil   03-Mar-2005   24-Oct-2006   LK PRODUCTS OY
(FI)   Arrangement for dividing a filter output signal 1319/   PCT   20058000284
  CN1774832   Published   PRC   03-Mar-2005   17-May-2006   LK PRODUCTS OY (FI)
  Arrangement for dividing a filter output signal 1319/   ORD  
PCT/FI2005/050060   WO2005/091426   Published   Patent Cooperation Treaty  
03-Mar-2005   29-Sep-2005   LK PRODUCTS OY (FI)   Arrangement for dividing a
filter output signal 1320/   PCT   PI0508116-5   PI0508116   Published   Brazil
  04-Mar-2005   17-Jul-2007   LK PRODUCTS OY (FI)   Input arrangement for a
low-noise amplifier pair 1320/   PCT   2.0058E+11   CN1938898   Published   PRC
  04-Mar-2005   28-Mar-2007   LK PRODUCTS OY (FI)   Input arrangement for a
low-noise amplifier pair 1320/   PCT   5717316.3   EP1728295   Published   EPC  
04-Mar-2005   12-Jun-2006   LK PRODUCTS OY (FI)   Input arrangement for a
low-noise amplifier pair 1320/   PRI   20040433   FI20040433   Published  
Finland   22-Mar-2004   23-Sep-2005   LK PRODUCTS OY (FI)   Input arrangement
for a low-noise amplifier pair 1320/   PCT   5481/DELNP/2006     Pending   India
  04-Mar-2005     LK PRODUCTS OY (FI)   Input arrangement for a low-noise
amplifier pair 1320/   ORD   PCT/FI2005/050062   WO2005091428   Published  
Patent Cooperation Treaty   04-Mar-2005   29-Sep-2005   LK PRODUCTS OY (FI)  
Input arrangement for a low-noise amplifier pair 1321/   PCT   PI0509428-3  
PI0509428-3   Published   Brazil   29-Apr-2005   04-Sep-2007   LK PRODUCTS OY
(FI)   Bandstop filter 1321/   PCT   2.0058E+11   CN1950971   Published   PRC  
29-Apr-2005   18-Apr-2007   LK PRODUCTS OY (FI)   Bandstop filter 1321/   PCT  
5738049.5   EP1756907   Published   EPC   29-Apr-2005   17-Nov-2005   LK
PRODUCTS OY (FI)   Bandstop filter 1321/   PRI   20040672   FI20040672  
Published   Finland   12-May-2004   13-Nov-2005   LK PRODUCTS OY (FI)   Bandstop
filter 1321/   PCT   6442/DELNP/2006     Pending   India   29-Apr-2005     LK
PRODUCTS OY (FI)   Bandstop filter 1321/   ORD   PCT/FI2005/050140  
WO2005109565   Published   Patent Cooperation Treaty   29-Apr-2005   17-Nov-2005
  LK PRODUCTS OY (FI)   Bandstop filter 1322/   PCT   PI0504405-7   PI0504405-7
  Published   Brazil   18-May-2005   24-Oct-2006   LK PRODUCTS OY (FI)  
Adjustable resonator filter 1322/   PRI   20040786   FI20040786   Published  
Finland   08-Jun-2004   09-Dec-2005   LK PRODUCTS OY (FI)   Adjustable resonator
filter 1322/   ORD   PCT/FI2005/050170   WO2005122323   Published   Patent
Cooperation Treaty   18-May-2005   22-Dec-2005   LK PRODUCTS OY (FI)  
Adjustable resonator filter 1323/   PCT   PI0517114-8   BRPI0517114   Published
  Brazil   07-Nov-2005   30-Sep-2008   LK PRODUCTS OY (FI)   Filtering
arrangement of antenna end 1323/   PCT   200580041668.x   CN101076948  
Published   PRC   07-Nov-2005   21-Nov-2007   LK PRODUCTS OY (FI)   Filtering
arrangement of antenna end



--------------------------------------------------------------------------------

WW_APPLICATIONS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Country

Name

 

File

Date

 

Publication

Date

 

Owner

 

Title

1323/   PCT   5803809.2   EP1817846   Published   EPC   07-Nov-2005  
15-Aug-2007   LK PRODUCTS OY (FI)   Filtering arrangement of antenna end 1323/  
PCT   3772/DELNP/2007     Pending   India   07-Nov-2005     LK PRODUCTS OY (FI)
  Filtering arrangement of antenna end 1323/   ORD   PCT/FI2005/050400  
WO2006058964   Published   Patent Cooperation Treaty   07-Nov-2005   08-Jun-2006
  LK PRODUCTS OY (FI)   Filtering arrangement of antenna end 1325/   PCT  
18070079280     Pending   Brazil   18-May-2006     LK PRODUCTS OY (FI)  
Arrangement for steering radiation lobe of antenna 1325/   PCT   2.0068E+11  
CN101189758   Published   PRC   18-May-2006   28-May-2008   LK PRODUCTS OY (FI)
  Arrangement for steering radiation lobe of antenna 1325/   PRI   20055285  
FI20055285   Published   Finland   03-Jun-2005   04-Dec-2006   LK PRODUCTS OY
(FI)   Arrangement for steering radiation lobe of antenna 1325/   PCT  
II/DELNP/2008     Pending   India   18-May-2006     LK PRODUCTS OY (FI)  
Arrangement for steering radiation lobe of antenna 1325/   ORD  
PCT/FI2006/050199   WO2006128962   Published  

Patent Cooperation

Treaty

  18-May-2006   07-Dec-2006   LK PRODUCTS OY (FI)   Arrangement for steering
radiation lobe of antenna 1326/   PCT   18070079831     Pending   Brazil  
22-May-2006     LK PRODUCTS OY (FI)   By-pass arrangement of a low noise
amplifier 1326/   PCT   2.0068E+11   CN101194431   Published   PRC   22-May-2006
  04-Jun-2008   LK PRODUCTS OY (FI)   By-pass arrangement of a low noise
amplifier 1326/   PCT   6725961.4   EP1889373   Published   EPC   22-May-2006  
14-Dec-2006   LK PRODUCTS OY (FI)   By-pass arrangement of a low noise amplifier
1326/   PCT   9277/DELNP/2007     Pending   India   22-May-2006     LK PRODUCTS
OY (FI)   By-pass arrangement of a low noise amplifier 1326/   ORD  
PCT/FI2006/050204   WO2006131595   Published   Patent Cooperation Treaty  
22-May-2006   14-Dec-2006   LK PRODUCTS OY (FI)   By-pass arrangement of a low
noise amplifier 1327/   PRI   20055511   FI20055511   Published   Finland  
27-Sep-2005   28-Mar-2007   LK PRODUCTS OY (FI)   TRANSMISSION LINE STRUCTURE
1327/   ORD   PCT/FI2006/050411   WO2007036607   Published  

Patent Cooperation

Treaty

  26-Sep-2006   05-Apr-2007   LK PRODUCTS OY (FI)   TRANSMISSION LINE STRUCTURE
1328/   PRI   20055597   FI20055597   Published   Finland   09-Nov-2005  
10-May-2007   LK PRODUCTS OY (FI)   Arbitrary-length linear movement
sliding-dielectric (loaded line) phase shifter system for beam-tilt antenna
array 1332/   PCT   18080051244     Pending   Brazil   14-Feb-2007     LK
PRODUCTS OY (FI)   MCoulpler and tuning method for the directivity 1332/   PCT  
2.0078E+11     Pending   PRC   14-Feb-2007     LK PRODUCTS OY (FI)   MCoulpler
and tuning method for the directivity 1332/   PRI   20065144   FI20065144  
Published   Finland   28-Feb-2006   29-Aug-2007   LK PRODUCTS OY (FI)  
Directional Coulpler 1332/   PCT       Published   India   14-Feb-2007     LK
PRODUCTS OY (FI)   MCoulpler and tuning method for the directivity 1332/   ORD  
PCT/FI2007/050079   WO2007099202   Published   Patent Cooperation Treaty  
14-Feb-2007   07-Sep-2007   LK PRODUCTS OY (FI)   MCoulpler and tuning method
for the directivity 1333/   PCT   PI0621217-4     Pending   Brazil   12-Jun-2006
    LK PRODUCTS OY (FI)   A new antenna structure and a method for its
manufacture 1333/   PCT       Published   PRC   12-Jun-2006     LK PRODUCTS OY
(FI)   A new antenna structure and a method for its manufacture 1333/   PCT  
6764415.3   FI20060000211   Published   EPC   12-Jun-2006   03-Feb-2006   LK
PRODUCTS OY (FI)   A new antenna structure and a method for its manufacture



--------------------------------------------------------------------------------

WW_APPLICATIONS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Country

Name

 

File

Date

 

Publication

Date

 

Owner

 

Title

1333/   PRI   20060211   FI20060211   Published   Finland   02-Mar-2006  
03-Sep-2007   LK PRODUCTS OY (FI)   A new antenna structure and a method for its
manufacture 1333/   PCT   7460/DELNP/2008     Pending   India   12-Jun-2006    
  A new antenna structure and a method for its manufacture 1333/   ORD  
PCT/FI2006/000189   WO2007099194   Published  

Patent Cooperation

Treaty

  12-Jun-2006   07-Sep-2007   LK PRODUCTS OY (FI)   A new antenna structure and
a method for its manufacture 1334/   PCT   2.0078E+11   101443951   Published  
PRC   23-Apr-2007   27-May-2009   POWERWAVE COMTEK OY   DIRECTIONAL COUPLER
1334/   PCT   7730703.1   EP2022130   Published   EPC   23-Apr-2007  
11-Feb-2009   POWERWAVE COMTEK OY   DIRECTIONAL COUPLER 1334/   PRI   20065317  
FI20065317   Published   Finland   12-May-2006   13-Nov-2007   LK PRODUCTS OY
(FI)   DIRECTIONAL COUPLER (Suuntakytkin ripustetulla liuskajohtimella) 1334/  
ORD   PCT/FI2007/050216   WO2007132061   Published  

Patent Cooperation

Treaty

  23-Apr-2007   22-Nov-2007   LK PRODUCTS OY (FI)   DIRECTIONAL COUPLER 1336/  
PCT   2.0078E+11   101438457   Published   PRC   17-Apr-2007   20-May-2009  
POWERWAVE COMTEK OY   Piezoelectric element for resonator tuning 1336/   ORD  
PCT/FI2007/050198   WO2007125161   Published   Patent Cooperation Treaty  
17-Apr-2007   08-Nov-2007   LK PRODUCTS OY (FI)   Piezoelectric element for
resonator tuning 1338/   ORD   9445008.7   EP2105988   Published   EPC  
18-Mar-2009   30-Sep-2009   Powerwave Technologies Sweden AB   Transmission line
and a method production of a transmission line 1341/   ORD   9445009.5  
EP2109183   Published   EPC   27-Mar-2009   14-Oct-2009   Powerwave Technologies
Sweden AB   Improved Antenna Isolation I 1345/   PCT   9819998.7     Pending  
EPC   09-Oct-2009     Powerwave Technologies Inc.   Crest Factor Reduction (CFR)
For Downlink LTE by Transmitting Phase Shifted Resource Blocks 1345/   ORD  
PCT/US2009/060264   WO2010042885   Published   Patent Cooperation Treaty  
09-Oct-2009   15-Apr-2010   Powerwave Technologies Inc.   Crest Factor Reduction
(CFR) For Downlink LTE by Transmitting Phase Shifted Resource Blocks 1351/   DES
  95-0478     Pending   Sweden   07-Mar-1995     Powerwave Technologies Inc.  
Antenna Device 1352/   DES   98-1464     Pending   Sweden   22-Jul-1998    
Powerwave Technologies Inc.   Enclosure for active electronics circuits 1353/  
DES   98-1464     Pending   Sweden   22-Jul-1998     Powerwave Technologies Inc.
  Enclosure for active electronic circuits with an outer cover 1356/   PCT  
PI1009687-6     Pending   Brazil   06-Jul-2010     Powerwave Technologies Inc.  
Multi element amplitude and phase compensated antenna array with adaptive
pre-distortion for Wireless Network 1356/   PCT   2.0108E+11     Pending   PRC  
06-Jul-2010     Powerwave Technologies Inc.   Multi element amplitude and phase
compensated antenna array with adaptive pre-distortion for Wireless Network
1356/   PCT   10786645.1     Pending   EPC   07-Jun-2010     Powerwave
Technologies Inc.   Multi element amplitude and phase compensated antenna array
with adaptive pre-distortion for Wireless Network 1356/   PCT   162/CHENP/2012  
  Pending   India   07-Jun-2010     Powerwave Technologies Inc.   Multi element
amplitude and phase compensated antenna array with adaptive pre-distortion for
Wireless Network 1356/   PCT   2012-515024     Pending   Japan   07-Dec-2011    
Powerwave Technologies Inc.   Multi element amplitude and phase compensated
antenna array with adaptive pre-distortion for Wireless Network



--------------------------------------------------------------------------------

WW_APPLICATIONS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Country

Name

 

File

Date

 

Publication

Date

 

Owner

 

Title

1356/   PCT   MX/a/2011/0143156     Pending   Mexico   06-JuI-2010     Powerwave
Technologies Inc.   Multi element amplitude and phase compensated antenna array
with adaptive pre-distortion for Wireless Network 1356/   ORD  
PCT/US2010/037657   WO2010/144376   Published   Patent Cooperation Treaty  
07-Jun-2010   16-Dec-2010   Powerwave Technologies Inc.   Multi element
amplitude and phase compensated antenna array with adaptive pre-distortion for
Wireless Network 1356/   PCT   2011153357     Pending   Russian Federation  
06-Jul-2010     Powerwave Technologies Inc.   Multi element amplitude and phase
compensated antenna array with adaptive pre-distortion for Wireless Network
1359/   PCT   8736851   EP2151065   Published   EPC   18-Apr-2008   13-Nov-2008
  POWERWAVE COMTEK OY   Masthead Amplifier Unit 1359/   PRI   20075309    
Pending   Finland   03-May-2007     POWERWAVE COMTEK OY   Masthead Amplifier
1359/   ORD   PCT/FI2008/050202   WO2008/135630   Published   Patent Cooperation
Treaty   18-Apr-2008   13-Nov-2008   POWERWAVE COMTEK OY   Masthead Amplifier
Unit 1365/   ORD   PCT/US11/030807     Pending   Patent Cooperation Treaty  
31-Mar-2011     Powerwave Technologies Inc.   System and Method for performance
enhancement in heterogeneous wireless access network 1366/   ORD  
PCT/US11/030967   WO2011126945   Published   Patent Cooperation Treaty  
01-Apr-2011   13-Oct-2011   Powerwave Technologies Inc.   PICO Base Station
APPLICATIONS for use on Mobile Devices 1368/   ORD   PCT/US11/030987  
WO2011/126950   Published   Patent Cooperation Treaty   01-Apr-2011  
13-Oct-2011   Powerwave Technologies Inc.   Reduced Size Cavity Filters for Pico
Base Stations 1369/   ORD   11170340.1     Pending   EPC   17-Jun-2011    
POWERWAVE FINLAND OY   Resonator coupling tuning arrangement 1369/   PRI  
20105772     Pending   Finland   07 Jul-2010     POWERWAVE COMTEK OY   Resonator
coupling timing arrangement 1371/   ORD   11187667.8     Pending   EPC  
03-Nov-2011     POWERWAVE FINLAND OY   Adjustable resonator filter 1371/   ORD  
201006188     Pending   Finland   12-Nov-2010     POWERWAVE FINLAND OY  
Adaptable resonator filter 1375/   ORD   20115557     Pending   Finland  
08-Jun-2011     POWERWAVE COMTEK OY   Wide band adjustable coaxial resonator
1377/   ORD   12165156.6     Pending   EPC   23-Apr-2013     Powerwave
Technologies Sweden AB   Antenna Array Arrangement and multi band antenna 1377/
  PRI   1150395-0     Pending   Sweden   05-May-2011     Powerwave Technologies
Sweden AB   Antenna Array Arrangement and multi band antenna 1378/   ORD  
12446505.5     Pending   EPC   23-Apr-2012     Powerwave Technologies Sweden AB
  Reflector and a multiband antenna 1378/   PRI   1150396-8     Pending   Sweden
  05-May-2011     Powerwave Technologies Sweden AB   Reflector and a multiband
antenna 1380/   ORD   12173565.8     Pending   EPC   26-Jun-2012     Powerwave
Technologies Inc.   45 Deg Dual Broad Band Base Station Antenna 1381/   ORD  
12171289.7     Pending   EPC   08-Jun-2012     POWERWAVE FINLAND OY   Tunable
inductive coupling between resonators 1381/   ORD   20115721     Pending  
Finland   06-Jul-2011     POWERWAVE FINLAND OY   Tunable resonator filter and
method for tuning coupling between resonator cavities



--------------------------------------------------------------------------------

WW_APPLICATIONS

 

Matter

number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Country

Name

 

File

Date

 

Publication

Date

 

Owner

 

Title

1388/   PDS   1971284     Pending   European Community   04-Jan-2012    
Powerwave Technologies Inc.   BASE UNIT ENCLOSURE 1390/   PDS   1225026    
Pending   European Community   04-Jan-2012     Powerwave Technologies Inc.  
QUAD BAND UNIT ENCLOSURE 1397/   ORD   11187668.6     Pending   EPC  
03-Nov-2011     POWERWAVE COMTEK OY   Adaptable resonator filter 1397/   PRI  
20106189     Pending   Finland   12-Nov-2010     POWERWAVE COMTEK OY   Adaptable
resonator filter 1402/   ORD   PCT/US2011/064685   WO2012/082763   Published  
Patent Cooperation Treaty   13-Dec-2011   21-Jul-2012   Powerwave Technologies
Inc.   “DATA THROUGHPUT FOR CELL-EDGE USERS IN A LTE NETWORK USING DOWN-LINK
REPEATERS AND UP-LINK HARQ RELAYS” 1414/   ORD   20125681     Pending   Finland
  20-Jun-2012     Powerwave Technologies Inc.   Arrangement and method for
coupling between adjustable resonators 1415/   ORD   20125682     Pending  
Finland   20-Jun-2012     POWERWAVE COMTEK OY   An improved resonator structure
for a cavity filter arrangement



--------------------------------------------------------------------------------

US_APPLICATIONS

 

Matter

Number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Filing

Date

 

Publication

Date

 

Expiration

Date

 

Owner

 

Title

1217/US   ORD   12/471,244   2009-0296296   Published   22-May-2009  
03-Dec-2009     Powerwave Technologies Sweden AB   Lighting Protection 1230/PCT
  PCT   11/658,692   2009-0066602   Published   17-Nov-2008   12-Mar-2009    
Powerwave Technologies Inc.   REFLECTOR, AN ANTENNA USING A REFLECTOR AND A
MANUFACTURING METHOD FOR A REFLECTOR 1231/   PCT   12/302,788   2010-0289698  
Published   25-May-2007   18-Nov-2010     Powerwave Technologies Sweden AB  
Down Tilt Control Unit 1235/   PCT   12/085,334   2010-0033399   Published  
16-Nov-2006   11-Feb-2010     Powerwave Technologies Inc.   Smart Pole 1237/ORD
  ORD   10/355,992   2004-0029617   Published   31-Jan-2003   12-Feb-2004    
Powerwave Technologies Inc.   INSTALLATION SITES FOR HOUSING ELECTRONIC
EQUIPMENT 1240/ORD   ORD   10/880,423   2005-0130621   Published   28-Jun-2004  
16-Jun-2005     Powerwave Technologies Inc.   Flood evacuation system for
subterranean telecommunications vault 1251/   PCT   12/438,724   2010-0290169  
Published   27-Aug-2007   18-Nov-2010     Powerwave Technologies Inc.   Active
Lighting Protection 1252/PCT   PCT   12/442,376   2009-0302977   Published  
24-Sep-2007   10-Dec-2009     Powerwave Technologies Sweden AB   Method of
manufacturing a traverse electric magnetic (TEM) mode transmission line and such
transmission line 1256/PCT   PCT   12/441,375   2010-0164803   Published  
12-Sep-2007   01-Jul-2010     Powerwave Technologies Sweden AB   Communication
solution for antennas 1279/ORD   ORD   12/157,646   2008-0309568   Published  
11-Jun-2008   20-Feb-2009     Powerwave Technologies Inc.   Triple Stagger
Offsettable Azimuth Beam Width Controlled Antenna for Wireless Network 1284/ORD
  ORD   12/175,425   2009-0021437   Published   17-Jul-2008   22-Jan-2009    
Powerwave Technologies Inc.   Center panel movable 3-Column Array Antenna for
Wireless Network 1288/ORD   ORD   12/284,123   2009-0074109   Published  
18-Sep-2008   19-Mar-2009     Powerwave Technologies Lie.   High Power, High
Linearity, Digital Phase Shifter 1290/CON   CON   13/533,756     Pending  
26-Jun-2012       Powerwave Technologies Inc.   Dual Beam Sector Array using
3-column non-planar array with a simple 3-to-2 BFN 1291/ORD   ORD   12/323,438  
2009-0135076   Published   25-Nov-2008   28-May-2009     Powerwave Technologies
Inc.   Linear Array with Azimuth Beam Augmentation by Axial Rotation 1293/ORD  
ORD   12/266,517     Pending   06-Nov-2008       Powerwave Technologies Inc.  
Variable Stagger Reflector for Azimuth Beam Width Controlled Antenna 1297/ORD  
ORD   12/340,383   2009-0180426   Published   19-Dec-2008   16-Jul-2009    
Powerwave Technologies Inc.   Digital Distributed Antenna Systems 1301/ORD   ORD
  12/359,938   2009-0189821   Published   26-Jan-2009   30-Jul-2009    
Powerwave Technologies Inc.   Tri-Column Adjustable Azimuth Beam Width Antenna
for Wireless Network. 1302/ORD   ORD   12/361,307   2009-0195467   Published  
28-Jan-2009   06-Aug-2009     Powerwave Technologies Inc.   Compound two-way
antenna with installation compensator 1306/CON   CON   12/624,305   2010-0141532
  Published   23-Nov-2009   10-Jun-2010     Powerwave Technologies Sweden AB  
Improved Antenna Isolation II 1306/ORD   ORD   12/392,007   2009-0213013  
Published   24-Feb-2009   27-Aug-2009     Powerwave Technologies Sweden AB  
Improved Antenna Isolation II 1344/ORD   ORD   12/490,212   2009-0322642  
Published   23-Jun-2009   31-Dec-2009     Powerwave Technologies Inc.   Resonant
Cap Loaded High Gain Patch Antenna 1345/ORD   ORD   12/577,009   2010-0098139  
Published   09-Oct-2009   22-Apr-2010     Powerwave Technologies Inc.   Crest
Factor Reduction (CFR) For Downlink LTE by Transmitting Phase Shifted Resource
Blocks 1354/   ORD   12/754,453   2010-0283707   Published   05-Apr-2010  
11-Nov-2010     Powerwave Technologies Inc.   Dual-Polarized Dual-Band
Broad-beamwidth Directive Patch Antenna 1355/ORD   ORD   12/759,582  
2010-0265150   Published   13-Apr-2010   21-Oct-2010     Powerwave Technologies
Sweden AB   Antenna assembly consisting of two or more single array antenna
assemblies 1356/ORD   ORD   12/795,577   2010-0311353   Published   07-Jun-2010
  09-Dec-2010     Powerwave Technologies Inc.   Multi element amplitude and
phase compensated antenna array with adaptive pre-distortion for Wireless
Network



--------------------------------------------------------------------------------

US_APPLICATIONS

 

Matter

Number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Filing

Date

 

Publication

Date

 

Expiration

Date

 

Owner

 

Title

1358/   ORD   12/888,295   2011-0070824   Published   22-Sep-2010   24-Mar-2011
    Powerwave Technologies Inc.   Co-Location of a Pico eNB and Macro Up-link
Repeater 1359/   PCT   12/594,259   2010-0149066   Published   18-Apr-2008  
17-Jun-2010     POWERWAVE COMTEK OY   Masthead Amplifier Unit 1360/ORD   ORD  
12/950,770   2011-0121897   Published   19-Nov-2010   26-May-2011     Powerwave
Technologies Inc.   Measurement and Correction of Residual Nonlinearities in a
Digitally Predistorted Power Amplifier 1361/DIV1   DES   29/411,061     Pending
  16-Jan-2012       Powerwave Technologies Inc.   Base Station Design Language
1362/ORD   ORD   13/012,582   2011-0188205   Published   24-Jan-2011  
04-Aug-2011     Powerwave Technologies Inc.   Active Antenna Heatsink 1365/  
ORD   13/077,556   2011-0244853   Published   31-Mar-2011   06-Oct-2011    
Powerwave Technologies Inc.   System and Method for performance enhancement in
heterogeneous wireless access network 1366/DES   DES   29/359,261     Pending  
07-Apr-2010       Powerwave Technologies Inc.   PICO Base Station Applications
for use on Mobile Devices 1366/ORD   ORD   13/078,585   2011-0244892   Published
  01-Apr-2011   06-Oct-2011     Powerwave Technologies Inc.   PICO Base Station
Applications for use on Mobile Devices 1367/CIP   CIP   13/439,658     Pending  
04-Apr-2012       Powerwave Technologies Inc.   System and Method for
performance enhancement in heterogeneous wireless access network employing
distributed antenna system 1367/ORD   ORD   13/079,558   2011-0244914  
Published   04-Apr-2011   06-Oct-2011     Powerwave Technologies Inc.   System
and Method for performance enhancement in heterogeneous wireless access network
employing distributed antenna system 1368/ORD   ORD   13/078,736   2011-0241801
  Published   01-Apr-2011   06-Oct-2011     Powerwave Technologies Inc.  
Reduced Size Cavity Filters for Pico Base Stations 1369/   ORD   13/163,530  
2012-0007697   Published   17-Jun-2011   12-Jan-2012     FILTRONIC COMTEK OY  
Resonator coupling tuning arrangement 1370/ORD   ORD   13/214,573   2012-0052892
  Published   22-Aug-2011   01-Mar-2012     Powerwave Technologies Inc.  
Transmit Leakage Cancellation in a Wide Bandwidth Distribution Antenna System
DAS 1371/   ORD   13/293,817     Pending   10-Nov-2011       POWERWAVE FINLAND
OY   Adaptable resonator filter 1372/   ORD   13/324,599     Pending  
13-Dec-2011       Powerwave Technologies Inc.   Improving Data Throughput for
Cell-Edge Users in a LTE Network Using Up-link HARQ Relays 1373/ORD   ORD  
13/413,468     Pending   06-Mar-2012       Powerwave Technologies Inc.  
Two-stage Doherty 1376/ORD   ORD   13/426,257     Pending   21-Mar-2012      
Powerwave Technologies Inc.   Lightweight Cavity Filter Structure 1377/PCT   ORD
  13/454,984     Pending   24-Apr-2012       Powerwave Technologies Inc.  
Antenna Array Arrangement and multi band antenna 1378/PCT   ORD   13/454,951    
Pending   24-Apr-2012       Powerwave Technologies Inc.   Reflector and a
multiband antenna 1379/ORD   ORD   13/468,976     Pending   10-May-2012      
Powerwave Technologies Inc.   AMPLIFIER PERFORMANCE STABILIZATION THROUGH
PREPARATORY PHASE 1380/ORD   ORD   13/494,662     Pending   12-Jul-2012      
Powerwave Technologies Inc.   45 Deg Dual Broad Band Base Station Antenna 1381/
  ORD   13/523,623     Pending   14-Jun-2012       Powerwave Technologies Inc.  
Tunable inductive coupling between resonators 1382/ORD   ORD   13/545,353    
Pending   10-Jul-2012       Powerwave Technologies Inc.   Modular frequency
based Fiber Transport (FT) and Radio Transport (RT) repeater platform for
diverse radio frequency (RF) config



--------------------------------------------------------------------------------

US_APPLICATIONS

 

Matter

Number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Filing

Date

 

Publication

Date

 

Expiration

Date

 

Owner

 

Title

1383/ORD   ORD   13/549,183     Pending   13-Jul-2012       Powerwave
Technologies Inc.   Combination of radio frequency (RF), high speed digital
(communication), and direct current (DC/Power) signals in a single prot 1388/  
DES   29/398,134     Pending         Powerwave Technologies Inc.   BASE UNIT
ENCLOSURE 1389/   DES   29/398,135     Pending   26-Jul-2011       Powerwave
Technologies Inc.   RF UNIT ENCLOSURE 1390/   DES   29/398,136     Pending  
26-Jul-2011       Powerwave Technologies Inc.   QUAD BAND UNIT ENCLOSURE
1391/ORD   ORD   13/368,125     Pending   07-Feb-2012       Powerwave
Technologies Inc.   DIGITAL PREDISTORTION OF A POWER AMPLIFIER FOR SIGNALS
COMPRISING WIDELY SPACED CARRIERS 1392/   PRO   61/531,281     Pending  
06-Sep-2011     06-Sep-2012   Powerwave Technologies Inc.   MULTIBAND
ACTIVE-PASSIVE BASE STATION ANTENNA 1393/   PRO   61/531,306     Pending  
06-Sep-2011     06-Sep-2012   Powerwave Technologies Inc.   Open Circuit Common
Junction Feed for Duplexer 1394/   PRO   61/531,311     Pending   06-Sep-2011  
  06-Sep-2012   Powerwave Technologies Inc.   Unified Multitechnology Systems
and Methods 1395/   PRO   61/535,208     Pending   15-Sep-2011     15-Sep-2012  
Powerwave Technologies Inc.   Filter DPD system and method 1396/   PRO  
61/559,496     Pending   14-Nov-2011     14-Nov-2012   Powerwave Technologies
Inc.   Single-Multi-Purpose Actuator for antenna systems 1397/   ORD  
13/293,831     Pending   10-Nov-2011       POWERWAVE COMTEK OY   Adaptable
resonator filter 1398/   PRO   61/576,307     Pending   15-Dec-2011    
15-Dec-2012   Powerwave Technologies Inc.   Multiband 40 deg Split Beam Antenna
for Wirless Network 1401/   PRO   61/586,641     Pending   13-Jan-2012    
13-Jan-2013   Powerwave Technologies Inc.   Efficiency Enhanced feedforward
Power Amplifier 1402/ORD   ORD   13/324,599     Pending   13-Dec-2012      
Powerwave Technologies Inc.   “DATA THROUGHPUT FOR CELL-EDGE USERS IN A LTE
NETWORK USING DOWN-LINK REPEATERS AND UP-LINK HARQ RELAYS” 1405/   PRO  
61/620,885     Pending   05-Apr-2012     05-Apr-2013   Powerwave Technologies
Inc.   Implementation of a Digital Predistorter with Estimator for a Transmitter
having a Nonlinear RF Power Amplifier 1406/   PRO   61/644,971     Pending  
09-May-2012     09-May-2013   Powerwave Technologies Inc.   Telescoping mast
system and method 1408/   PRO   61/644,336     Pending   08-May-2012    
08-May-2013   Powerwave Technologies Inc.   A Combined Approach to Digital
Predistortion and Crest Factor Reduction for the Linearization of a RF Power
Amplifier 1409/   PRO   61/644,348     Pending   08-May-2012     08-May-2013  
Powerwave Technologies Inc.   Wide Dynamic Range Power Amplifier Protection
System 1414/   PRO   61/663,941     Pending   25-Jun-2012     25-Jun-2013  
Powerwave Technologies Inc.   Arrangement and method for coupling between
adjustable resonators 1415/   PRO   61/663,962     Pending   25-Jun-2012    
25-Jun-2013   POWERWAVE COMTEK OY   An improved resonator structure for a cavity
filter arrangement 1418/   PRO   61/673,004     Pending   18-Jul-2012    
18-Jul-2013   Powerwave Technologies Inc.   BROADBAND AIRCRAFT WINGTIP ANTENNA
SYSTEM 1422/   ORD   13/556,131     Pending   23-Jun-2012       Powerwave
Technologies Inc.   High Speed Handover 1423/   ORD   13/556,126     Pending  
23-Jul-2012       Powerwave Technologies Inc.   Inter Cell Interference



--------------------------------------------------------------------------------

US_APPLICATIONS

 

Matter

Number

 

Case

Type

 

Application

Number

 

Publication

Number

 

Application

Status

 

Filing

Date

 

Publication

Date

 

Expiration

Date

 

Owner

 

Title

    13/603,330       04-Sep-2012         Small Cells Implementing Multiple Air
Interfaces     13/603,327       04-Sep-2012         Small Cells Implementing
Multiple Ail Interfaces     13/603,349       04-Sep-2012         Small Cells
Implementing Multiple Air Interfaces     13/603,332       04-Sep-2012        
Small Cells Implementing Multiple Air Interfaces     13/603,345      
04-Sep-2012         Small Cells Implementing Multiple Air Interfaces    
13/603,338       04-Sep-2012         Small Cells Implementing Multiple Air
Interfaces     13/603,358       04-Sep-2012         Location Processing in Small
Cells Implementing Multiple Air Interfaces     PCT/US2012/053 680      
04-Sep-2012         Small Cells Implementing Multiple Air Interfaces



--------------------------------------------------------------------------------

SCHEDULE 3.15

Deposit Accounts, Commodity Accounts and Securities Accounts

Please see the attached list of accounts.

 

24



--------------------------------------------------------------------------------

Powerwave Technologies, Inc. and Subs

 

Bank

  

Acct Name

  

Acct Number

  

City/State

  

Country

  

Currency

  

Swift/aba

     Santander    LGP Telecom    [***]†    Aires, Capital    Argentina    ARS   
BSCHARBA    Itau Bank    LGP Telecom    [***]†    São Paulo    Brazil    BRL   
ITAUBRSP    Bradesco    LGP Telecom    [***]†    São Paulo    Brazil    BRL   
BBDEBRSPSPO    Itau Bank    PWAV Technologies    [***]†    São Paulo    Brazil
   BRL    ITAUBRSP    Bradesco    PWAV Technologies    [***]†    São Paulo   
Brazil    BRL    BBDEBRSPSPO    B of A    PWAV Canada    [***]†    Toronto   
Canada    CAD    BOFACATT    China Citic Bank    Filtronic Suzhou
Telecommunications Produc    [***]†    Suzhou    China    CNY    CIBKCNBJ215   
Bank of China    Filtronic Suzhou Telecommunications Produc    [***]†    Suzhou
   China    CNY    BKCHCNBJ95B    Bank of China    Filtronic Suzhou
Telecommunications Produc    [***]†    Suzhou    China    USD    BKCHCNBJ95B   
Bank of China    Filtronic Suzhou Telecommunications Produc    [***]†    Suzhou
   China    EUR    BKCHCNBJ95B    Bank of China    Filtronic Suzhou
Telecommunications Produc    [***]†    Suzhou    China    GBP    BKCHCNBJ95B   
Bank of China Luwan Branch    LGP Shanghai    [***]†       China    CNY   
BKCHCNBJ300    Bank of China FTZ Branch    LGP Shanghai    [***]†       China   
CNY    BKCHCNBJ300    Agriculture Bank of China    LGP Shanghai    [***]†      
China    CNY    ABOCCNBJ090    Bank of China FTZ Branch    LGP Shanghai   
[***]†       China    USD    BKCHCNBJ300    Industrial & Commercial Bank O   
PWAV Suzhou CNY    [***]†       China    RMB    ICBKCNBJSZU    B of A    PWAV
Suzhou CNY    [***]†    Shanghai    China    CNY    BOFACN3X    Agricultural
Bank of China    PWAV Suzhou CNY    [***]†       China    RMB    ABOCCNBJ103   
SEB    Powerwave Technologies Estonia OU -    [***]†    Tallinn    Estonia   
EUR    EEUHEE2X    SEB    Powerwave Technologies Estonia OU - opera    [***]†   
Tallinn    Estonia    EEK/USD    EEUHEE2X    SEB    Powerwave Technologies
Estonia OU - payro    [***]†    Tallinn    Estonia    EEK    EEUHEE2X    Nordea
   Powerwave Finland Oy    [***]†    Oulu    Finland    EUR    NDEAFIHH   
Nordea    Powerwave Finland Oy    [***]†       Finland    EUR    NDEAFIHH    B
of A    PWAV Tech France SAS    [***]†    Paris    France    EUR    BOFAFRPP   
B of A    PWAV GmbH    [***]†    Frankfurt    Germany    EUR    BOFADEFX    B of
A    PWAV Technologies HK Ltd    [***]†       Hong Kong    HKD    BOFAHKHX    B
of A    PWAV Technologies Inc    [***]†       Hong Kong    HKD    BOFAHKHX   
Commerzbank Zrt.    Filtronic Comtek Hungary    [***]†    Budapest    Hungary   
EUR    COBA HU HXXXX    Commerzbank Zrt.    Filtronic Comtek Hungary    [***]†
   Budapest    Hungary    USD    COBA HU HXXXX    Commerzbank Zrt,    Filtronic
Comtek Hungary    [***]†    Budapest    Hungary    HUF    COBA HU HXXXX   
Commerzbank Zrt.    Filtronic Comtek Hungary    [***]†    Budapest    Hungary   
GBP    COBA HU HXXXX    Axis Bank (payroll)    Powerwave Technologies R&D India
Ltd    [***]†       India    INR       B of A    Powerwave Technologies R&D
India Ltd    [***]†       India    INR       Deutsche Bank    Powerwave
Technologies R&D India Ltd    [***]†    New Dehli    India    INR       B of A
   PWAV Technologies India pvt Ltd    [***]†    New Dehli    India    INR   
BOFAIN4XDEL    Bank of the Philippines    Microwave Ventures    [***]†      
Philippines    PHP       Bank of the Philippines    Powerwave Holdings
Philippines    [***]†       Philippines    USD       OCBC Bank    Powerwave
Singapore PTE Ltd    [***]†       Singapore    SGD       B of A    PWAV
Technologies Singapore Pte Ltd    [***]†       Singapore    SGD    BOFASG2X   
SEB    LGP Allgon Holding    [***]†    Stockholm    Sweden    USD    ESSESESS   
SEB    LGP Allgon Holding    [***]†    Stockholm    Sweden    SEK    ESSESESS   
SEB    Powerwave Technologies Sweden AB    [***]†    Stockholm    Sweden    EUR
   ESSESESS    SEB    Powerwave Technologies Sweden AB    [***]†    Stockholm   
Sweden    USD    ESSESESS    SEB    Powerwave Technologies Sweden AB    [***]†
   Stockholm    Sweden    GBP    ESSESESS    SEB    Powerwave Technologies
Sweden AB    [***]†    Stockholm    Sweden    SEK    ESSESESS    SEB   
Powerwave Technologies Sweden AB    [***]†    Stockholm    Sweden    SEK   
ESSESESS    SEB    Powerwave Technologies Sweden AB    [***]†       Sweden   
SEK    ESSESESS    SEB    Powerwave Technologies Sweden AB    [***]†   
Stockholm    Sweden    SEK    ESSESESS    Siam Commercial Bank PLC.    Powerwave
Technologies (Thailand) Ltd.    [***]†       Thailand    THB    SICOTHBK    Siam
Commercial Bank PLC.    Powerwave Technologies (Thailand) Ltd.    [***]†      
Thailand    USD    SICOTHBK    Siam Commercial Bank PLC.    Powerwave
Technologies (Thailand) Ltd.    [***]†       Thailand    THB    SICOTHBK    Siam
Commercial Bank PLC.    Powerwave Technologies (Thailand) Ltd.    [***]†      
Thailand    THB    SICOTHBK    Siam Commercial Bank PLC.    Powerwave
Technologies (Thailand) Ltd.    [***]†       Thailand    THB    SICOTHBK   
Wells Fargo    Powerwave Technologies Inc.    [***]†    California    US    USD
   121000248    Primary operating account Wells Fargo    Powerwave Technologies
Inc.    [***]†    California    US    USD    121000248    Restricted account
setup under Wells Credit Facility for cash receipts. This is a zba account that
is swept into operating account daily Wells Fargo    Powerwave Cognition   
[***]†    California    US    USD    121000248    Separate subsidiary account
with minimal activity Wells Fargo    Powerwave Technologies Inc.    [***]†   
California    US    USD    121000248    Investment account for excess cash Wells
Fargo    Powerwave Technologies Inc.    [***]†    California    US    USD   
121000248    Payroll ZBA account Wells Fargo    Powerwave Technologies Inc.   
[***]†    California    US    EUR    026004077    Euro account Wells Fargo   
Powerwave Technologies Inc.    [***]†    California    US    GBP    026004078   
GBP account Wells Fargo    Powerwave Technologies Inc.    [***]†    California
   US    USD    121000248    Collateral account for credit card Wells Fargo   
Powerwave Technologies Inc.    [***]†    California    US    USD    121000248   
Reserve account Jefferies    Powerwave Technologies Inc.    [***]†    New York
   US    USD       Securities account for repurchasing convertible bonds zero
balance Imperial Capital    Powerwave Technologies Inc.    [***]†    California
   US    USD       Securities account for repurchasing convertible bonds zero
balance, not active Deutsche Bank    Powerwave Technologies Inc.    [***]†   
New York    US    EUR       Collateral deposit account for letters of credit,
not active Deutsche Bank    Powerwave LC Collateral    [***]†    New York    US
   USD       Collateral deposit account for letters of credit Bank of America   
Powerwave Technologies Inc Collateral    [***]†    California    US    USD      
Collateral deposit account to support treasury operation services in Europe

 

† Certain confidential information contained in this document marked with [***]
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

SCHEDULE 3.17

Material Contracts

Powerwave Technologies, Inc. 1996 Stock Incentive Plan.

Powerwave Technologies, Inc. 1996 Director Stock Option Plan.

Form of Indemnification Agreement with executive officers and members of the
board of directors.

Powerwave Technologies, Inc. 2000 Stock Option Plan and form of award documents
under such plan.

Powerwave Technologies, Inc. 2002 Stock Option Plan and form of award documents
under such plan.

Powerwave Technologies, Inc. 2005 Stock Incentive Plan and form of award
documents under such plan.

Powerwave Technologies, Inc. Extended and Restated 1996 Employee Stock Purchase
Plan, as amended to date, and form of award documents under such plan.

2010 Omnibus Incentive Plan and form of award documents under such plan.

Amended and Restated Change in Control Agreement dated as of August 13, 2008,
between Borrower and Ronald J. Buschur.

Amended and Restated Change in Control Agreement dated as of August 13, 2008,
between Borrower and Kevin T. Michaels.

Amended and Restated Severance Agreement dated as of August 13 2008, between
Borrower and Ronald J. Buschur.

Amended and Restated Severance Agreement dated as of August 13, 2008, between
Borrower and Kevin T. Michaels.

Letter Agreement regarding Change of Control Benefits between Borrower and J.
Marvin MaGee dated December 17, 2008.

Letter Agreement Regarding Change of Control Benefits between Borrower and
Khurram Sheikh dated December 17, 2008.

3.875% Notes Documents.

1.875% Notes Documents.

2.75% Notes Documents.

 

25



--------------------------------------------------------------------------------

Agreement of Purchase and Sale between Borrower and AG Lease Acquisition Corp
dated October 17, 2011.

Real Estate Lease Agreement between Borrower and AGNL Antenna L.P dated
October 21, 2011.

Supply Agreement dated April 24, 2012 between Shenzhen Tatfook Technology Co.
Ltd and Borrower.

Asset Purchase Agreement dated April 24, 2012 between Shenzhen Tatfook
Technology Co. Ltd and Filtronic Suzhou Telecommunications Products Co. Ltd.

License and Manufacturing Agreement dated as of April 24, 2012 between Shenzhen
Tatfook Technology Co. Ltd and Borrower, as amended on August 16, 2012.

 

26



--------------------------------------------------------------------------------

SCHEDULE 3.19

Indebtedness

Convertible Notes

1.875% Convertible Notes

3.875% Convertible Notes

2.75% Convertible Notes

Letters of Credit:

 

LC#

   Bank    Beneficiary    Amount      FX Rate      USD  

IS0002277

   Wells    Emirates    AED 31,700.00         3.67         8,637.60   

IS0006776

   Wells    Emirates    AED 91,155.00         3.67         24,837.87   

IS0009181

   Wells    Emirates    AED 66,700.00         3.67         18,174.39   

IS0009936

   Wells    Emirates    AED 59,455.00         3.67         16,200.27   

IS0010838

   Wells    Emirates    AED 31,700.00         3.67         8,637.60   

IS0010840

   Wells    Emirates    AED 157,292.00         3.67         42,858.86   

IS0012115

   Wells    Emirates    AED 97,400.00         3.67         26,539.51   

SM238922W

   Wells    Emirates    AED 132,250.00         3.67         36,035.42   

SM239294W

   Wells    Emirates    AED 95,251.00         3.67         25,953.95   

642756

   Wells    RLI    $ 5,000,000.00         1.00         5,000,000.00   

660351

   Wells    Travelers    $ 15,000.00         1.00         15,000.00   

660386

   Wells    Safety National    $ 100,000.00         1.00         100,000.00   
   Deustche Bank    Netherlands VAT    EUR 445,000.00         1.22        
542,900.00   

Intercompany Advances

Please see attached list of intra-company advances.

Intercompany Notes

Intercompany Note, dated as of the Closing date, between the Payors and Payees
party thereto. As of the Closing Date, the advances under the Intercompany Note
are set forth on Schedule 11 hereto.

Loan Agreement, dated as of May 18, 2012, by and between the Borrower, as
borrower thereunder and Powerwave Technologies Brazil Comercio de Equipamentos
de Telecomunicacao LTDA, as lender thereunder.

Intercompany Credit Facility

Credit Facility Agreement, entered into in 2010, by and between the Borrower and
Powerwave Technologies (Thailand), Ltd.

 

27



--------------------------------------------------------------------------------

Schedule 11    Powerwave Technologies, Inc. (c401) US Parent        Receivable  
   Payable     Net Receivable (Payable)  

Dubai Branch

     —           (310,060.65 )      (310,060.65 ) 

P-Wave Ltd (Israel)

     1,624,530.70         —          1,624,530.70   

Fil (Suz) Tel Prod Co Ltd

     36,840,307.46         (108,314,743.59 )      (71,474,436.13 ) 

PwT Research & Dev India PVT Ltd

     1,625,145.33         (4,792,539.03 )      (3,167,393.70 ) 

PwT India Private Ltd

     3,334,496.57         (1,408,983.08 )      1,925,513.49   

PwT Hong Kong Ltd

     55,039.69         —          55,039.69   

Pw Asia Inc

     141,327.94         —          141,327.94   

PwT Singapore PTE Ltd

     —           (1,165,286.41 )      (1,165,286.41 ) 

PwT (Thailand) Ltd

     9,471,929.63         —          9,471,929.63   

Pw (Hungary) Kft

     84,187.87         (3,685,333.86 )      (3,601,145.99 ) 

Pw Finland OY (formerly Pw OY)

     —           (9,486,109.63 )      (9,486,109.63 ) 

PwT France SAS

     —           (184,063.59 )      (184,063.59 ) 

Pw UK Ltd

     —           (2,997,878.45 )      (2,997,878.45 ) 

PwT Sweden AB

     —           (3,026,732.05 )      (3,026,732.05 ) 

PwT Germany GmbH

     —           (486,872.67 )      (486,872.67 ) 

PwT Estonia OU

     —           (1,503,754.72 )      (1,503,754.72 ) 

PwT Canada Ltd

     3,861,456.66         —          3,861,456.66   

Pw Cognition Inc

     20,006,163.47         —          20,006,163.47   

PwT Brazil Com de Eq de Tele LTD

     288,865.10         (2,027,454.42 )      (1,738,589.32 ) 

Argentina Branch

     —           (181,657.39 )      (181,657.39 )    

 

 

    

 

 

   

 

 

 

TOTAL

     77,333,450.42         (139,571,469.54 )      (62,238,019.12 )    

 

 

    

 

 

   

 

 

 

 

     Dubai Branch (c120)        Receivable      Payable    
Net Receivable (Payable)  

Powerwave Technologies, Inc.

     310,060.65         —          310,060.65   

Fil (Suz) Tel Prod Co Ltd

     —           (42.20 )      (42.20 )    

 

 

    

 

 

   

 

 

       310,060.65         (42.20 )      310,018.45      

 

 

    

 

 

   

 

 

 

 

     P-Wave Ltd (Israel) (c190)        Receivable      Payable    
Net Receivable (Payable)  

Powerwave Technologies, Inc.

     —           (1,624,530.70 )      (1,624,530.70 )    

 

 

    

 

 

   

 

 

       —           (1,624,530.70 )      (1,624,530.70 )    

 

 

    

 

 

   

 

 

 

 

     Filtronic Suzhou (c204)        Receivable      Payable    
Net Receivable (Payable)  

Dubai Branch

     42.21         —          42.21   

PwT (Suzhou) Co Ltd

     —           (1,143,255.56 )      (1,143,255.56 ) 

PwT Research & Dev India PVT Ltd

     19,234.86         —       

PwT India Private Ltd

     233,899.64         (6,347.00 )      227,552.64   

PwT Singapore PTE Ltd

     34,821.07         (158,418.86 )      (123,597.79 ) 

PwT (Thailand) Ltd

     1,171,348.31         (77,530.64 )      1,093,817.67   

Pw Finland OY (formerly Pw OY)

     166,326.34         (3,389.98 )      162,936.36   

Pw UK Ltd

     238,524.16         (445,938.58 )      (207,414.42 ) 

PwT Sweden AB

     87,813.06         —          87,813.06   



--------------------------------------------------------------------------------

PwT Estonia OU

     228,975.67         —          228,975.67   

Powerwave Technologies, Inc.

     108,314,743.59         (36,840,307.46 )      71,474,436.14   

PwT Brazil Com de Eq de Tele LTD

     378.26         (53,769.72 )      (53,391.46 )    

 

 

    

 

 

   

 

 

 

TOTAL

     110,496,107.17         (38,728,957.79 )      71,747,914.52      

 

 

    

 

 

   

 

 

 

 

     PwT (Suzhou) Co Ltd (c205)        Receivable      Payable     
Net Receivable (Payable)  

Fil (Suz) Tel Prod Co Ltd

     1,143,255.56         —           1,143,255.56      

 

 

    

 

 

    

 

 

       1,143,255.56         —           1,143,255.56      

 

 

    

 

 

    

 

 

 

 

     PwT Research & Dev India PVT Ltd (c230)        Receivable      Payable    
Net Receivable (Payable)  

Fil (Suz) Tel Prod Co Ltd

     —           (17,912.29 )      (17,912.29 ) 

PwT India Private Ltd

     29.57         (2,294,089.73 )      (2,294,060.16 ) 

Pw Finland OY (formerly Pw OY)

     —           (2,992.96 )   

PwT Sweden AB

     —           (7,067.64 )      (7,067.64 ) 

Powerwave Technologies, Inc.

     4,792,539.03         (1,625,145.33 )      3,167,393.70      

 

 

    

 

 

   

 

 

 

TOTAL

     4,792,568.60         (3,947,207.96 )      848,353.60      

 

 

    

 

 

   

 

 

 

 

     PwT India Private Ltd (C235)        Receivable      Payable    
Net Receivable (Payable)  

Fil (Suz) Tel Prod Co Ltd

     6,347.00         (233,899.47 )      (227,552.47 ) 

PwT Research & Dev India PVT Ltd

     2,302,337.85         (8,237.20 )      2,294,100.65   

PwT India Private Ltd

     —           (31,142.34 )   

Powerwave Technologies, Inc.

     1,408,983.08         (3,334,496.57 )      (1,925,513.49 )    

 

 

    

 

 

   

 

 

 

TOTAL

     3,717,667.93         (3,607,775.58 )      141,034.69      

 

 

    

 

 

   

 

 

 

 

     PwT Hong Kong Ltd (c236)        Receivable      Payable    
Net Receivable (Payable)  

PwT India Private Ltd

     31,142.34         —          31,142.34   

Powerwave Technologies, Inc.

     —           (55,039.69 )      (55,039.69 )    

 

 

    

 

 

   

 

 

       31,142.34         (55,039.69 )      (23,897.35 )    

 

 

    

 

 

   

 

 

 

 

     Pw Asia Inc (c238)        Receivable      Payable    
Net Receivable (Payable)  

Powerwave Technologies, Inc.

     —           (141,327.94 )      (141,327.94 )    

 

 

    

 

 

   

 

 

       —           (141,327.94 )      (141,327.94 )    

 

 

    

 

 

   

 

 

 

 

     PwT Singapore PTE Ltd (c243)               Payable    
Net Receivable (Payable)  

PwT India Private Ltd

     158,418.86         (34,821.07 )      123,597.79   

Powerwave Technologies, Inc.

     1,165,286.41         —          1,165,286.41      

 

 

    

 

 

   

 

 

       1,323,705.27         (34,821.07 )      1,288,884.20      

 

 

    

 

 

   

 

 

 



--------------------------------------------------------------------------------

     PwT (Thailand) Ltd (c246)        Receivable      Payable    
Net Receivable (Payable)  

PwT (Suzhou) Co Ltd

     —           (1,093,534.03 )      (1,093,534.03 ) 

PwT India Private Ltd

     139,608.86         —          139,608.86   

Pw Finland OY (formerly Pw OY)

     24,318.08         (754,160.20 )      (729,842.12 ) 

Pw UK Ltd

     1,702.85         (32,153.88 )      (30,451.03 ) 

PwT Sweden AB

     243,798.72         (52,630.01 )      191,168.71   

PwT Estonia OU

     —           (3,674,107.15 )      (3,674,107.15 ) 

Powerwave Technologies, Inc.

     —           (9,471,929.64 )      (9,471,929.64 ) 

PwT Brazil Com de Eq de Tele LTD

     191,388.71         —          191,388.71      

 

 

    

 

 

   

 

 

 

TOTAL

     600,817.22         (15,078,514.91 )      (14,477,697.69 )    

 

 

    

 

 

   

 

 

 

 

     Pw (Hungary) Kft (c301)        Receivable      Payable    
Net Receivable (Payable)  

Powerwave Technologies, Inc.

     3,685,333.86         (84,187.87 )      3,601,145.99      

 

 

    

 

 

   

 

 

       3,685,333.86         (84,187.87 )      3,601,145.99      

 

 

    

 

 

   

 

 

 

 

     Pw Finland OY (formerly Pw OY) (c323)        Receivable      Payable    
Net Receivable (Payable)  

Fil (Suz) Tel Prod Co Ltd

     —           (162,778.58 )      (162,778.58 ) 

PwT Research & Dev India PVT Ltd

     2,992.96         —          2,992.96   

PwT (Thailand) Ltd

     729,842.07         —       

Powerwave Technologies, Inc.

     9,486,109.63         —          9,486,109.63      

 

 

    

 

 

   

 

 

 

TOTAL

     10,218,944.66         (162,778.58 )      9,326,324.02      

 

 

    

 

 

   

 

 

 

 

     PwT France SAS (c360)        Receivable      Payable     
Net Receivable (Payable)  

Powerwave Technologies, Inc.

     184,063.59         —           184,063.59      

 

 

    

 

 

    

 

 

       184,063.59         —           184,063.59      

 

 

    

 

 

    

 

 

 

 

     Pw UK Ltd (c365)        Receivable      Payable     
Net Receivable (Payable)  

Fil (Suz) Tel Prod Co Ltd

     207,740.89         —           207,740.89   

PwT (Thailand) Ltd

     30,451.03         —        

Powerwave Technologies, Inc.

     2,997,878.46         —           2,997,878.46      

 

 

    

 

 

    

 

 

 

TOTAL

     3,236,070.37         —           3,205,619.34      

 

 

    

 

 

    

 

 

 

 

     PwT Sweden AB (c380)        Receivable      Payable    
Net Receivable (Payable)  

Fil (Suz) Tel Prod Co Ltd

     —           (87,813.06 )      (87,813.06 ) 

PwT Research & Dev India PVT Ltd

     7,067.64         —          7,067.64   

PwT (Thailand) Ltd

     —           (191,168.71 )   

Powerwave Technologies, Inc.

     3,026,732.05         —          3,026,732.05      

 

 

    

 

 

   

 

 

 

TOTAL

     3,033,799.69         (278,981.77 )      2,945,986.63      

 

 

    

 

 

   

 

 

 

 

     PwT Germany GmbH (c382)        Receivable      Payable     
Net Receivable (Payable)  

Powerwave Technologies, Inc.

     486,872.67         —           486,872,67      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

     486,872.67         —           486,872.67      

 

 

    

 

 

    

 

 

 

 

     PwT Estonia OU (c391)        Receivable      Payable    
Net Receivable (Payable)  

Fil (Suz) Tel Prod Co Ltd

     —           (228,975.67 )      (228,975.67 ) 

PwT (Thailand) Ltd

     3,674,107.05         —       

Powerwave Technologies, Inc.

     1,503,754.72         —          1,503,754.72      

 

 

    

 

 

   

 

 

 

TOTAL

     5,177,861.77         (228,975.67 )      1,274,779.05      

 

 

    

 

 

   

 

 

 

 

     PwT Canada Ltd (c407)        Receivable      Payable    
Net Receivable (Payable)  

Powerwave Technologies, Inc.

     —           (3,861,456.66 )      (3,861,456.66 )    

 

 

    

 

 

   

 

 

       —           (3,861,456.66 )      (3,861,456.66 )    

 

 

    

 

 

   

 

 

 

 

     Pw Cognition Inc (c409)        Receivable      Payable    
Net Receivable (Payable)  

Powerwave Technologies, Inc.

     —           (20,006,163.47 )      (20,006,163.47 )    

 

 

    

 

 

   

 

 

       —           (20,006,163.47 )      (20,006,163.47 )    

 

 

    

 

 

   

 

 

 

 

     PwT Brazil Com de Eq de Tele LTDA (c510)        Receivable      Payable    
Net Receivable (Payable)  

Fil (Suz) Tel Prod Co Ltd

     53,769.72         (378.26 )      53,391.46   

PwT (Thailand) Ltd

     —           (191,388.71 )   

Powerwave Technologies, Inc.

     2,027,454.41         (288,865.10 )      1,738,589.31      

 

 

    

 

 

   

 

 

 

TOTAL

     2.081.224.13         (480.632.07 )      1,791,980.77      

 

 

    

 

 

   

 

 

 

 

     Argentina Branch (c512)        Receivable      Payable     
Net Receivable (Payable)  

Powerwave Technologies, Inc.

     181,657.39         —           181,657.39      

 

 

    

 

 

    

 

 

       181,657.39         —           181,657.39      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 3.20

Payment of Taxes

None

 

28



--------------------------------------------------------------------------------

SCHEDULE 3.23

Location of Inventory and Equipment

Equipment and/or Inventory is located at the following third party locations:

Third Party Locations:

1. Stevens Global Logisitics, 2760 E. El Presido, Carson, California 90810; 3700
Redondo Beach Ave., Redondo Beach, CA 90278.

2. Salvador Logística e Transportes Ltda., Rua José Beraldo, n° 1000- Lambari.
City: Guararema; State: São Paulo. Zip Code: 08900-000.

3. Kane 3PL, 3636 Pennsy Drive, #D-1, Landover, Maryland 20785.

4. Menlo Logistics, Meerheid 47-51, 5521 DZ Eersel, Netherlands

5. Fashion Consul, France Field, Zona Libre, Colon Panama

6. Ceva Logistics FZCO, Jebel Ali, Free Zone, Dubai, United Arab Emirates.

7. Suzhou Easyway Warehouse Logistics Co., Ltd, UNIT 1-2, NO. 748, CHANGJIANG
ROAD, SUZHOU. NEW DISTRICT, SUZHOU, 215129, CHINA.

8. Menlo Worldwide, Unit 1, Unit 2, No. 748 Changjiang Rd., Suzhou New District,
Jiangsu 215129, P.R. China

9. UTi, Sai business Point, Old No 17 New No 31, Mount Road | Saidapet | Chennai
| 600 015.

10. Shenzhen Tatfook Technology Co. Ltd. 33 Huo Ju Road, Suzhou 215009 China;
No. 2 Feng Qiao Xiang Street, Suzhou New District.

In addition, certain of Powerwave’s customers maintain logistics hubs or
warehouses and Powerwave ships finished goods inventory to such warehouses. The
inventory remains the property of Powerwave until the customer pulls the
inventory and notifies Powerwave. The logistics hubs are either operated by a
third party or by the customer.

In addition, in the ordinary course of business Powerwave occasionally provides
limited quantities of products and test equipment to customers for evaluations
or trials.

Borrower or Subsidiary Locations:

1. 210 Moo Thungsukhla, Sriracha Chonburi 20230 Thailand.

2. 1801 E. St. Andrew Place, Santa Ana, CA 92705

3. 1421 S. Beltline Road, Suite 100, Coppell, TX 75019

4. 7600 East Leesburg, Suite 301, Pike, Falls Church, VA

5. Room 2018-2019, Chevalier Commercial Building, 8 Wang Hoi Road, Kowloon Bay,
Kowloon Hong Kong

6. 33 Huo Ju Road, Suzhou 215009 China; No. 2 Feng Qiao Xiang Street, Suzhou New
District.

7. 1350 Eye St. NW, Washington, DC 20005.

8. 600 Third Ave., NY, NY 10016.

 

29



--------------------------------------------------------------------------------

SCHEDULE 5.01

Financial Statements and Other Information

Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth set forth below at the following times in form
satisfactory to Agent:

 

as soon as available, but in any event within 30 days after the end of each of
the first two months during each of Borrower’s fiscal quarters (each such date,
the “Monthly Deadline”),    (a) (i) an unaudited consolidated balance sheet,
income statement and statement of cash flows covering Borrower’s and its
Subsidiaries’ operations during such period, together with (ii) a report showing
the figures for the corresponding fiscal period of the immediately preceding
fiscal year in comparative form and (iii) a Compliance Certificate;   

 

provided, however, that if Borrower has included any of the items listed in
clause (a)(i) above in a report filed with the SEC by the applicable Monthly
Deadline, then in lieu of the foregoing Borrower may (x) provide Agent written
notice (in the Compliance Certificate or elsewhere) no later than 1 Business Day
after the applicable Monthly Deadline that Borrower has included such items in a
report filed with the SEC and describe in reasonable detail the report and the
items included therein and (y) deliver to Agent no later than 1 Business Day
after the applicable Monthly Deadline copies of any items listed in clause
(a)(i) above that were not included in any report filed with the SEC by the
applicable Monthly Deadline and a Compliance Certificate;

 

as soon as available, but in any event within 45 days after the end of each of
Borrower’s fiscal quarters during each of Borrower’s fiscal years (each such
date, the “Quarterly Deadline”),

  

 

(b) (i) an unaudited consolidated balance sheet, income statement and statement
of cash flows covering Borrower’s and its Subsidiaries’ operations during such
period, together with a report showing the figures for the corresponding fiscal
period of the immediately preceding fiscal year in comparative form, and (ii) a
Compliance Certificate.

  

 

provided, further, however, that if Borrower has included any of the items
listed in clause (b)(i) above in a report filed with the SEC by the applicable
Quarterly Deadline, then in lieu of the foregoing Borrower may (x) provide Agent
written notice (in the Compliance Certificate or elsewhere) no later than 1
Business Day after the applicable Quarterly Deadline that Borrower has included
such items in a report filed with the SEC and describe in reasonable detail the
report and the items included therein and (y) deliver to Agent no later than 1
Business Day after the applicable Quarterly Deadline copies of any items listed
in clause (b)(i) above that were not included in any report filed with the SEC
by the applicable Quarterly Deadline and a Compliance Certificate.

 

As soon as available, but in any event within 90 days after the end of each of
Borrower’s fiscal years (each such date, the “Annual Deadline”),

  

 

(c) (i) consolidated financial statements of Borrower and its Subsidiaries for
each such fiscal year, audited by independent certified public accountants
reasonably acceptable to Agent and certified, without (A) qualification or
exception as to the scope of such audit, or (B) qualification which relates to
the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with any of the provisions
of Article VII of the Agreement, by such accountants to have been prepared in
accordance with GAAP (such audited financial statements to include a
consolidated balance sheet, income statement, and statement of cash flows and,
if prepared, such accountants’ letter to management), together with a report
showing the figures for the immediately preceding fiscal year in comparative
form, and (ii) a Compliance Certificate;

  

 

provided, however, that if Borrower has filed any of the items listed in clause
(c)(i) above in its Form 10-K annual report with the SEC by the applicable
Annual Deadline, then in lieu of the foregoing Borrower may (1) provide Agent
written notice (in the Compliance Certificate or elsewhere) no later than 1
Business Day after the applicable Annual Deadline that Borrower has filed its
10-K with the SEC and (2) deliver to Agent no later than 1 Business Day after
the applicable Annual Deadline copies of any items listed in clause (c) above
that were not included in the Form 10-K annual report filed with the SEC and a
Compliance Certificate.

 

As soon as available, but in any event within 30 days prior to the start of

  

 

(d) copies of Borrower’s Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its reasonable
discretion, for the forthcoming fiscal year, month by month for such fiscal
year, certified by the chief financial officer of Borrower as being such
officer’s good faith estimate of the financial performance of Borrower during
the period covered thereby; provided, however that, notwithstanding the
foregoing,

 

30



--------------------------------------------------------------------------------

each of Borrower’s fiscal years,    as set forth in Section 5.18 of the
Agreement, Borrower shall submit to the Advisory Firm and the Agent a copy of
the Borrower’s business plan for the fiscal year ending on or about January 1,
2014 by no later than November 30, 2012.

 

If and when filed by Borrower,

  

 

(e) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

 

(f) any other filings made by Borrower with the SEC, and

 

(g) any other information that is provided by Borrower to its shareholders
generally.

 

As soon as available, but in any event within 3 Business Days after the end of
each week of each month (each such date, the “Weekly Deadline”)

  

 

(h) (i) a reasonably detailed cash flows forecast for the next successive 13
weeks, (ii) a detailed aging of the Accounts of the Borrower and its
Subsidiaries, at the invoice level on an entity by entity basis, (iii) a summary
aging, by vendor, of Borrower’s and its Subsidiaries’ accounts payable on an
entity by entity basis, (iv) a detailed report regarding Borrower and its
Subsidiaries’ cash and Cash Equivalents on an entity by entity basis, and (v)
bookings and backlog detail, as well as shipments by customer;

  

 

provided however that if the Borrower is in compliance with all of its financial
covenants and with the other terms of the Credit Agreement for the quarter
ending on or about April 1, 2013, as evidenced by the Borrower’s Compliance
Certificate for such quarter, (x) Borrower shall no longer be required to
deliver the deliverables set forth in (h)(i), (h)(ii) or (h)(iii) noted above
and (y) with respect to the deliverable set forth in (h)(v) above, Borrower
shall be required to deliver such information by the Monthly Deadline rather
than the Weekly Deadline.

 

Promptly after execution, receipt or delivery thereof,

  

 

(i) copies of any new material contracts, material amendments to material
contracts, notices of termination of any material contracts that Borrower
executes or receives in connection with any Material Contract, and notices of
material defaults in respect of any Material Contract.

  

 

provided, however, that if Borrower has included any of the items listed above
in a report filed with the SEC by the applicable time period required for
reporting with the SEC, then, in lieu of the foregoing, Borrower may provide
Agent written notice no later than 1 Business Day after the applicable deadline
that Borrower has included such items in a report filed with the SEC.

 

upon the request of Agent,

  

 

(j) any other information reasonably requested relating to the financial
condition of Borrower or its Subsidiaries.

For purposes of this Schedule 5.01, “Compliance Certificate” shall mean a
certificate signed by the chief financial officer or chief executive officer of
the Borrower in form and substance reasonably satisfactory to the Agent that
indicates clearly (a) whether the Borrower is or is not in compliance with the
applicable financial covenants set forth in Article VII of the Credit Agreement
(including, in respect of each Compliance Certificate, compliance with Section
7.03) and sets forth in reasonable detail information supporting such
conclusions and (b) solely in the case of the Compliance Certificate delivered
pursuant to clause (c)(ii) above for the fiscal year ending on or about January
1, 2015, the amount of Excess Cash Flow of the Borrower in reasonable detail.

 

31



--------------------------------------------------------------------------------

SCHEDULE 5.02

Collateral Reports

Without in any way limiting any of the requirements under the Security
Agreement, provide Agent (and if so requested by Agent, with copies for each
Lender) with each of the documents set forth below at the following times in
form satisfactory to Agent:

 

Quarterly (not later than the delivery of the Compliance Certificate for such
quarter)    (a) an updated Perfection Certificate executed by an appropriate
officer with knowledge of the matters contained therein either confirming that
there has been no change in the information in the prior Perfection Certificate
or identifying such changes.

 

Upon reasonable request by Agent,

  

 

(b) such other reports as to the Collateral or the financial condition of
Borrower and its Subsidiaries, as Agent may reasonably request.

 

32



--------------------------------------------------------------------------------

SCHEDULE 5.12

Locations of Inventory and Equipment

Third Party Warehouse Locations

1. Stevens Global Logisitics, 2760 E. El Presido, Carson, California 90810; 3700
Redondo Beach Ave., Redondo Beach, CA 90278.

2. Salvador Logística e Transportes Ltda., Rua José Beraldo, n° 1000- Lambari.
City: Guararema; State: São Paulo. Zip Code: 08900-000.

3. Kane 3PL, 3636 Pennsy Drive, #D-1, Landover, Maryland 20785.

4. Menlo Logistics, Meerheid 47-51, 5521 DZ Eersel, Netherlands

5. Fashion Consul, France Field, Zona Libre, Colon Panama

6. Ceva Logistics FZCO, Jebel Ali, Free Zone, Dubai, United Arab Emirates.

7. Suzhou Easyway Warehouse Logistics Co., Ltd, UNIT 1-2, NO. 748, CHANGJIANG
ROAD, SUZHOU. NEW DISTRICT, SUZHOU, 215129, CHINA.

8. Menlo Worldwide, Unit 1, Unit 2, No. 748 Changjiang Rd., Suzhou New District,
Jiangsu 215129, P.R. China

9. UTi, Sai business Point, Old No 17 New No 31, Mount Road | Saidapet | Chennai
| 600 015.

10. Shenzhen Tatfook Technology Co. Ltd. 33 Huo Ju Road, Suzhou 215009 China;
No. 2 Feng Qiao Xiang Street, Suzhou New District.

Borrower or Subsidiary Locations:

1. 210 Moo Thungsukhla, Sriracha Chonburi 20230 Thailand.

2. 1801 E. St. Andrew Place, Santa Ana, CA 92705

3. 1421 S. Beltline Road, Suite 100, Coppell, TX 75019

4. 7600 East Leesburg, Suite 301, Pike, Falls Church, VA

5. Room 2018-2019, Chevalier Commercial Building, 8 Wang Hoi Road, Kowloon Bay,
Kowloon Hong Kong

6. 33 Huo Ju Road, Suzhou 215009 China; No. 2 Feng Qiao Xiang Street, Suzhou New
District.

7. 1350 Eye St. NW, Washington, DC 20005.

8. 600 Third Ave., NY, NY 10016.

 

33



--------------------------------------------------------------------------------

SCHEDULE 6.07(b)

Restrictive Agreements

The Agreement of the Stockholders of Powerwave Cognition dated November 1, 2007
between Borrower, John Petrillo and Peter Atwal. This agreement restricts the
payment of dividends by Powerwave Cognition absent consent of Messrs. Petrillo
and Atwal.

 

34



--------------------------------------------------------------------------------

EXHIBIT A TO

CREDIT AGREEMENT

Form of

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facility identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1]    3.   
Borrower(s):   

 

   4.    Agent: P-Wave Holdings, LLC, as the agent under the Credit Agreement   

 

1 

Select as applicable.

 

A-1



--------------------------------------------------------------------------------

5. Credit Agreement: The Credit Agreement dated as of September 11, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among POWERWAVE TECHNOLOGIES, INC., a Delaware
corporation (“Borrower”), the Lenders (such term and each other capitalized term
used but not defined herein having the meaning given it in Article I of the
Credit Agreement), and P-Wave Holdings, LLC, as agent (in such capacity,
“Agent”) for the Lenders.

 

6. Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned2      Percentage Assigned of
Commitment/Loans3  

[Closing Date Term Loan]

   $                    $                           % 

[Delayed Draw Term Loans]

        

[Incremental Term Loans]

        

 

2 

Assignee must have an interest in at least $1,000,000 in aggregate principal
amount of the Commitments and/or Loans under the Credit Agreement.

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

Effective Date:                      , 20      [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]4

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR       [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE       [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

 

Consented to and Accepted:

P-Wave Holdings, LLC,5
as Agent

By:  

 

Name:   Title:  

 

4 

This date may not be fewer than 5 Business days after the date of assignment
unless the Agent otherwise agrees.

5 

To be completed to the extent consent is required under Section 10.04(b).

 

A-3



--------------------------------------------------------------------------------

POWERWAVE TECHNOLOGIES, INC.

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of their Subsidiaries or Affiliates or any other person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of their Subsidiaries or Affiliates or any other person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 4.02(c), 5.01, or 5.02 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, (vi) the Agent has received a processing and recordation
fee determined by the Agent as of the Effective Date and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to Section 9.06(h)(iii) of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations that by the terms of the Loan
Documents are required to be performed by it as a Lender.

 

A-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts that have accrued
to but excluding the Effective Date and to the Assignee for amounts that have
accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by, the law of the State of California
without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B TO

CREDIT AGREEMENT

Form of

INTERCOMPANY NOTE

Santa Ana, California

September 11, 2012

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America in immediately available funds, at such location
as a Payee shall from time to time designate, the unpaid principal amount of all
loans and advances (including trade payables) made by such Payee to such Payor,
whether outstanding prior to, on, or after the date hereof. Each Payor promises
also to pay interest on the unpaid principal amount of all such loans and
advances in like money at said location from the date of such loans and advances
until paid at such rate per annum as shall be agreed upon from time to time by
such Payor and such Payee.

This note (“Note”) is an Intercompany Note referred to in the Credit Agreement
dated as of even date herewith (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”; each
capitalized term used but not defined herein having the meaning given in the
Credit Agreement) among POWERWAVE TECHNOLOGIES, INC., a Delaware corporation,
the Lenders party thereto from time to time, and P-WAVE HOLDINGS, LLC, as the
Agent (in such capacity, the “Agent”), and is subject to the terms thereof, and
shall be pledged by each Payee signatory to the Security Agreement, to the
extent required pursuant to the terms thereof. Each Payee hereby acknowledges
and agrees that the Agent may exercise all rights provided in the Credit
Agreement and the Security Agreement with respect to this Note.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is the Borrower shall be
subordinate and junior in right of payment, to the extent and in the manner
hereinafter set forth, to all Obligations of such Payor under the Credit
Agreement (such Obligations and other indebtedness and obligations in connection
with any renewal, refunding, restructuring or refinancing thereof, including
interest thereon accruing after the commencement of any proceedings referred to
in clause (i) below, whether or not such interest is an allowed claim in such
proceeding, being hereinafter collectively referred to as “Senior
Indebtedness”):

(i) in the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts constituting Senior Indebtedness, any payment or



--------------------------------------------------------------------------------

distribution to which such Payee would otherwise be entitled shall be made to
the holders of Senior Indebtedness;

(ii) if any Event of Default occurs and is continuing with respect to any Senior
Indebtedness (including any Default under the Credit Agreement), then no payment
or distribution of any kind or character shall be made by or on behalf of the
Payor or any other Person on its behalf with respect to this Note; provided,
however, that a Payor may make payments or distributions without regard to the
foregoing if such Payor receives written notice from the Agent, in its sole
discretion, approving such payment; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property, in respect of this Note shall (despite these
subordination provisions) be received by any Payee in violation of clause (i) or
(ii) before all Senior Indebtedness shall have been paid in full in cash, such
payment or distribution shall be held in trust for the benefit of, and shall be
paid over or delivered to, the holders of Senior Indebtedness (or their
representatives), ratably according to the respective aggregate amounts
remaining unpaid thereon, to the extent necessary to pay all Senior Indebtedness
in full in cash.

Furthermore, Powerwave Technologies Brazil Comérico de Equipmamentos de
Telecomunicacăo Ltda., as the lender under that certain Loan Agreement dated
May 18, 2012 (the “Brazil Agreement”), by and between Powerwave Technologies
Brazil Comérico de Equipmamentos de Telecomunicacăo Ltda. and the Borrower,
agrees that the foregoing subordination provisions shall apply to the Brazil
Agreement and the indebtedness evidenced by such Brazil Agreement shall be
subordinated to the Senior Indebtedness as set forth above in this Note as if
the Brazil Agreement were a part of this Note for such purposes

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the Agent and the Lenders and the Agent and the
Lenders are obligees under this Note to the same extent as if their names were
written herein as such and the Agent may, on behalf of the itself and the
Lenders, proceed to enforce the subordination provisions herein.

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

Additional Payors and Payees may become parties hereto by executing a
counterpart signature page hereto.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF CALIFORNIA, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.



--------------------------------------------------------------------------------

PAYORS:

 

POWERWAVE TECHNOLOGIES, INC.

By:

 

 

  Name:   Title: POWERWAVE TECHNOLOGIES SWEDEN AB

By:

 

 

  Name:   Title:

POWERWAVE TECHNOLOGIES BRAZIL COMERICO DE EQUIPAMENTOS DE TELECOMMUNICACAO LTDA.

By:

 

 

  Name:   Title: POWERWAVE TECHNOLOGIES ESTONIA OU

By:

 

 

  Name:   Title: POWERWAVE TECHNOLOGIES GERMANY   GMBH

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

RMPI LLC

By:

 

 

  Name:   Title: REMEC MANUFACTURING PHILIPPINES, INC.

By:

 

 

  Name:   Title: POWERWAVE HOLDINGS PHILIPPINES, INC.

By:

 

 

  Name:   Title: MICROWAVE VENTURES, INC.

By:

 

 

  Name:   Title: POWERWAVE OVERSEAS HOLDINGS LTD.

By:

 

 

  Name:   Title:

FILTRONIC (SUZHOU) TELECOMMUNICATION PRODUCTS CO., LTD.

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

POWERWAVE FINLAND OY

By:

 

 

  Name:   Title: POWERWAVE HUNGARY KFT

By:

 

 

  Name:   Title:

POWERWAVE TECHNOLOGIES CANADA, LTD.

By:

 

 

  Name:   Title: POWERWAVE UK, LTD.

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

P-WAVE, LTD.

By:

 

 

  Name:   Title: POWERWAVE TECHNOLOGIES FRANCE SAS

By:

 

 

  Name:   Title: POWERWAVE ASIA, INC.

By:

 

 

  Name:   Title:

POWERWAVE TECHNOLOGIES HONG KONG LTD.

By:

 

 

  Name:   Title:

POWERWAVE TECHNOLOGIES SINGAPORE PTE LTD.

By:

 

 

  Name:   Title:

POWERWAVE TECHNOLOGIES INDIA PRIVATE LIMITED

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

POWERWAVE TECHNOLOGIES RESEARCH AND DEVELOPMENT INDIA PVT. LTD.

By:

 

 

  Name:   Title:

POWERWAVE TECHNOLOGIES (SUZHOU) CO. LTD.

By:

 

 

  Name:   Title:

POWERWAVE TECHNOLOGIES (THAILAND) LIMITED

By:

 

 

  Name:   Title:

POWERWAVE TECHNOLOGIES LLC (RUSSIA)

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

PAYEES:

 

POWERWAVE TECHNOLOGIES, INC.

By:

 

 

  Name:   Title: POWERWAVE TECHNOLOGIES SWEDEN AB

By:

 

 

  Name:   Title:

POWERWAVE TECHNOLOGIES BRAZIL COMERICO DE EQUIPAMENTOS DE TELECOMMUNICACAO LTDA.

By:

 

 

  Name:   Title: POWERWAVE TECHNOLOGIES ESTONIA OU

By:

 

 

  Name:   Title:

POWERWAVE TECHNOLOGIES GERMANY GMBH

By:

 

 

  Name:   Title: RMPI LLC

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

REMEC MANUFACTURING PHILIPPINES, INC.

By:

 

 

  Name:   Title: POWERWAVE HOLDINGS PHILIPPINES, INC.

By:

 

 

  Name:   Title: MICROWAVE VENTURES, INC.

By:

 

 

  Name:   Title: POWERWAVE OVERSEAS HOLDINGS LTD.

By:

 

 

  Name:   Title:

FILTRONIC (SUZHOU) TELECOMMUNICATION PRODUCTS CO., LTD.

By:

 

 

  Name:   Title: POWERWAVE FINLAND OY

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

POWERWAVE HUNGARY KFT

By:

 

 

  Name:   Title:

POWERWAVE TECHNOLOGIES CANADA, LTD.

By:

 

 

  Name:   Title: POWERWAVE UK, LTD.

By:

 

 

  Name:   Title: P-WAVE, LTD.

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

POWERWAVE TECHNOLOGIES FRANCE SAS

By:

 

 

  Name:   Title: POWERWAVE ASIA, INC.

By:

 

 

  Name:   Title:

POWERWAVE TECHNOLOGIES HONG KONG LTD.

By:

 

 

  Name:   Title:

POWERWAVE TECHNOLOGIES SINGAPORE PTE LTD.

By:

 

 

  Name:   Title:

POWERWAVE TECHNOLOGIES INDIA PRIVATE LIMITED

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

POWERWAVE TECHNOLOGIES RESEARCH AND DEVELOPMENT INDIA PVT. LTD.

By:

 

 

  Name:   Title:

POWERWAVE TECHNOLOGIES (SUZHOU) CO. LTD.

By:

 

 

  Name:   Title:

POWERWAVE TECHNOLOGIES (THAILAND) LIMITED

By:

 

 

  Name:   Title: POWERWAVE TECHNOLOGIES LLC (RUSSIA)

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

ALLONGE

FOR VALUE RECEIVED, POWERWAVE TECHNOLOGIES, INC., a Delaware corporation, hereby
sells, assigns and transfers unto                                         , that
certain Intercompany Note dated as of September 11, 2012 (the “Note”), made by
certain Payors (as defined in the Note) to certain Payees (as defined in the
Notes), and does hereby irrevocably constitute and appoint
                                        , its attorney-in-fact to transfer said
Note with full power of substitution in the premises.

Dated:                          , 20    

 

POWERWAVE TECHNOLOGIES, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C TO

CREDIT AGREEMENT

Form of

SOLVENCY CERTIFICATE

September 11, 2012

Reference is hereby made to that certain Credit Agreement dated as of even date
herewith (as it may be amended, modified, extended or restated from time to
time, the “Credit Agreement”), among POWERWAVE TECHNOLOGIES, INC., a Delaware
corporation, as borrower (the “Borrower”), the Lenders party thereto, and P-WAVE
HOLDINGS, LLC, as Agent. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Credit Agreement.

Pursuant to Section 4.01(g) of that certain Credit Agreement, the undersigned,
Kevin Michaels, as Chief Financial Officer of Borrower, hereby certifies, solely
in his capacity as an officer of Borrower and not in any individual capacity,
that as of the Closing Date, (i) the sum of the Borrower’s current liabilities
do not exceed the present fair saleable value of the Borrower’s assets, and
(ii) the Borrower’s capital, including proceeds from the Closing Date Term Loan,
is not unreasonably small in relation to its business as contemplated on the
Closing Date and reflected in the projections delivered prior to the Closing
Date or otherwise pursuant to the Credit Agreement or with respect to any
transaction contemplated to be undertaken after the Closing Date.

For purposes of this determination, the amount of any contingent liability at
any time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standards No. 5).

[SIGNATURE PAGE FOLLOWS]

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
behalf of the Borrower as of the date first written above.

 

POWERWAVE TECHNOLOGIES, INC. By:  

 

  Kevin Michaels   Chief Financial Officer

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D TO

CREDIT AGREEMENT

Form of

WARRANT

THE SECURITIES REPRESENTED BY THIS WARRANT AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “1933 ACT”), OR SECURITIES LAWS OF ANY STATE AND MAY NOT
BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT AND APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION
UNDER THE 1933 ACT OR SUCH LAWS AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY
OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE
PROPOSED TRANSFER IS EXEMPT FROM THE 1933 ACT OR SUCH LAWS.

POWERWAVE TECHNOLOGIES, INC.

WARRANT TO PURCHASE COMMON STOCK

Warrant No.: [        ]

Date of Issuance: [            ], 20[    ] (“Date of Issuance”)

THIS CERTIFIES THAT, for value received, P-WAVE HOLDINGS, LLC (including any
successors or assignees, “Holder”), is entitled to subscribe for and purchase at
the Exercise Price (as defined below) from Powerwave Technologies Inc., a
Delaware corporation (the “Company”), up to [                ] shares of the
common stock, par value $0.0001 per share, of the Company (the “Common Stock”),
subject to adjustment as provided herein.

This Warrant to Purchase Common Stock (this “Warrant”) is issued pursuant to the
terms of the Credit Agreement, dated as of September 11, 2012, by and among the
Company, as borrower, and the lenders signatory thereto and P-WAVE HOLDINGS,
LLC, as Agent (the “Credit Agreement”). Unless otherwise indicated, capitalized
terms used in this Warrant shall have the respective meanings ascribed to such
terms in the Credit Agreement.

1. Definitions. As used herein, the following terms shall have the following
respective meanings:

“Board” shall mean the Board of Directors of the Company.

“Convertible Securities” or “Convertible Security” means, collectively and
individually, stock or securities directly or indirectly convertible into or
exercisable or exchangeable for shares of Common Stock.

“Current Market Price Per Common Share” as of any date means the average of the
Daily Prices per share of Common Stock for the seven (7) consecutive Trading
Days immediately prior to such date.

 

1



--------------------------------------------------------------------------------

“Exercise Period” shall mean the period commencing on the Date of Issuance and
ending on September 11, 2022.

“Exercise Price” shall mean Fifty Cents ($0.50) per share, subject to adjustment
pursuant to Section 5 below.

“Exercise Shares” shall mean the shares of the Company’s Common Stock issued or
issuable upon exercise of this Warrant, subject to adjustment pursuant to
Section 5 below.

“Fair Market Value” of Common Stock or any other security or property means the
fair market value thereof as determined in good faith by the Board, which
determination must be set forth in a written resolution of the Board, in
accordance with the following rules: (i) for securities traded or quoted on a
Trading Market, the Fair Market Value will be the average of the closing prices
of such security on such Trading Market over a seven (7) consecutive Trading Day
period, ending on the Trading Day immediately prior to the date of
determination; (ii) for any securities that are not so traded or quoted, the
Fair Market Value shall be determined by the Board; or (iii) for any other
property, the Fair Market Value shall be determined by the Board in good faith
assuming a willing buyer and a willing seller in an arms’-length transaction.

“Fundamental Change” means any of the following: (i) any merger, consolidation,
stock or asset purchase, recapitalization or other business combination
transaction (or series of related transactions) as a result of which the shares
of capital stock of the Company entitled to vote generally in the election of
directors immediately prior to such transaction (or series of related
transactions) are converted into and/or thereafter represent, in the aggregate,
less than 50% of the total voting power of all shares of capital stock that are
entitled to vote generally in the election of directors of the entity surviving
or resulting from such transaction (or ultimate parent thereof), (ii) any person
or group, together with any Affiliates thereof, has, directly or indirectly,
become the beneficial owner of more than 50% of the total voting power of all
shares of capital stock of the Company that are entitled to vote generally in
the election of directors (excluding the (a) upon the conversion or exchange of
securities outstanding as of the Issuance Date and (b) shares of capital stock
issued by the Company in connection with a bona fide equity financing
transaction (or series of related transactions)), (iii) the sale, transfer or
disposition, including but not limited to any spin-off or in-kind distribution
of all or substantially all of the assets, business or securities of the Company
(on a consolidated basis) to any person or group (other than the Company or one
or more of its wholly-owned subsidiaries), (iv) the dissolution, liquidation or
winding up of the Company or (v) the Company effects any reorganization,
recapitalization or reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (excluding dividend issuances,
stock splits, stock combination or similar transactions subject to
Section 5.1(b).

“Trading Day” shall mean (i) a day on which the Common Stock is traded on a
Trading Market, or (ii) if the Common Stock is not listed on a Trading Market, a
day on which the Common Stock is quoted on another established automated
over-the-counter trading market in the United States of America (including the
OTC Market or the OTC Bulletin Board); provided, that in the event the Common
Stock is not listed or quoted as set forth in (i) and (ii) hereof, then Trading
Day shall mean a Business Day.

“Trading Market” means The NASDAQ Global Market, The NASDAQ Global Select
Market, The NASDAQ Capital Market, The NYSE MKT, or The New York Stock Exchange,
Inc.

“VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the applicable Trading Market during the
period beginning at 9:30:01 a.m., New York time (or such other time as such
Trading Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as such Trading Market
publicly announces is

 

2



--------------------------------------------------------------------------------

the official close of trading), as reported by Bloomberg L.P. through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time (or such other time as such Trading Market publicly
announces is the official open of trading), and ending at 4:00:00 p.m., New York
time (or such other time as such Trading Market publicly announces is the
official close of trading), as reported by Bloomberg L.P., or, if no dollar
volume-weighted average price is reported for such security by Bloomberg L.P.
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the OTC Link or “pink sheets” by OTC Markets Group Inc. (formerly Pink OTC
Markets Inc.). If the VWAP cannot be calculated for a security on a particular
date on any of the foregoing bases, the VWAP of such security on such date shall
be the Fair Market Value as mutually determined by the Company and Holder.

2. Exercise of Warrant.

2.1 Method of Exercise. The rights represented by this Warrant may be exercised
in whole or in part at any time during the Exercise Period, by delivery of the
following to the Company at its address set forth in Section 11 hereof (or at
such other address as it may designate by notice in writing to Holder):

(a) An executed Notice of Exercise in the form attached hereto; and

(b) Payment of the Exercise Price either (i) in cash or wire transfer of
immediately available funds or by cashier’s check drawn down on a United States
bank made payable to the order of the Company, or (ii) pursuant to a Cashless
Exercise, as described in Section 2.2.

2.2 Cashless Exercise. Notwithstanding any provisions herein to the contrary,
if, at any time during the Exercise Period, the Current Market Price (as defined
below) of one share of Common Stock is greater than the Exercise Price (at the
date of calculation as set forth below), in lieu of exercising this Warrant by
payment of cash, Holder may exercise this Warrant in whole or in part by a
cashless exercise by surrender of this Warrant at the principal office of the
Company together with the properly endorsed Notice of Exercise and the Company
shall issue to Holder a number of shares of Common Stock computed using the
following formula:

 

   X =    Y (B-A)            B Where:    X =    the number of shares of Common
Stock to be issued to Holder.    Y =    the number of shares of Common Stock
purchasable upon exercise of all of the Warrant or, if only a portion of the
Warrant is being exercised, the portion of the Warrant being exercised.    A =
   the Exercise Price.    B =    the average of the closing prices for the
Common Stock for the seven (7) Trading Days immediately prior to (but not
including) the date of exercise (the “Current Market Price”).

For purposes of Rule 144 promulgated under the 1933 Act, it is intended,
understood and acknowledged that the Exercise Shares issued in a cashless
exercise transaction shall be deemed to have been acquired

 

3



--------------------------------------------------------------------------------

by Holder, and the holding period for the Exercise Shares shall be deemed to
have commenced, on the original Date of Issuance.

2.3 Partial Exercise; Fractional Shares. If this Warrant is exercised in part
only, the Company shall, upon surrender of this Warrant, execute and deliver in
accordance with Section 9, a new Warrant evidencing the rights of Holder or such
other person as shall be designated in the Notice of Exercise, to purchase the
balance of the Exercise Shares purchasable hereunder. In no event shall this
Warrant be exercised for a fractional Exercise Share, and the Company shall not
distribute a Warrant exercisable for a fractional Exercise Share. Fractional
shares shall be treated as provided in Section 6 hereof.

2.4 Payment of Expenses and Taxes. The Company shall pay all expenses in
connection with, and all taxes and other governmental charges that may be
imposed with respect to, the issue or delivery thereof, unless such tax or
charge is imposed by law upon Holder.

2.5 Delivery of Shares. Exercise Shares acquired hereunder shall be delivered to
Holder within three (3) Trading Days after any date on which this Warrant shall
have been validly exercised in full or in part. The person in whose name any
Exercise Shares are to be issued upon exercise of this Warrant shall be deemed
to have become the holder of record of such shares on the date on which this
Warrant was validly exercised, irrespective of the date of issuance of the
shares of Common Stock, except that, if the date of such valid exercise is a
date when the stock transfer books of the Company are closed, such person shall
be deemed to have become the holder of such shares at the close of business on
the next succeeding date on which the stock transfer books are open.

3. Representations, Warranties and Covenants of the Company.

3.1 Due Authority. The execution and delivery by the Company of this Warrant and
the performance of all obligations of the Company hereunder, including the
issuance of any Exercise Shares to Holder hereunder in accordance with the terms
of this Warrant, have been duly authorized by all necessary corporate action on
the part of the Company. This Warrant: (a) does not violate the Company’s
certificate of incorporation or bylaws (each as amended and in effect); (b) does
not contravene any law or governmental rule, regulation or order applicable to
the Company; and (c) does not and will not contravene any provision of, or
constitute a default under, any indenture, mortgage, contract or other
instrument to which it is a party or by which it is bound. This Warrant
constitutes a legal, valid and binding agreement of the Company, enforceable in
accordance with its terms.

3.2 Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Warrant, except for filings under applicable federal and state securities
law, which filings will be effective by the time required thereby.

3.3 Covenants as to Exercise Shares. The Company covenants and agrees that it
will at all times during the Exercise Period, have authorized and reserved, free
from preemptive rights, a sufficient number of shares of its Common Stock to
provide for the exercise of the rights represented by this Warrant. All Exercise
Shares will, upon issuance, be validly issued and outstanding, fully paid and
nonassessable, and free from all taxes, liens and charges with respect to the
issuance thereof. If at any time during the Exercise Period the number of
authorized but unissued shares of Common Stock shall not be sufficient to permit
exercise of this Warrant, the Company will take such corporate action as may, in
the opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes.

 

4



--------------------------------------------------------------------------------

3.4 No Impairment. Except and to the extent as waived or consented to by Holder,
the Company will not, by amendment of its certificate of incorporation or bylaws
(as such may be amended from time to time), or through any means, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Warrant and in the taking of
all such action as may be necessary or appropriate in order to protect the
exercise rights of Holder against impairment.

3.5 Automatic Exercise. Notwithstanding anything herein to the contrary, to the
extent this Warrant remains exercisable as of such date, this Warrant shall be
deemed to be fully exercised pursuant to Section 2.2, without the need for any
action by Holder or the Company, immediately prior to the end of the Exercise
Period.

4. Beneficial Ownership. Notwithstanding anything to the contrary contained in
this Warrant, this Warrant shall not be exercisable by Holder to the extent (but
only to the extent) that Holder or any of its affiliates would beneficially own
in excess of 4.99% (the “Maximum Percentage”) of the Common Stock. To the extent
the above limitation applies, the determination of whether this Warrant shall be
exercisable (vis-à-vis other convertible, exercisable or exchangeable securities
owned by Holder or any of its affiliates) and of which such securities shall be
exercisable (as among all such securities owned by the Holder) shall, subject to
such Maximum Percentage limitation, be determined on the basis of the first
submission to the Company for conversion, exercise or exchange (as the case may
be). No prior inability to exercise this Warrant pursuant to this Section 4
shall have any effect on the applicability of the provisions of this Section 4
with respect to any subsequent determination of exercisability. For the purposes
of this Section 4, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (“1934 Act”) and the rules and
regulations promulgated thereunder. This Section 4 shall only apply to the
initial Holder and shall not apply to any successor Holder of this Warrant
unless such successor Holder is an affiliate of the initial Holder. For any
reason at any time, upon the written or oral request of the Holder, the Company
shall within two (2) Business Days confirm orally and in writing to Holder the
number of shares of Common Stock then outstanding, including by virtue of any
prior conversion or exercise of convertible or exercisable securities into
Common Stock, including, without limitation, pursuant to this Warrant. By
written notice to the Company, Holder may increase or decrease the Maximum
Percentage to any other percentage not in excess of 9.99% specified in such
notice; provided that any such increase will not be effective until the 61st day
after such notice is delivered to the Company.

5. Certain Adjustments.

5.1 Certain Adjustments.

(a) Adjustments for Issuances of Additional Shares of Common Stock.

(i) Definitions. For purposes of this Section 5.1(a), the following definitions
apply:

(1) “Additional Shares of Common Stock” means any shares of Common Stock issued
(whether from the Company’s treasury or authorized and unissued shares of
capital stock) or, as provided in Section 5.1(a)(ii) below, deemed to be issued
by the Company after the Closing Date; provided, that, notwithstanding anything
to the contrary contained herein, Additional Shares of Common Stock shall not
include issuances of Common Stock (including any deemed issuance pursuant to
Section 5.1(a) (ii)) which are (A) pursuant to employee benefit plans and
compensation related arrangements approved by the board of directors of the
Company (including any duly

 

5



--------------------------------------------------------------------------------

authorized committee or delegee thereof), (B) in connection with any acquisition
of assets, merger, consolidation or other combination of the Company or a
Subsidiary of the Company with another person, or (C) which are subject to
Sections 5.1(b) and (c).

(2) “Measurement Date” means, with respect to a transaction, the public
announcement of such transaction (or, if no such public announcement is made,
the date of issuance).

(ii) Deemed Issuances of Additional Shares of Common Stock. The maximum number
of shares of Common Stock (as set forth in the instrument relating thereto
without regard to any provision contained therein for a subsequent adjustment of
such number) issuable upon the exercise, conversion or exchange of Convertible
Securities will be deemed to be Additional Shares of Common Stock issued as of
the time of the issuance of such Convertible Securities; provided, however,
that:

(1) No adjustment in the Exercise Price will be made upon the subsequent
issuance of shares of Common Stock upon the exercise, conversion or exchange of
such Convertible Securities;

(2) To the extent that Additional Shares of Common Stock are not issued pursuant
to any such Convertible Security upon the expiration or termination of an
unissued, unexercised, unconverted or unexchanged Convertible Security, the
Exercise Price will be readjusted to the Exercise Price that would have been in
effect had such Convertible Security (to the extent outstanding immediately
prior to such expiration or termination) never been issued; and

(3) In the event of any change in the number of shares of Common Stock issuable
upon the exercise, conversion or exchange of any Convertible Security, excluding
a change resulting from any transaction giving rise to an adjustment pursuant to
Section 5.1(b), but including periodic or scheduled accretions or adjustments to
a Convertible Security, interest and dividends paid in kind, repricings of the
exercise or conversion price of such Convertible Securities or otherwise, the
Exercise Price then in effect will be readjusted to the Exercise Price that
would have been in effect if, on the date of issuance, such Convertible Security
were exercisable, convertible or exchangeable for such changed number of shares
of Common Stock.

(iii) Determination of Consideration. The Fair Market Value of the consideration
received by the Company for the issue of any Additional Shares of Common Stock
will be computed as follows:

(1) Cash and Property. Aggregate consideration consisting of cash, cash
equivalents and other property will: (x) insofar as it consists of cash or cash
equivalents (including the satisfaction of the liquidated portion of
liabilities), be computed at the aggregate amount of cash or cash equivalents
received by the Company or paid (or deemed paid, including the satisfaction of
liabilities) by or on behalf of the Company excluding amounts paid or payable
for accrued interest or accrued dividends; (y) insofar as it consists of
property other than cash, be computed at the Fair Market Value thereof on the
Measurement Date; and (3) insofar as it consists of both cash and other
property, be the proportion of such consideration so received.

(2) Convertible Securities. The aggregate consideration per share received by
the Company for Convertible Securities will be determined by dividing:

 

6



--------------------------------------------------------------------------------

(x) the total amount, if any, received or receivable by the Company as
consideration for the issuance of such Convertible Securities, plus the minimum
aggregate amount of additional consideration (as set forth in the instruments
relating thereto, without regard to any provision contained therein for a
subsequent adjustment of such consideration) payable to the Company upon the
full and complete exercise, conversion or exchange of such Convertible
Securities, by (y) the maximum number of shares of Common Stock (as set forth in
the instruments relating thereto, without regard to any provision contained
therein for a subsequent adjustment of such number) issuable upon the full and
complete exercise, conversion or exchange of such Convertible Securities.

(iv) Below Exercise Price Issuance. In the event the Company shall, at any time
and from time to time while any of the Warrants are outstanding, issue or sell
Additional Shares of Common Stock for a consideration per share, as determined
by such consideration’s Fair Market Value in accordance with
Section 5.1(a)(iii), less than the Exercise Price in effect immediately prior to
such issuance (a “Below Exercise Price Issuance”), then, effective immediately
upon the date of such Below Exercise Price Issuance, the Exercise Price in
effect immediately after such Below Exercise Price Issuance shall be reduced so
that the same shall equal the price determined by multiplying the Exercise Price
in effect immediately prior to such Below Exercise Price Issuance by a fraction:
(1) the numerator of which shall be the sum of (a) the number of shares of
Common Stock outstanding immediately prior to such Below Exercise Price Issuance
(on a fully diluted basis, including the aggregate number of shares of Common
Stock issuable upon exercise of the all Convertible Securities, based on the
treasury method) (such number of shares of Common Stock, the “Number of Fully
Diluted Shares of Common Stock”); plus (b) (x) the Fair Market Value of the
aggregate consideration received by the Company in respect of such Below
Exercise Price Issuance, divided by (y) the Exercise Price in effect immediately
prior to such Below Exercise Price Issuance, and (2) the denominator of which
shall be the sum of (a) the Number of Fully Diluted Shares of Common Stock, plus
(b) the number of such Additional Shares of Common Stock issued in such Below
Exercise Price Issuance.

(v) NASDAQ Savings Clause. If any adjustment pursuant to Section 5.1(a)(iv)
results in an adjustment to the number of Exercise Shares pursuant to
Section 5.1(d) that would require the Company to issue shares of Common Stock in
excess of the amount permitted to be issued without approval by the Company’s
stockholders by the applicable listing standards of The NASDAQ Global Select
Market or other Trading Market on which the Common Stock is then listed, the
Company shall, at its option, either (i) obtain the approval of its stockholders
with respect to such issuance in accordance with the applicable rules of such
Trading Market or (ii) in lieu of delivering shares of Common Stock in excess of
such limitations, pay cash on a pro rata basis to the holders of the Warrants
being exercised in an amount per share of Common Stock equal to the VWAP of the
Common Stock for the Trading Day immediately preceding the date of such
conversion in respect of which such shares would otherwise be required to be
delivered to the holders of the exercised Warrants and which are not permitted
to be issued and so delivered by such listing standards.

(b) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding

 

7



--------------------------------------------------------------------------------

immediately after such event. Any adjustment pursuant to clause (i), (ii) or
(iii) of this paragraph shall become effective immediately upon the effective
date of such dividend or distribution, subdivision or combination.

(c) Fundamental Change. If, at any time while any portion of this Warrant is
outstanding there is a Fundamental Change, then Holder shall thereafter receive,
upon exercise of this Warrant following the Fundamental Change, the same amount
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Change if it had been, immediately prior to
such Fundamental Change, the holder of the number of Exercise Shares then
issuable upon exercise in full of this Warrant (the “Alternate Consideration”)
(in lieu of the Exercise Shares if the Exercise Shares would no longer be
outstanding as a result of such Fundamental Change had they been outstanding
immediately prior thereto). For purposes of any such exercise, the determination
of the Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Change, and the Company shall
apportion the Exercise Price among the Alternate Consideration in a reasonable
manner reflecting the relative value of any different components of the
Alternate Consideration. Any successor to the Company or surviving entity in
such Fundamental Change shall issue to Holder a new warrant substantially in the
form of this Warrant and consistent with the foregoing provisions and evidencing
Holder’s right to purchase the Alternate Consideration for the aggregate
Exercise Price upon exercise thereof and, upon such issuance, this warrant shall
be automatically cancelled and shall cease to be of further force or effect. The
terms of any agreement pursuant to which a Fundamental Change is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this paragraph (c).

(d) Number of Exercise Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to this Section 5, the number of Exercise Shares that
may be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Exercise Shares shall be the same
as the aggregate Exercise Price in effect immediately prior to such adjustment.

(e) Calculations. All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

(f) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 5, the Company at its expense will within five (5) Business Days
compute such adjustment in accordance with the terms of this Warrant and prepare
a notice setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Exercise Shares or other
securities issuable upon exercise of this Warrant (as applicable), describing
the transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
deliver a copy of each such notice to Holder and to the Company’s transfer
agent.

(g) Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Fundamental Change or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then the Company shall deliver to Holder a notice describing the material terms
and conditions of such transaction at least 10 calendar days prior to

 

8



--------------------------------------------------------------------------------

the applicable record or effective date on which a person would need to hold
Common Stock in order to participate in or vote with respect to such
transaction, and the Company will take all steps reasonably necessary in order
to insure that Holder is given a reasonable opportunity to exercise this Warrant
prior to such time so as to participate in or vote with respect to such
transaction; provided, however, that the failure to deliver such notice or any
defect therein shall not affect the validity of the corporate action required to
be described in such notice.

6. Fractional Shares. No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto. All Exercise
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay Holder otherwise entitled to such fraction
a sum in cash equal to the product resulting from multiplying the then current
Fair Market Value of an Exercise Share by such fraction.

7. No Stockholder Rights. This Warrant in and of itself shall not entitle Holder
to any voting rights or other rights as a stockholder of the Company.

8. Successors and Assigns. This Warrant applies to, inures to the benefit of and
binds the successors and assigns of the parties hereto.

9. Transfer; Reissuance of Warrant.

(a) Transfer of Warrant. Subject to compliance with applicable federal and state
securities laws, this Warrant and all rights hereunder are transferable in whole
or in part by the Holder. Holder may transfer (without the need for an opinion
of counsel) this Warrant and any Warrant Shares to its Affiliates. If this
Warrant is to be transferred in whole or in part, Holder shall surrender this
Warrant to the Company, whereupon the Company will forthwith issue and deliver
upon the order of Holder a new Warrant (in accordance with this Section 9),
registered as Holder may request, representing the right to purchase the number
of Exercise Shares being transferred by Holder and, if less than the total
number of Exercise Shares then underlying this Warrant is being transferred, a
new Warrant (in accordance with Section 9(d)) to Holder representing the right
to purchase the number of Exercise Shares not being transferred. Any attempted
transfer of this Warrant in whole or in part not complying with this Section 9
shall be null and void and, in such case, the transferor Holder shall remain the
Holder for purposes of this Warrant.

(b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, the Company shall execute and deliver to Holder a
new Warrant (in accordance with Section 9(d)) representing the right to purchase
the Exercise Shares then underlying this Warrant.

(c) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 9(d)) representing in the
aggregate the right to purchase the number of Exercise Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Exercise Shares as is designated by Holder at the time of
such surrender; provided, however, no warrants for fractional shares of Common
Stock shall be given.

(d) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant or Warrants pursuant to the terms of this Warrant, each new Warrant
(i) shall be issued by the Company within three (3) Trading Days of receiving
instructions from Holder in accordance with this Warrant, (ii) shall be of like
tenor with this Warrant, (iii) shall represent, as indicated on the face of such

 

9



--------------------------------------------------------------------------------

new Warrant, the right to purchase the Exercise Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 9(a)
or Section 9(c), the Exercise Shares designated by Holder which, when added to
the number of shares of Common Stock underlying the other new Warrants issued in
connection with such issuance, does not exceed the number of Exercise Shares
then underlying this Warrant), (iv) shall have an issuance date, as indicated on
the face of such new Warrant which is the same as the Issuance Date, and
(v) except as provided in the foregoing clause (iii), shall have the same rights
and conditions as this Warrant.

10. Modifications and Waiver. This Warrant and any provision hereof may be
waived, modified or amended only by an instrument in writing signed by the
Company and Holder.

11. Notices. Any notices or other communications required or permitted to be
given hereunder shall be in writing and shall be deemed to be given when
delivered in person or by private courier with receipt, if faxed when verbal or
email confirmation from the recipient is received, or three (3) days after being
deposited in the United States mail, first-class, registered or certified,
return receipt requested, with postage paid. All communications shall be sent to
the Company and the initial Holder at the addresses set forth in the Credit
Agreement and to any successor Holder at such address indicated in writing to
the Company by such Holder. The Company and Holder may change the address to
which notices and communications to it are to be addressed by notification as
provided herein.

12. Acceptance. Receipt of this Warrant by Holder shall constitute acceptance of
and agreement to all of the terms and conditions contained in this Warrant.

13. Governing Law.

(a) This Warrant shall be governed by, and construed in accordance with, the
laws of the State of Delaware.

(b) The Company and Holder each hereby irrevocably and unconditionally:
(i) submits for itself and its property in any legal action or proceeding
relating solely to this Warrant or the transactions contemplated hereby, to the
exclusive jurisdiction of the courts of the State of Delaware and the Federal
courts of the United States of America located within the State of Delaware, and
appellate courts thereof; (ii) consents that any such action or proceeding may
be brought in such courts, and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same to the extent permitted by applicable law; (iii) agrees
that service of process in any such action or proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to the party, as the case may be, at its
address set forth in Section 11 or at such other address of which the other
party shall have been notified pursuant thereto; (iv) agrees that nothing herein
shall affect the right to effect service of process in any other manner
permitted by law or shall limit the right to sue in any other jurisdiction for
recognition and enforcement of any judgment or if jurisdiction in the courts
referenced in the foregoing clause (i) are not available despite the intentions
of the parties hereto; (v) agrees that final judgment in any such suit, action
or proceeding brought in such a court may be enforced in the courts of any
jurisdiction to which such party is subject by a suit upon such judgment,
provided that service of process is effected upon such party in the manner
specified herein or as otherwise permitted by law; (vi) agrees that to the
extent that such party has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process with respect to itself or
its property, such party hereby irrevocably waives such immunity in respect of
its obligations under this Warrant, to the extent permitted by law; and
(vii) irrevocably and unconditionally waives trial by jury in any legal action
or proceeding in relation to this Warrant.

 

10



--------------------------------------------------------------------------------

14. Descriptive Headings. The descriptive headings of the several paragraphs of
this Warrant are inserted for convenience only and do not constitute a part of
this Warrant. The language in this Warrant shall be construed as to its fair
meaning without regard to which party drafted this Warrant.

15. Severability. If any part or provision of this Warrant is held unenforceable
or in conflict with the applicable laws or regulations of any jurisdiction, the
invalid or unenforceable part or provisions shall be replaced with a provision
which accomplishes, to the extent possible, the original business purpose of
such part or provision in a valid and enforceable manner, and the remainder of
this Warrant shall remain binding upon the parties hereto.

16. Entire Agreement. This Warrant and the other Loan Documents constitute the
entire agreement between the parties pertaining to the subject matter hereof and
supersedes all prior agreements, negotiations, understandings, representations,
and statements with respect to the subject matter hereof, whether written or
oral.

17. Indemnification. The Company shall indemnify, save and hold harmless Holder
from and against any and all liability, loss, cost, damage, reasonable
attorneys’ and accountants’ fees and expenses, court costs and all other out
of-pocket expenses incurred in connection with or arising from any default
hereunder by the Company. This indemnification provision shall be in addition to
the rights of such Holder to bring an action against the Company for breach of
contract based on such default hereunder.

18. Limitation of Liability. No provision hereof, in the absence of affirmative
action by Holder to purchase shares of Common Stock, and no enumeration herein
of the rights or privileges of Holder hereof, shall give rise to any liability
of such Holder to pay the Exercise Price for any Exercise Shares other than
pursuant to an exercise of this Warrant or any liability as a stockholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.

19. Remedies. In addition to being entitled to exercise its rights granted by
law, including recovery of damages, Holder shall be entitled to specific
performance of its rights provided under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees, in
an action for specific performance, to waive the defense that a remedy at law
would be adequate.

20. Further Acts. Each of the parties hereto agrees to perform any further acts
and execute and deliver any documents that may be reasonably necessary to carry
out the provisions of this Warrant.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the date first written above.

 

POWERWAVE TECHNOLOGIES, INC. By:  

 

  Name:  

 

  Title:  

 

 

12



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

TO: POWERWAVE TECHNOLOGIES, INC.

The undersigned (“Holder”) elects to acquire shares of Common Stock of Powerwave
Technologies, Inc. (the “Company”), pursuant to the terms of the Warrant.

(1) The undersigned hereby elects to (check one box only):

¨ purchase                  shares of the Common Stock pursuant to the terms of
the attached Warrant, and tenders herewith payment of the exercise price in full
for such shares.

¨ purchase the number of shares of Common Stock of the Company by cashless
exercise pursuant to the terms of the Warrant as shall be issuable upon cashless
exercise of the portion of the Warrant relating to                  shares.

(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned (or in such other name as is
specified below) and, if applicable, issue a new Warrant in like tenor
representing the right to purchase                  shares of Common Stock under
the attached Warrant not being purchased at this time under this Notice of
Exercise, in each case as specified below by Holder:

 

 

     

 

     

 

     

 

  HOLDER:  

 

    (Print name)

    By:  

 

Date:                     , 20           Name:  

 

      Title:  

 

 

13



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the foregoing Warrant, subject to compliance with Section 9 thereof,
execute this form and supply required information. Do not use this form to
purchase shares.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to:

 

Name of transferee:

 

(Print name) Address:

 

 

 

 

  HOLDER:  

 

    (Print name)

    By:  

 

Date:                     , 20           Name:  

 

      Title:  

 

 

14



--------------------------------------------------------------------------------

EXHIBIT E TO

CREDIT AGREEMENT

Form of

COMPLIANCE CERTIFICATE

Reference is hereby made to that certain Credit Agreement dated as of
September 11, 2012 (as it may be amended, modified, extended or restated from
time to time, the “Credit Agreement”), among POWERWAVE TECHNOLOGIES, INC., a
Delaware corporation, as borrower (the “Borrower”), the Lenders party thereto,
and P-WAVE HOLDINGS, LLC, as Agent. Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.

I,                     , the [chief financial officer][chief executive officer]
of Borrower, in such capacity and not in my individual capacity, hereby certify
the following:

a. Attached hereto as Schedule 1 are detailed calculations demonstrating
compliance by Borrower and its Subsidiaries with Article VII of the Credit
Agreement. [Attached hereto as Schedule 2 are detailed calculations
demonstrating the amount of Excess Cash Flow.]1

b. The Borrower was in compliance with each of the covenants set forth in
Article VII of the Credit Agreement at all times during and since
[                    ].

c. The financial statements delivered to the Agent herewith were prepared in
accordance with generally accepted accounting principles [(except for the
absence of footnotes required by generally accepted accounting principles)] and
fairly represent the financial position of the Borrower and its Subsidiaries as
of the date hereof. Furthermore, the representation and warranty set forth in
Section 3.16 of the Credit Agreement (Complete Disclosure) is true and accurate
in respect of any financial information provided herewith.

d. I have reviewed the terms of the Credit Agreement and have made, or caused to
be made under my supervision, a review in reasonable detail of the transactions
and financial condition of Borrower and its Subsidiaries during the accounting
period covered by the financial statements delivered pursuant to Schedule 5.01
of the Credit Agreement.

e. No Default has occurred under 2 the Credit Agreement which has not been
previously disclosed, in writing, to the Agent.2

 

1 

To be used only in the Compliance Certificate delivered pursuant to clause
(c)(ii) of Schedule 5.01 of the Credit Agreement for the fiscal year ending on
or about January 1, 2015.

2 

If a Default shall have occurred, an explanation specifying the nature and
extent of such Default shall be provided on a separate page together with an
explanation of the corrective action taken or proposed to be taken with respect
thereto (include, as applicable, information regarding actions, if any, taken
since prior certificate).

 

E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this      day of                     , 20    .

 

POWERWAVE TECHNOLOGIES, INC. By:  

 

  Name:   Title: [Chief Executive Officer][Chief Financial Officer]

 

E-2



--------------------------------------------------------------------------------

Schedule 1

to Compliance Certificate

See attached.

 

E-3



--------------------------------------------------------------------------------

[Schedule 2

to Compliance Certificate

See attached.]

 

E-4



--------------------------------------------------------------------------------

Annex A

Closing Date Term Loan Commitments

 

Lender

   Amount  

P-WAVE HOLDINGS, LLC

   $ 35,000,000      

 

 

 

Total:

   $ 35,000,000      

 

 

 



--------------------------------------------------------------------------------

Annex B

Delayed Draw Term Loan Commitments

 

Lender

   Amount  

P-WAVE HOLDINGS, LLC

   $ 15,000,000      

 

 

 

Total:

   $ 15,000,000      

 

 

 